·1     ·   · · · · · · · · · UNITED STATES DISTRICT COURT
· ·   ··   · · · · · · · FOR THE MIDDLE DISTRICT OF TENNESSEE
·2     ·   · · · · · · · · · · · ·NASHVILLE DIVISION
· ·   ··   ________________________________________________________________
·3
· ·   ··   KAYLA GORE; JAIME COMBS;
·4     ·   L.G.; and K.N.,
·5     ·   · · · · · · Plaintiffs,
· ·   ··   vs.· · · · · · · · · · · · · · · ·Case No. 3:19-cv-00328
·6
· ·   ··   WILLIAM BYRON LEE, in his
·7     ·   official capacity as
· ·   ··   Governor of the State of
·8     ·   Tennessee; and LISA
· ·   ··   PIERCEY, in her official
·9     ·   capacity as Commissioner
· ·   ··   of the Tennessee
10     ·   Department of Health,

11   · · · · · · · Defendants.
· · ·· ________________________________________________________________
12

13

14

15
· · ··     · · · · · · · · · ·Videoconference Deposition of:
16
· · ··     · · · · · · · · · ·RANDI C. ETTNER, PH.D.
17
· · ··     · · · · · · · · · ·Taken on behalf of Defendants
18   ·     · · · · · · · · · ·April 14, 2020

19

20

21
· ·   ·· ________________________________________________________________
22
· ·   ··   ·   ·   ·   ·   ·   ·   · · · · ·Elite Reporting Services
23     ·   ·   ·   ·   ·   ·   ·   · · · www.elitereportingservices.com
· ·   ··   ·   ·   ·   ·   ·   ·   Ashley V. Meeks, LCR, Associate Reporter
24     ·   ·   ·   ·   ·   ·   ·   · · ashley@elitereportingservices.com
· ·   ··   ·   ·   ·   ·   ·   ·   · · · · · · ·P.O. Box 292382
25     ·   ·   ·   ·   ·   ·   ·   · · · · · ·Nashville, TN 37229
· ·   ··   ·   ·   ·   ·   ·   ·   · · · · · · · (615)595-0073




      Case 3:19-cv-00328  Document
                      Elite        88-3 Services
                             Reporting  Filed 05/15/20 Page 1 of 288 PageID #: 1043
                                                    * (615)595-0073
                            www.EliteReportingServices.com
·1      ·I will call it, contain essentially the same opinions                             13:26:00

·2      ·that are being rendered in the current case?                                      13:26:05

·3      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:26:11

·4      · · · · · · ·THE WITNESS:· I would like a moment to                                13:26:16

·5      ·review this document.                                                             13:26:17

·6      ·BY MR. JONES:                                                                     13:26:20

·7      ·Q.· · · Please.                                                                   13:26:20

·8      ·A.· · · (Reviews document.)                                                       13:26:21

·9      · · · · ·My opinions are the same in this document.                                13:26:53

10      ·Q.· · · Thank you.                                                                13:26:59

11      · · · · ·And going to the last exhibit, which is                                   13:27:02

12      ·Exhibit 5, is a transcript of a deposition that I                                 13:27:08

13      ·believe where you testified -- and let me find the                                13:27:20

14      ·date of it.· Just a moment.· Was a deposition --                                  13:27:25

15      ·looks like the deposition took place on September 18,                             13:27:54

16      ·2019, in Chicago, Illinois.                                                       13:28:10

17      · · · · ·Do you recognize that transcript as the                                   13:28:14

18      ·transcript of your deposition taken that day?                                     13:28:17

19      ·A.· · · Yes.                                                                      13:28:24

20      · · · · · · ·(WHEREUPON, the above-mentioned document                              13:28:24

21      ·was premarked as Exhibit Number 5.)                                               13:28:24

22      ·BY MR. JONES:                                                                     13:28:25

23      ·Q.· · · And, again, I know it's quite a long                                      13:28:25

24      ·deposition.· But at the end of the deposition is                                  13:28:28

25      ·actually Page -- I'm trying to find it.· Down to Page                             13:28:34



     Case 3:19-cv-00328  Document
                     Elite        88-3 Services
                            Reporting  Filed 05/15/20 Page 2 of 288 PageID #: 1044
                                                   * (615)595-0073               20
                           www.EliteReportingServices.com                         YVer1f
·1      ·236.· And you can scroll to that if you need to.· But                             13:28:58

·2      ·do you recall having an opportunity to read and sign                              13:29:06

·3      ·that deposition?                                                                  13:29:09

·4      ·A.· · · (Reviews document.)                                                       13:29:54

·5      · · · · ·Yes.                                                                      13:30:06

·6      ·Q.· · · And just a general question about that                                    13:30:08

·7      ·deposition.· I know you may not have had an                                       13:30:14

·8      ·opportunity to completely review it again before                                  13:30:20

·9      ·today.· But as far as you recall, was your testimony                              13:30:23

10      ·in that deposition truthful and consistent with your                              13:30:29

11      ·opinions rendered in the expert report that was                                   13:30:35

12      ·prepared in that case?                                                            13:30:38

13      ·A.· · · I haven't reviewed the deposition but my                                  13:30:41

14      ·answers were truthful.                                                            13:30:47

15      ·Q.· · · Thank you.                                                                13:30:48

16      · · · · ·And so, Dr. Ettner, having reviewed -- not                                13:31:01

17      ·having reviewed these various documents and this                                  13:31:08

18      ·deposition, this prior deposition -- and again, I                                 13:31:12

19      ·think your qualifications were very well documented                               13:31:16

20      ·in that deposition so I'm not going to go back                                    13:31:20

21      ·through them, and instead will focus today on your                                13:31:23

22      ·opinions and your education and experience with                                   13:31:29

23      ·regard to those opinions.· So I would like, if we                                 13:31:37

24      ·could, just start with some basic definitions of                                  13:31:41

25      ·terms that are being used throughout these documents                              13:31:45



     Case 3:19-cv-00328  Document
                     Elite        88-3 Services
                            Reporting  Filed 05/15/20 Page 3 of 288 PageID #: 1045
                                                   * (615)595-0073               21
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And how many -- you say it's belonging to a                               13:37:51

·2      ·category.· How many categories of gender identity are                             13:37:59

·3      ·there?                                                                            13:38:07

·4      ·A.· · · There are many ways that people can express                               13:38:07

·5      ·their gender identity.                                                            13:38:09

·6      ·Q.· · · Is there -- has there been any effort by your                             13:38:16

·7      ·profession or the medical community or psychiatric                                13:38:23

·8      ·community to come up with a list of categories                                    13:38:38

·9      ·regarding the gender identity?                                                    13:38:41

10      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:38:45

11      · · · · · · ·THE WITNESS:· I can't speak to what other                             13:38:49

12      ·organizations have included.· The World of                                        13:38:50

13      ·Professional Association of Transgender Health,                                   13:38:57

14      ·WPATH, speaks of gender nonconforming, transgender,                               13:39:05

15      ·and gender dysphoric individuals.                                                 13:39:10

16      ·BY MR. JONES:                                                                     13:39:17

17      ·Q.· · · And can you define for me what gender                                     13:39:17

18      ·nonconforming is?                                                                 13:39:23

19      ·A.· · · Yes.                                                                      13:39:25

20      · · · · ·Gender nonconforming is a gender presentation                             13:39:26

21      ·that falls outside of the stereotypically accepted                                13:39:32

22      ·cultural expectation.· So for instance, if a young                                13:39:41

23      ·girl were to appear boyish, so to speak, what we                                  13:39:52

24      ·typically referred to as a tomboy in the past, that                               13:39:59

25      ·would be an example of gender nonconformity.                                      13:40:03



     Case 3:19-cv-00328  Document
                     Elite        88-3 Services
                            Reporting  Filed 05/15/20 Page 4 of 288 PageID #: 1046
                                                   * (615)595-0073               25
                           www.EliteReportingServices.com                         YVer1f
·1      ·particular experience of having treated -- I believe                              13:42:25

·2      ·you testified to over 3,000 individuals.· Is that                                 13:42:28

·3      ·correct, over 3,000 individuals?                                                  13:42:35

·4      ·A.· · · At this point, yes.                                                       13:42:37

·5      ·Q.· · · In your experience of having treated over                                 13:42:39

·6      ·3,000 individuals, have you experienced individuals                               13:42:43

·7      ·who call themselves, for example, agender?                                        13:42:54

·8      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:43:07

·9      ·BY MR. JONES:                                                                     13:43:08

10      ·Q.· · · Are you familiar with that term?                                          13:43:09

11      ·A.· · · It's not a term that is commonly used,                                    13:43:13

12      ·although there are terms that are similar that are                                13:43:18

13      ·used and that I have, indeed, seen in my clinical                                 13:43:24

14      ·practice.                                                                         13:43:31

15      ·Q.· · · What similar terms?                                                       13:43:31

16      ·A.· · · Non-binary, genderqueer would be examples of                              13:43:33

17      ·the -- what I believe is the example you're offering.                             13:43:45

18      ·Q.· · · And what -- those terms, what do they denote?                             13:43:55

19      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:44:03

20      · · · · · · ·THE WITNESS:· Individuals who                                         13:44:09

21      ·characterize themselves in that manner don't                                      13:44:10

22      ·necessarily have a gender identity that they believe                              13:44:17

23      ·is entirely male or entirely female.· And they see                                13:44:26

24      ·themselves as having a more nuanced or unique                                     13:44:38

25      ·identity which they oftentimes attempt to express.                                13:44:45



     Case 3:19-cv-00328  Document
                     Elite        88-3 Services
                            Reporting  Filed 05/15/20 Page 5 of 288 PageID #: 1047
                                                   * (615)595-0073               27
                           www.EliteReportingServices.com                         YVer1f
·1      ·doctor.

·2      · · · · · · ·MR. JONES:· Oh.· Her answer?

·3      · · · · · · ·THE REPORTER:· Yes, sir.

·4      · · · · · · ·THE WITNESS:· My answer is yes, in the                                15:00:40

·5      ·context of the preceding questions and those that                                 15:00:42

·6      ·follow.                                                                           15:00:47

·7      ·BY MR. JONES:                                                                     15:00:50

·8      ·Q.· · · And so the next question in the deposition                                15:00:51

·9      ·was:· So even though you describe what generally                                  15:00:56

10      ·happens at birth as cursory, you nevertheless admit,                              15:01:00

11      ·I mean, that's appropriate as well, at the time of                                15:01:08

12      ·birth, right?                                                                     15:01:13

13      · · · · ·And your answer was:· Correct.                                            15:01:15

14      · · · · ·Is that the same answer today?                                            15:01:18

15      · · · · · · ·MR. KOHLI:· Same objection as before.                                 15:01:23

16      · · · · · · ·THE WITNESS:· My answer today is that                                 15:01:29

17      ·examination of the genitals at birth is a proxy for                               15:01:34

18      ·sex for the majority of people.· For some people,                                 15:01:45

19      ·however, evidence that emerges later on makes that                                15:01:49

20      ·designation inaccurate.                                                           15:02:00

21      ·BY MR. JONES:                                                                     15:02:07

22      ·Q.· · · And that is in your opinion based on                                      15:02:07

23      ·information which becomes available later?                                        15:02:10

24      ·A.· · · Correct.                                                                  15:02:16

25      ·Q.· · · And what information might that be?                                       15:02:17



     Case 3:19-cv-00328  Document
                     Elite        88-3 Services
                            Reporting  Filed 05/15/20 Page 6 of 288 PageID #: 1048
                                                   * (615)595-0073               54
                           www.EliteReportingServices.com                         YVer1f
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 1 of 282 PAGEID #: 560



                                                                         Page 1

 1             IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF OHIO
 2
 3      STACIE RAY, BASIL                    )                     EXHIBIT
        ARGENTO, JANE DOE and                )                 Randi Ettner 04/14/2020

 4      ASHLEY BREDA,                        )                         05
                                             )
 5                    Plaintiffs,            )
                                             )     No. 2:18-cv-00272-
 6             vs                            )         MHW-CMV
                                             )
 7      AMY ACTON, in her                    )
        official capacity as                 )
 8      DIRECTOR OF THE OHIO                 )
        DEPARTMENT OF HEALTH,                )
 9      KAREN SORRELL, in her                )
        official capacity as                 )
10      CHIEF OF THE OFFICE OF               )
        VITAL STATISTICS, and                )
11      JUDITH NAGY, in her                  )
        official capacity as                 )
12      STATE REGISTRAR OF THE               )
        OFFICE OF VITAL                      )
13      STATISTICS,                          )
                                             )
14                    Defendants.            )
15
16                The deposition of RANDI ETTNER, Ph.D.
17     called for examination pursuant to notice and
18     pursuant to the Federal Rules of Civil Procedure
19     for the United States District Courts pertaining to
20     the taking of depositions taken before MARI BETH
21     KAWULIA, Certified Shorthand Reporter within and
22     for the County of Cook and State of Illinois at 105
23     West Adams Street, Chicago, Illinois, on September
24     18, 2019 at the hour of 10:00 a.m.

                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 7 of 288 PageID888-391-3376
    www.veritext.com                                                   #: 1049
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 2 of 282 PAGEID #: 561



                                                                     Page 2

 1     AP PE ARA NC ES :
 2             L AM DA LE GA L
               M S. K ARA N . I NG EL HAR T
 3             1 05 W est A dam s St ree t
               S ui te 26 00
 4             C hi ca go, I lli no is 6 06 03
               ( 31 2) 66 3- 441 3
 5             k in ge lha rt @la mb da leg al .or g
 6                     -an d-
 7             A ME RI CAN C IVI L LI BER TI ES UN IO N O F OHI O
               M S. E LIZ AB ETH B ON HAM
 8             M ax W ohl C ivi l Li ber ti es Ce nt er
               4 50 6 Che st er Av en ue
 9             C le ve lan d, Oh io     441 03
               ( 61 4) 58 6- 195 8
10             e bo nh am@ ac luo hi o. org
                       App ea red o n beh al f o f th e P la int if fs ;
11
12              C AL FE E, HA LTE R & GRI SW OLD L LP
                M R. J AKE B LAK E
13              1 20 0 Hun ti ngo n Ce nte r
                4 1 So uth H igh S tr eet
14              C ol um bus , Ohi o 4 321 5
                ( 61 4) 62 1- 778 9
15              j bl ak e@c al fee .c om
                        App ea red o n beh al f o f th e D ef end an ts .
16
17
18
19
20
21
22     RE PO RTE D BY :     MA RI BE TH KA WU LIA
       CS R LIC EN SE :     08 4-2 87 3
23
24

                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 8 of 288 PageID888-391-3376
    www.veritext.com                                                   #: 1050
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 3 of 282 PAGEID #: 562



                                                                     Page 3

 1                                I     N     D     E     X
 2     WITNESS:
 3     RANDI ETTNER, Ph.D.
 4       Direct Examination by Mr. Blake..............4
         Cross Examination by Ms. Ingelhart............
 5
 6     EXHIBIT         DESCRIPTION                                        PAGE
 7      No. 11         Ettner expert reports with                          49
                       C.V. and bibliography
 8
        No. 12         WPATH standards of care                              84
 9
        No. 13         "Transsexual Couples, Qualitative 130
10                     Evaluation of Atypical Partner
                       Preferences" written by Randi
11                     Ettner
12      No. 14         "Psychological and Social         138
                       Adjustment in Older Transsexual
13                     People" written or co-authored by
                       Randi Ettner
14
        No. 15         printout from the APA                              175
15
        No. 16         Article: "Adaptation and                           179
16                     Adjustment in Children of
                       Transsexual Parents" co-authored
17                     by Randi Ettner
18      No. 17         Article: Entitled "Disclosure                      183
                       of Risks and Protective Factors
19                     for Children Whose Parents Are
                       Undergoing a Gender Transition"
20                     Co-authored by Randi Ettner
21      No. 18         Van Meter expert report                            207
22
23
24

                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 9 of 288 PageID888-391-3376
    www.veritext.com                                                   #: 1051
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 4 of 282 PAGEID #: 563



                                                                     Page 4

 1                                 (Witness duly sworn.)
 2     WHEREUPON:
 3                            RANDI ETTNER, Ph.D.,
 4     called as a witness herein, having been first duly
 5     sworn, was examined and testified as follows:
 6                 D I R E C T         E X A M I N A T I O N
 7     BY MR. BLAKE:
 8            Q.      All right.       My name is Jason Blake.             I
 9     am an attorney at Calfee, Halter & Griswold, LLP,
10     and I represent the Department of Health, among
11     others, in this litigation.
12                          Could you please state and spell
13     your name for the record?
14            A.      Randi Ettner, R-a-n-d-i, E-t-t-n-e-r.
15            Q.      And are you here to testify regarding
16     your expert opinion that you rendered in the case
17     of Stacie Ray, et al versus the Director of the
18     Ohio Department of Health, et al?
19            A.      I am.
20            Q.      I suspect it won't be necessary to
21     gather or collect you at your address at any time
22     because I'll contact you through counsel, but could
23     you just state the best way to get ahold of you,
24     your business address or your home address or


                               Veritext Legal Solutions
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 10 of 288 PageID888-391-3376
   www.veritext.com                                                    #: 1052
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 5 of 282 PAGEID #: 564



                                                                     Page 5

 1     something, something where we can reach you if we
 2     need to?
 3            A.      1214 Lake Street in Evanston, Illinois.
 4     The zip code is 60201.
 5            Q.      Great.      Thank you.
 6                          I guess before we dive in, from your
 7     resume and your CV and just, you know, what I
 8     learned about you before the deposition, I assume
 9     you've given a number of depositions before,
10     right?
11            A.      That's correct.
12            Q.      So we probably don't need to go into any
13     great detail about the rules and sort of the
14     procedures, but just to kind of reinforce some of
15     the basic stuff, it's your deposition.                  If you need
16     to stop at any time to take a break, please do so.
17     Just let me know, we'll stop.               The only caveat to
18     that is if a question is pending, I would ask that
19     you answer the question and then we can stop.
20                          I think probably you have enough
21     experience to sort of -- we can do the basic
22     blocking and tackling of a deposition, but if
23     there's any confusion or something like that,
24     please let me know.          If you answer a question, I'm


                               Veritext Legal Solutions
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 11 of 288 PageID888-391-3376
   www.veritext.com                                                    #: 1053
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 6 of 282 PAGEID #: 565



                                                                     Page 6

 1     going to assume that you understood the question.
 2                           What are your areas of expertise in
 3     which you are qualified in your opinion to give
 4     expert testimony?
 5            A.       I'm qualified in general psychology,
 6     tests and measurements, PTSD and trauma, all areas
 7     of gender and gender diversity and adult
 8     psychotherapy.
 9            Q.       PTSD, that's post-traumatic stress
10     disorder?
11            A.       Correct.
12            Q.       Tests and measurements, what's that?
13            A.       Psychologists are trained to give
14     psychodiagnostic tests.
15            Q.       So could you give me an example?
16            A.       IQ test, personality tests, tests about
17     measurements of anxiety, depression and other
18     various disorders as well as tests to determine
19     neurocognitive abilities or the lack thereof.
20            Q.       Okay.     I assume there's lots of overlap
21     between these four areas, but would a diagnosis of
22     gender dysphoria fall underneath one of the tests
23     and measurements that you're qualified to render?
24            A.       No.     There is no test for gender


                               Veritext Legal Solutions
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 12 of 288 PageID888-391-3376
   www.veritext.com                                                    #: 1054
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 7 of 282 PAGEID #: 566



                                                                     Page 7

 1     dysphoria per se.
 2             Q.       All right.     So what -- I mean, my
 3     understanding is that the plaintiffs in this case
 4     have a diagnosis of gender dysphoria, is that your
 5     understanding?
 6             A.       That's my understanding.
 7             Q.       What is the difference between the kind
 8     of -- I mean, somebody rendered that diagnosis of
 9     them.        So what's the difference between the type of
10     diagnosis that would fall under a test and
11     measurement and one like gender dysphoria where
12     there is no test or measurement?
13             A.       Well, tests and measurements can measure
14     many things, extroversion, introversion, so they
15     can measure aspects of personality, and that
16     differs from diagnosable disorders.                 Diagnoses are
17     typically made on criteria outlined in a diagnostic
18     and statistical manual.
19             Q.       Like a DSM?
20             A.       Correct.
21             Q.       So a diagnosis like severe anxiety or
22     depression, would that be subject to a test or
23     measurement or would that be something different?
24             A.       One could use a test to determine a


                               Veritext Legal Solutions
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 13 of 288 PageID888-391-3376
   www.veritext.com                                                    #: 1055
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 8 of 282 PAGEID #: 567



                                                                     Page 8

 1     specific profile because everyone experiences
 2     anxiety in a different way, but it would meet the
 3     criteria of an anxiety disorder if it followed the
 4     DSM-5 criteria.
 5            Q.      Okay.     Well, you can tell me.            Are there
 6     criteria in the DSM-5 for gender dysphoria?
 7            A.      Yes.
 8            Q.      So then what I guess separates a
 9     diagnosis of -- We're just going to stick with
10     severe anxiety because that's what we've been
11     talking about.         You said that one was subject to
12     tests and measurements yet gender dysphoria isn't
13     subject to any test or measurement.
14                           What is the reason for I guess the
15     difference between the two?
16            A.      Gender dysphoria has attendant anxiety
17     as one of the symptoms, as does post-traumatic
18     stress disorder.
19            Q.      Sure.
20            A.      So anxiety, depression and hopelessness
21     underlie many psychiatric or other disorders that
22     are listed in the DSM-5.
23            Q.      Okay.     So the diagnosis of gender
24     dysphoria would include some sort of like


                               Veritext Legal Solutions
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 14 of 288 PageID888-391-3376
   www.veritext.com                                                    #: 1056
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 9 of 282 PAGEID #: 568



                                                                     Page 9

 1     sub-diagnoses for things like anxiety and you said
 2     hopelessness.        Those sub-diagnoses may involve some
 3     tests or measurements which help point you in the
 4     direction of getting to a diagnosis of gender
 5     dysphoria, but specifically there's no test or
 6     measurement for that diagnosis of gender dysphoria;
 7     is that accurate?
 8            A.      I'm not sure I understand that question
 9     the way you phrased it.
10            Q.      Sure.     I'm just trying to flush out what
11     you meant when you said that a diagnosis of gender
12     dysphoria wouldn't fall under a test and
13     measurement, you know, that sort of expertise that
14     you have.      And the reason for that was, I'm sorry,
15     can you say that again?
16            A.      Well, by analogy, there's no test per se
17     of anorexia nervosa, but we can make the diagnosis
18     by following the criteria that are outlined, but
19     anxiety and depression are broad parameters that
20     underline many, if not most, psychiatric or other
21     disorders that are listed in the DSM-5.                   Does that
22     clarify it for you?
23            Q.      Yeah.     Maybe.      I guess it just exposes
24     my ignorance about, you know, the vast array of


                               Veritext Legal Solutions
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 15 of 288 PageID888-391-3376
   www.veritext.com                                                    #: 1057
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 10 of 282 PAGEID #: 569



                                                                    Page 10

  1    diagnoses that you can receive from a psychiatrist
  2    or psychologist.          The witness is nodding her head
  3    yes I assume in response to my self diagnosis of
  4    ignorance of her field.
  5                          But is it fair to say that not every
  6    diagnosis, clinical or otherwise, in your field is
  7    not subject to, you know, a strict, you know, test?
  8    Is that fair to say?
  9            A.      Would you repeat that question?               I'm
10     sorry.
11             Q.      Sure.     I'm not trying to trip you up.
12             A.      I didn't understand it the way it's
13     phrased.
14             Q.      That's fine.        You brought up anorexia,
15     and we can talk about anorexia in this context too
16     just a bit -- you know, it's more separate from the
17     facts of this case.           Again, I'm not trying to, you
18     know, blind side anybody with some "got you"
19     question.       I'm just trying to understand, you
20     know.
21                           Let's say I show up, right, in your
22     office and I start, you know, telling you what I'm
23     experiencing, and based on what I've told you,
24     you're like hmmm, I think this person might be an


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 16 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1058
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 11 of 282 PAGEID #: 570



                                                                    Page 11

  1    anorexic.       Are you with me so far?
  2           A.       Yes.
  3           Q.       Or anorexic or someone that has
  4    anorexia, right?
  5           A.       I'm understanding this part of the
  6    statement.
  7           Q.       Okay.     There's not any -- you know, you
  8    can't do a blood test to say, yeah, this person has
  9    anorexia; is that correct?
10            A.       That's correct.
11            Q.       You can't look for any, you know,
12     concrete evaluative, you know, metrics and say that
13     yep, that's anorexic, right?
14            A.       There are some metrics that I might look
15     for, but if you came to my office, I would make the
16     diagnosis without giving you a statistically
17     reliable and valid psychometric instrument.
18            Q.       Okay.     And that doesn't in your mind
19     undermine the credibility of that diagnosis, it
20     just informs someone in your profession or from
21     the outside on how the diagnosis was reached,
22     right?
23            A.       Most tests are not used to make a
24     diagnosis.       They're used to give some indication


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 17 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1059
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 12 of 282 PAGEID #: 571



                                                                    Page 12

  1    about an individual, either about their personality
  2    or about perhaps certain behaviors, but they don't
  3    in and of themselves make diagnoses.
  4            Q.      Okay.     Understood.       So you would -- you
  5    could give a test to someone and say this person is
  6    suffering from severe anxiety and that might be a
  7    criteria for any number of other diagnoses that
  8    you could reach given the circumstance of the
  9    patient?
10             A.      I think I agree with that statement.
11             Q.      Okay.     Good.     And then I expect that
12     you will have a personality evaluation of everyone
13     in the room before you leave today.                 I wouldn't
14     know.
15             A.      Only if you all have the appropriate
16     insurance.
17             Q.      Well, I can tell you my insurance is
18     terrible.
19             A.      Then you will not get any sort of
20     analysis.
21             Q.      No free analysis, okay.            I'm stuck to my
22     online quizzes figuring out which Hogwarts house
23     I'm in.
24                           So general psychology, PTSD, tests


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 18 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1060
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 13 of 282 PAGEID #: 572



                                                                    Page 13

  1    and measurements and then you said gender and
  2    gender diversity, right?
  3            A.      Correct.
  4            Q.      Does your opinion that you rendered in
  5    this case stem largely from your expertise in the
  6    field of gender and gender diversity?
  7            A.      Yes.
  8            Q.      Okay.      Like I said, I assume there's
  9    some overlap with your general knowledge of
10     psychology and probably the tests and measurements
11     too, I would guess, right?
12             A.      I imagine that all of my experience has
13     lead me to a certain degree of competence.
14             Q.      How long have you -- I suppose how long
15     have you practiced psychology?
16             A.      I've had a private practice since 1980.
17             Q.      And before that you received your
18     degree, right?
19             A.      That's correct.
20             Q.      And you have a Ph.D., right?
21             A.      Yes.
22             Q.      You received a masters as well?
23             A.      Yes.
24             Q.      Kind of the normal four-year degree


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 19 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1061
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 14 of 282 PAGEID #: 573



                                                                    Page 14

  1    masters, Ph.D. track program, right?
  2           A.       Yes.
  3           Q.       And then for a time you -- did you work
  4    like in residency like at a clinical hospital or
  5    anything like that?
  6           A.       I've done postdoctoral work in certain
  7    areas.
  8           Q.       Okay.     And then after doing that for a
  9    period of time, you set up your own private
10     practice; is that accurate?
11            A.       In 1980 I began practicing privately.
12            Q.       Okay.     And when did you first start
13     developing your expertise in gender and gender
14     diversity issues?
15            A.       As a young student I volunteered at Cook
16     County Hospital and they were running groups for
17     individuals who wanted what was then called sex
18     change or sex reassignment surgery, and since I was
19     the first volunteer they had ever had, I was sort
20     of like a candy striper back then, they said we'll
21     stick her with those people.
22                            So before I had a degree, I was
23     involved in groups of individuals who were awaiting
24     reassignment surgery, and that's my first


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 20 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1062
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 15 of 282 PAGEID #: 574



                                                                    Page 15

  1    experience with people who were experiencing gender
  2    incongruity.
  3            Q.       Okay.     And that would have been
  4    approximately?
  5            A.       In the late '70s.
  6            Q.       Was that during your doctoral?
  7            A.       No.
  8            Q.       Before that?
  9            A.       Yes.
10             Q.       Masters?
11             A.       Before.
12             Q.       So as an undergrad?
13             A.       Yes.
14             Q.       Okay.     I know you identified in your CV,
15     and we'll get to those in a few minutes, some of
16     your recent cases that you have been an expert
17     witness in and been deposed in.
18                             Do you know approximately how many
19     times you have been an expert witness in any sort
20     of matter in the last ten years?
21             A.       I could only make a guess about that.
22             Q.       I'm okay with that.         I'm not going to
23     ask you okay, you know, the first time, the second
24     time.        Just approximately, you know, is it 15?                Is


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 21 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1063
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 16 of 282 PAGEID #: 575



                                                                    Page 16

  1    it 20?      Is it 30?
  2           A.       It's probably closer to 50.
  3           Q.       Somewhere between 30 and 50 you think?
  4           A.       I would say it's probably more than 30.
  5           Q.       Okay.     More than 30, less than 50?
  6                    MS. INGELHART:        Excuse me.       Just really
  7    quickly, we would like to add a couple
  8    developments to the record since she shared her CV
  9    with you all.
10                           Recently she's given testimony in a
11     new case, new to her, to her C.V., a case called
12     Monroe v. Jeffries which she can talk about.                     She's
13     also been invited to speak with the Director of the
14     Office of Civil Rights at the Federal Department of
15     HHS.     And to her bibliography, to her report, a
16     study was omitted in error.
17                     MR. BLAKE:       I'm sorry?
18                     MS. INGELHART:        To the bibliography of
19     her report, a study was omitted in error that she
20     relied upon.
21                     MR. BLAKE:       Okay.
22                     MS. INGELHART:        It is cited in
23     Dr. Gorton's report for the full citation, but it's
24     the Bauer G.R., et al 2015 study, "Intervenable


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 22 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1064
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 17 of 282 PAGEID #: 576



                                                                    Page 17

  1    Factors Associated with Suicide Risk in Transgender
  2    Persons, a Respondent Driven Sampling Study in
  3    Ontario, Canada."
  4    BY MR. BLAKE:
  5           Q.       This is the 2015 study that found that
  6    transgender individuals have a higher rate of
  7    suicide when they have documents that don't match
  8    their gender identity; is that right?
  9           A.       That's correct.
10                     MR. BLAKE:       Okay.     We're going to talk
11     about that, and I did pick up that it wasn't cited
12     in her report, and I was going to ask her what
13     report she was referring to.               I assumed it was the
14     Gorton one or the Bauer one that Gorton refers to.
15     Thank you for clearing that up.
16                     MS. INGELHART:        Thank you.
17                     MR. BLAKE:       We'll talk about that report,
18     that study later.
19     BY MR. BLAKE:
20            Q.       All right.       So you think somewhere
21     between 30 and 50 times you've served as an expert
22     witness, closer to 50 than 30.               Generally what
23     types of matters have those cases involved?
24            A.       Personal injury, correctional systems,


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 23 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1065
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 18 of 282 PAGEID #: 577



                                                                    Page 18

  1    employment discrimination, the necessity of
  2    identity documents, trauma, post-traumatic stress
  3    disorder, medical malpractice, and I think to the
  4    best of my recollection -- oh, and insurance cases
  5    including the Medicare -- overturning the Medicare
  6    exclusion for gender confirmation surgery case,
  7    bathroom cases.
  8           Q.       Okay.     Have all of these cases been in
  9    the context of like transgender issues, transgender
10     people or have some of them been just general
11     psychology expertise type cases?
12            A.       The latter.
13            Q.       So all of these are gender -- all of
14     these you would qualify as falling -- oh, sorry.
15                           So they all fall under obviously
16     your expertise in general psychology, right?
17            A.       They don't all involve transgender
18     plaintiffs or defendants.
19            Q.       They don't all involve your expertise
20     with gender and gender diversity?
21            A.       That's correct.
22            Q.       Okay.     Which I think we can both agree
23     that this case, I think you were going to testify
24     to this, would fall primarily under your expertise


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 24 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1066
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 19 of 282 PAGEID #: 578



                                                                    Page 19

  1    for gender and gender diversity, right?
  2            A.      Correct.
  3            Q.      What portion of these cases, these 30 to
  4    50 cases and these roughly eight different areas
  5    would you say fall primarily under your expertise
  6    in gender and gender diversity?
  7            A.      I would be offering a guesstimate at
  8    best.
  9            Q.      Okay.     Is it a quarter, 25 percent?
10             A.      I want to qualify this by saying when I
11     began doing expert witness work, I didn't keep
12     track of the cases that I was involved in.
13             Q.      Sure.
14             A.      So I would say that early on I did a lot
15     of personal injury work.
16             Q.      Okay.     And those would be more like
17     emotional harm, emotional distress type cases.
18     Some of those folks may have, in fact, been
19     transgender, but it wouldn't be part of the case,
20     right?
21             A.      Correct.      And medical malpractice cases,
22     some cases about malingering, things of that
23     nature.
24             Q.      Okay.     What about your cases dealing


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 25 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1067
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 20 of 282 PAGEID #: 579



                                                                    Page 20

  1    with correctional institutes?
  2           A.       I frequently have testified in cases in
  3    correctional institutes.
  4           Q.       And are those involving gender and
  5    gender identity issues?
  6           A.       Yes.
  7           Q.       Employment discrimination, is that
  8    primarily gender and gender diversity issues?
  9           A.       Primarily.
10            Q.       Necessity of ID, right, that's like this
11     case, right?
12            A.       Yes.
13            Q.       Gender and gender diversity issues in
14     those cases?
15            A.       Yes.
16            Q.       How many of those cases have you done?
17            A.       I would need to count, if I may.                Would
18     you give me a minute?
19            Q.       Are they the ones that you've identified
20     in your CV?
21            A.       I haven't identified any cases in my CV.
22            Q.       Okay.     Maybe in your report I mean.              Are
23     those the ones that you've identified in your
24     report?      You don't know?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 26 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1068
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 21 of 282 PAGEID #: 580



                                                                    Page 21

  1           A.       I'm -- I was the expert witness in the
  2    Puerto Rico case, in the Idaho case, in the
  3    Michigan case.
  4           Q.       This is the -- the Michigan case is the
  5    driver's license case?
  6           A.       Yes.    And perhaps that's all.
  7           Q.       Did you sit for a deposition in the
  8    Idaho case?
  9           A.       I did not.
10            Q.       What about in the Puerto Rico case?
11            A.       No.
12            Q.       What about in the Michigan case?
13            A.       No.
14            Q.       Is this the first time that you've been
15     deposed in a what you term necessity of ID case in
16     the gender and gender diversity area of expertise?
17            A.       Yes.
18                     MS. INGELHART:        Excuse me.
19                     MR. BLAKE:       Hold on a second.
20                     MS. INGELHART:        Okay.
21                     MR. BLAKE:       And if you're going to bring
22     up the cases that are in her CV, we're going to go
23     through those one by one, so there's an opportunity
24     for her to correct the record, that's fine.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 27 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1069
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 22 of 282 PAGEID #: 581



                                                                    Page 22

  1                    MS. INGELHART:        Sure.     I mean, if we're
  2    just going to be going through her report or
  3    through these documents, I think we would like them
  4    to be introduced as exhibits or else we're kind
  5    of --
  6                    MR. BLAKE:       We are going to be
  7    introducing them as exhibits.
  8                    MS. INGELHART:        Okay.     Because these
  9    questions are close to --
10                     MR. BLAKE:       I'm just trying to get her
11     background information.             She didn't need to tell me
12     the actual cases, just a number.                You know, it
13     could have been five or three.                Just trying to get
14     a general sense.
15                     MS. INGELHART:        Thank you.
16     BY MR. BLAKE:
17             Q.      The PTSD cases, probably not gender
18     diversity cases or are they?
19             A.      Some are and some aren't.
20             Q.      Some people have been harmed or
21     discriminated against and as a result of that
22     discrimination, they've developed some
23     post-traumatic stress disorder related to their
24     gender discrimination, does that encapsulate those


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 28 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1070
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 23 of 282 PAGEID #: 582



                                                                    Page 23

  1    cases?
  2            A.      Would you repeat that question?
  3            Q.      Yeah.      I'm just trying to -- you know,
  4    PTSD, right, I guess famously is, you know, what
  5    returning soldiers suffer when they go to war,
  6    right, and they come back and they've experienced
  7    some traumatic event and they have post-traumatic
  8    stress disorder.           There are, I understand, areas
  9    where people can suffer PTSD, right?
10             A.      PTSD or trauma.
11             Q.      Okay.      And you said that some of these
12     PTSD cases arise in the context of your expertise
13     with gender and gender diversity, right?
14             A.      Some.      The majority did not.
15             Q.      Well, I guess instead of me trying to
16     guess, I guess sort of, if you can, generally tell
17     me how or under what circumstances your testimony
18     in PTSD cases overlaps with your expertise of
19     gender and gender diversity issues.
20             A.      I'm sorry, I'm going to ask you to
21     repeat that question again.
22             Q.      That's fine.         I don't mind.
23                           You have been used as an expert in
24     cases involving post-traumatic stress disorder,


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 29 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1071
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 24 of 282 PAGEID #: 583



                                                                    Page 24

  1    correct?
  2           A.       Correct.
  3           Q.       Some of those cases have involved gender
  4    and gender diversity issues, correct?
  5           A.       I would say some of those cases have
  6    involved people who are transgender and who
  7    experienced post-traumatic stress disorder.
  8           Q.       Okay.     Can you just generally explain
  9    the circumstances I suppose that caused the
10     post-traumatic stress disorder?
11            A.       I can tell you that they differed in
12     every case.
13            Q.       Okay.
14            A.       For instance, a transgender person was
15     killed in one instance.             In other instances, people
16     were threatened with death and physically harmed.
17     People were harassed and tormented, victimized,
18     discriminated against in many, many different ways,
19     in many different scenarios, and each case was
20     different in terms of the particulars of the harms
21     that were done.
22            Q.       Right.     So is the diagnosis of PTSD with
23     a transgender person any different than a diagnosis
24     that you see like, for example, of a returning


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 30 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1072
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 25 of 282 PAGEID #: 584



                                                                    Page 25

  1    soldier or a family member who's lost a loved one
  2    in a traumatic way or is sort of the -- are the
  3    symptoms and the sort of the diagnosis and the harm
  4    basically the same?
  5           A.       The criteria for making a diagnosis of
  6    PTSD is published in the DSM-5, however, every
  7    person who experiences trauma or PTSD has a
  8    different trauma profile.             So people do not
  9    experience the same symptoms, even though they may
10     all have the same diagnoses.
11            Q.       Okay.     Is there anything unique about
12     your expertise in the field -- in the area of
13     gender and gender diversity that allows you to, I
14     hate to qualify it, but, you know, make a better
15     diagnosis of a transgender person who has suffered
16     PTSD or would anyone who has a psychology
17     background, you know, with the requisite experience
18     be able to make that diagnosis on a transgender
19     individual?
20            A.       Again, I'm sorry, I don't understand the
21     question the way you phrased it.
22            Q.       You said there was a criteria in the
23     DSM-5 for PTSD.         The way in which you apply that
24     criteria to a transgender person isn't any


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 31 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1073
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 26 of 282 PAGEID #: 585



                                                                    Page 26

  1    different than you would apply that criteria to a
  2    cisgender person, right?
  3            A.       Correct.
  4            Q.       Okay.    You mentioned the medical mal
  5    stuff occurred earlier in your career.                   Is there
  6    any overlap between the medical mal expertise or
  7    expert testimony you've given and your gender and
  8    gender diversity expertise?
  9            A.       I was disclosed as an expert in a case
10     on behalf of the defense in a medical malpractice
11     lawsuit that was being brought by a transgender
12     person against a surgeon.
13             Q.       And was the surgery, like was it part of
14     their transition or was it just routine surgery
15     like they had to have their spleen removed or
16     something?
17             A.       It was a gender affirming procedure.
18             Q.       Gender affirming procedure, okay.
19                            And the plaintiff was the patient
20     and they were alleging that the surgeon providing
21     the operation somehow breached the standard of
22     care?        Does that sum it up at a very high level?
23             A.       No.
24             Q.       Okay.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 32 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1074
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 27 of 282 PAGEID #: 586



                                                                    Page 27

  1            A.      I would characterize it as they were
  2    unhappy with the outcome of the surgery.                     The
  3    surgeon did not breach the standard of care and
  4    advised the patient that the adverse outcome she
  5    experienced was a possibility and very often
  6    occurred with the particular surgery she was
  7    undergoing and the case settled.
  8            Q.      Okay.      Insurance cases, let's set aside
  9    the Medicare one for the time being where you
10     talked about, you know, I guess the scrubbing of
11     gender confirmation surgery from the -- is it from
12     ObamaCare, is that what that was about?
13             A.      In 2014, May 30th of 2014 the Medicare
14     exclusion of gender surgery was reversed.
15             Q.      Okay.      So setting that one aside for
16     now, are there other insurance cases you've been
17     involved in?
18             A.      Yes.
19             Q.      What are the nature of those cases?
20             A.      I don't think I can talk about those
21     cases because they're ongoing.
22             Q.      Okay.      So you've got some ongoing cases
23     that involve insurance.              Do they fall within your
24     expertise of gender and gender diversity?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 33 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1075
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 28 of 282 PAGEID #: 587



                                                                    Page 28

  1           A.       Yes.
  2           Q.       Approximately how many?
  3           A.       Approximately three.
  4           Q.       Are you plaintiff?          Do you represent the
  5    plaintiff or an expert for the plaintiff or the
  6    defendant?
  7           A.       Plaintiff.
  8           Q.       And are they cases against government or
  9    insurance companies?
10            A.       Both.
11            Q.       Is the general premise of those cases a
12     claim involving either refusal of coverage or
13     refusal to reimburse for various procedures
14     associated with someone's gender affirmation?
15                     MS. INGELHART:        I'm just going to object.
16     You know, answer to the extent you can without
17     breaching that expert attorney privilege, that work
18     product privilege.
19     BY MR. BLAKE:
20            Q.       I just want to say for the record I
21     haven't asked for the names of the cases, the
22     agencies involved or the governments.                  I think we
23     are still at a very high level to where, you know,
24     just getting the general issues, the general claims


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 34 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1076
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 29 of 282 PAGEID #: 588



                                                                    Page 29

  1    is not going to encroach upon any breach of
  2    confidentiality, but go ahead.
  3            A.      What was the question again?
  4            Q.      Yeah, I asked whether or not that the
  5    issue in those cases, whether it involved a claim
  6    that the agency or government or insurance company
  7    wrongfully refused coverage or reimbursement for a
  8    procedure involving gender affirmation.
  9            A.      That's probably fair, a fair way to
10     characterize two of the three cases.
11             Q.      Okay.      So that seems in line I suppose
12     with your work for the Medicare case where they
13     reversed the coverage for gender affirmation
14     surgery, right?
15             A.      I'm not certain what you mean by in
16     line.
17             Q.      It's a similar -- it sounds like a
18     similar issue, right, your expertise in that area,
19     you know, you've got the Medicare cases and these
20     other cases that you are working with these three
21     that were talking about, those issues have some
22     overlap?
23             A.      I think that's true.
24             Q.      Okay.      The bathroom cases, how many of


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 35 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1077
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 30 of 282 PAGEID #: 589



                                                                    Page 30

  1    those have you been involved in?
  2           A.       One bathroom case -- two bathroom cases
  3    and two locker room cases, locker room/bathroom
  4    cases, sex segregated facility cases.
  5           Q.       So a total of four?
  6           A.       I think that's accurate.
  7           Q.       I don't want to split hairs between
  8    bathrooms and locker rooms.
  9           A.       And I don't want to be overly precise
10     about the number because --
11            Q.       That's fine.
12            A.       -- I may not be recalling accurately.
13            Q.       I'm not going to impeach you based on --
14     like your counsel said, you know, this is -- some
15     of this stuff is disclosed in your --
16            A.       Actually it's more like five because I
17     recall now.
18            Q.       Okay.     Five.     Generally those cases
19     involve --
20            A.       Six.
21            Q.       It's growing.        It's going to be 40 by
22     the end of the deposition.
23                            So those cases, those six, the ever
24     increasingly inaccurately in four locker room


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 36 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1078
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 31 of 282 PAGEID #: 590



                                                                    Page 31

  1    cases, bathroom cases, those generally involve a
  2    transgender person who's seeking access to one of
  3    those facilities and is denied the access to the
  4    bathroom that they -- that matches their gender
  5    identity.       Is that more or less accurate?
  6            A.      Yes.
  7            Q.      I think I understand those.               Those ones
  8    have been heavily publicized.
  9                           Have you ever served as an expert
10     witness for Stacie Ray or any of the other
11     plaintiffs in this case?
12             A.      No.
13             Q.      Have you ever served as an expert
14     witness for any of the counsel sitting next to
15     you?
16                     MS. INGELHART:          Objection.       Answer to
17     the extent that you can, not disclosing expert and
18     attorney work product to the best of your ability.
19     BY THE WITNESS:
20             A.      I have been an expert in cases where
21     I've been retained by the firms that these
22     attorneys are employed by, but I've not met either
23     of these individuals before or been involved with
24     them prior.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 37 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1079
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 32 of 282 PAGEID #: 591



                                                                    Page 32

  1    BY MR. BLAKE:
  2            Q.       Okay.    That was my next question.
  3    Setting aside Kara and Elizabeth, have you ever
  4    been retained by the ACLU or Lambda Legal?
  5            A.       Yes.
  6            Q.       All right.      Approximately how many times
  7    have you been retained by the ACLU?
  8            A.       In different states primarily in
  9    connection with prison work.
10             Q.       Approximately how many times?
11             A.       I have to count on my fingers.
12             Q.       Go ahead and count.         And approximately
13     can be, you know, 5 to 10, 10 to 15, a dozen or so.
14             A.       The difficulty I'm having is that it's
15     my understanding, and I'm not an attorney, that
16     sometimes there's a collaboration and I'm not
17     always aware of who is retaining me or what other
18     firms are involved.
19             Q.       Understood.
20             A.       So I'm not really sure how to answer
21     that.        I recently did a case where I was hired by
22     the ACLU and it was the case that was just
23     mentioned, Monroe v. Jeffries, et al, and there was
24     another law firm that was co-counsel.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 38 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1080
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 33 of 282 PAGEID #: 592



                                                                    Page 33

  1           Q.       Understood.       Well, let me ask it this
  2    way then.       Maybe this will make it easier for you.
  3                          All right.      You said you've been an
  4    expert 30 to 50 times, closer to 50 than 30.                      Can
  5    we just call it 41, 42?             Can we call it 42?
  6           A.       Let's call it 48.
  7           Q.       48, okay.      Much closer to 50.           All
  8    right.      So approximately 48 times you've been an
  9    expert witness before.
10            A.       In the past ten years.
11            Q.       In the past ten years.
12                           Do you know approximately what
13     percentage of those 48 cases have involved either
14     the ACLU or Lambda Legal?
15            A.       No, I don't know.
16            Q.       You have no idea?
17            A.       I would have to make a guess.
18            Q.       Okay.     Do you think it's greater or less
19     than 50 percent?
20            A.       Less.
21            Q.       Do you think it's greater or less than
22     25 percent?
23            A.       Combining those two organizations?
24            Q.       Correct.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 39 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1081
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 34 of 282 PAGEID #: 593



                                                                    Page 34

  1           A.       I would say less.
  2           Q.       Still less, okay.          So a handful of times
  3    you've been retained by ACLU or Lambda Legal?
  4           A.       Yes.     Probably more by the ACLU because
  5    they have offices in every state, and I've gone to
  6    prisons in some of those states.                I would also like
  7    to amend something I said earlier.
  8           Q.       Is it now seven bathroom and locker room
  9    cases?
10            A.       No.     There's an immigration case in
11     there.
12            Q.       Okay.     Immigration.       Did that involve
13     gender and gender diversity issues?
14            A.       Yes.
15            Q.       How?
16            A.       A transgender person was seeking asylum
17     in the United States.
18            Q.       Okay.     And how did the transgender --
19     how did their gender identity have any impact on
20     whether or not they were entitled to asylum?
21            A.       They were being persecuted in their
22     country of origin, and the other transgender people
23     they had been associating with had been killed or
24     threatened, and they were told that if they weren't


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 40 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1082
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 35 of 282 PAGEID #: 594



                                                                    Page 35

  1    going to carry drugs or perform sex acts with the
  2    police that they would be murdered, so they fled
  3    their country and sought asylum here.
  4           Q.       Were they granted asylum?
  5           A.       Yes.
  6           Q.       That's good news, right?            That's good.
  7                           You mentioned one medical mal case
  8    where you were retained by the defendant.                    Of those
  9    48 cases or so over the last ten years, how many
10     times have you been retained by defense counsel?
11            A.       In the past, quite a bit actually.
12     There was a -- there is a Chicago firm, a defense
13     firm that I did a number of cases with.
14            Q.       Were those all in the context of medical
15     malpractice?
16            A.       No, they weren't, but they were all --
17     one was personal injury -- a couple were personal
18     injury cases as I recall.
19            Q.       Have you ever been retained as an expert
20     witness by the defendant -- Strike that.
21                            You mentioned one medical
22     malpractice case when you were retained by the
23     defendant and that case involved some gender or
24     gender diversity issues, right?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 41 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1083
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 36 of 282 PAGEID #: 595



                                                                    Page 36

  1            A.      Are you referring to the case I
  2    described where a transgender individual had a
  3    procedure and filed a lawsuit against a physician?
  4            Q.      Yes.
  5            A.      Yes.
  6            Q.      Thank you.
  7                           Are there any other gender,
  8    transgender, gender identity cases where you have
  9    represented or been called as an expert by the
10     defense?
11             A.      I've been asked to be an expert in some
12     cases, but I did not -- I wasn't disclosed as an
13     expert.
14             Q.      So you've never been at least retained
15     as a testifying expert in any cases for defendants
16     involving gender issues except for the one medical
17     malpractice case that we've already discussed?
18             A.      Correct.
19             Q.      Have you -- Well, the 48 cases or so
20     that we have talked about, does that include
21     testifying and nontestifying expert?
22             A.      Yes.
23             Q.      Okay.      Do you know approximately the
24     proportion of those 48 cases where you've been


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 42 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1084
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 37 of 282 PAGEID #: 596



                                                                    Page 37

  1    called as a testifying expert?
  2           A.       By testifying, are you --
  3           Q.       An expert that would be disclosed.
  4           A.       Oh, I was disclosed in all those cases.
  5           Q.       You were disclosed in all 48?
  6           A.       Yes, but I didn't offer testimony in all
  7    48.
  8           Q.       Is that because the case just didn't get
  9    that far?
10            A.       In some cases I gave a report and in
11     some cases the case settled or I simply didn't
12     testify.
13            Q.       So had those cases gone to trial, those
14     48, you would have testified at some point, likely
15     your deposition would have been taken or you would
16     have been called as a witness or something like
17     that, right?
18            A.       Correct.
19            Q.       At least that was your understanding?
20            A.       That was my understanding.
21            Q.       So you mentioned that you've been asked
22     by defendants to be an expert but ended up not
23     giving testimony.          Is that because the case settled
24     or just somehow was disposed of before you had the


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 43 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1085
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 38 of 282 PAGEID #: 597



                                                                    Page 38

  1    opportunity to testify or were you just a
  2    consultant?
  3           A.       A consultant.        I reviewed the records
  4    and didn't feel that my expertise would be
  5    meaningful in that case.
  6           Q.       Is that because you didn't have the
  7    requisite expertise or you disagreed with the
  8    position that the defendant was taking?
  9           A.       Probably both.
10            Q.       And all those cases were in the context
11     of a gender and gender diversity, your gender and
12     gender diversity expertise, right?
13            A.       I'm sorry, in all what cases?
14            Q.       The cases where you were asked, reviewed
15     the record and declined to be the expert, were all
16     those cases gender and gender diversity cases?
17            A.       No.
18            Q.       Okay.     Are they just kind of spread kind
19     of generally all around the areas that you have
20     testified in?
21            A.       The ones that I'm recalling were in the
22     areas of medical malpractice and trauma, personal
23     injury.
24            Q.       Okay.     So never a case like this one


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 44 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1086
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 39 of 282 PAGEID #: 598



                                                                    Page 39

  1    where you talk about, you know, an ID case, right,
  2    the necessity of an ID?
  3            A.      Right.
  4            Q.      Or what about any other challenge to a
  5    government regulation or law or anything like
  6    that?
  7            A.      I'm sorry, I don't understand what
  8    you're asking me.
  9            Q.      Let me ask you this:           Have you ever
10     served as an expert witness in a case involving a
11     challenge to a law?
12             A.      To a law?
13             Q.      Yes.
14             A.      I believe that I'm involved in cases now
15     that challenge the law.
16             Q.      Okay.     And again I'm not trying to be
17     tricky.      You know, I can ask the same question I
18     suppose with regards to regulations and policies
19     and things of that nature, but, I mean, for your
20     purposes, do you really distinguish between those
21     three?
22             A.      Yes.
23             Q.      Okay.     So then same question, have you
24     ever served as an expert witness in a case


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 45 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1087
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 40 of 282 PAGEID #: 599



                                                                    Page 40

  1    involving a challenge to a governmental regulation?
  2           A.       Presently, yes.
  3           Q.       Presently.       And I guess I should say not
  4    counting this case, all right, because I don't
  5    know, but, you know, some of the other cases that
  6    you're talking about that you've been hired to be
  7    an expert challenging a law or regulation.
  8           A.       I guess I'm unclear about legally what's
  9    meant by regulation.
10            Q.       Sure.     Let's just talk about cases then
11     where the government is a defendant.                  You mentioned
12     the Idaho case, the Puerto Rico case, the Michigan
13     case and this case, right?
14            A.       Yes.
15            Q.       Are there any other cases where you've
16     been retained as a testifying expert where a
17     government, federal, state, local or otherwise was
18     the defendant?
19            A.       I believe so.
20            Q.       Of those cases where the government was
21     the defendant, how many involved gender
22     transgender, gender diversity issues?
23            A.       I'm having some difficulty with this
24     question.       I can say for certainty that, for


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 46 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1088
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 41 of 282 PAGEID #: 600



                                                                    Page 41

  1    example, I was an expert witness in a case where
  2    Chelsea Manning was involved in a lawsuit against
  3    the government so that's clear to me, and many
  4    times, oftentimes I'm involved in cases that
  5    challenge state department of correction policies.
  6           Q.       I was going to ask, right, do a lot of
  7    these occur in the context of your work in the
  8    corrections field?
  9           A.       Many, many do.
10            Q.       Okay.     And a lot of those are gender
11     cases?
12            A.       Right.     I also think that my opinion is,
13     and I hope that someone will correct me if I'm
14     speaking out of turn, that it's okay to disclose I
15     was the expert in the North Carolina case which was
16     against I think proposed law or regulation.                     I'm
17     not sure.
18            Q.       Right.     I think that law was enacted,
19     but then it was stayed and then it went up and then
20     it went down.
21            A.       Right.     And the Graham Grimm.
22            Q.       I think you're right, Grimm.
23            A.       Graham?
24            Q.       I think Grimm was the plaintiff.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 47 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1089
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 42 of 282 PAGEID #: 601



                                                                    Page 42

  1                    MS. INGELHART:          Gavin.
  2                    MR. BLAKE:        Gavin Grimm.
  3                    THE WITNESS:         Gavin Grimm, that case.
  4    And the immigration case was against the
  5    government.
  6    BY MR. BLAKE:
  7            Q.      Have you ever been an expert witness,
  8    and you said there were many, many cases where the
  9    government has been a defendant.                  Have you ever
10     been retained as an expert by a government in a
11     case either on the plaintiff or defendant's side?
12             A.      I've been a court appointed expert.
13             Q.      In what case were you a court appointed
14     expert?
15             A.      In Sania versus Turko.
16             Q.      What did that case --
17             A.      I think at that time I think it was
18     Sania versus Bender.            It was a prison case.
19             Q.      Okay.      Do you get a lot of your
20     correction cases through court appointments?
21             A.      No.
22             Q.      How many court appointed cases have you
23     had?
24             A.      I think that was the only time that the


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 48 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1090
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 43 of 282 PAGEID #: 602



                                                                    Page 43

  1    court actually appointed me as an expert.
  2           Q.       Okay.     So there was one time the court
  3    just knew about your work in the corrections field,
  4    appointed you as an expert and the party that you
  5    happen to represent or be an expert for was
  6    government, right?
  7                    MS. INGELHART:        Objection,
  8    mischaracterizes her prior testimony.                  You can
  9    answer.
10     BY THE WITNESS:
11            A.       I don't think that's an accurate
12     characterization.
13     BY MR. BLAKE:
14            Q.       Okay.     Well, I guess was that -- what
15     state was that for?
16            A.       Massachusetts.
17            Q.       Okay.     Did that case involve a
18     transgender individual?
19            A.       Yes.
20            Q.       Was the transgender individual the
21     plaintiff or the defendant?
22            A.       Plaintiff.
23            Q.       And they were seeking some claim against
24     state government, right?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 49 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1091
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 44 of 282 PAGEID #: 603



                                                                    Page 44

  1            A.      Correct, Department of Corrections.
  2            Q.      And how did you get called as a -- how
  3    did you get appointed by the court?
  4            A.      The experts that had been previously
  5    testifying in the case had been going back and
  6    forth for approximately ten years and the judge
  7    determined that it was time to bring in an
  8    independent expert.
  9            Q.      So you were like the tie breaker?
10             A.      I was the tie breaker but then
11     unfortunately the judge retired and so the case
12     went back to the beginning, but then a new firm
13     hired me since I had experience with the plaintiff
14     who constantly needed to be evaluated.
15                           I'm going to ask for a brief break,
16     and I'm going to ask if someone would refill my
17     water.
18             Q.      Sure.
19                                  (Whereupon, a short break in
20                                  the proceedings was taken.)
21                     MR. BLAKE:        Back on the record.
22     BY MR. BLAKE:
23             Q.      Just to recap, the only case where
24     you've represented a government entity is this


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 50 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1092
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 45 of 282 PAGEID #: 604



                                                                    Page 45

  1    Massachusetts case involving the corrections
  2    issues, right?
  3            A.       No.
  4            Q.       Okay.     You've represented the government
  5    in other cases -- Sorry.             Represent is the wrong
  6    word.        You've been an expert for the government in
  7    other cases?
  8            A.       I wasn't an expert for government in
  9    that case.
10             Q.       You weren't?
11             A.       No.     I was appointed by the court.
12             Q.       But not for or against the government,
13     you were just like a --
14             A.       Independent.
15             Q.       Special master, does that ring a bell?
16             A.       No.
17             Q.       Okay.     It's not important.         Thank you
18     for clarifying that.
19                            So have you ever been an expert on
20     behalf of any government?
21             A.       No.
22             Q.       So I take it whenever you've been an
23     expert and the government has been a defendant,
24     your opinion has always been that the government is


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 51 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1093
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 46 of 282 PAGEID #: 605



                                                                    Page 46

  1    liable or in the wrong; is that accurate?
  2                    MS. INGELHART:        Objection, vague.          You
  3    can answer.        Objection, that also calls for a legal
  4    conclusion, but you can answer.
  5    BY THE WITNESS:
  6           A.       I've been retained by the plaintiff and
  7    some of those cases have involved state or federal
  8    agencies that were defendants.
  9    BY MR. BLAKE:
10            Q.       And you've always provided expert
11     opinions that support the party that retains you,
12     right?      Is that a fair assumption?
13            A.       No, not if I don't -- if my opinions or
14     if the information that I reviewed doesn't comport
15     with my opinion, then no.
16            Q.       Has your opinion ever supported the
17     position of the state or federal government in
18     those cases you've mentioned where those entities
19     are defendants?
20            A.       In some cases I've refused to be an
21     expert because after reviewing or hearing the case,
22     I have not felt that I could opine in a way that
23     would allow the plaintiff to be successful in their
24     lawsuit.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 52 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1094
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 47 of 282 PAGEID #: 606



                                                                    Page 47

  1           Q.       To prevail?
  2           A.       Uh-huh.
  3           Q.       Have any of the cases where you've
  4    refused to be an expert for the plaintiff, have any
  5    of those cases involved a government defendant?
  6           A.       I don't know.
  7           Q.       You can't recall any?
  8           A.       I can't recall.
  9           Q.       Have any of the cases where you've
10     refused to be an expert for the plaintiff involve
11     transgender issues?
12            A.       Yes.
13            Q.       Do you know approximately how many
14     times?
15            A.       I know at least two or three times.
16            Q.       Did any of those cases involve -- Well,
17     can you tell me what category of cases those
18     involved?       Were they PI cases, correction cases,
19     discrimination cases?
20            A.       They were correction cases and PI
21     cases.
22            Q.       You've rendered an opinion in this case,
23     right?
24            A.       Yes.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 53 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1095
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 48 of 282 PAGEID #: 607



                                                                    Page 48

  1           Q.       Have you been asked to provide your
  2    expert opinion on how the Department of Health's
  3    refusal to change the sex identifier on a birth
  4    certificate based on an individual's gender
  5    identity affects transgender individuals?
  6           A.       Yes.
  7           Q.       Did you conclude that not having a birth
  8    certificate that reflects a person's gender
  9    identity causes such individuals harm?
10            A.       Yes.
11            Q.       Is that the only opinion you were asked
12     to render in this matter?
13                     MS. INGELHART:        Objection, vague,
14     attorney work product.            Answer to the extent you
15     can do so without revealing communications with --
16                     MR. BLAKE:       I will retract the question.
17     BY MR. BLAKE:
18            Q.       Did you render any other opinion in this
19     matter?
20            A.       That was the primary opinion that I
21     was -- primarily what I was asked to opine on.
22            Q.       And did you reduce that opinion and any
23     sub-opinions into writing?
24            A.       I produced a report in this case.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 54 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1096
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 49 of 282 PAGEID #: 608



                                                                    Page 49

  1           Q.       And that's where all of your expert
  2    opinions are reflected in the report, right?
  3           A.       Yes.
  4           Q.       You are being compensated for rendering
  5    your opinion in this matter, right?
  6           A.       Yes.
  7           Q.       We can look at the report, if you want.
  8    I think you disclose what the -- it's not in that
  9    stack of documents, but do you just offhand recall
10     what your rate of compensation is?                 If you want to
11     refer to your report, I'm happy to provide it to
12     you too.
13            A.       Well, I would prefer to refer to the
14     report.      I recall that my fee for generating the
15     report was $400 per hour.
16            Q.       Okay.     Do you have any idea what you've
17     billed to date?
18            A.       Not offhand I do not.
19                     MR. BLAKE:       Okay.     This is going to be
20     Exhibit 11.
21                                  (Document marked as Defendant's
22                                  Exhibit No. 11.)
23     BY MR. BLAKE:
24            Q.       What has just been handed to you has


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 55 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1097
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 50 of 282 PAGEID #: 609



                                                                    Page 50

  1    been marked as Defendant's Exhibit 11 which I'll
  2    represent to you is a copy of your expert report
  3    along with Exhibits A and B which are your CV and
  4    bibliography that were produced or disclosed at the
  5    same time as your report.             Have you seen this
  6    document before?
  7           A.       Yes.
  8           Q.       And let me just clarify because when I
  9    started referencing this document, you reached for
10     the other documents that are in front of you.
11     Those documents in front of you are a selection of
12     exhibits which have already been produced during
13     depositions in this case.             We may refer to some or
14     all of them during the course of the deposition.                       I
15     just wanted to put those in front of you so you had
16     them handy if we go back to them.
17            A.       I understand.
18            Q.       Okay.     And we were talking about your
19     rate of compensation.            If you would go to Page 2 of
20     your report, Paragraph 6, you've indicated what
21     you're being compensated for in this case; is that
22     accurate?
23            A.       Yes.
24            Q.       And you can leaf through this exhibit


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 56 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1098
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 51 of 282 PAGEID #: 610



                                                                    Page 51

  1    briefly, if you would like, and, you know, just to
  2    confirm, this is a true and accurate copy of your
  3    report, your CV and your bibliography, noting the
  4    amendments or extra items added at the beginning of
  5    the deposition by your counsel.
  6           A.       There's a slight addition to No. 11.
  7           Q.       Paragraph 11?
  8           A.       Correct.
  9           Q.       On Page 3?
10            A.       Yes.
11            Q.       Okay.
12            A.       I've also lectured in South America.
13            Q.       Very good.       Anything else?
14            A.       The rest is accurate as it is.
15            Q.       If you go to the front page of the
16     report, look at Paragraph 4, you state that the
17     materials you considered in forming your opinions
18     are listed in Exhibit B or referenced in the
19     report.      Do you see that?
20            A.       Yes.
21            Q.       Let's just briefly turn to Exhibit B for
22     the moment.        It's nine pages from the back or
23     something like that.           Exhibit B is the
24     bibliography.          Let me know when you're there.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 57 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1099
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 52 of 282 PAGEID #: 611



                                                                    Page 52

  1           A.       I'm there.
  2           Q.       Okay.     You've listed approximately 50 or
  3    so different books and articles and publications in
  4    this bibliography, is that about right?
  5           A.       Approximately.
  6           Q.       And some of these items were written by
  7    you, right?
  8           A.       Yes.
  9           Q.       Others were written by different people,
10     correct?
11            A.       Correct.
12            Q.       Now, I know you said in Paragraph 4 that
13     the materials you considered in forming your
14     opinions were listed in Exhibit B, but you didn't
15     review all of these materials like in preparation
16     of this report, right?
17            A.       Correct.
18            Q.       These are materials that represent some
19     of the items that you reviewed or digested I
20     suppose over the course of your career studying
21     transgender and gender issues, right?
22            A.       These are the primary sources that
23     inform my opinions in the whole area of gender
24     incongruity and gender diversity.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 58 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1100
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 53 of 282 PAGEID #: 612



                                                                    Page 53

  1            Q.      If you were going to put together a
  2    course of study on those issues, this would be a
  3    nice library of information, right?
  4            A.      Depending on the course.
  5            Q.      Depending on the course?
  6            A.      I might pick and choose some other
  7    materials that I have in my library at my office.
  8            Q.      Okay.      And these aren't the only
  9    materials that you have studied in your career,
10     right?
11             A.      Correct.
12             Q.      You've obviously studied probably a
13     whole bunch of other documents, books, articles in
14     the field of general psychology and PTSD and the
15     areas of expertise that we talked about, right?
16             A.      Absolutely.
17             Q.      Okay.      If you turn to Page 2 of the
18     bibliography, there are four items towards the top
19     that you've listed that you've authored or
20     co-authored, do you see those?
21             A.      I do.
22             Q.      Why these four?
23             A.      Specifically the books that I've
24     authored?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 59 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1101
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 54 of 282 PAGEID #: 613



                                                                    Page 54

  1           Q.       Yeah.     Why did you identify -- Well,
  2    are these the only items that you have written
  3    related to gender or gender identity, transgender
  4    issues?
  5           A.       No.
  6           Q.       So why did you identify specifically
  7    these four in this bibliography?
  8           A.       Gender Loving Care, the first one,
  9    contains, beginning on Page 30 of that book, the
10     narrative of the attempts to change a person's
11     gender identity and the futility of those changes
12     or those attempts which is referenced in my report
13     when I discuss the history of the -- our
14     understanding of the etiology of gender dysphoria.
15                           The second one listed here, "Secrecy
16     and the Pathophysiology of Hypertension" is
17     referred to in this report when I discuss how fear
18     of revealing a private issue, what my gender
19     identity is and what I've done to change my
20     anatomy, causes an increase in the risk of
21     hypertension to the extent of a hundred percent.
22            Q.       Okay.
23            A.       The third is a textbook written by
24     Italian colleagues in which I contribute a lengthy


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 60 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1102
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 55 of 282 PAGEID #: 614



                                                                    Page 55

  1    and very descriptive chapter on the brain
  2    differences and the etiology of what we then call
  3    transsexualism, what we now call gender dysphoria.
  4                          And the fourth is a chapter that I
  5    co-authored with my colleague in Madrid who
  6    actually has done the functional magnetic resonance
  7    imaging studies and we collaborated on producing
  8    that chapter and incorporating those brain studies
  9    in that very recent work which is a textbook used
10     in medical and surgical curricula.                 That is why
11     those four are listed.
12            Q.       Okay.     You said the terminology for
13     transsexualism has changed to gender dysphoria; is
14     that right?
15            A.       Correct.      We moved away from the term
16     transsexual.
17            Q.       But those are -- Well, when did that
18     change occur approximately?
19            A.       It's not a -- there's no sort of
20     literal, but the term has been abandoned because it
21     conflates transgender and sexuality which are
22     unfortunately often conflated by people and further
23     increases misunderstanding about this misunderstood
24     area of human behavior.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 61 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1103
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 56 of 282 PAGEID #: 615



                                                                    Page 56

  1           Q.       Okay.     But I guess for the purposes of
  2    things you've written, if you have written
  3    something and you refer to transsexualism, that
  4    also means gender dysphoria?               They are synonyms?
  5           A.       Severe gender dysphoria and transsexual
  6    are synonyms, although you won't see the word
  7    transsexual like in the DSM-5, for instance.
  8           Q.       They use --
  9           A.       Gender dysphoria.
10            Q.       Or in the DSM-4 they use something else,
11     right?
12            A.       Gender identity disorder which is a
13     different -- it's not just a change in the
14     nomenclature.
15            Q.       Oh, it's actually a --
16            A.       There's a conceptual difference.
17            Q.       It's a different diagnosis?
18            A.       They're conceptually different.               It's
19     not just a change in the name.
20            Q.       Does the DSM-5 contain both?
21            A.       No.
22            Q.       Okay.     Do you know what the reason for
23     the change was?
24            A.       I do.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 62 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1104
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 57 of 282 PAGEID #: 616



                                                                    Page 57

  1           Q.       Go ahead.
  2           A.       The change was brought about by our
  3    evolving understanding that people's identities are
  4    not disordered, which was what was implied in
  5    gender identity disorder, which would mean that
  6    that was a permanent condition, someone's identity
  7    is disordered.
  8                          Rather, gender dysphoria in the
  9    DSM-5 is characterized as a medical condition which
10     has attendant psychiatric problems which usually
11     ensue from social problems that are created and
12     accompany the diagnosis, but the criteria is the
13     distress that a person experiences and so that is
14     why the change occurred.
15            Q.       Okay.     I'll pretend I understand that
16     for now.       It seems very nuanced to say the least.
17            A.       The change also occurred in the World
18     Health Organization and how they characterized
19     gender dysphoria.
20            Q.       Okay.     Of the items that you've
21     identified in your bibliography, did you review any
22     of them specifically in relation to your retention
23     as an expert in this case?
24                     MS. INGELHART:        Objection, vague, but you


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 63 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1105
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 58 of 282 PAGEID #: 617



                                                                    Page 58

  1    can answer.
  2    BY THE WITNESS:
  3            A.       I would look through them if you'll give
  4    me permission.
  5    BY MR. BLAKE:
  6            Q.       Sure.    Yeah.     I asked the question.
  7            A.       Yes, I reviewed the DSM-5 which is on
  8    Page 1.        And if you're asking specifically for this
  9    deposition, Principles of Transgender Medicine and
10     Surgery, the second edition.
11             Q.       Sorry.    Which one is that?
12             A.       That's on Page 2.
13             Q.       Let me see if I can find that one.
14             A.       It's under Ettner.
15             Q.       Oh, got it.      That's the MRI study one,
16     right?
17             A.       That's part of what is contained in that
18     book.        It's a textbook that contains --
19             Q.       A lot of material?
20             A.       -- a lot of material.
21             Q.       All right.       So before we move onto the
22     next one, what in -- Well, actually let's just
23     finish what you're doing and we'll go through each
24     of those.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 64 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1106
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 59 of 282 PAGEID #: 618



                                                                    Page 59

  1           A.       I'm done.      Those are the only things I
  2    really looked at prior to the deposition.
  3           Q.       Perfect.      With the DSM-5, what parts of
  4    that did you review?
  5           A.       I reviewed the footnote, I think it's on
  6    Page 457, that talks about the heritability and the
  7    genetic -- potential genetic components of the
  8    condition that the DSM-5 was beginning to
  9    acknowledge in 2013 when it was published.
10            Q.       Okay.     To your knowledge, has a genetic
11     component been identified?
12            A.       There have been several studies which
13     have -- and you can see if we turn again to this
14     bibliography, Hare, H-a-r-e, is one researcher who
15     that has found a genetic allele that is associated
16     with gender dysphoria in individuals who are
17     assigned male at birth but are female.                   That group,
18     Hare, et al, have isolated an allele.
19                           And there is another study listed
20     here where they've also, I believe it's Australian
21     researchers, who -- Let's see.               Which study is it?
22     Yes, Bentz, the Bentz Group on Page 1.                   They have
23     found a gene -- just in layman's terms I'm going
24     to -- I'm not a geneticist, so I don't -- I have


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 65 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1107
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 60 of 282 PAGEID #: 619



                                                                    Page 60

  1    only a very broad understanding of the alleles
  2    involved here, but it's related to sex steroid
  3    metabolism but only in those individuals who are
  4    assigned female at birth and have a male gender
  5    identity.
  6           Q.       So there's some studies that suggest a
  7    potential genetic --
  8           A.       Correct.
  9           Q.       -- component of transgender individuals,
10     but you're not a geneticist, right?
11            A.       Those are the twin studies which
12     indirectly implicate genetics because twins have a
13     high concordance for gender dysphoria, and that's
14     what's alluded to in the DSM-5.
15            Q.       So the DSM-5's reference --
16            A.       Is to the twins studies.
17            Q.       It's 2013.       It comes after the Bentz
18     study, but to your knowledge, the DSM-5 doesn't
19     incorporate the Bentz "A Polymorphism of the CYP17
20     Gene Study," right?
21            A.       Not specifically.          The twin studies have
22     been replicated over and over by many different
23     researchers, most significantly Milton Diamond
24     who's done the largest studies, but others such as


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 66 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1108
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 61 of 282 PAGEID #: 620



                                                                    Page 61

  1    Gomez-Gil have noted that the likelihood of someone
  2    having -- someone who's transgender having a
  3    sibling who's transgender is five times that of the
  4    general population which implicates a genetic
  5    component to the condition.
  6           Q.       That's the conclusion of Diamond?
  7           A.       No, that's the conclusion of other
  8    researchers, Richard Green and Gomez-Gil.                    So
  9    there's been many studies along these lines by
10     different groups throughout the world.
11            Q.       So the DSM when it references the
12     potential for genetic component --
13            A.       As a footnote.
14            Q.       -- as a footnote, your understanding is
15     that that is in reference to the 2013 Diamond study
16     regarding the transsexuality among twins which
17     you've referenced on Page 2?
18            A.       And other investigators.            I don't think
19     it mentions Diamond per se, but there's an
20     assemblage of research on twins.
21            Q.       I'm looking at --
22            A.       Diamond studies.
23            Q.       -- the bottom of Page 2, there's a
24     Gomez-Gil.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 67 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1109
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 62 of 282 PAGEID #: 621



                                                                    Page 62

  1            A.      Gomez-Gil, yes.
  2            Q.      "Familiarity of Gender Identity Disorder
  3    in Non-Twin Siblings," is that the one you're
  4    referring to?
  5            A.      That's one of the groups that has done
  6    that work.       Also Richard Green did that work as
  7    well.
  8            Q.      On Page 3, Richard Green, "Family
  9    Co-Occurrence of Gender Dysphoria:                 Ten siblings of
10     Parent-Child Pairs."           Those are the ones?
11             A.      Those are the ones I've listed, uh-huh.
12             Q.      Those are the ones that --
13             A.      I'm most familiar with.
14             Q.      -- that you're most familiar with?
15             A.      Yes.
16             Q.      And probably based on the date of
17     publication for the DSM-5, the Gomez-Gil and the
18     Green studies would have been available at the time
19     of publication, right?
20             A.      Oh, yes.
21             Q.      The Diamond study, it's hard to tell,
22     but they appear to have been published in the same
23     year as the DSM so maybe less so the Diamond study,
24     but certainly Gomez-Gil and Green were available,


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 68 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1110
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 63 of 282 PAGEID #: 622



                                                                    Page 63

  1    right?
  2           A.       And there is -- As I say, there are many
  3    researchers who have done similar studies, but I'm
  4    less familiar with those studies than I am -- I
  5    know Milton Diamond.           Many of these people are my
  6    colleagues.
  7           Q.       Did you -- You didn't provide an expert
  8    opinion on whether or not gender dysphoria has a
  9    genetic basis, right?
10            A.       I have provided that expert opinion.
11            Q.       In this case did you provide an opinion
12     that gender dysphoria has a genetic basis?
13            A.       Not a genetic basis.           Neurobiological
14     basis is how I think I would phrase it.
15            Q.       Because you're not a --
16            A.       Geneticist.
17            Q.       You're not a geneticist, right?
18            A.       Correct.
19            Q.       All right.       Other than the DSM and the
20     Principles of Transgender Medicine and Surgery, did
21     you review any other materials in preparing your
22     report in this matter?
23            A.       Yes.
24            Q.       Before we get into that, what parts of


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 69 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1111
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 64 of 282 PAGEID #: 623



                                                                    Page 64

  1    the Principles of Transgender Medicine and Surgery
  2    did you review?
  3           A.       The first chapter.
  4           Q.       What does that relate to?
  5           A.       Theories of the etiology of gender
  6    dysphoria.
  7           Q.       Is that the chapter that you authored?
  8           A.       With a colleague, co-authored.
  9           Q.       And what is etiology?
10            A.       Origin.
11            Q.       Specifically how was the origin of
12     transgenderism relevant to your opinion?
13            A.       It's relevant because given that gender
14     dysphoria is caused by an interaction of hormones
15     and the developing brain, it's immutable.
16            Q.       Okay.     So that chapter, the first
17     chapter of Principles of Transgender Medicine and
18     Surgery relates to your conclusion that gender
19     identity is immutable?
20            A.       Correct.
21            Q.       All right.       What other materials did you
22     review?
23            A.       I reviewed, in addition to my expert
24     report, the report of Dr. Nick Gorton.                   I reviewed


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 70 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1112
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 65 of 282 PAGEID #: 624



                                                                    Page 65

  1    the complaint in this case.              I reviewed a report by
  2    the defendant's expert.
  3           Q.       Dr. Van Meter?
  4           A.       Yes.    And the rebuttal addendum, and I
  5    reviewed the judge's opinion.
  6           Q.       Did you review any of plaintiffs'
  7    discovery responses?
  8           A.       No.
  9           Q.       Did you conduct any interviews of any of
10     the plaintiffs?
11            A.       No.
12            Q.       And in your review of the Gorton expert
13     report, the Van Meter report, the complaint and the
14     judge's opinion, did you take any notes?
15            A.       No.
16            Q.       Have you ever met any of the plaintiffs
17     in this matter?
18            A.       No.
19            Q.       So I take it you haven't conducted any
20     medical or psychological examinations of the
21     plaintiffs?
22            A.       I have not.
23            Q.       Did counsel for plaintiffs provide you
24     with any other materials besides the things that


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 71 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1113
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 66 of 282 PAGEID #: 625



                                                                    Page 66

  1    you've listed today?
  2           A.       No.
  3           Q.       Since rendering your written opinion
  4    which is now marked as Defendant's Exhibit 11, have
  5    you reviewed any additional materials in connection
  6    with this matter?
  7           A.       Since rendering this opinion?
  8           Q.       Yes.
  9           A.       Yes.
10            Q.       Okay.     What else have you reviewed?
11            A.       Dr. Gorton's report and all of the
12     other -- with the exception of the complaint, all
13     of the other documents that I previously listed.
14            Q.       Now I understand.          Chronologically that
15     obviously makes sense.            Before you rendered your
16     opinion, you looked at the complaint?
17            A.       Correct.
18            Q.       And the items in the bibliography we
19     just discussed.         After your report, Dr. Van Meter's
20     report, you received that; Dr. Gorton's report, you
21     received that; and obviously the judge's recent
22     opinion, you received that, right?
23            A.       Yes.
24            Q.       Okay.     Anything else?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 72 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1114
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 67 of 282 PAGEID #: 626



                                                                    Page 67

  1           A.       No.
  2           Q.       Okay.     And just to make sure that the
  3    record is clear, you haven't spoken to anyone else
  4    other than counsel in connection with this matter
  5    since rendering your opinion; is that accurate?
  6           A.       Yes.
  7           Q.       All right.       Let's go to Exhibit A to
  8    your report which is your CV.               I'm not interested
  9    in replowing a lot of the same ground that we've
10     already covered, and I don't anticipate spending a
11     long time on your CV, but just a few kind of basic
12     questions.
13                            Is your CV still true and accurate?
14            A.       Yes.     There's one addition, one minor
15     addition.
16            Q.       Okay.
17            A.       A presentation that I gave that's not
18     listed here.
19            Q.       All right.       Which one is that?
20            A.       It's the presentation I gave in Miami of
21     this year to the American Academy of Plastic
22     Surgeons.
23            Q.       Okay.     Of course they would meet in
24     Miami.      The deponent is shaking her head yes.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 73 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1115
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 68 of 282 PAGEID #: 627



                                                                    Page 68

  1           A.       They met in the summer in Miami.
  2           Q.       Well, it's always Miami.
  3                           What was the title of that
  4    presentation?
  5           A.       "The Transgender Patient."
  6           Q.       And I take it that that presentation was
  7    mostly dedicated to the specific procedures that
  8    plastic surgeons are involved in when someone is
  9    doing their gender affirmation surgery, right?
10            A.       Yes.
11            Q.       That makes sense.
12                            Just looking at the top block of
13     information here, positions held and I guess
14     clinical and professional experience, together that
15     forms I think what we can loosely call your
16     employment experience, right?
17            A.       Yes.
18            Q.       You've never worked as a medical doctor,
19     right?
20            A.       Pardon me?
21            Q.       You have never worked as a medical
22     doctor?
23            A.       I am not a medical doctor.
24            Q.       And like you said before, you don't have


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 74 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1116
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 69 of 282 PAGEID #: 628



                                                                    Page 69

  1    any expertise as a molecular geneticist, right?
  2           A.       Correct.
  3           Q.       And you don't have any experience as an
  4    endocrinologist, right?
  5           A.       I have experience with endocrinology.                  I
  6    am not an endocrinologist.
  7           Q.       Right.     Your husband is, right?
  8           A.       No.
  9           Q.       No, he's not?
10            A.       No.
11            Q.       I'm sorry.       You're married, right?
12            A.       Yes.
13            Q.       Okay.     I just noticed that your --
14            A.       My husband is a primary care physician.
15            Q.       Ahh, he's a primary care physician.                 You
16     had written an article with him, right?
17            A.       Yes.
18            Q.       Okay.     I just -- I guess I misunderstood
19     when I looked him up what his job was.                   Fair
20     enough.
21                            So he's not an endocrinologist
22     either, right?
23            A.       No.
24            Q.       We talked before about your areas of


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 75 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1117
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 70 of 282 PAGEID #: 629



                                                                    Page 70

  1    specialty within the field of psychology.                    Do any
  2    of those areas have like a special certification or
  3    a license that you obtained?
  4           A.       I have a certification from WPATH.                 I'm
  5    certified as a WPATH provider which is a new or
  6    relatively new certification program that they've
  7    undertaken, and I have been designated as a fellow
  8    and diplomat in the clinical evaluation and trauma
  9    and post-traumatic stress disorder as mentioned
10     previously.
11            Q.       WPATH is the World Professional
12     Association of Transgender Healthcare, right?
13            A.       Correct.
14            Q.       And I see this fellow and diplomate in
15     trauma/PTSD listed under positions held.                    I don't
16     see the WPATH provider listed.
17            A.       It says Global Education Initiative
18     Committee.
19            Q.       Okay.     That's the --
20            A.       I have been grandfathered into the
21     certification program and was one of the founding
22     educators in that program.
23            Q.       So the Global Education Initiative
24     Committee is morphed into the WPATH provider


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 76 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1118
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 71 of 282 PAGEID #: 630



                                                                    Page 71

  1    certification?
  2            A.       The Global Education Initiative
  3    Committee is an attempt to educate providers
  4    throughout the world about providing care to
  5    transgender patients, and there's coursework.                          We
  6    teach courses to endocrinologists, surgeons,
  7    nurses, physical therapists, lawyers, people who
  8    work with, military people, who work with
  9    transgender individuals.
10                             And ultimately if they take all of
11     the coursework, pass a test and get supervision,
12     they can receive a certificate that they are a
13     certified WPATH provider.
14             Q.       Okay.     And so you are one of the
15     instructors?
16             A.       Correct.
17             Q.       You obviously have received a
18     certificate?
19             A.       Yes.
20             Q.       The certificate is issued by this
21     committee --
22             A.       By the organization.
23             Q.       And the organization is WPATH?
24             A.       Yes.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 77 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1119
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 72 of 282 PAGEID #: 631



                                                                    Page 72

  1           Q.       Okay.     And you had a hand or a part in
  2    shaping the curriculum for the committee?
  3           A.       Yes.     Yes, that's correct.
  4           Q.       Okay.     Who else -- How many members are
  5    on the committee?
  6           A.       On the actual committee?
  7           Q.       Yes.
  8           A.       Let me count on my fingers now.
  9           Q.       Okay.
10            A.       Ten people serve on the committee, and
11     there are other people who have often trained.                      So
12     we have someone training now, for instance, in
13     Kazakhstan, but there are ten people that actually
14     are on the committee, meet monthly, update the
15     curriculum and the slides, and some are mentors, et
16     cetera, et cetera.
17            Q.       Who is responsible for selecting the
18     curriculum for this WPATH provider certification?
19            A.       Specialists in each particular area.
20            Q.       Are they all committee members?
21            A.       I would say they are, although at times
22     we might ask someone else to weigh in.
23                            So, for instance, our colleagues in
24     Europe do not have the same hormone preparations


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 78 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1120
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 73 of 282 PAGEID #: 632



                                                                    Page 73

  1    that we have here in the U.S., so if we're giving a
  2    talk in Amsterdam, we might ask them what the
  3    generic name for a specific pharmaceutical product
  4    that we get here is.           They are not a member of the
  5    committee, but they are an expert in endocrinology
  6    and a WPATH member.
  7            Q.      Got it.      Does the WPATH provider
  8    certification, is that recognized by the APA?
  9            A.      The APA recognizes the WPATH guidelines
10     which are the standards of care and endorses them,
11     as do many other organizations, and so GEI is based
12     on our standards of care.
13             Q.      What is a GEI?
14             A.      This Global Education Initiative that we
15     teach is based on the standards of care which has
16     been translated into 15 languages and informs care
17     throughout the world.
18             Q.      All right.       So WPATH has created a
19     standard of care and APA has, I don't know what the
20     word you use, approved -- what was the word you
21     used?
22             A.      Endorsed, as has World Health
23     Organization, the American Psychiatric Association,
24     American Academy of Family Physicians, National


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 79 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1121
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 74 of 282 PAGEID #: 633



                                                                    Page 74

  1    Committee on Correctional Healthcare, American
  2    College of Plastic Surgeons, et cetera, et cetera,
  3    et cetera, many organizations, National Association
  4    of Social Workers.
  5                          All of the major medical
  6    organizations adopt and follow and encourage
  7    individuals to follow the guidelines that the
  8    standards of care provide which are promulgated by
  9    WPATH.
10            Q.       When we say standards of care, just so
11     the record is clear, we're talking about standards
12     of care for transgender individuals, right?
13            A.       Transgender, gender nonconforming, yes,
14     and --
15            Q.       The host of gender identity issues?
16            A.       Correct.      And we're talking now about
17     the 7th iteration of the standards of care.
18            Q.       And the GEI, the Global Education
19     Initiative Committee, based its WPATH provider
20     curriculum on the standards of care?
21            A.       Correct.
22            Q.       Okay.     But the APA hasn't specifically
23     endorsed the curriculum that the Global Education
24     Initiative Committee came up with, correct?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 80 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1122
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 75 of 282 PAGEID #: 634



                                                                    Page 75

  1           A.       I don't know that they have or have not.
  2    They do give credit for it.              The APA gives credit
  3    for it.      They give CE credits for it, and they
  4    attend our core courses.
  5           Q.       As a psychologist, like a lot of
  6    professional careers, you're required to maintain
  7    some amount of continuing education after you get
  8    your degree?
  9           A.       Correct.      So you would get CME credit if
10     you're a medical provider, CE credit if you are --
11     et cetera.
12            Q.       The classes that WPATH puts on as part
13     of this initiative count towards whatever the
14     annual or bi-annual requirement is?
15            A.       That's correct.
16            Q.       Okay.     But you're not aware one way or
17     the other whether the APA says, yeah, we recognize
18     that as a certificate that would say make you an
19     expert on providing care to transgender
20     individuals?
21            A.       Well, they do because the person who
22     makes that determination has met with our executive
23     director.       I'm not privy to those exact
24     conversations, but, yes, and on that basis they


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 81 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1123
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 76 of 282 PAGEID #: 635



                                                                    Page 76

  1    grant CE credit.
  2           Q.       All right.       There's not any sort of like
  3    APA guideline or statement saying, you know, WPATH
  4    provider is a certification we recognize and
  5    endorse?
  6           A.       There is a statement by the APA that
  7    does talk about WPATH and the standards of care,
  8    but I believe that the Global Education Initiative
  9    is new enough that they've not issued a statement
10     about that in particular.
11            Q.       All right.       I understand.        Thank you for
12     that clarification.
13                           Professional affiliations on Page 8
14     of your CV, if you could turn there and let me know
15     when you're there.
16            A.       I'm there.
17            Q.       Are these still current?
18            A.       To the best of my knowledge.              I may not
19     have paid my dues for the Scientific Study of
20     Sexuality, but I believe that I'm current.
21            Q.       Better get on that.
22                           I don't want to divulge or diverge,
23     I don't know, I don't want to divulge or diverge
24     into, you know, some, I don't know, frolic, about


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 82 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1124
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 77 of 282 PAGEID #: 636



                                                                    Page 77

  1    why are you a member of the Screenwriters and
  2    Actors Guild?
  3            A.      Because I frequently -- in the past, I
  4    frequently appeared on television.
  5            Q.      Oh, okay.       That's fun.
  6                          And so you just joined SAG, right,
  7    it's called for shorthand SAG in order to --
  8            A.      Receive payment for those appearances.
  9            Q.      Is that part of like you're required if
10     you are going to be on television you have to join
11     it?
12             A.      No.     No.    But if you want to get paid,
13     you have to be a member.
14             Q.      Is it like a union thing?
15             A.      That's a good question.              Off the
16     record?
17             Q.      I will tell you what, we are on the
18     record.      Let's not go off the record to talk about
19     this.
20             A.      Okay.
21             Q.      It's funny.        You know, I'm interested.
22     It's just kind of -- it's an interesting thing,
23     right?
24             A.      Well, I don't know if it's a union or


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 83 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1125
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 78 of 282 PAGEID #: 637



                                                                    Page 78

  1    not so I don't -- I guess it is.                I mean, they give
  2    insurance to people and I pay dues and I used to
  3    get royalties.
  4           Q.       That's fun.       Sorry.     I was curious.
  5                           The World Professional Association
  6    for Transgender Health, you've got that listed here
  7    as one of your professional affiliations.                    That's
  8    the WPATH that we have just been talking about,
  9    right?
10            A.       Correct.
11            Q.       To your knowledge, are there any
12     qualifications to be a member of that organization?
13            A.       Yes.
14            Q.       What are the qualifications?
15            A.       You have to have a license from a
16     professional organization.              You have to demonstrate
17     that you have been working in the field for a
18     certain amount of years.             I'm not quite sure what
19     the other ones are.           You have to sign onto our
20     mission statement, and you can apply to be a
21     student member if you're a student, but you must be
22     a professional who can demonstrate that you belong
23     to a discipline and are licensed by that discipline
24     and work with this population.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 84 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1126
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 79 of 282 PAGEID #: 638



                                                                    Page 79

  1            Q.      So any professional organization?                  Like
  2    I mean, for example, could a lawyer?
  3            A.      Yes, we have a legal committee.
  4            Q.      What about teachers?
  5            A.      We don't have teachers per se.                 We have
  6    sexologists or sex educators.
  7            Q.      From your description, it doesn't sound
  8    like a teacher would be prohibited from joining.
  9    They receive a license, and they, I assume, work
10     with transgender students, you know, high school
11     students or middle school students, elementary
12     school students.
13             A.      I don't know.
14             Q.      You don't know?
15             A.      I don't know if we have teachers.                  I
16     mean, we have people who are like professors who
17     teach at a, you know, advanced higher education.
18             Q.      But they are sociologists or something,
19     right?
20             A.      Right.      Most of our members are either
21     mental health professionals, surgeons, physicians
22     or people in related fields such as voice and
23     communications.
24             Q.      Okay.      So it's not an organization that


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 85 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1127
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 80 of 282 PAGEID #: 639



                                                                    Page 80

  1    anyone could just go online, pay the fee and join?
  2           A.       Correct.      I mean, these are -- it's an
  3    international organization and it also has chapters
  4    throughout the world, so we have an EPATH which is
  5    just European members.            There's --
  6           Q.       APATH?     Don't know?
  7           A.       There is a Latin American.             You know,
  8    there's different chapters throughout the world.
  9           Q.       LAPATH?
10            A.       There's a USPATH.
11            Q.       USPATH?
12            A.       Which is strictly United States members.
13            Q.       Okay.     And it's interdisciplinary?
14            A.       Interdisciplinary.
15            Q.       Okay.
16            A.       We say multi disciplinary.
17            Q.       Why?
18            A.       Because providing optimal care to the
19     transgender population typically involves
20     multidisciplinary care.
21            Q.       Okay.     Are you an officer with the World
22     Professional Association For Transgender Health?
23            A.       Yes.
24            Q.       What is your position?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 86 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1128
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 81 of 282 PAGEID #: 640



                                                                    Page 81

  1           A.       I'm the secretary.
  2           Q.       What about the USPATH --
  3           A.       No.
  4           Q.       Okay.     Are you affiliated with the
  5    USPATH?
  6           A.       By virtue of being a member of WPATH,
  7    I'm a member of USPATH.
  8           Q.       The World Professional Association For
  9    Transgender Health is an advocacy group, right?
10            A.       No.
11            Q.       It's not?
12            A.       It is not.
13            Q.       You don't consider what WPATH does to be
14     an advocacy group or advocacy work?
15            A.       We consider WPATH to be a professional
16     association.
17            Q.       Okay.     Would you consider at least an
18     element of what they do to be advocacy?
19            A.       I can speak for myself in that I'm
20     advocating for a condition which I believe is the
21     most misunderstood condition in human behavior, but
22     I'm not advocating for an individual.                  I'm
23     advocating for education about the condition.
24                           But I imagine there are people who


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 87 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1129
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 82 of 282 PAGEID #: 641



                                                                    Page 82

  1    advocate who are members of the organization, but
  2    we are a professional organization and there are
  3    other organizations that are made up of community
  4    members that are advocacy organizations, but we
  5    consider ourselves a professional organization that
  6    publishes the standards of care and that provide
  7    services to an underserved population.
  8           Q.       You wouldn't consider one of the WPATH's
  9    missions to be advocacy?
10                     MS. INGELHART:        Objection, asked and
11     answered and vague.           You can answer.
12     BY THE WITNESS:
13            A.       Advocacy -- we advocate for human
14     rights, yes, but, I mean, I wouldn't characterize
15     WPATH as an advocacy organization.
16                     MS. INGELHART:        Can we go off the record
17     for a second?
18                                  (WHEREUPON, discussion was had
19                                  off the record.)
20                                  (Whereupon, a short break in
21                                  the proceedings was taken.)
22                     MS. INGELHART:        Just for the record, our
23     witness here wants to clear up something that she
24     thinks might be a misunderstanding or


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 88 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1130
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 83 of 282 PAGEID #: 642



                                                                    Page 83

  1    misconception.
  2                    MR. BLAKE:       Okay.
  3                    THE WITNESS:        I may have left you with
  4    the impression that only endocrinologists provide
  5    hormones, and that is not accurate.                 Any physician
  6    who's knowledgeable and experienced can provide
  7    hormones to transgender patients.
  8                          So primary care physicians do that,
  9    and they are all members of our organization, so
10     it's not just endocrinologists.                It can be
11     internists, primary care people like my husband.
12     There are obstetricians and gynecologists who do
13     that as well.         So one needn't be an
14     endocrinologist.
15     BY MR. BLAKE:
16            Q.       Understood.       I didn't get that
17     impression from you.
18            A.       Okay.     I thought I might have given that
19     impression.
20            Q.       No, but thank you for the clarification.
21                           Psychologists can't prescribe or
22     administer hormones, right?
23            A.       Right.
24                     MR. BLAKE:       This is going to be


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 89 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1131
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 84 of 282 PAGEID #: 643



                                                                    Page 84

  1    Defendant's Exhibit 12.
  2                                 (Document marked as Defendant's
  3                                 Exhibit No. 12.)
  4    BY MR. BLAKE:
  5           Q.       You've just been handed what has been
  6    marked as Defendant's Exhibit 12, and based on your
  7    exclamation, I assume you recognize this document?
  8           A.       Yes.
  9           Q.       What is it?
10            A.       It's the 7th iteration of the standards
11     of care published by the World Professional
12     Association of Transgender Health.
13            Q.       And this is the most recent version of
14     the standards of care?
15            A.       Yes, although we are presently working
16     on Version 8.
17            Q.       All right.       Do you have a hand in
18     authoring these standards?
19            A.       I am one of the authors of the standards
20     of care.
21            Q.       And in general do you agree with
22     everything that's in the standards of care?
23                     MS. INGELHART:        Object, vague in scope
24     and possibly speculation, but you can answer to the


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 90 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1132
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 85 of 282 PAGEID #: 644



                                                                    Page 85

  1    best of your ability.
  2    BY THE WITNESS:
  3           A.       I endorse the standards of care.                The
  4    rationale for revising the standards of care is
  5    that certain aspects of this may be a little behind
  6    the times or they may need to be refined based on
  7    our current cultural and research.
  8    BY MR. BLAKE:
  9           Q.       I think I understand.
10            A.       In general though, yes, I subscribe and
11     I support the standards of care.
12            Q.       There's a Version 8 coming out and
13     presumably Version 8 is going to modify in some
14     respect Version 7?
15            A.       Correct.
16            Q.       To the extent that Version 8 is
17     modifying Version 7, you have a different
18     understanding now and that's in the process of
19     being flushed out, right?
20            A.       Most of the changes will be modest.
21     There's not going to be any major changes.
22            Q.       When do you anticipate that volume,
23     Volume 8, being published?
24            A.       Not before next year, 2020.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 91 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1133
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 86 of 282 PAGEID #: 645



                                                                    Page 86

  1           Q.       Sometime in 2020?
  2           A.       We hope to debut it at our next
  3    international symposium in November of 2020, but
  4    that may be wishful thinking.
  5           Q.       So maybe not even in 2020 at all, it
  6    could be 2021?
  7           A.       I imagine it will be 2020.
  8           Q.       Okay.     If you would turn to Page 31 of
  9    this document, let me know when you're there.
10            A.       Are these pages numbered?
11            Q.       On the bottom right-hand corner there
12     are page numbers.
13            A.       I see it.      Okay.
14            Q.       At the very bottom, you'll see a caption
15     that says other tasks of mental health
16     professionals.          Do you see that?
17            A.       On the bottom of Page 31?
18            Q.       Yes.
19            A.       Yes.
20            Q.       Okay.     And the first numeral says,
21     "educate and advocate on behalf of clients within
22     their community, schools, workplaces, other
23     organizations and assist clients with making
24     changes in identity documents."                Do you see that?


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 92 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1134
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 87 of 282 PAGEID #: 646



                                                                    Page 87

  1           A.       Uh-huh.
  2           Q.       So one of the standards of care or one
  3    of the directives of the standard of care is to
  4    have mental health professionals advocate on behalf
  5    of transgender individuals to help them change
  6    their identity documents, right?
  7                    MS. INGELHART:        Objection, vague.          You
  8    can answer.
  9    BY THE WITNESS:
10            A.       That's what it says, yes.
11     BY MR. BLAKE:
12            Q.       You can put that aside for a minute.
13                           You are also affiliated obviously
14     with the American Psychological Association?
15            A.       I'm a member, yes.
16            Q.       And it's fair to say that not just
17     anyone can be a member of the American
18     Psychological Association, right?
19            A.       Correct.
20            Q.       In fact, you need a Ph.D. in psychology
21     to join, right?
22            A.       That I don't know.
23            Q.       Do you know if you have a masters
24     degree, is that enough to be a full member of the


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 93 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1135
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 88 of 282 PAGEID #: 647



                                                                    Page 88

  1    American Psychological Association?
  2           A.       I don't know.
  3           Q.       So unlike the WPATH, to your knowledge a
  4    much narrower group of people can be part of the
  5    APA, right?
  6           A.       I don't know what the requirements for
  7    membership are.
  8           Q.       Lawyers can join the APA, sorry, or the
  9    WPATH, right?
10            A.       Yes.
11            Q.       To your knowledge, can a lawyer join the
12     American Psychological Association?
13            A.       I don't know.
14            Q.       You don't know one way or the other?
15            A.       I don't know one way or the other.
16            Q.       We're going to back up in your CV just a
17     few pages.       You have a list of presentations that
18     starts on Page 2 and that carries on into
19     publications starting on Page 5 and ending all the
20     way on Page 8.         Do you see that?
21            A.       Yes.
22            Q.       Not all of these are relevant to the
23     opinions expressed in your expert report, right?
24            A.       Not all my publications are relevant to


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 94 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1136
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 89 of 282 PAGEID #: 648



                                                                    Page 89

  1    this report, correct.
  2           Q.       And the same goes for all of your
  3    presentations, not all of those are relevant to
  4    your expert report, right?
  5           A.       Correct.
  6           Q.       This may be difficult, but are any of
  7    these presentations or publications especially
  8    relevant or more relevant than others?
  9           A.       I suppose.
10            Q.       I suppose the better question would be
11     which of these publications or presentations are
12     the most relevant in your mind?
13            A.       Beginning with presentations?
14            Q.       Yes, please.
15            A.       Well, starting with "Mental Health
16     Issues in Transgender Healthcare" which is on
17     Page 2.
18            Q.       Yep.
19            A.       That's a lecture I give to students, and
20     I would regard that as relevant because I talk
21     about the impact of minority stress and
22     discrimination and victimization, the impact that
23     it has on individuals, and I go into quite a bit of
24     depth on that topic.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 95 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1137
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 90 of 282 PAGEID #: 649



                                                                    Page 90

  1           Q.       Okay.
  2           A.       Turning the page, "Sticks and Stones:
  3    Childhood Bullying Experiences," I consider that
  4    relevant because I talk there about the harms of
  5    when individuals are singled out and particularly
  6    the impact it has on the brain, the architecture of
  7    the brain which is a relatively new area of
  8    research.
  9                          "Gender Identity and the Standards
10     of Care," well, I mean, we've touched on that and I
11     think that's relevant only in a tangential way.                      It
12     mentions -- the standards of care do mention that
13     having congruent identity documents attenuates
14     gender dysphoria.          Let's see.
15            Q.       So far we're batting nearly a thousand.
16            A.       In the American College of Legal and
17     Legal Medicine Presentation, a colleague of mine
18     who is an attorney and who's also a trans man
19     talked about discrimination and the harms that
20     occur when people who look like he does, for
21     instance, he's bald and has a full beard and he's
22     70, would have to, for example, use a female
23     bathroom, how that would be a totally untenable
24     situation.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 96 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1138
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 91 of 282 PAGEID #: 650



                                                                    Page 91

  1           Q.       So you're talking about "Transitioning:
  2    Bathrooms are Only the Beginning?"
  3           A.       Correct, the American College of Legal
  4    Medicine.
  5           Q.       Again that one is focused on the harmful
  6    impacts that you would describe as discriminatory
  7    laws or policies towards transgender people?
  8           A.       Yes, and the harms that ensue.
  9           Q.       Okay.
10            A.       I think, you know, if you look at the
11     bottom of the page, the Global Education
12     Initiative, all of our -- a good deal of the slides
13     that we show and the presentations that we offer
14     have to do with minority stress, barriers to care,
15     discrimination in certain settings, et cetera, et
16     cetera.
17                           "Gender Affirming Psychotherapy,"
18     "Adult Development and Quality of Life in
19     Transgender Healthcare," this was for the National
20     Institute of Child Health and Human Development,
21     NIH, and, of course, when we talk about quality of
22     life, part of our mission there was to talk about
23     expanding a research strategy to eliminate
24     discrimination and barriers to care, particularly


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 97 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1139
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 92 of 282 PAGEID #: 651



                                                                    Page 92

  1    healthcare, to improve the overall healthcare of
  2    transgender people in the U.S.
  3           Q.       So that's the "Adult Development and
  4    Quality of Life?"
  5           A.       Yes.     "Care for Transgender Inmates," I
  6    mean, you know, supporting transgender students,
  7    what are we talking about?              Allowing them to live
  8    in their affirmed gender, treating them with the
  9    same respect that all other students are treated,
10     et cetera, et cetera.            And we actually go into the
11     statistics about how most students, the first act
12     of discrimination that they experience is in
13     school.
14                            "Understanding Transgender," I would
15     say that part and parcel of these presentations,
16     the majority of them, except for Page 5 I would say
17     that none of the presentations on Page 5 are
18     relevant at all to the issues we're discussing
19     today.
20            Q.       Publications, any of these very or more
21     relevant to your expert opinion than others?
22            A.       Well, I would say that the Theories of
23     the Etiology of Gender Identity as we've already
24     talked about.


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 98 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1140
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 93 of 282 PAGEID #: 652



                                                                    Page 93

  1           Q.       Right, that's one that you have --
  2           A.       The Ettner publications.            Walter
  3    Bockting, who specializes in stigma, and that's the
  4    Bockting, Coleman, Deutsch.              Bockting has written
  5    extensively on stigma, and Sevelius, J. Sevelius
  6    has talked about stigma and discrimination as a
  7    predictor of HIV in transgender patients, so that
  8    might be considered relevant.
  9                          We have talked about the
10     pathophysiology of hypertension as a result of
11     fear of discrimination and fear of violation of
12     privacy.
13                           White and Ettner looked at how
14     stigma impacts children and the impact of having a
15     parent who transitions.
16            Q.       That is the "Adaptation and Adjustment
17     in Children of Transsexual Parents?"
18            A.       Correct.      And then again disclosure risk
19     and protective factors in children, so children
20     often like to keep it a secret because they are
21     afraid that they will be discriminated against or
22     stigmatized if they have a parent who's
23     transgender, so we go into some detail about that.
24                           Of course, Gender Loving Care:               A


                                Veritext Legal Solutions
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 99 of 288 PageID888-391-3376
    www.veritext.com                                                    #: 1141
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 94 of 282 PAGEID #: 653



                                                                    Page 94

  1    Guide to Counseling Gender Varying Clients talks at
  2    great length about the challenges that transgender
  3    people face.
  4                           And I think that that's, you know,
  5    by and large the relevance of those.
  6           Q.       Any of these presentations or
  7    publications which you've identified from your CV,
  8    do any of them discuss the immutable nature of
  9    gender identity?
10            A.       Yes.
11            Q.       Which ones?
12            A.       "Etiology of Gender Dysphoria."
13            Q.       That's a writing?
14            A.       That's on Page 5.          That's a publication.
15            Q.       Publication on Page 5?
16            A.       Yes.     "Theories of the Etiology of
17     Gender Identity" on Page 6; "Principles of
18     Transgender Medicine and Surgery."                 "The Adult and
19     Development of Quality of Life" which that was
20     presented at the National Institute of Health.
21                            And Guillamon, who you see is an
22     author there, was invited here from Spain by the
23     National Institute to discuss the brain differences
24     in transgender people which obviously we can't


                                Veritext Legal Solutions
    www.veritext.com                                                  888-391-3376
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 100 of 288 PageID #: 1142
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 95 of 282 PAGEID #: 654



                                                                    Page 95

  1    change people's brains, so that would be directly
  2    implicated.
  3                           And then in Management of Gender
  4    Identity Dysphoria, "Etiopathogenetic Genetic
  5    Hypothesis on Transsexualism."                 On Page 7, "The
  6    Etiology of Transsexualism" in 2007, and then that
  7    book was revised in 2016, and I think that about
  8    concludes that topic.
  9            Q.      And then same question but from a
10     biologic basis for transgenderism, which
11     presentations and/or publications address that
12     issue?
13             A.      Which of these publications?
14             Q.      Yes.
15                     MS. INGELHART:          Objection, vague and
16     possibly speculation, possibly.                 You can answer.
17     BY THE WITNESS:
18             A.      So I would say that in addition to the
19     publications that I've authored, the publications
20     that I've referenced also are an important
21     component of that, so let me start with that.
22     BY MR. BLAKE:
23             Q.      Well, why don't we answer my question?
24             A.      Okay.


                                Veritext Legal Solutions
    www.veritext.com                                                  888-391-3376
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 101 of 288 PageID #: 1143
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 96 of 282 PAGEID #: 655



                                                                    Page 96

  1           Q.       Your publications.
  2           A.       My publications.
  3           Q.       Yes.    That deal with the biologic basis,
  4    if any.
  5                    MS. INGELHART:        Objection.       Just like in
  6    our prior depositions with the clients, there's --
  7    I would like to object to terms that could be terms
  8    of art are at issue in this case, so biological may
  9    be one of those terms.            Thank you.
10                     THE WITNESS:        Right.     I don't know that I
11     would use the term biological as opposed to social
12     as a lay person kind of distinction.                  I mean, we
13     wouldn't say biological.             We would say, you know,
14     neurocortical or neurophysiologic, but whatever.
15     Let's keep it simple.
16     BY MR. BLAKE:
17            Q.       If you look at Page 6 of your expert
18     report, Paragraph 25, you say, "a growing
19     assemblage of research documents that gender
20     identity" --
21            A.       "Is immutable."
22            Q.       "And biologically based."
23            A.       Uh-huh.
24            Q.       So I already asked you about the


                                Veritext Legal Solutions
    www.veritext.com                                                  888-391-3376
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 102 of 288 PageID #: 1144
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 97 of 282 PAGEID #: 656



                                                                    Page 97

  1    immutable, publications that deal with the
  2    immutable issue.          Now I'm trying to understand
  3    which of your publications address this
  4    biologically based issue, which that's a term that
  5    you've used.        I'm not using it as a term of art.
  6    I'm using it however you used it in Paragraph 25.
  7           A.       Would you like me to start with my
  8    publications?
  9           Q.       I would.
10            A.       In Gender Loving Care -- Oh, no, wait.
11     We'll start at the beginning.
12                           On Page 5, "The Etiology of Gender
13     Dysphoria" in 2017 will have a lengthy discussion
14     about precisely that issue, including the very
15     areas of the brain that are different, the
16     microstructure, the volume, the areas of the right
17     hemisphere and the thickness of the cortical
18     thickness.
19                           In 2016 Ettner and Guillamon in
20     Principles of Transgender Medicine and Surgery will
21     have an addition to all of the early theories.                      It
22     will have all of that research that was available
23     as of 2016, digit ratio research, the genetic
24     research, the twin studies, the family studies, the


                                Veritext Legal Solutions
    www.veritext.com                                                  888-391-3376
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 103 of 288 PageID #: 1145
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 98 of 282 PAGEID #: 657



                                                                    Page 98

  1    functional magnetic resonance studies, the sexually
  2    dimorphic areas of the brain, the Zhou article on
  3    the -- really one of the first that was done by
  4    autopsy, it will have all of that information in
  5    that publication.
  6                           In the Guillamon, in the next
  7    "Current Opinion in Endocrinology and Diabetes,"
  8    some of that will be repeated in there.                   In the
  9    2015 "Etiopathic Hypothesis on Transsexualism,"
10     that will have some, slightly less because it's an
11     earlier work, but the 2017 -- the 2016 will have --
12     and 2017 will have more of the latest information,
13     although there's more since then which a simple
14     literature review would reveal.
15            Q.       When you say 2016 and 2017, what are you
16     referring to?
17            A.       2016 is when we revised the 2007
18     Principles of Transgender Medicine and Surgery.
19            Q.       So there's a 2016 version of that?
20            A.       Yes.
21            Q.       Okay.
22            A.       Because the book was originally -- the
23     edited volume was published in 2007.                  By 2016 there
24     had been so much more information that we were


                                Veritext Legal Solutions
    www.veritext.com                                                  888-391-3376
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 104 of 288 PageID #: 1146
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 99 of 282 PAGEID #: 658



                                                                    Page 99

  1    asked by the publishers to revise it, which we did,
  2    and changed one of the editors.
  3           Q.       Understood.
  4                          So the "Etiology of Transsexualism"
  5    in Principles of Transgender Medicine and Surgery
  6    has a 2016 edition that you say has the most
  7    current -- more current information than the 2007
  8    version?
  9           A.       More current.
10            Q.       Then the Principles of Transgender
11     Medicine and Surgery also from 2007 has a 2017
12     version?
13            A.       No, 2016.
14            Q.       Okay.
15            A.       2017 refers to Page 5, Gender
16     Confirmation Surgery:            Principles and Techniques,
17     "The Etiology of Gender Dysphoria."                 That was
18     written for a surgical atlas.
19            Q.       Are those all?
20            A.       That's all that's from my publications.
21            Q.       And you have referenced a number of
22     times the work done by, hopefully I don't butcher
23     this name, Guillamon.
24            A.       Antonio Guillamon.


                                Veritext Legal Solutions
    www.veritext.com                                                  888-391-3376
 Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 105 of 288 PageID #: 1147
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 100 of 282 PAGEID #: 659



                                                                   Page 100

  1            Q.      Guillamon who worked with brain studies.
  2     Is that the MRI imaging of the brain?
  3            A.      FMRI.
  4            Q.      FMRI.
  5            A.      He also does work with some genetic work
  6     as well.
  7            Q.      Is he a neurologist?
  8            A.      He's a neuropsychologist.
  9            Q.      He's a neuropsychologist.             Is that
 10     outside your field of expertise?
 11            A.      Yes and no.        As a psychologist, it's an
 12     area of specialization, so I don't specialize in
 13     that area, but I have some understanding of it, and
 14     so I went to his lab and collaborated with him.
 15                    MS. INGELHART:         Can we go off the record
 16     really quick?
 17                                 (WHEREUPON, discussion was had
 18                                 off the record.)
 19     BY MR. BLAKE:
 20            Q.      So you said your area of specialization
 21     is not in neuropsychology?
 22            A.      Correct.
 23            Q.      You have some understanding of the
 24     field, right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 106 of 288 PageID #: 1148
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 101 of 282 PAGEID #: 660



                                                                   Page 101

  1            A.      Yes.
  2            Q.      You've read the literature, some of the
  3     literature at least, correct?
  4            A.      Yes.     And my research partner, Dr. Tanya
  5     White, is a -- also does magnetic -- brain imaging
  6     in the Netherlands.
  7            Q.      To the extent that you've written about
  8     that topic, has it always been in partnership with
  9     someone who has expertise or specialization in
 10     neuropsychology?
 11            A.      To the extent that I have published
 12     their results, yes, it has always been in
 13     collaboration with them.
 14            Q.      And is your expert opinion in this case
 15     in any way -- Strike that.
 16                           Are you offering an expert opinion
 17     in this case based on some analysis or
 18     understanding of neuropsychology?
 19                    MS. INGELHART:         Objection, vague.          You
 20     can answer.
 21     BY THE WITNESS:
 22            A.      No.
 23     BY MR. BLAKE:
 24            Q.      And you wouldn't consider yourself an


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 107 of 288 PageID #: 1149
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 102 of 282 PAGEID #: 661



                                                                   Page 102

  1     expert in that field, right?
  2             A.     Correct.
  3             Q.     I assume you are familiar with the term
  4     neuroplasticity?
  5             A.     Yes.
  6             Q.     Do you know to what degree any of those
  7     studies considered or controlled for
  8     neuroplasticity?
  9             A.     The studies that were done in Spain are
 10     studies that look at the effect of sex steroids on
 11     the brain which is not related to neuroplasticity.
 12             Q.     So it's your understanding that the
 13     Guillamon studies are not -- would not be impacted
 14     by concerns over neuroplasticity or anything like
 15     that?
 16             A.     That's not what they're looking at.
 17             Q.     They're not looking at the change of a
 18     brain over time, just over the course of someone's
 19     life, they're looking at what specific input does
 20     to a brain; is that accurate?
 21             A.     Well, they're looking at many things.                  I
 22     mean, there's an entire laboratory of individuals,
 23     not just Dr. Guillamon, who do this work, and one
 24     of the things that they're looking at is the impact


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 108 of 288 PageID #: 1150
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 103 of 282 PAGEID #: 662



                                                                   Page 103

  1     of sex steroids on the brain.
  2                          So they look at the brain prior to
  3     an introduction of sex steroids, and they look at
  4     the brain post, and they look at it over a period
  5     of time, and they look at the differences in
  6     certain areas, and they do topography, and they do
  7     many other different kinds of studies, but they
  8     look at the areas of the brain that in, for
  9     example, people who are assigned male at birth but
 10     have a female gender identity, they look at the
 11     areas of the brain which are sexually dimorphic and
 12     whether they are masculine, demasculinized,
 13     feminine, and what those -- not just those areas,
 14     but the microstructure, the volume of certain areas
 15     and the cortical thickness which varies across
 16     adult life.
 17                          So I'm happy to talk more about
 18     this.        This gets very complicated.
 19             Q.       I'm sure it does.
 20             A.       I'm happy to go as far as you would like
 21     me to go with this.
 22             Q.       Not too much further I hope.
 23             A.       Previously this could only be done on
 24     autopsy where we could actually slice the brain.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 109 of 288 PageID #: 1151
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 104 of 282 PAGEID #: 663



                                                                   Page 104

  1     With functional magnetic resonance imaginary, we
  2     can look at adult living people over time and it
  3     allows us to have an unlimited amount of brain
  4     images, whereas, with autopsy --
  5            Q.      You get one?
  6            A.      Yeah.     You get one dead one and you
  7     can't ask them questions.
  8            Q.      It doesn't change over time, right?
  9            A.      And also you don't know if what you're
 10     looking at is an artifact of hormonal use, so did
 11     the hormonal use cause the change in the brain or
 12     was the change in the brain there prior to hormonal
 13     use which is something that we can actually see
 14     now.
 15                          There are also steroid studies that
 16     have to do with smell, but that's extremely
 17     complicated, and I'm going to leave that for
 18     another day.
 19            Q.      Yeah, I don't --
 20            A.      You don't want to go there.
 21            Q.      I didn't see olfactory as one of the
 22     potential indicators.
 23            A.      But it is a sexually dimorphic defining
 24     characteristic, but it's extremely complex to even


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 110 of 288 PageID #: 1152
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 105 of 282 PAGEID #: 664



                                                                   Page 105

  1     talk about if you're not, you know, a scientist.
  2            Q.      Sure.     Let me ask you this about the
  3     Guillamon studies.          Those all involved transgender
  4     individuals, right?
  5            A.      The particular study that I think we're
  6     focusing on here, because again this group of
  7     individuals are researchers, they conduct research
  8     all the time.        They haven't done just one study.
  9            Q.      Not just on transgender individuals,
 10     they're studying all sorts of aspects of the brain?
 11            A.      They are studying all sorts of brain
 12     aspects.      They're working with people in Ghent,
 13     Belgium who are doing genetic work.                 So there's a
 14     lot of work going on in this field.
 15                          There's an Austrian researcher who's
 16     also doing brain work which I'm less familiar with
 17     because Antonio is -- you know, I've become a
 18     colleague of his.
 19            Q.      Sure.
 20            A.      This particular research did imaging of
 21     brains of people prior to starting hormones and
 22     looked at people who had been assigned male at
 23     birth, and I have all of these images at home on
 24     power points.        I don't have them with me.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 111 of 288 PageID #: 1153
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 106 of 282 PAGEID #: 665



                                                                   Page 106

  1                           But you can see -- in some of the
  2     slides, you can see the areas of the brain that
  3     differ, and we know, like if you look at the
  4     bibliography, that there are various parts of the
  5     brain, initially we thought it was just the BSTc
  6     that was sexually dimorphic, but we know now that I
  7     think it's the INAH and there are all sorts of
  8     areas.
  9                           So if you look at the -- you know,
 10     I'm sorry to do this to you.
 11            Q.      What page are on?
 12            A.      I'm on Page 4 now.
 13            Q.      Of the bibliography?
 14            A.      Yes.     If you look at the middle of the
 15     page where it says Schneider, "Typical Female
 16     2nd-4th Finger Length (2D:4D) Ratios in
 17     Male-to-Female Transsexual-Possible Implications
 18     For Prenatal Androgen Exposure," there's a wealth
 19     of information about this 2D:4D digit length, and
 20     in infants that died prior to birth, when they've
 21     looked at it, they've already seen this ratio, so
 22     we know this is something that has do with prenatal
 23     hormones because it's present prior to birth.
 24                           So there's a wealth of research.               If


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 112 of 288 PageID #: 1154
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 107 of 282 PAGEID #: 666



                                                                   Page 107

  1     you look at the Rametti/Carillo, he studies the
  2     microstructure of the brain, the white matter of
  3     the brain.       So there's a lot of components of the
  4     brain and cortical thickness is a big one.
  5                          But what's important for people like
  6     me to know is that most of the differences are in
  7     the right hemisphere of the brain which is
  8     significant to psychologists because that's the
  9     area of the brain that has to do with somatic
 10     perception.
 11            Q.      Can you tell me what that is?
 12            A.      I'll leave it there.
 13            Q.      Why is that relevant?
 14            A.      Because it's lunchtime.
 15                          That's relevant because that is the
 16     part of the brain that has to do with how we
 17     perceive bodies, our own bodies, other bodies, our
 18     perception of our bodies, our perception of other
 19     people's bodies, the link between certain areas of
 20     the brain.
 21                          So that is a very significant area
 22     of the brain, that right hemisphere, and that's
 23     where most of the differences occur in people who
 24     are gender dysphoric and non-gender dysphoric.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 113 of 288 PageID #: 1155
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 108 of 282 PAGEID #: 667



                                                                   Page 108

  1                          They talk about four different brain
  2     phenotypes, a non-transgender female, a transgender
  3     female brain, a non-transgender male brain and a
  4     transgender male brain.            So you see four different
  5     brain phenotypes on functional magnetic resonance
  6     imaging.      Class dismissed.
  7            Q.      Just to kind of finish up this line of
  8     questioning.         I think you answered my question
  9     about who was part of the Guillamon study.                    And
 10     then I take it they did the MRI imaging pre you
 11     were calling it sex steroids.               I assume that's
 12     hormones?
 13            A.      Hormones, correct.
 14            Q.      So they looked at the transgender person
 15     prior to their receipt of hormones?
 16            A.      Correct.
 17            Q.      And then after their receipt of
 18     hormones, there was some significance to what
 19     happened to some region of the brain?
 20            A.      Well, what they're --
 21            Q.      Is that study -- Is that sort of the
 22     very, very stupid litigator version of what the
 23     study showed?
 24            A.      No.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 114 of 288 PageID #: 1156
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 109 of 282 PAGEID #: 668



                                                                   Page 109

  1                    MS. INGELHART:         Yeah, objection,
  2     misstates prior testimony, mischaracterizes.
  3     BY MR. BLAKE:
  4            Q.      Please.
  5            A.      Yes.     No.    What they found -- So I have
  6     to back up a bit.          On autopsy when Zhou in the year
  7     2000, Z-h-o-u, in the Netherlands found on autopsy
  8     that people who were transsexual had a different
  9     brain structure than people who weren't, the New
 10     York Times heralded that and said what transsexuals
 11     have been saying all along is true, that their
 12     brain is female, you know.
 13                           Then the criticism arose.            Well, how
 14     do you know that those changes weren't caused by
 15     the hormones.
 16            Q.      Right.
 17            A.      And that's what these studies showed,
 18     that the changes were there prior to the hormone.
 19            Q.      Understood.
 20            A.      So that my brain has -- areas of my
 21     brain are all feminized.             The sexually dimorphic
 22     brain, the parts that are sexually dimorphic on MRI
 23     would all be feminized.
 24                           A transgender woman's, you would see


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 115 of 288 PageID #: 1157
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 110 of 282 PAGEID #: 669



                                                                   Page 110

  1     that certain parts of her brain, even though she
  2     was assigned male at birth, are likewise feminized,
  3     and that's before she's had any interventions.                     So
  4     that's what was significant.
  5                          There was also some similar research
  6     done in someone who found that the number of
  7     neurons was larger in one area of the brain, and
  8     someone said well, maybe that was a result of
  9     hormones and then they went back and did a similar
 10     study, and they said no, we've counted the neurons,
 11     you know, so...
 12            Q.      I think I understand.            I do.
 13            A.      I think you do.
 14            Q.      I think I do now that you put it in
 15     those simple terms.
 16                          It's your understanding that
 17     neuroplasticity does not -- isn't relevant though
 18     to the study conducted by Guillamon?
 19            A.      Guillamon, yes.         Neuroplasticity refers
 20     to the brain's ability to grow and change and to
 21     develop new neurons.           That would be not relevant to
 22     the volume of brain matter or the BSTc area of the
 23     hypothalamus -- the structure of the BSTc of the
 24     hypothalamus.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 116 of 288 PageID #: 1158
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 111 of 282 PAGEID #: 670



                                                                   Page 111

  1                          It would have to do with a person's
  2     ability to learn new materials and grow and certain
  3     areas taking over from other areas if there's a
  4     deficit, so it's an important concept, but it's not
  5     what this particular study set out to look for, nor
  6     would it change the findings because the findings
  7     seem to be consistent throughout research across
  8     the world.
  9                          And a large review of all of this is
 10     available in the Archives of Sexual Behavior.                     They
 11     did a review of all of this research.
 12            Q.      Okay.     I think I understand your
 13     position on it.         I think we can take a break.
 14                    MS. INGELHART:         Great.
 15                                 (WHEREUPON, a lunch break was
 16                                 taken.)
 17                    MR. BLAKE:       Back on the record.
 18     BY MR. BLAKE:
 19            Q.      Let's look back at Exhibit 11 which is
 20     your expert report and Page 2 of the export report,
 21     Paragraph 5.        Let me know when you're there.
 22            A.      You know, I'm going to get my glasses.
 23     Did you say Paragraph 5?
 24            Q.      5, yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 117 of 288 PageID #: 1159
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 112 of 282 PAGEID #: 671



                                                                   Page 112

  1            A.      Yes.
  2            Q.      And that lists several cases which over
  3     the last four years you've testified as an expert
  4     at trial or by deposition, right?
  5            A.      Correct.
  6            Q.      Okay.     Broussard v. First Tower Loan.
  7     That's the first case you've listed there, do you
  8     see that?
  9            A.      Yes.
 10            Q.      Was that a case that involved
 11     transgender individuals?
 12            A.      Yes.
 13            Q.      What was the issue in that case?
 14            A.      This was a case concerning a young man
 15     who applied for a job and he was a trans man and he
 16     was in his first week of work and doing
 17     exceptionally well, and his boss was very pleased
 18     with him, and she asked to see an identity document
 19     of his.
 20                           He showed her an identity document,
 21     and it had a marker that was female, although he
 22     was living as a man and he had a beard, et cetera,
 23     and she wasn't concerned, but she told her manager
 24     who traveled what do I do about this, you know,


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 118 of 288 PageID #: 1160
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 113 of 282 PAGEID #: 672



                                                                   Page 113

  1     we've hired this man and he's doing beautifully,
  2     but his license says female, and his manager said
  3     that he was female and would have to comply with
  4     the female dress code.
  5                             Well, of course, he couldn't do
  6     that.        You know, he wasn't about to show up in a
  7     dress anymore than you would come here in a dress
  8     or whatever their female dress code was, so he had
  9     to leave that position, and that was the grounds
 10     for a lawsuit against the employer.
 11             Q.       That was an employment discrimination
 12     case?
 13             A.       Yes.
 14             Q.       Okay.
 15             A.       I guess that's what it would be.
 16             Q.       Did any of these cases have anything to
 17     do with requiring the state to update, change or
 18     correct any identity documents?
 19             A.       Well, I don't know what the ultimate --
 20     I know that case went to a higher court, so I don't
 21     know what the ultimate resolution of that was.                     I
 22     think there may have been some -- I don't know.                        I
 23     know that it became a much bigger course -- a much
 24     bigger case than I was aware of, and so I really


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 119 of 288 PageID #: 1161
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 114 of 282 PAGEID #: 673



                                                                   Page 114

  1     can't say what the -- it started with an identity
  2     document.      I don't know where it ended up.
  3            Q.      Did any of these cases -- Did your
  4     expert testimony in any of these cases involve
  5     requiring or requesting the state to make a change
  6     or correction to an identity document?
  7            A.      No, not that -- not with my involvement.
  8            Q.      And then that case that was mentioned at
  9     the outset, which is in addition to these Monroe v.
 10     Jeffries, did that case -- did your testimony in
 11     that case involve a request to the state to change,
 12     modify, correct an identity document?
 13            A.      That wasn't what I was asked to opine
 14     about, although there was -- an issue was raised
 15     because prisoners are not allowed in the state to
 16     have their names changed.
 17            Q.      That case, Monroe vs. Jeffries, involved
 18     a name change?
 19            A.      I don't know.         It was mentioned because
 20     the prisoners were not allowed to have a name
 21     change while incarcerated, and it was a class
 22     action suit against the State of Illinois.
 23            Q.      Okay.     If you go to Paragraph 8, which
 24     is the bottom of Page 2 and carries over to Page 3,


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 120 of 288 PageID #: 1162
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 115 of 282 PAGEID #: 674



                                                                   Page 115

  1     it says that you've evaluated or you state that
  2     you've evaluated 2,500 to 3,000 individuals with
  3     gender dysphoria, right?
  4            A.      Yes.
  5            Q.      Does that constitute all of the
  6     transgender individuals who you have worked with?
  7            A.      It's now in excess of 3,000.
  8            Q.      Okay.     Does every transgender individual
  9     receive a diagnosis of gender dysphoria?
 10            A.      No.
 11            Q.      So how many transgender individuals have
 12     you evaluated over the course of your career
 13     approximately?
 14            A.      Over 3,000.
 15            Q.      So is it -- I guess I'm trying to
 16     understand.       You evaluated between 2,500 and 3,000.
 17     Like most of those people receive a diagnosis of
 18     gender dysphoria, but not all; is that accurate?
 19                    MS. INGELHART:         Objection, vague.          You
 20     can answer.
 21     BY THE WITNESS:
 22            A.      Not every transgender individual
 23     receives a diagnosis of gender dysphoria.
 24


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 121 of 288 PageID #: 1163
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 116 of 282 PAGEID #: 675



                                                                   Page 116

  1     BY MR. BLAKE:
  2            Q.      Okay.     And not every transgender
  3     individual who comes to see you receives -- you
  4     don't diagnose every transgender individual with a
  5     diagnosis of gender dysphoria, right?
  6            A.      Correct.
  7            Q.      Have you ever evaluated someone who is
  8     transgender whose gender identity later reverts
  9     back to their birth sex?
 10                    MS. INGELHART:         Objection to the term at
 11     issue, birth sex, as well as these others that we
 12     have discussed.         But answer to the best of your
 13     ability.
 14     BY THE WITNESS:
 15            A.      I have evaluated I think on two
 16     occasions people who have attempted to reverse
 17     their surgery or have regretted having the surgery,
 18     and one I think attempted to revert to living in
 19     their birth sex but they didn't -- they did not
 20     state that their gender identity had changed, just
 21     that they needed to live as a man for a variety of
 22     other reasons.
 23     BY MR. BLAKE:
 24            Q.      All right.       Are you aware, just in the


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 122 of 288 PageID #: 1164
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 117 of 282 PAGEID #: 676



                                                                   Page 117

  1     profession, of transgender folks who have -- whose
  2     gender identity has reverted to their birth sex?
  3            A.      I am aware of people who have
  4     detransitioned.
  5            Q.      Is that the terminology, detransitioned?
  6            A.      Detransition means they have reverted to
  7     living in the sex they were assigned to.                   It
  8     doesn't necessarily mean that their gender identity
  9     has changed, and I wouldn't know without actually
 10     interviewing or assessing those people.
 11            Q.      So have you ever assessed an individual
 12     who has detransitioned whose gender identity has, I
 13     suppose, I mean, reverted is the word we've been
 14     using.      Are you comfortable with that word?                 I'm
 15     not trying -- again, I'm not trying to be tricky.
 16     She objected to birth sex.             You've used natal sex.
 17            A.      No, I have never used natal sex.
 18            Q.      You've never used natal sex, okay.
 19            A.      I use sex assigned at birth.
 20            Q.      Sex assigned at birth.            You've never
 21     diagnosed or, I don't know, worked with a
 22     transgender individual whose gender identity has
 23     reverted to their sex assigned at birth; is that
 24     accurate?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 123 of 288 PageID #: 1165
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 118 of 282 PAGEID #: 677



                                                                   Page 118

  1                    MS. INGELHART:         Objection.       I think vague
  2     and mischaracterizes prior testimony, but please
  3     answer to the best of your ability.
  4     BY THE WITNESS:
  5            A.      I'm aware that some people who have
  6     transitioned from the sex they were assigned at
  7     birth have reverted to living in the gender, the
  8     sex they were assigned at birth.                I cannot state
  9     that their gender identity has changed, only that
 10     the circumstances under which they live have
 11     changed.
 12            Q.      Okay.     And then in the literature and in
 13     your experience in the industry and things that
 14     you've read about transgender individuals, are you
 15     aware of any instances where a person's gender
 16     identity has reverted back to their birth sex or
 17     sex assigned at birth?
 18            A.      Young children often show gender
 19     nonconforming behavior or a separate condition
 20     called gender identity disorder in childhood, and
 21     prior to Tanner's Stage 2 or prior to
 22     preadolescence, it's unclear whether or not those
 23     children will have a gender identity that differs
 24     from the gender identity they were assigned at


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 124 of 288 PageID #: 1166
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 119 of 282 PAGEID #: 678



                                                                   Page 119

  1     birth.
  2                           So with children, one can't really
  3     know -- even if they show gender nonconforming
  4     behavior, one can't make a determination that
  5     they're transgender until they reach an older --
  6     later stage of development.
  7                           So those children may very well
  8     appear -- you know, parents may worry my child is
  9     playing with dolls, my child is going to be
 10     transgender and that may not be the case, so with
 11     children that's not uncommon.
 12            Q.      So with children there may be some
 13     indicia that their gender identity does not confirm
 14     to their sex assigned at birth, but over time, you
 15     know, that gender identity becomes more settled for
 16     that particular individual, does that occur?
 17            A.      It will crystalize at some point closer
 18     to adolescence or preadolescence at Tanner Stage 2
 19     when secondary sex characteristics emerge.
 20            Q.      So as the child reaches adolescence,
 21     their gender identity tends to crystalize?
 22            A.      Yes.
 23            Q.      But you're not aware of that ever
 24     happening with an adult who for a period of time


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 125 of 288 PageID #: 1167
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 120 of 282 PAGEID #: 679



                                                                   Page 120

  1     gender identifies, you know, or has incongruent
  2     gender identity with their sex assigned at birth
  3     and then whose gender identity later reverts back
  4     to their birth sex?
  5            A.      No.     Again their lived experience, they
  6     may live in the sex they were assigned at birth for
  7     a variety of reasons, but I don't know that they
  8     would say that their gender identity -- no one has
  9     ever told me that their general gender identity has
 10     changed.
 11            Q.      And you've never read any literature
 12     about that occurring?
 13            A.      Not literature that I'm aware of or that
 14     is well known to me.
 15            Q.      Okay.     Let's go to Paragraph 15.             It's
 16     on Page 4 of your report.             I'm going to read the
 17     first sentence.
 18                          It says, "medical management of
 19     gender dysphoria includes the alignment of
 20     appearance, presentation, expression and often the
 21     body to reflect a person's true sex as determined
 22     by their gender identity."             Do you see that?
 23            A.      I do.
 24            Q.      What do you mean by a person's true


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 126 of 288 PageID #: 1168
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 121 of 282 PAGEID #: 680



                                                                   Page 121

  1     sex?
  2            A.      The gender that they experience as their
  3     authentic and affirmed gender regardless of that
  4     which they were assigned at birth.
  5            Q.      Is the sex determined by their
  6     chromosomes their true sex?
  7            A.      No.
  8            Q.      Is the sex determined by their natural
  9     hormone levels their true sex?
 10            A.      Not solely, no.
 11            Q.      Is the sex determined by their external
 12     genitalia their true sex?
 13            A.      No.    Not entirely, no.
 14            Q.      Is the sex determined by their internal
 15     reproductive organs their true sex?
 16            A.      No, not necessarily.
 17            Q.      In your expert opinion, does anything
 18     other than the gender identity have any role to
 19     play in the identification of a person's true sex?
 20            A.      Sex is a composite of many components.
 21     Some are visible and some are nonvisible.                   For most
 22     people, the visible components of sex are
 23     concordant with their gender identity and their
 24     sense of what category they belong to.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 127 of 288 PageID #: 1169
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 122 of 282 PAGEID #: 681



                                                                   Page 122

  1                          For a transgender person, that isn't
  2     true, and gender identity for people is the most
  3     paramount component in that category.
  4            Q.      What scientific basis do you have to
  5     support your opinion that a person's true sex is
  6     most paramountly determined by their gender
  7     identity?
  8            A.      The fact that identity is the major
  9     component of the self system and people who are
 10     gender dysphoric, severely gender dysphoric, if
 11     they can't change and modify their behavior --
 12     their bodies, rather, they will -- in my
 13     experience, we see the natural course of this
 14     condition in the prison where people are not
 15     allowed to initiate a gender transition, and we see
 16     one of three trajectories; complete psychological
 17     decompensation, auto castration or auto penectomy
 18     or suicide.
 19            Q.      What about for those transgendered who
 20     are not severely gender dysphoric?
 21            A.      If they're gender dysphoric, they will
 22     seek treatment.         If treatment is not available, as
 23     it wasn't in the past, we saw an inordinately large
 24     number of suicides amongst people who were


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 128 of 288 PageID #: 1170
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 123 of 282 PAGEID #: 682



                                                                   Page 123

  1     untreated for gender dysphoria.
  2            Q.      What about for the transgender
  3     individuals who are not gender dysphoric, is gender
  4     identity the most paramount component of what you
  5     described, the composite?
  6            A.      If they are transgender but they don't
  7     have the diagnosis of gender dysphoria, they don't
  8     have the clinical distress, they will express the
  9     aspect of their affirmed gender when it's safe,
 10     convenient and possible for them to do so.                    So
 11     identity is the most important and the most
 12     enduring aspect of personality.
 13                          By analogy, a study was done on
 14     Alzheimer's patients.           They had lost all cognition.
 15     They didn't know who their children were.                   They
 16     couldn't speak.         They had absolutely no cognition
 17     left at all.        And yet when nurses spoke to them in
 18     baby talk, they got very agitated because they
 19     retained the identity of an adult.
 20                          So identity is the most persevering,
 21     nothing outpaces it, nothing outruns it, and
 22     identity, as Erickson says, is really the
 23     organizing principle of self and personality.
 24            Q.      So it's your testimony then that gender


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 129 of 288 PageID #: 1171
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 124 of 282 PAGEID #: 683



                                                                   Page 124

  1     identity, regardless of whether or not a
  2     transgender individual is diagnosed with gender
  3     dysphoria, gender identity is the most important
  4     component of a person's sex?
  5            A.      That's not my opinion.            My opinion is
  6     that for people who experience gender dysphoria,
  7     for those people whose assigned sex at birth
  8     doesn't comport with their gender identity, and
  9     they experience significant distress about that,
 10     they will go to great lengths, including performing
 11     surgery on themselves, in order to bring the gender
 12     identity and the body into alignment.                  That's my
 13     opinion.
 14            Q.      Okay.     So if you go to the next page,
 15     Page 5, Paragraph 21.           You wrote, "when there is
 16     divergence between anatomy and identity, one's
 17     gender identity is paramount and the primary
 18     determinant of an individual's sex designation."
 19     Do you see that?
 20            A.      Yes.
 21            Q.      All right.       Does that statement apply
 22     for all transgender people?
 23            A.      Yes.     All transgender people who by
 24     definition experience an incongruity will have the


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 130 of 288 PageID #: 1172
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 125 of 282 PAGEID #: 684



                                                                   Page 125

  1     need to affirm to a certain degree the gender
  2     identity with which they define themselves.
  3                           For some people, that may be
  4     appearing in their affirmed gender when they are
  5     not at work, as often as they can, in social
  6     situations.       For other people who have more
  7     severe -- a more severe form of that condition and
  8     actually meet the criteria for diagnosing them with
  9     gender dysphoria, they will require medical and
 10     often surgical interventions.
 11            Q.      So it's true then that for a transgender
 12     person, their gender identity is the primary
 13     determinant of their sex designation in your
 14     opinion, right?
 15            A.      Yes.     If they are adults, yes.
 16            Q.      Okay.     If they are adult.          Setting aside
 17     the children?
 18            A.      Yes.     Yes.
 19            Q.      Would you say the same thing is true for
 20     cisgendered folks as well?
 21            A.      I would say yes, that identity overall
 22     is the most important part of the self system.
 23            Q.      It's just the other side of the coin,
 24     right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 131 of 288 PageID #: 1173
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 126 of 282 PAGEID #: 685



                                                                   Page 126

  1            A.      Well, people whose anatomy is in
  2     accordance with their gender identity --
  3            Q.      It's easy for them?
  4            A.      -- they don't give it any thought.
  5     It's a nonissue.         But identity is what makes you
  6     you.
  7            Q.      It may not be a nonissue, just
  8     cisgendered people don't spend a whole lot of time
  9     thinking about it I would guess?
 10            A.      If any time thinking about it.
 11            Q.      Have you ever looked at an Ohio birth
 12     certificate?
 13            A.      No.
 14            Q.      If you look in the stack of documents I
 15     gave you at the outset, if you look at Exhibit 1,
 16     which I'm happy to provide you, this is an Ohio
 17     birth certificate.          It happens to be the birth
 18     certificate for one of the plaintiffs in this case.
 19                          The word gender doesn't appear on
 20     the birth certificate, right?
 21            A.      Correct.
 22            Q.      At least according to this document,
 23     what Ohio tracks and records is a person's sex,
 24     right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 132 of 288 PageID #: 1174
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 127 of 282 PAGEID #: 686



                                                                   Page 127

  1            A.      Yes.
  2            Q.      Is it your understanding that that
  3     record is made at or near the time of birth?
  4            A.      Yes.
  5            Q.      Do you have any opinion on whether or
  6     not the State has value in recording an
  7     individual's sex at birth?
  8                    MS. INGELHART:         Objection, calls for
  9     speculation and legal conclusion.                You can answer.
 10     BY THE WITNESS:
 11            A.      I don't have any opinion about that.
 12     BY MR. BLAKE:
 13            Q.      You don't have an opinion one way or the
 14     other?
 15            A.      I mean, I believe that it's common in
 16     that it's important to have some vital statistics
 17     on our citizens.
 18            Q.      I mean, like, for example, the way in
 19     which information is compiled on birth weight for a
 20     particular sex, right?
 21            A.      Correct.
 22            Q.      When a person is born, do you have a
 23     general understanding of how the sex of that
 24     individual is determined?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 133 of 288 PageID #: 1175
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 128 of 282 PAGEID #: 687



                                                                   Page 128

  1            A.      Yes.
  2            Q.      What is that understanding?
  3            A.      A cursory examination of the external
  4     genitalia.
  5            Q.      When you say cursory, do you think there
  6     should be a more extensive review of a person's
  7     genitalia before a medical provider determines male
  8     or female?
  9                    MS. INGELHART:         Objection, calls for
 10     speculation.        You can answer.
 11     BY THE WITNESS:
 12            A.      Well, I've been at many births and I've
 13     seen where a midwife will see the external
 14     genitalia and will announce the birth of the -- the
 15     sex of the child based on that.
 16     BY MR. BLAKE:
 17            Q.      And in your opinion that's cursory.                 You
 18     said cursory.
 19            A.      Right.      It's based on a physical of how
 20     the genitals appear at the time of birth.                   There's
 21     no internal exam done.            There's no ultrasound done.
 22     It's just a look and see.
 23            Q.      Do you have an expert opinion on whether
 24     or not it would be appropriate for a medical


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 134 of 288 PageID #: 1176
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 129 of 282 PAGEID #: 688



                                                                   Page 129

  1     provider to do a more extensive examination of the
  2     anatomy of the newborn to determine male or
  3     female?
  4            A.      Not at the time of birth.
  5            Q.      Because you used the word cursory, I was
  6     wondering if you had any idea as to whether or not
  7     they need to do more.
  8            A.      No, there's nothing more that can be
  9     done other than to glance at it unless there's some
 10     ambiguity about it at birth, and then there would
 11     be a more extensive visual examination done with
 12     later followup attention.
 13            Q.      So even though you describe what
 14     generally happens at birth as cursory, you
 15     nevertheless admit, I mean, that's appropriate as
 16     well, at the time of birth, right?
 17            A.      Correct.
 18            Q.      And you obviously recognize that the
 19     concept of sex at birth is different from a
 20     person's gender identity, right?
 21            A.      Yes.     Sex assigned at birth.
 22            Q.      Sex assigned at birth, sure.
 23            A.      Yes.
 24                    MR. BLAKE:       We'll do Exhibit 13.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 135 of 288 PageID #: 1177
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 130 of 282 PAGEID #: 689



                                                                   Page 130

  1                                 (Document marked as Defendant's
  2                                 Exhibit No. 13.)
  3     BY MR. BLAKE:
  4            Q.      I've just handed you what has been
  5     marked as Defendant's 13 which is an article titled
  6     "Transsexual Couples, Qualitative Evaluation of
  7     Atypical Partner Preferences" written by Randi
  8     Ettner Ph.D.        Is that you?
  9            A.      Yes.
 10            Q.      So the very first sentence says
 11     transsexualism.         That's that old term that is no
 12     longer in use anymore?
 13            A.      Correct.
 14            Q.      But we understand is synonymous with
 15     gender dysphoria?
 16            A.      Yes.
 17            Q.      Okay.     "Transsexualism, the condition
 18     whereby one desires to change one's natal sex, has
 19     always been a part of the human experience."                     Do
 20     you see that?
 21            A.      Yes.
 22            Q.      All right.       So before when we talked
 23     briefly about natal sex, you had said that that
 24     wasn't a term that you had used.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 136 of 288 PageID #: 1178
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 131 of 282 PAGEID #: 690



                                                                   Page 131

  1            A.      That I hadn't used today.
  2            Q.      Oh, okay.       Not ever in the history of
  3     your writing.
  4            A.      Historically we used to talk -- we used
  5     to use natal sex or some people would say genetic
  6     sex, and we have moved away from that.
  7            Q.      But those are terms that we use or I
  8     bring it up in your writing, you understand what
  9     that means, right?
 10            A.      Yes, assigned at birth, the sex assigned
 11     at birth.
 12            Q.      So it's a terminology difference?
 13            A.      Correct.
 14            Q.      You say sex assigned at birth.
 15     Previously that was referred to in some
 16     circumstances as natal sex, other times genetic
 17     sex, but those are synonymous, if antiquated; is
 18     that accurate?
 19            A.      Genetic sex I don't think was something
 20     that was ever really a term that professionals
 21     used, but we did use natal sex.
 22            Q.      All right.       You can put that one aside
 23     for now.
 24            A.      It was a good article.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 137 of 288 PageID #: 1179
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 132 of 282 PAGEID #: 691



                                                                   Page 132

  1            Q.      I did read it.         I mean, since you
  2     brought it up, genetic sex on the second -- on the
  3     second page of the document, the middle paragraph
  4     on the left-hand column, the paragraph that begins
  5     "in one instance," let me know when you get there.
  6     Are you there?
  7            A.      What section?
  8            Q.      Second page of Defendant's Exhibit 13.
  9                    MS. INGELHART:         It's the third page.
 10     BY MR. BLAKE:
 11            Q.      Sorry, it's the third page, left-hand
 12     column, and there's a paragraph in the middle which
 13     starts "in one instance."             Do you see that
 14     paragraph?
 15            A.      Uh-huh.
 16            Q.      And then the second to last sentence
 17     says, "following surgeries, one individual left the
 18     relationship stating that her preference had
 19     shifted and she desired a relationship with a
 20     genetic male."        Do you see that?
 21            A.      Yes, because the community members do
 22     use the term GG, genetic girl or genetic male, but
 23     it was not a term that professionals preferred to
 24     use, so here I'm talking about somebody else's use


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 138 of 288 PageID #: 1180
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 133 of 282 PAGEID #: 692



                                                                   Page 133

  1     of the term.
  2            Q.      It's not necessarily a medical or
  3     scientifically defined term, but it has a meaning
  4     just sort of anecdotally?
  5            A.      Right, and people would say so and so is
  6     a GG meaning a genetic girl.              Community members
  7     might say that.
  8            Q.      Is it accurate when someone says a
  9     genetic male or GM or genetic girl or GG, they're
 10     referring to the phenotypes that we know, you know,
 11     XX and XY?
 12            A.      Those aren't phenotypes.
 13            Q.      Okay.     Karyotypes, sorry.          Not
 14     phenotypes, karyotypes.
 15            A.      Yes.     But I have to say that I haven't
 16     heard those terms used.            I don't know how old this
 17     article is.
 18            Q.      It looks like 2007.
 19            A.      No, it looks like that's when it was
 20     published.
 21            Q.      You might have written it prior to that?
 22            A.      It would have been -- Yeah, it was
 23     probably written like in 2005 or so.
 24            Q.      All right.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 139 of 288 PageID #: 1181
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 134 of 282 PAGEID #: 693



                                                                   Page 134

  1            A.      We don't -- I think even the community
  2     wouldn't use those terms any longer.
  3            Q.      But at one point in time?
  4            A.      Yes.     Yes.
  5            Q.      Like we said, genetic male, that would
  6     imply what we were talking about as a karyotype?
  7            A.      A non-transgender person or what's
  8     sometimes referred to now as cisgender.
  9            Q.      Okay.     So a transsexual person, a
 10     transgender person, that's someone who, and I think
 11     you said this earlier, whose gender identity
 12     doesn't conform to their sex assigned at birth or
 13     natal sex as you used in that one article, right?
 14            A.      Someone who has gender incongruity, yes.
 15            Q.      Someone who has gender incongruity.
 16                           And that can lead to and often does
 17     lead to a desire to change their natal sex, right?
 18            A.      It leads to a desire to transition.
 19            Q.      Transition from their natal sex?
 20            A.      From the sex they were assigned at birth
 21     to their affirmed gender.
 22            Q.      That gender incongruent individual does
 23     not desire to change their gender identity, right?
 24            A.      Their gender identity doesn't change,


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 140 of 288 PageID #: 1182
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 135 of 282 PAGEID #: 694



                                                                   Page 135

  1     but the way they live and the way they appear
  2     publicly is what needs to change so that they are
  3     regarded by others and by themselves as the gender
  4     that they believe is their accurate and affirmed
  5     identity.
  6            Q.       It's their gender identity which is
  7     actually giving rise in part to their desire to
  8     change their natal sex or, as you call it, the sex
  9     assigned at birth, right?
 10            A.       I believe that's right.             Would you say
 11     that again?
 12            Q.       Yeah.     It's their gender identity which
 13     is giving rise to their desire to change their
 14     natal sex or as you call it the sex assigned at
 15     birth, right?
 16            A.       It's the incongruity.
 17            Q.       Between their gender identity?
 18            A.       Yes, and the sex they were assigned at
 19     birth.
 20            Q.       A cisgendered person's gender identity
 21     isn't going to want them to change their natal sex
 22     obviously?
 23            A.       Correct.
 24            Q.       If you look at Paragraph 16 of your


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 141 of 288 PageID #: 1183
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 136 of 282 PAGEID #: 695



                                                                   Page 136

  1     report, that's Defendant's Exhibit 11, on Page 5.
  2     Let me know when you're there.
  3                    MS. INGELHART:         I'm sorry.       What
  4     paragraph?
  5     BY MR. BLAKE:
  6             Q.     Paragraph 16 on Page 5.
  7             A.     Yes.
  8             Q.     "For a transgender person, a birth
  9     certificate bearing an incorrect gender marker
 10     invades privacy, releases confidential medical
 11     information and places the individual at risk for
 12     grave psychological and physical harm."                   Do you see
 13     that?
 14             A.     Yes.
 15             Q.     When does the sex identifier on a
 16     transgender person's birth certificate become
 17     inaccurate?
 18                    MS. INGELHART:         Objection to these terms
 19     again, but go ahead.
 20     BY THE WITNESS:
 21             A.     I don't understand the question.                I'm
 22     sorry.
 23     BY MR. BLAKE:
 24             Q.     Well, you wrote in Paragraph 16 that a


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 142 of 288 PageID #: 1184
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 137 of 282 PAGEID #: 696



                                                                   Page 137

  1     birth certificate bearing an incorrect gender
  2     marker invades privacy.            I'm asking you when in
  3     your opinion that sex identifier on the birth
  4     certificate becomes incorrect.
  5            A.      When it conflicts with the person's
  6     lived experience and their gender presentation.
  7            Q.      It's not your opinion that a medical
  8     provider should have recorded a different sex based
  9     on the medical information available at the time of
 10     birth, right?
 11            A.      That is not my opinion.
 12            Q.      Because there's no way to determine
 13     whether a person is transgender at the time of
 14     birth, right?
 15            A.      Correct.
 16            Q.      I'm going to read you a sentence and I
 17     want you to tell me whether you agree with that
 18     sentence or not, all right?
 19            A.      Yes.
 20            Q.      There's no test, medical or
 21     psychological, to diagnose transsexualism.                    Would
 22     you agree with that sentence?
 23            A.      Yes.
 24            Q.      In fact, it's common for transgender


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 143 of 288 PageID #: 1185
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 138 of 282 PAGEID #: 697



                                                                   Page 138

  1     individuals to present at age 60 or older, right?
  2                    MS. INGELHART:         Objection, vague.          You
  3     can answer.
  4     BY THE WITNESS:
  5            A.      Present?      I'm not certain what --
  6     BY MR. BLAKE:
  7            Q.      Sure.
  8            A.      To present for treatment?
  9                    MR. BLAKE:       This is going to be 14.
 10                                 (Document marked as Defendant's
 11                                 Exhibit No. 14.)
 12     BY MR. BLAKE:
 13            Q.      I've just handed you what has been
 14     marked as Defendant's 14 which is an article
 15     entitled "Psychological and Social Adjustment in
 16     Older Transsexual People" written or co-authored by
 17     Randi Ettner.         That's you, right?
 18            A.      Yes.
 19            Q.      You recognize this article?
 20            A.      I do.
 21            Q.      If you turn to the second page of this
 22     article, the first full paragraph begins, "In
 23     contemporary western societies, it is not unusual
 24     for transgender individuals to present to a


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 144 of 288 PageID #: 1186
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 139 of 282 PAGEID #: 698



                                                                   Page 139

  1     clinician at age 60 or older."               Do you see that?
  2             A.     Yes.
  3             Q.     Okay.     So you would agree that at least
  4     for a period of time the sex identifier for these
  5     individuals on their birth certificate is accurate,
  6     right?
  7             A.     No.
  8             Q.     So for the first 60 years of these
  9     people's lives, they live as one sex?
 10             A.     Yes.
 11             Q.     All right.       And then at age 60 or older,
 12     they present to a clinician, right?
 13             A.     Yes.
 14             Q.     And those individuals are I suppose
 15     diagnosed with maybe some sort of gender
 16     incongruity, right?
 17             A.     Yes.
 18             Q.     And it's your testimony that in all
 19     those individuals, that gender incongruity was
 20     always present or present for a majority of their
 21     life?
 22                    MS. INGELHART:         Objection, compound.           You
 23     can answer.
 24     BY THE WITNESS:


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 145 of 288 PageID #: 1187
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 140 of 282 PAGEID #: 699



                                                                   Page 140

  1            A.      The gender identity was present.                For
  2     many individuals, they didn't have the language or
  3     the understanding that this was a condition, that
  4     there was resources for transition or they had
  5     other reasons to delay transition, financial
  6     reasons, medical reasons, whatever.
  7                          Their gender identity hasn't
  8     changed, but the transition begins late in life.
  9     Also, if you read the article in its entirety,
 10     gender dysphoria intensifies with age, so it's
 11     actually quite common for people in mid life to
 12     say I've always felt different, I've always felt
 13     like I should have been a girl, I got married, et
 14     cetera, et cetera, but I can't go on like this any
 15     longer.      The gender dysphoria actually intensifies
 16     with age.
 17     BY MR. BLAKE:
 18            Q.      So it's your testimony that you believe
 19     that every one of these individuals who present to
 20     a clinician at age 60 or older, that their gender
 21     identity, when it crystalized, you know, back in
 22     adolescence or pre-adolescence, their gender
 23     identity was from that point fixed in stone and the
 24     next 40 or so years of their life, they just


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 146 of 288 PageID #: 1188
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 141 of 282 PAGEID #: 700



                                                                   Page 141

  1     were -- they just didn't know; is that accurate?
  2            A.      I can't speak about what any given group
  3     of individuals knows or when they personally had
  4     the language, had the ability, the understanding to
  5     determine that they had this condition.
  6                          What I can say is they live in the
  7     sex that they were assigned at birth until later in
  8     life, and at the point where they transitioned and
  9     requested new identity documents, if they, in fact,
 10     did transition, then those identity documents
 11     should reflect their new lived experience.
 12                          So I'm not commenting on what age
 13     they crystalized their gender identity, but when
 14     they transitioned, they would require documents to
 15     match their new presentation and their life in
 16     their lived gender.
 17            Q.      So it's possible that these individuals
 18     had a gender identity which conformed to their sex
 19     assigned at birth for a large portion of their
 20     life, maybe even most of their life, but at some
 21     point obviously it changed, right?
 22            A.      I wouldn't make that statement.                What I
 23     would say is it's possible that an individual lived
 24     their life according to society's expectations


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 147 of 288 PageID #: 1189
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 142 of 282 PAGEID #: 701



                                                                   Page 142

  1     never knowing that there existed an opportunity to
  2     change until they saw it on a television show or
  3     they saw Christine Jorgensen and they said, oh,
  4     that's what I've been feeling, I never knew there
  5     was a name for my pain.
  6                          So people, particularly people in
  7     the prison from resource poor backgrounds, many of
  8     them are in prison in their later -- at age 30 or
  9     40, they learn that there is a condition and that
 10     they're not the only person in the world who feels
 11     this way, and prior to that they were just living
 12     in the body they were born with and trying to live
 13     in accordance with a sex they were assigned at
 14     birth regardless of any discomfort they may have
 15     felt.
 16             Q.     On that same page of this exhibit,
 17     Defendant's Exhibit 14, do you see a little chart
 18     just a few paragraphs below that first sentence we
 19     just read?       Do you see that chart?
 20             A.     Those arrows?
 21             Q.     Yeah, the arrows.          And you say in the
 22     sentence just above the arrows, "three forces
 23     converge in late adulthood to provoke personal
 24     crisis in the elderly transsexual; social, identity


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 148 of 288 PageID #: 1190
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 143 of 282 PAGEID #: 702



                                                                   Page 143

  1     and hormonal," right?
  2            A.      Uh-huh.
  3            Q.      Do those social factors have an impact
  4     on someone's gender identity?
  5            A.      No.    They have an impact on somebody's
  6     desire to transition.
  7            Q.      Do the biological forces have an impact
  8     on someone's gender identity?
  9            A.      They intensify dysphoria.
 10            Q.      But do they have an impact on someone's
 11     gender identity?
 12            A.      Not on identity per se but on gender
 13     dysphoria, on the severity and some of the
 14     attendant psychological symptomatology.                   Anxiety
 15     and depression and feelings of hopelessness,
 16     suicidality, et cetera can intensify with age when
 17     cortisol increases, as it does for all humans with
 18     age.
 19            Q.      Does the third factor there, identity,
 20     have an impact on a person's gender identity?
 21            A.      With aging, what we know
 22     developmentally, as people become more concerned
 23     with their mortality, people will say if I don't do
 24     this now, when will I do this.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 149 of 288 PageID #: 1191
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 144 of 282 PAGEID #: 703



                                                                   Page 144

  1                          So we saw that after 9/11 people who
  2     have been gender dysphoric said I could die
  3     tomorrow.      I need to do this now.            I can't put it
  4     off any longer.
  5            Q.      So I guess I didn't hear an answer to
  6     the question.
  7                          Does the force of identity in late
  8     adulthood impact that elderly person's gender
  9     identity?
 10            A.      Identity in the sense that Erickson, the
 11     Ericksonian concept of identity versus integrity.
 12     In other words, how do I live my life in accordance
 13     with my values and what do I believe and that
 14     increases, those feelings increase as mortality
 15     becomes closer in one's experience.
 16            Q.      You differentiate between your usage of
 17     identity in this paragraph and someone's gender
 18     identity?
 19            A.      This is not gender identity.
 20            Q.      Okay.
 21            A.      This is identity.
 22            Q.      On the last page of this, you already
 23     somewhat referenced this quote under No. 2,
 24     discussion, that third paragraph.                Let me know when


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 150 of 288 PageID #: 1192
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 145 of 282 PAGEID #: 704



                                                                   Page 145

  1     you're there.
  2            A.      Yes.
  3            Q.      It says, "individuals who present to
  4     clinicians at middle age should be made aware that
  5     gender issues often intensify with age."                   Do you
  6     see that?
  7            A.      Uh-huh.
  8            Q.      By gender issues, do you mean gender
  9     identity intensifies with age?
 10            A.      Dysphoria.
 11            Q.      You didn't say dysphoria.             You said
 12     issues.
 13            A.      Right.      Issues around incongruence, how
 14     will I live my life, shall I transition, issues
 15     that involve gender identity and how my experience
 16     of who I am and how I live in the world will
 17     intensify, and this is something that I see quite
 18     commonly in the people I treat.
 19            Q.      When you use the word gender issues,
 20     that includes gender identity, right?
 21            A.      It includes anything having to do with
 22     this idea that I'm not in the body I belong in and
 23     yet if I change this body, will I be allowed to see
 24     my grandchildren.          That's an issue that people


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 151 of 288 PageID #: 1193
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 146 of 282 PAGEID #: 705



                                                                   Page 146

  1     deal with when they consider transitions at a later
  2     age.
  3            Q.      That includes issues of gender identity,
  4     right?
  5            A.      Yes.
  6            Q.      Back to your expert report.              Same page,
  7     Page 5, Paragraph 17.
  8            A.      Yes.
  9            Q.      Let me know when you're there.
 10            A.      I'm there.
 11            Q.      Okay.     "At birth, infants are assigned a
 12     sex, typically male or female, based solely on the
 13     appearance of their external genitalia.                   For most
 14     people, that assignment turns out to be accurate
 15     and your birth assigned sex matches that person's
 16     actual sex; however, for transgender people, the
 17     sex assigned at birth does not align with the
 18     individual's genuine experienced sex resulting in
 19     the distressing condition of gender dysphoria."                      Do
 20     you see that?
 21            A.      Yes.
 22            Q.      When you say a person's actual sex, you
 23     mean that as defined by their gender identity,
 24     right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 152 of 288 PageID #: 1194
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 147 of 282 PAGEID #: 706



                                                                   Page 147

  1            A.      Yes.
  2            Q.      And when you say that infants are
  3     assigned a sex typically male or female, you're
  4     referring that in most -- you're referring to that
  5     in most cases the sex assigned at birth is binary,
  6     right?
  7            A.      What I'm referring to is that the
  8     primary sex characteristic, which is external
  9     genitalia, determines which category an infant is
 10     assigned to.
 11            Q.      That's boy or girl, right?
 12            A.      Correct.      In most cases, yes.
 13            Q.      In most cases?
 14            A.      Yes.
 15            Q.      Let's set aside the cases where people
 16     have some abnormality to their external genitalia.
 17            A.      Okay.
 18            Q.      You're not rendering an opinion
 19     regarding that, right?
 20            A.      Correct.
 21            Q.      Okay.     And is it your understanding that
 22     none of the plaintiffs have alleged that they have
 23     any of those conditions?
 24            A.      I'm not aware of that.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 153 of 288 PageID #: 1195
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 148 of 282 PAGEID #: 707



                                                                   Page 148

  1             Q.      Okay.     So that boy or girl distinction,
  2     that's a binary choice, right?
  3             A.      Choice?
  4             Q.      Well, it's binary, right?              I mean, boy,
  5     girl.
  6             A.      They are assigned to one category or
  7     another.
  8             Q.      By definition one or the other, binary,
  9     right?
 10             A.      Yes.
 11             Q.      And that's the binary choice that is
 12     generally reflected on Ohio's birth certificates,
 13     right?
 14             A.      Yes.
 15             Q.      You would agree with me that gender is
 16     not binary, right?
 17             A.      Yes.
 18             Q.      And would you agree with me that the
 19     WPATH standard of care warns against imposing a
 20     binary view of gender on transgender individuals?
 21             A.      I don't understand the question.                 I'm
 22     sorry.       Could you rephrase it?
 23             Q.      Yeah.     Do you agree that the WPATH
 24     standard of care, which you helped author,


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 154 of 288 PageID #: 1196
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 149 of 282 PAGEID #: 708



                                                                   Page 149

  1     discourages mental health professionals from
  2     imposing a binary view of gender on transgender
  3     individuals?
  4                    MS. INGELHART:         I was just going to say
  5     objection, foundation.            If you could show her that
  6     to refresh her memory.
  7                    MR. BLAKE:       I'm asking whether she agrees
  8     with that.       I'm not asking her whether she said
  9     that.
 10     BY THE WITNESS:
 11             A.     I think you're asking what WPATH thinks,
 12     and I don't know what all of the individuals in
 13     WPATH think.        I know there are individuals who
 14     would say they are transitioning from one gender to
 15     another; whereas, there are individuals who may say
 16     I just want to demasculinize.
 17     BY MR. BLAKE:
 18             Q.     All right.       Let's look at Defendant's
 19     No. 12.      Objection sustained.           I'm trying to short
 20     circuit this.         We can go to the source text.
 21                           Go to Page 16 of the standards of
 22     care which is Defendant's 12.               Are you there?
 23             A.     Yes.
 24             Q.     Bullet No. 4 says, "mental health


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 155 of 288 PageID #: 1197
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 150 of 282 PAGEID #: 709



                                                                   Page 150

  1     professionals should not impose a binary view of
  2     gender."      Do you see that?
  3            A.      Yes.
  4            Q.      Do you agree with that statement?
  5            A.      Yes.
  6            Q.      So despite the WPATH standard of care
  7     which warns against imposing a binary view of
  8     gender on transgender individuals, it's your expert
  9     opinion that the State of Ohio should nevertheless
 10     impose a binary expression of plaintiff's gender
 11     identity on their birth certificates, right?
 12                    MS. INGELHART:         Objection, calls for a
 13     legal conclusion and speculation.                You can answer.
 14     BY THE WITNESS:
 15            A.      I don't understand the question.                I'm
 16     sorry.
 17     BY MR. BLAKE:
 18            Q.      Well, it's your opinion that Ohio birth
 19     certificates should be changed -- their sex
 20     identifier on Ohio birth certificates should be
 21     changed to match someone's gender identity, right?
 22                    MS. INGELHART:         Objection, calls for a
 23     legal conclusion, but you can answer.
 24     BY THE WITNESS:


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 156 of 288 PageID #: 1198
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 151 of 282 PAGEID #: 710



                                                                   Page 151

  1             A.     My opinion is that if a person undergoes
  2     a gender transition, their identity documents
  3     should be amended to reflect their lived
  4     experience.
  5     BY MR. BLAKE:
  6             Q.     That's binary, that M or F on the birth
  7     certificate is binary, right?
  8                    MS. INGELHART:         Objection, compound, and
  9     I think speculative and possibly asking for a legal
 10     conclusion, but you can answer.
 11     BY THE WITNESS:
 12             A.     I don't know if it's possible to put an
 13     undifferentiated, anything other than an M or F, on
 14     a birth certificate, but it is my opinion that if
 15     someone requests to have their identity documents
 16     changed and they have them -- and they request that
 17     they're changed from an M to an F because they now
 18     are living as a female and that would comport with
 19     their lived experience, then it is my opinion that
 20     the identity document should be amended to reflect
 21     that.
 22     BY MR. BLAKE:
 23             Q.     Even if it does impose a binary view of
 24     their gender identity?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 157 of 288 PageID #: 1199
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 152 of 282 PAGEID #: 711



                                                                   Page 152

  1            A.      I don't think it imposes a binary view.
  2     I think it reflects a person's gender identity
  3     transition.
  4            Q.      In a binary expression, right?
  5            A.      In that case, yes.           My interpretation of
  6     the standards of care is that mental health
  7     professionals should not impose their view that
  8     because someone talks about feeling unlike a man or
  9     unlike a woman that that mental health professional
 10     should encourage them to transition or to have
 11     medical or surgical interventions, that they
 12     shouldn't impose some binary or predictive because
 13     the standards of care go on to say that the patient
 14     should be allowed to express their gender rather
 15     than have the mental health professional impose
 16     that on them.
 17            Q.      And that's because, I think you would
 18     agree, that gender is more appropriately
 19     conceptualized as a continuum rather than two
 20     distinct categories, right?
 21            A.      That's my belief, yes.
 22            Q.      And you also believe that the binary
 23     male/female classification system fails miserably
 24     in addressing the disposition of the minority group


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 158 of 288 PageID #: 1200
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 153 of 282 PAGEID #: 712



                                                                   Page 153

  1     of individuals who fit into a category inconsistent
  2     with their natal assignment, right?
  3                      MS. INGELHART:       Object.      If you want to
  4     show her a document to refresh her recollection
  5     that you seem to be reading from.
  6     BY MR. BLAKE:
  7             Q.       Do you agree with that statement?
  8             A.       I don't know if I do or not.             I would
  9     have to look at it carefully and reflect on it.
 10             Q.       I'm not going to use this as an exhibit
 11     because this is my only copy, but what I'm holding
 12     is Confessions of a Gender Defender, a book -- a
 13     quite lovely book actually written by Randi Ettner,
 14     Ph.D.        I assume you're familiar with this text?
 15             A.       Yes.
 16             Q.       And on Page 128, I'll let you look at
 17     this after I'm done, but it says, "in truth, gender
 18     is more appropriately conceptualized as a continuum
 19     rather than two distinct categories."                  That's what
 20     it says.
 21                             It goes onto say -- Let's see if I
 22     can find that exact quote.             I didn't want to mark
 23     it up either.           "No one is totally masculine, nor
 24     totally feminine; therefore, this binary


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 159 of 288 PageID #: 1201
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 154 of 282 PAGEID #: 713



                                                                   Page 154

  1     classification system fails miserably in addressing
  2     the disposition for the minority group of
  3     individuals who fit into a category inconsistent
  4     with their natal assignment or into no category at
  5     all."
  6                           You still agree with that statement,
  7     right?
  8             A.     Yes.
  9             Q.     If you want to take a look at it.
 10             A.     No, I agree with that.
 11             Q.     Okay.     We talked briefly before about
 12     the outdated and perhaps less than scientific use
 13     of the terms genetic male and genetic female.                     Do
 14     you recall that testimony?
 15             A.     Yes.
 16             Q.     Genetic male, we may have talked about
 17     this, but that would be someone who has an XY
 18     karyotype, right?
 19             A.     I'm sorry, repeat that.
 20             Q.     Genetic male would imply that the person
 21     has an XY karyotype, absent some abnormality,
 22     chromosomal or otherwise?
 23                    MS. INGELHART:         Objection, speculation.
 24     You can answer.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 160 of 288 PageID #: 1202
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 155 of 282 PAGEID #: 714



                                                                   Page 155

  1
  2     BY THE WITNESS:
  3            A.      That's what is typical; however, we can
  4     never know what a person's genotype is without
  5     karyotyping.
  6     BY MR. BLAKE:
  7            Q.      Understood.        But in the normal case,
  8     absent some deviation from what the norm would be,
  9     genetic male is likely going to have an XY
 10     genotype?
 11            A.      Likely, yes, I agree.
 12            Q.      I don't want to quibble over the
 13     percentages of irregularities because I've never
 14     had my karyotype tested, have you?
 15            A.      No.     It's almost unheard of in the
 16     United States.         It's expensive and it's not done.
 17            Q.      All right.       Nevertheless, in the normal
 18     case, someone's karyotype will normally dictate the
 19     sex organs that they are born with, right?
 20            A.      It's one component of the phenotypic
 21     development of the primary sex characteristics at
 22     birth.
 23            Q.      Okay.     And the same -- you would say the
 24     same thing for someone's external genitalia, when


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 161 of 288 PageID #: 1203
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 156 of 282 PAGEID #: 715



                                                                   Page 156

  1     those develop normally --
  2            A.      The genitalia is the primary sex
  3     characteristics and the others are the secondary
  4     sex characteristics.
  5            Q.      Understood.        Back to your report, still
  6     Page 5, Paragraph 18 now.             That says, "external
  7     genitalia alone, the critical criterion for
  8     assigning sex at birth, is not an accurate proxy
  9     for a person's sex."           Do you see that?
 10            A.      Yes.
 11            Q.      You would say though that external
 12     genitalia are an accurate proxy for a person's
 13     karyotype, right?
 14            A.      No.
 15            Q.      So in the normal case, without, you
 16     know, any abnormality with external genitalia, a
 17     normal phenotype, a normal genotype, lots of types,
 18     if you had an external genitalia of male, wouldn't
 19     that be a good indicator that they have XY
 20     chromosomes?
 21            A.      A good indicator?
 22            Q.      Sure.
 23            A.      It's a likely indicator.
 24            Q.      Likely?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 162 of 288 PageID #: 1204
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 157 of 282 PAGEID #: 716



                                                                   Page 157

  1             A.     Not necessarily though.
  2             Q.     Understood, but in most cases it's going
  3     to be an accurate proxy for that person's
  4     chromosomes?
  5             A.     In most cases.
  6             Q.     Excluding the abnormalities that we --
  7             A.     Can't see.
  8             Q.     -- that we can't see.            All right.       As
  9     far as you know aren't at issue in this case,
 10     right?
 11             A.     As far as I know.
 12             Q.     And would you agree that most people's
 13     chromosomes are consistent with the physical
 14     appearance of their external genitalia?
 15                    MS. INGELHART:         Objection, calls for
 16     speculation.        Again like to these -- I hope we can
 17     agree we've had like a standing objection on the
 18     use of these terms of art that are at issue, but
 19     you can answer.
 20     BY MR. BLAKE:
 21             Q.     That's fine.        Would you agree with
 22     that?
 23             A.     Would you repeat the question?
 24             Q.     Yeah.     That most people's chromosomes


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 163 of 288 PageID #: 1205
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 158 of 282 PAGEID #: 717



                                                                   Page 158

  1     are consistent with the physical appearance of
  2     their external genitalia, I mean, other physical
  3     attributes.
  4            A.      There are many chromosomal anomalies
  5     where genitalia can appear normal, however, there
  6     is a chromosomal anomaly, so a person could, for
  7     instance, have two Xs and a Y and have a normal
  8     appearing genitalia, and we'll assume for the sake
  9     of this conversation that the majority of people
 10     have a primary sex characteristic or an external
 11     genitalia.       The majority of those people will have
 12     a normal chromosomal pattern.
 13            Q.      Consistent with the outward physical
 14     appearance?
 15            A.      The majority of people, right.
 16            Q.      Whether it's 70 percent or 95 percent or
 17     99.9 percent, the normal --
 18            A.      Very often we're just not aware of the
 19     anomalies.       Without karyotyping, we don't know.
 20            Q.      I think this is what you just stated,
 21     but in the normal sense of it, right, most people,
 22     their external genitalia then would be an accurate
 23     proxy for whether a person is a genetic male or
 24     genetic female, right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 164 of 288 PageID #: 1206
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 159 of 282 PAGEID #: 718



                                                                   Page 159

  1             A.       For most people who are assigned a sex
  2     at birth, based on their genitalia, that is an
  3     accurate reflection of their gender identity and
  4     they are comfortable with that assigned sex.
  5             Q.       For those who aren't assigned sex at
  6     birth, it's because there's some ambiguity or maybe
  7     they're born with intersex conditions because those
  8     individuals --
  9             A.       Or gender identity.
 10             Q.       Well, no one is born with gender
 11     identity.        I mean, we already talked about how you
 12     can't identify gender identity at the time of
 13     birth, right?
 14             A.       That doesn't mean they're not born with
 15     it.     It's within the brain.           It's just they don't
 16     express it.
 17             Q.       Got it.    I wasn't talking about gender
 18     identity.
 19             A.       Okay.
 20             Q.       I was talking about genetic male,
 21     genetic female which we previously -- you know,
 22     those are old terms, those are archaic terms, I get
 23     that.        We're talking about external genitalia and
 24     their correspondence to genetic maleness or genetic


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 165 of 288 PageID #: 1207
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 160 of 282 PAGEID #: 719



                                                                   Page 160

  1     femaleness.        For most people, it's an accurate --
  2            A.       It's concordant for most people.
  3            Q.       Let's go to Paragraph 19 in your
  4     opinion, Page 5 still.             Are you there?
  5            A.       Yes.
  6            Q.       All right.       In that paragraph you
  7     identify five components that comprise a person's
  8     sex, right?
  9            A.       I have to count them.
 10            Q.       It's always a good idea to check a
 11     lawyer's math.          Yes?
 12            A.       Yes, I mention five.
 13            Q.       All right.       Perfect.       Chromosomal
 14     composition, right?
 15            A.       Yes.
 16            Q.       That's the XY and the XY karyotyping we
 17     have been talking about, right?
 18            A.       Yes, and the other types which --
 19            Q.       Sure.
 20            A.       -- could be present, right.
 21            Q.       XXX, XXY, whatever, right?
 22            A.       There's at least 35 of them.
 23            Q.       Okay.     But in most cases, whatever it
 24     is?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 166 of 288 PageID #: 1208
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 161 of 282 PAGEID #: 720



                                                                   Page 161

  1            A.       Right.
  2            Q.       Internal reproductive organs, right?
  3            A.       Correct.
  4            Q.       External genitalia, right?
  5            A.       Yes.
  6            Q.       Brain structure, right?
  7            A.       Yes.
  8            Q.       That relates to those studies that we
  9     talked about before lunch, right?
 10            A.       Yes.
 11            Q.       And gender identity?
 12            A.       Yes.
 13            Q.       Okay.
 14            A.       Brain structure and brain development.
 15            Q.       Brain structure and brain development?
 16            A.       Yes.
 17            Q.       Those first four all fit into the
 18     category of anatomy, right?
 19                     MS. INGELHART:         Objection, calls for
 20     speculation.        You can answer.
 21     BY THE WITNESS:
 22            A.       The first four I would say are physical
 23     and can be detected.
 24     BY MR. BLAKE:


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 167 of 288 PageID #: 1209
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 162 of 282 PAGEID #: 721



                                                                   Page 162

  1            Q.      All right.       So in Paragraph 21 you say,
  2     "when there is divergence between anatomy and
  3     identity."       Do you see that, that first clause?
  4            A.      Yes.
  5            Q.      So of the five components that you list
  6     there, only one is an identity component, right?
  7            A.      Yes.
  8            Q.      So the other four, correct me if I'm
  9     wrong, are anatomical, right?
 10                    MS. INGELHART:         Objection, vague.          You
 11     can answer.
 12     BY THE WITNESS:
 13            A.      More or less.
 14     BY MR. BLAKE:
 15            Q.      I mean, those are your words.
 16            A.      Yes.
 17            Q.      You said there's divergence between
 18     anatomy and identity.           You know, chromosomal
 19     composition, that's not identity, right?
 20            A.      Correct.
 21            Q.      Internal reproductive, that's not
 22     identity, right?
 23            A.      Right.
 24            Q.      External genitalia, that's not identity,


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 168 of 288 PageID #: 1210
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 163 of 282 PAGEID #: 722



                                                                   Page 163

  1     right?
  2            A.      Right.
  3            Q.      Brain structure, brain development?
  4            A.      That's where identity lives.
  5            Q.      Is that a product of identity?
  6            A.      It's where identity arises.
  7            Q.      But you don't -- right, but you don't
  8     know if that has an anatomical or -- it's
  9     detectable biologically, right?
 10            A.      It's detectable only by imaging or
 11     autopsy.
 12            Q.      I guess you don't know whether it's a --
 13     I guess it's kind of like a chicken and the egg,
 14     right?      You don't know if the identity is shaping
 15     the anatomy or if the anatomy is shaping the
 16     identity, right?
 17                    MS. INGELHART:         Objection, vague,
 18     misstates prior testimony, mischaracterizes prior
 19     testimony.       You can answer.
 20     BY MR. BLAKE:
 21            Q.      I mean, do you know?
 22            A.      What is the question?
 23            Q.      Well, the question is those brain
 24     studies that we talked about, right, which shape


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 169 of 288 PageID #: 1211
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 164 of 282 PAGEID #: 723



                                                                   Page 164

  1     the brain, influence brain development, right?
  2            A.      Right.      Those are there at birth.
  3            Q.      At birth?
  4            A.      Yes, and they give rise to gender
  5     identity, and gender identity isn't visible, nor
  6     are those microstructures at birth, and only under
  7     sophisticated and rather new technology have we
  8     become aware of them, but the mind is where gender
  9     identity is, right?          I mean --
 10            Q.      I don't know.         You're the expert.
 11            A.      Well --
 12            Q.      I don't know.
 13            A.      How do you know that you're a man?
 14     Where does your sense of being a man lie?                   I mean,
 15     it's in your head.          Even people who are
 16     developmentally disabled, autistic or brain damaged
 17     have a gender identity.
 18            Q.      So not every transgender person has the
 19     same indicia in their brain structure, right?
 20                    MS. INGELHART:         Objection, vague, calls
 21     for speculation.         You can answer.
 22     BY MR. BLAKE:
 23            Q.      Do you know?
 24            A.      I don't think I understand the question.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 170 of 288 PageID #: 1212
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 165 of 282 PAGEID #: 724



                                                                   Page 165

  1     Would you repeat it?
  2            Q.       Well, you know, you said that there's
  3     these brain studies that occurred and they
  4     identified some --
  5            A.       Four different brain phenotypes.
  6            Q.       Right.     And that they found some
  7     correlation between transgender individuals and
  8     certain brain structure, right?
  9            A.       Not just brain structure but the brains
 10     of people who are transgender differ in the same
 11     way.     They all differ in the same way from
 12     non-transgender brains.
 13            Q.       That's my question is that if you were
 14     to do a brain study of every single transgender
 15     person on the planet, would you find that they all
 16     had these difference in the same way?
 17                     MS. INGELHART:         Objection, calls for
 18     speculation.
 19                     MR. BLAKE:       These are the conclusions
 20     from the report.          I mean, if the report reached
 21     that conclusion, great.             If it didn't --
 22                     MS. INGELHART:         Objection,
 23     mischaracterization of prior testimony.                    You can
 24     answer.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 171 of 288 PageID #: 1213
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 166 of 282 PAGEID #: 725



                                                                   Page 166

  1
  2     BY THE WITNESS:
  3            A.      People who are gender dysphoric, not all
  4     transgender people.          Not all transgender people
  5     have had their brains imaged.               Imaging studies have
  6     not been done on people who say they wish they
  7     would have been born in a different body, but they
  8     are not, they have some degree of gender
  9     incongruity.
 10                          The studies have been done on people
 11     who have a desire to transition and have been
 12     diagnosed as gender dysphoric, accepted into
 13     programs where they will receive medical
 14     interventions.
 15                          Those people, their brains differ in
 16     the same way.        They differ in the microstructure.
 17     They differ in the cortical thickness.                  They differ
 18     in the putamen.         They differ in many areas, but
 19     they differ in the same way.
 20                          So, for instance, my brain and this
 21     woman's brain are identical in some regard, but a
 22     trans man's brain would not look identical on
 23     imaging to her brain and my brain.                 There would be
 24     a difference.        Does that --


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 172 of 288 PageID #: 1214
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 167 of 282 PAGEID #: 726



                                                                   Page 167

  1     BY MR. BLAKE:
  2            Q.      I'm just trying to figure out where to
  3     put this brain structure component.                 I think what
  4     you're describing are anatomical things that are
  5     discoverable from anatomy.
  6            A.      They are different in many ways.
  7            Q.      All right.       But the structure of the
  8     brain is I think by definition anatomy, right?
  9                    MS. INGELHART:         Objection.       Actually
 10     maybe terms at issue.           You can answer.
 11     BY THE WITNESS:
 12            A.      I don't know if we would consider -- I
 13     guess the cortex in the area of the brain, I'm not
 14     an anatomist, but I would say that there are
 15     different -- you know that there are different
 16     areas of the brain.
 17     BY MR. BLAKE:
 18            Q.      Of course.
 19            A.      And some of those areas are gray matter.
 20     Some of them are white matter.               Some of them are,
 21     you know, the prefrontal cortex.                Some of them is
 22     the corpus callosum that divides the brain.                    So,
 23     yes, the brain is a material organ.
 24            Q.      That can be observed, right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 173 of 288 PageID #: 1215
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 168 of 282 PAGEID #: 727



                                                                   Page 168

  1                      MS. INGELHART:       Can we just take a break
  2     here?        I think we're --
  3     BY THE WITNESS:
  4             A.       It could be observed with imaging.
  5                      MS. INGELHART:       I think we're going in
  6     circles and I really need to go to the bathroom.
  7                      MR. BLAKE:     I don't think we're going in
  8     circles.
  9     BY THE WITNESS:
 10             A.       It can be observed by -- certain parts
 11     of it can be observed by imaging.                Certain parts
 12     could be observed by cutting it open and looking at
 13     it.
 14                                 (Whereupon, a short break in
 15                                 the proceedings was taken.)
 16                      MS. INGELHART:       We are on the record.
 17     You wanted to clarify one quick thing from before
 18     about a couple cases or I can clarify on the
 19     record.
 20                      MR. BLAKE:     Here we go.
 21                      MS. INGELHART:       Neither Dr. Ettner or I
 22     can recall, but I'm on the papers on two cases that
 23     she previously was an expert on.                I honestly don't
 24     know if we were ever on the same phone call but


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 174 of 288 PageID #: 1216
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 169 of 282 PAGEID #: 728



                                                                   Page 169

  1     it's possible.
  2                    MR. BLAKE:       I was going to have some
  3     devastating impeachment.
  4                    THE WITNESS:        I know I've never met you
  5     in person.
  6                    MS. INGELHART:         I don't even know if on
  7     the phone.       I wasn't lead on those cases.
  8                    THE WITNESS:        I don't remember your name
  9     but --
 10                    MS. INGELHART:         I didn't want you to
 11     look at the papers and see my name and get
 12     concerned.
 13                    MR. BLAKE:       Dead to right.         Saved
 14     yourself.      You're lucky.
 15                    THE WITNESS:        That's a big load off.
 16     BY MR. BLAKE:
 17            Q.      So if the chromosome and the composition
 18     of an individual indicates male, are you with me?
 19     Yes?
 20            A.      If it's verified as male?
 21            Q.      Yes.
 22            A.      Like by karyotyping, yes.
 23            Q.      So chromosomal composition, varied by
 24     karyotyping, XY, male, right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 175 of 288 PageID #: 1217
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 170 of 282 PAGEID #: 729



                                                                     Page 170

  1                     MS. INGELHART:        Objection, hypothetical.
  2     You can answer.
  3     BY THE WITNESS:
  4             A.      That doesn't mean the gender identity is
  5     male.
  6     BY MR. BLAKE:
  7             Q.      I'm not talking about gender identity.
  8     We're going to get to gender identity.                  So
  9     chromosomal composition, XY karyotype?
 10             A.      Phenotype male.
 11             Q.      Phenotype male?
 12             A.      Correct.
 13             Q.      Internal reproductive organs consistent
 14     with male, are you with me?
 15             A.      Yes.
 16             Q.      Okay.    External genitalia consistent
 17     with the chromosomal composition and the internal
 18     reproductive organs, so also normally male?
 19             A.      Yes.
 20             Q.      Okay.    Brain structure, let's say it
 21     doesn't correspond with the indicia in that MRI
 22     study.       Are you still with me?
 23             A.      Yes.
 24             Q.      So I guess a male brain would be what


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 176 of 288 PageID #: 1218
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 171 of 282 PAGEID #: 730



                                                                   Page 171

  1     that would indicate, right?
  2            A.      That it's --
  3            Q.      Normal male brain?
  4            A.      Okay.     Typical male brain, not normal.
  5            Q.      Typical.      I get it.       Gender identity
  6     though identifies as female, okay?                 Are you with
  7     me?
  8            A.      No because then I would say that the
  9     phenotype of the brain is not typical male.
 10            Q.      Okay.     Well, the MRI, the imaging of
 11     the brain doesn't reveal any of those four indicia
 12     that you have, right, pointed out in the study?
 13            A.      There's more than four.             I've just
 14     listed four for the sake of our conversation.
 15            Q.      The MRI, the imaging study reveals
 16     typical male brain, but the gender identity of the
 17     individual, you know, the person identifies as
 18     female, all right?          Still with me?
 19            A.      Is this a hypothetical that you're
 20     providing?
 21            Q.      It is.
 22                    MS. INGELHART:         I just want to object
 23     that it's an incomplete hypothetical, but answer to
 24     the best of your ability.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 177 of 288 PageID #: 1219
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 172 of 282 PAGEID #: 731



                                                                   Page 172

  1                    THE WITNESS:        Is there a question?
  2     BY MR. BLAKE:
  3            Q.      Yes.     What is that person's sex?
  4            A.      I don't know.
  5            Q.      Okay.     So if they have -- if the
  6     anatomical components of a person's sex all
  7     indicate one sex but the identity component
  8     indicates another sex, you don't know what that
  9     person's sex is?
 10            A.      I would say if their identity is female,
 11     then their sex should be -- and they make a
 12     transition to present and live in the female
 13     gender, then female would be the answer to that
 14     question, to that hypothetical.
 15            Q.      And that's what you say in 21, right,
 16     "when there is divergence between anatomy and
 17     identity, one's gender identity is paramount and
 18     the primary determinant of an individual's sex
 19     designation," right?
 20            A.      Yes.
 21            Q.      In that hypothetical and based on what
 22     you've said in Paragraph 21, gender identity
 23     outweighs the other four components, right?
 24            A.      Yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 178 of 288 PageID #: 1220
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 173 of 282 PAGEID #: 732



                                                                   Page 173

  1            Q.      So in that circumstance, there's really
  2     only one factor for determining a person's sex,
  3     right?
  4            A.      In the hypothetical that you have
  5     provided.
  6            Q.      And that's someone's gender identity,
  7     right?
  8            A.      Yes.
  9            Q.      In that circumstance, someone's anatomy
 10     is less relevant?
 11                    MS. INGELHART:         Objection, vague.          You
 12     can answer.
 13     BY THE WITNESS:
 14            A.      Yes.     I'm not sure I agree with all of
 15     the elements of your hypothetical, but I'm -- my
 16     opinion is that gender identity is paramount and
 17     takes precedent over anatomical or phenotypical
 18     features.
 19     BY MR. BLAKE:
 20            Q.      Well, if that hypothetical person showed
 21     up to your office for a diagnosis, you certainly
 22     wouldn't try to convince them to live as their
 23     anatomical sex, right?            That wouldn't be something
 24     you would try to do during your diagnosis, right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 179 of 288 PageID #: 1221
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 174 of 282 PAGEID #: 733



                                                                   Page 174

  1                    MS. INGELHART:         Objection, hypothetical,
  2     vague.      You can answer.
  3     BY THE WITNESS:
  4            A.      I would like to ask you to rephrase the
  5     question.
  6     BY MR. BLAKE:
  7            Q.      Sure.     The person who has a divergence
  8     between anatomy and identity, that person shows up
  9     in your office for a diagnosis, you're not going to
 10     say that their sex designation should conform to
 11     their anatomy, right?
 12            A.      I'm not going to say that.
 13            Q.      It's your opinion that the nonanatomical
 14     factor of gender identity is the determining factor
 15     in a person's sex, right?
 16            A.      Yes.
 17            Q.      And like you've written in the past,
 18     there's no test, medical or psychological, to
 19     diagnose transsexualism, right?
 20            A.      Correct.      There is no blood test or
 21     physiological test.          Some researchers have some
 22     valid instruments that they use, but they are not
 23     blood tests or urine tests or, you know, conclusive
 24     physiological measurements.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 180 of 288 PageID #: 1222
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 175 of 282 PAGEID #: 734



                                                                   Page 175

  1             Q.     What is the scientific basis for your
  2     statement that gender identity is a component of a
  3     person's sex?
  4                    MS. INGELHART:         Objection, asked and
  5     answered.      You can answer.
  6     BY THE WITNESS:
  7             A.     I'm sorry, would you repeat it?
  8     BY MR. BLAKE:
  9             Q.     Yeah.     What is the scientific basis for
 10     your statement that gender identity is a component
 11     of a person's sex?
 12             A.     The scientific basis for that is that
 13     the American Medical Association and other medical
 14     organizations all concur that if a person's gender
 15     identity is incongruous with their anatomic sex and
 16     they wish to transition to living in their affirmed
 17     gender, then the American Medical Association and
 18     other organizations have medical protocols in
 19     accordance with the standards of care to implement
 20     that.
 21                    MR. BLAKE:       This is 15.
 22                                 (Document marked as Defendant's
 23                                 Exhibit No. 15.)
 24


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 181 of 288 PageID #: 1223
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 176 of 282 PAGEID #: 735



                                                                   Page 176

  1     BY MR. BLAKE:
  2             Q.     The American Psychological Association,
  3     that's an organization to which you belong,
  4     correct?
  5             A.     Yes.
  6             Q.     I'm just going to read you, this is what
  7     I've just provided as Defendant's Exhibit 15, which
  8     is a printout from their web page, and specifically
  9     a frequently asked questions section.
 10                           At the bottom, the drop down menu
 11     says, "what is the difference between sex and
 12     gender?"      Do you see that?         Sorry, it's at the
 13     bottom of Page 1.          Do you see?
 14             A.     I don't see that.
 15             Q.     There's a box at the bottom.
 16             A.     Oh, yes, I do see that.             I'm sorry.
 17             Q.     And it says, "sex assigned at birth
 18     refers to one's biological status as either male or
 19     female and is associated primarily with physical
 20     attributes such as chromosomes, hormone prevalence
 21     and external and internal anatomy."                 Do you see
 22     that?
 23             A.     Yes.
 24             Q.     And it goes on and it says, "gender


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 182 of 288 PageID #: 1224
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 177 of 282 PAGEID #: 736



                                                                   Page 177

  1     refers to the socially constructed roles,
  2     behaviors, activities and attributes that a given
  3     society considers appropriate for boys and men or
  4     girls and women."          Do you see that?
  5            A.      Yes.
  6            Q.      "These influence the ways that people
  7     act, interact and feel about themselves.                   While
  8     aspects of biological sex are similar across
  9     different cultures, aspects of gender may differ."
 10     Do you see that?
 11            A.      Yes.
 12            Q.      When the APA wrote that, they refer to
 13     sex as a biological status associated primarily
 14     with physical attributes.             They didn't say physical
 15     attributes and gender identity, right?
 16            A.      Correct.
 17            Q.      Do you agree with that statement by the
 18     APA?
 19            A.      I agree with the statement that
 20     gender -- when they're referring to gender roles
 21     and gender presentation.             I think that differs from
 22     gender identity.         They're talking about gender
 23     expression.
 24            Q.      So you would agree that gender


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 183 of 288 PageID #: 1225
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 178 of 282 PAGEID #: 737



                                                                   Page 178

  1     expression does not play a role in a person's sex?
  2                      MS. INGELHART:       Objection, misstates and
  3     mischaracterizes prior testimony.
  4     BY THE WITNESS:
  5             A.       No, I wouldn't agree with the statement
  6     you've made.
  7     BY MR. BLAKE:
  8             Q.       Do you agree that that the APA has not
  9     identified gender identity as being associated with
 10     sex in this statement?
 11                      MS. INGELHART:       Objection, speculative
 12     and misstates prior testimony, mischaracterizes.
 13     You can answer.
 14     BY THE WITNESS:
 15             A.       If I look further up, I see a sentence
 16     that says "gender identity refers to a person's
 17     internal sense of being male, female or something
 18     else.        Gender expression refers to the way a person
 19     communicates gender identity to others through
 20     behavior, clothing, hairstyle, voice or body
 21     characteristics."          I agree with that statement.
 22     BY MR. BLAKE:
 23             Q.       You agree with that statement?
 24             A.       Yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 184 of 288 PageID #: 1226
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 179 of 282 PAGEID #: 738



                                                                   Page 179

  1            Q.      And you agree that sex, what the APA
  2     says here is that "sex is assigned at birth and
  3     refers to one's biological status as either male or
  4     female."      You agree with that?
  5            A.      Yes.
  6            Q.      You recognize the distinction between
  7     sex and gender, right?
  8                    MS. INGELHART:         Objection, terms at
  9     issue.      You can answer.
 10     BY THE WITNESS:
 11            A.      I recognize a distinction between sex
 12     and gender identity.
 13                                 (Document marked as Defendant's
 14                                 Exhibit No. 16.)
 15            Q.      The document you've just been handed has
 16     been marked as Defendant's 16.
 17            A.      Yes.
 18            Q.      This is an article titled "Adaptation
 19     and Adjustment in Children of Transsexual Parents."
 20            A.      Yes.
 21            Q.      And you are listed as one of the
 22     co-authors on this article.              Do you see that?
 23            A.      Yes.
 24            Q.      Do you recognize this article?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 185 of 288 PageID #: 1227
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 180 of 282 PAGEID #: 739



                                                                   Page 180

  1             A.      I do.
  2             Q.      If you turn to the second page
  3     underneath the caption "methods and subjects," let
  4     me know when you're there.
  5             A.      I'm there.
  6             Q.      The first sentence says, "information
  7     was obtained from 27 parents with a history of TS
  8     who have undergone a transition to the opposite
  9     biological sex."          Do you see that?
 10             A.      Yes.
 11             Q.      You wrote that, right, you or one of
 12     your co-authors?
 13             A.      Pardon me?
 14             Q.      You or one of your co-authors wrote
 15     that?
 16             A.      My co-author wrote this.
 17             Q.      Do you agree with that statement?
 18             A.      I agree with the statement that they
 19     have undergone a transition, yes.
 20             Q.      You didn't state that those parents
 21     underwent a transition to the opposite biological
 22     gender, right?
 23             A.      She did not write that.             She wrote
 24     opposite biological sex.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 186 of 288 PageID #: 1228
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 181 of 282 PAGEID #: 740



                                                                   Page 181

  1            Q.      That wouldn't make sense.             A person
  2     doesn't transition to the opposite biological
  3     gender, do they?
  4                    MS. INGELHART:         Objection, terms at
  5     issue.      You can answer.
  6     BY THE WITNESS:
  7            A.      They transition to their affirmed
  8     gender, to another gender, to the opposite gender.
  9     We wouldn't now I don't think say to the opposite
 10     biological sex.         I wouldn't have written that, and
 11     I wouldn't write that now.             I certainly understand
 12     what the intention of what the meaning is and I
 13     definitely agree with that.
 14     BY MR. BLAKE:
 15            Q.      You wouldn't write transition to the
 16     opposite biological gender because sex is
 17     biological, like the APA says, right?
 18            A.      I would write that they have undergone a
 19     gender transition.
 20            Q.      A person transitions to the opposite
 21     biological sex in order to bring his or her sex
 22     into alignment with their gender identity, right?
 23                    MS. INGELHART:         Objection, terms at
 24     issue.      You can answer.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 187 of 288 PageID #: 1229
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 182 of 282 PAGEID #: 741



                                                                   Page 182

  1     BY THE WITNESS:
  2             A.      Is that something that you are reading
  3     from?
  4     BY MR. BLAKE:
  5             Q.      No, it's a question.            It's just a
  6     question.
  7             A.      What is the question?
  8             Q.      A person transitions to the opposite
  9     biological sex in order to bring his or her sex
 10     into alignment with their gender identity, right?
 11             A.      I wouldn't phrase it that way, but I
 12     think I understand what you're saying, and I agree
 13     with the concept, but I would phrase it
 14     differently.
 15             Q.      Is there a phrase or there's no such
 16     thing as biological gender identity, right?
 17                     MS. INGELHART:         Objection, terms of the
 18     issue.       You can answer.
 19     BY THE WITNESS:
 20             A.      A person transitions from the sex which
 21     they were assigned at birth to their affirmed
 22     gender or to live in a gender other than the one
 23     that they were assigned at birth.
 24


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 188 of 288 PageID #: 1230
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 183 of 282 PAGEID #: 742



                                                                   Page 183

  1     BY MR. BLAKE:
  2            Q.      Have you ever used in any writing or
  3     presentation the term biological gender identity?
  4            A.      It doesn't sound like something I have
  5     written or said, but as I sit here now, I can't
  6     recall everything that I've ever said or read or
  7     written.
  8            Q.      I'm not going to pull a document that
  9     says biological gender identity if that's what
 10     you're worried about.
 11            A.      No.    No.    It doesn't sound like anything
 12     that I or my colleagues have ever spoken.
 13            Q.      It doesn't make sense, does it?
 14            A.      Not really.
 15            Q.      Another interesting article, by the
 16     way.
 17            A.      Thank you.
 18                    MR. BLAKE:       17.
 19                                 (Document marked as Defendant's
 20                                 Exhibit No. 17.)
 21                    THE WITNESS:        Boy, I'm prolific, aren't
 22     I?
 23     BY MR. BLAKE:
 24            Q.      You know, I must say you've


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 189 of 288 PageID #: 1231
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 184 of 282 PAGEID #: 743



                                                                   Page 184

  1     identified -- part of the reason why we went
  2     through the sort of song and dance in the beginning
  3     of the deposition for you to sort of point out for
  4     me was not to test your knowledge but to frankly
  5     educate myself.
  6                           Now I have, to the extent that
  7     there's not overlap, and there's some, I have more
  8     reading.      I have more homework.           I mean, I couldn't
  9     read, you know, a hundred articles.                 I just
 10     couldn't do it.         Anyways, you've given me some
 11     homework.
 12                           All right.      So I've just handed you
 13     what has been marked as Defendant's 17, and it is
 14     an article entitled "Disclosure of Risks and
 15     Protective Factors for Children Whose Parents Are
 16     Undergoing a Gender Transition."                This is another
 17     article co-authored by you, right?
 18            A.      Yes.
 19            Q.      You recognize this article?
 20            A.      I do.
 21            Q.      All right.       If you turn to the second
 22     page, the first paragraph is entitled introduction,
 23     and it looks like the third sentence in that
 24     paragraph which begins "the diagnostic and


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 190 of 288 PageID #: 1232
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 185 of 282 PAGEID #: 744



                                                                   Page 185

  1     statistical manual, 4th Edition, DSM-4 defines GID
  2     in adolescence and adults as a persistent desire to
  3     live as a member of the other sex."                 Do you see
  4     that?
  5             A.       No.     What page are you on?
  6             Q.       I'm on the second page in the
  7     introduction.
  8             A.       Okay.     Yes.   Yes.
  9             Q.       All right.       The third sentence begins,
 10     "the diagnostic and statistical manner," do you see
 11     that?
 12             A.       Yes.
 13             Q.       It goes on and says, "4th Edition, DSM-4
 14     defines GID in adolescence and adults as a
 15     persistent desire to live as a member of the other
 16     sex."        Do you see that?
 17             A.       Yes.
 18             Q.       Now, I understand that the DSM-4 has now
 19     been superseded by the DSM-5, right?
 20             A.       Yes.
 21             Q.       And the term GID is no longer used, they
 22     use gender dysphoria, right?
 23             A.       Yes.
 24             Q.       And they use certain criteria and


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 191 of 288 PageID #: 1233
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 186 of 282 PAGEID #: 745



                                                                   Page 186

  1     indicia of those two diagnoses which in your mind
  2     differ, you know, not in substantial ways, right?
  3            A.      Not just in my mind.
  4            Q.      In everyone's mind.
  5            A.      Correct.
  6            Q.      Or at least the folks at the APA.
  7            A.      Which is the reason why it was changed,
  8     yes.
  9            Q.      Which is the reason why it was changed
 10     in the DSM?
 11            A.      Correct.
 12            Q.      Fair enough.
 13                          The question I have for you though
 14     is at the time you and your co-author wrote that --
 15     well, what you didn't write, sorry, that
 16     transgender people have a persistent desire to live
 17     as a member of the other gender, right?
 18            A.      Correct.
 19            Q.      That's because gender and sex in this
 20     context are different, right?
 21                    MS. INGELHART:         Objection, terms at
 22     issue.      You can answer.
 23     BY THE WITNESS:
 24            A.      Again Tanya White wrote this article.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 192 of 288 PageID #: 1234
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 187 of 282 PAGEID #: 746



                                                                   Page 187

  1     We did the data collection together, and the
  2     writing is hers, and we -- I don't know if back
  3     then it would have occurred to her to phrase it in
  4     the way you're saying, but what you have stated is
  5     the way that it is written here, the other sex.
  6     BY MR. BLAKE:
  7            Q.      Do you disavow this article?
  8            A.      No, I do not.
  9            Q.      In fact, you agree that sex and gender
 10     are actually totally different concepts, right?
 11                    MS. INGELHART:         Objection, misstates
 12     prior testimony.
 13     BY THE WITNESS:
 14            A.      No, I do not.
 15     BY MR. BLAKE:
 16            Q.      I'm reading from Confessions of a Gender
 17     Defender again, Page 128.             At the very top of the
 18     page, and I'm happy to show it to you, "there is a
 19     tendency in western societies to confuse sex with
 20     gender.      They are truly different concepts."                 Do
 21     you recall writing that?
 22            A.      That's referring to sexual orientation
 23     or sexual activity, not sex as our conversation
 24     today, chromosomes and the categories of male and


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 193 of 288 PageID #: 1235
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 188 of 282 PAGEID #: 747



                                                                   Page 188

  1     female.
  2             Q.     Okay.     So just placed in its proper
  3     context, you agree with that statement?
  4             A.     The statement as it is written here?
  5             Q.     The statement as it's written in your
  6     book.
  7             A.     Yes, which is why I said that
  8     transsexualism was no longer a term that was in
  9     common parlance because it conflated sex which for
 10     lay people means sexual orientation, sexual
 11     behavior with gender.
 12             Q.     Go back to Defendant's Exhibit 11 which
 13     is your expert report.            We're going to move on from
 14     Page 5, you'll be happy to know.                It's an
 15     illuminating page clearly.             We're going to skip
 16     Page 6 and Page 7, and we're going to settle on
 17     Page 8.
 18             A.     8?
 19             Q.     Yes, Paragraph 31.           And I believe this
 20     is the paragraph that we talked about briefly at
 21     the beginning of the deposition about the 2015
 22     study related to suicide rates or risk among
 23     transgender community, right?
 24             A.     Yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 194 of 288 PageID #: 1236
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 189 of 282 PAGEID #: 748



                                                                   Page 189

  1            Q.      And instead of spending a lot of time on
  2     inquiry over who authored the study and things of
  3     that nature, I think I understand that now, but I
  4     do have some general questions about how the study
  5     was conducted and its findings, so I would just
  6     like to spend a few minutes on that.
  7                          You write on Page 9, and this is
  8     just, you know, a part of the sentence, but it says
  9     "demonstrating that in a hypothetical sampling of a
 10     thousand transgender people."               What do you mean by
 11     hypothetical sampling?
 12            A.      If you were to take 1,000 people, which
 13     of course we can't do, but hypothetically if we
 14     could gather 1,000 subjects.
 15            Q.      In this case transgender people, right?
 16            A.      Correct.      According to their Bauer, et
 17     al, the study that they did, what they found in
 18     their results was that completing a medical
 19     transition related to a decrease in suicide
 20     ideation and attempts, and having congruent
 21     identity documents likewise conferred a
 22     protective -- had a protective effect on
 23     transgender people.
 24            Q.      You conclude or they conclude and you


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 195 of 288 PageID #: 1237
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 190 of 282 PAGEID #: 749



                                                                   Page 190

  1     report that of the -- out of the thousand
  2     hypothetical transgender people who have permitted
  3     a change in identity documents, 90 cases of
  4     ideation could be prevented, right.
  5             A.       Yes, that's their conclusion.
  6             Q.       That's their conclusion.
  7                             Help me out.      What's the difference
  8     between ideation and actual suicide?
  9             A.       Well, actually there's three components
 10     here.        Ideation is the person who thinks about
 11     suicide and contemplates committing suicide and
 12     plans how they would execute a suicide.
 13                             A suicide attempt is someone who
 14     actually hurts themselves with the attempt of
 15     ending their life, and a completed suicide is
 16     someone who is successful.
 17             Q.       Okay.     I think I understand which
 18     explains the second part where you say, this is
 19     another hypothetical group, which is even more
 20     difficult to locate, and these are the 1,000
 21     hypothetical transgender people who have the
 22     ideation, right, the ideation of suicide?
 23             A.       Yes.
 24             Q.       So you would need 90,000 hypothetical


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 196 of 288 PageID #: 1238
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 191 of 282 PAGEID #: 750



                                                                   Page 191

  1     transgender people to get a group that large.                     I
  2     think that's right.
  3            A.      I would have to review their methods.                  I
  4     only can say that this article is peer reviewed, so
  5     apparently statistically and methodologically it
  6     was rigorous enough.
  7            Q.      To pass that threshold?
  8            A.      Oh, yes, and to be in a journal with an
  9     impact factor.        So I would have to reread it to see
 10     how they actually -- you know, look at their
 11     statistical methodology.
 12            Q.      So out of -- I'm just trying to make
 13     sure I understand.          You got a hypothetical group of
 14     a thousand transgender people, right?
 15            A.      We know that transgender people, the
 16     majority or like almost 50 percent have attempted
 17     suicide.      43 percent is what the Williams Institute
 18     has documented have made attempts.                 So here with
 19     this massive study that they have done, they've
 20     shown that 230 of those --
 21            Q.      Attempts?
 22            A.      -- attempts could have been prevented.
 23     So there's something protective is ultimately the
 24     distillate of this research.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 197 of 288 PageID #: 1239
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 192 of 282 PAGEID #: 751



                                                                   Page 192

  1            Q.      So a quarter, roughly a quarter of the
  2     people who -- quarter of the transgender people who
  3     attempt suicide could be prevented with proper
  4     documentation?
  5            A.      According to this study.
  6            Q.      According to the study?
  7            A.      And their findings.           What we know is
  8     that regardless of the numbers, we know and the
  9     standard of care tells us that having congruent
 10     identity documents attenuate gender dysphoria.
 11                          The attempted suicides are a result,
 12     many of them or a quarter of them are likely the
 13     result of gender dysphoria.              Perhaps some of them
 14     are related to some other mental illness.
 15            Q.      That's called like co-morbidity, right?
 16            A.      Co-occurring morbidity or co-morbidity.
 17            Q.      Where you have lots of different
 18     psychological problems running sort of in parallel?
 19            A.      Correct.
 20            Q.      May or may not be related?
 21            A.      Correct.
 22            Q.      It's kind of hard to tell and frankly
 23     probably immaterial, right?              You want to treat the
 24     person as opposed to --


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 198 of 288 PageID #: 1240
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 193 of 282 PAGEID #: 752



                                                                   Page 193

  1            A.      Treat all.
  2            Q.      Right.      Do you know what their actual
  3     non-hypothetical sample size was?
  4            A.      No, I would have to review the article.
  5            Q.      It's in the report.           I can get it in the
  6     report if I was interested, right?
  7            A.      Okay.
  8            Q.      I mean, I just was asking if you knew
  9     offhand.
 10            A.      Yes.
 11            Q.      I didn't have a chance to look at it
 12     before.
 13                           Now, at this point -- Now, this
 14     study was conducted in 2015?
 15            A.      2015.
 16            Q.      So four years ago give or take.                It's a
 17     study out of Canada, right?
 18            A.      Correct.
 19            Q.      Do you know offhand whether the
 20     sample -- the people they sampled were Canadian or
 21     from the United States?            Do you know?
 22            A.      I believe they were from Ontario, but I
 23     would have to review the article.
 24            Q.      Do you know what Ontario's laws are


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 199 of 288 PageID #: 1241
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 194 of 282 PAGEID #: 753



                                                                   Page 194

  1     regarding changing your identity, changing the sex
  2     marker, gender marker?
  3            A.       No, not offhand.
  4            Q.       You don't know if Canada just lets
  5     people?
  6            A.       Some provinces I believe do because
  7     there is a CPAP chapter, so at one point we
  8     reviewed that, but I don't recall.
  9            Q.       Well, do you know what kind of identity
 10     documents were involved in the study?
 11            A.       I don't recall.
 12            Q.       Do you recall if that was indicated in
 13     the study?
 14            A.       I don't recall.
 15            Q.       So it could have been like whatever
 16     their equivalent of a driver's license is in
 17     Canada?      It's probably called a driver's license.
 18                     MS. INGELHART:         Objection, speculation.
 19     You can answer.
 20     BY MR. BLAKE:
 21            Q.       It could have been that, right?
 22            A.       I would have to review the article.
 23            Q.       Okay.     Don't know if it was a birth
 24     certificate though, right?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 200 of 288 PageID #: 1242
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 195 of 282 PAGEID #: 754



                                                                   Page 195

  1            A.      I don't know what documents they are
  2     referring to.
  3            Q.      Do you know whether the study even
  4     controlled for the type of identity document
  5     involved?
  6            A.      I don't know the methodology of the
  7     study without rereading it.
  8            Q.      Do you know whether the study controlled
  9     for individuals who were born in a province that
 10     allowed for these types of changes to the identity
 11     documents to occur?
 12            A.      I don't recall.
 13            Q.      Do you know just as a general matter
 14     whether transgender individuals born in a province
 15     or even state like the United States have a higher
 16     or lower rate of suicide if they are born in a
 17     state or province that doesn't allow them to make
 18     these changes to their identity documents?
 19            A.      I don't know of any documentation to
 20     that effect.        I know there's an article that
 21     documents more suicide in states that have sex
 22     segregated facilities.
 23            Q.      You mean like bathrooms and locker
 24     rooms?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 201 of 288 PageID #: 1243
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 196 of 282 PAGEID #: 755



                                                                   Page 196

  1            A.       Uh-huh, and dormitories.
  2            Q.       So do you have the name of that?                 Is it
  3     in your bibliography?
  4            A.       It might be in my bibliography.
  5            Q.       Go ahead and see if you can find it.
  6            A.       "Trans Adults Access to College
  7     Bathrooms."
  8            Q.       What page are you on?
  9            A.       I'm on Page 4.
 10            Q.       Page 4 of Exhibit B to the --
 11            A.       That's the Seelman article, 2016.
 12            Q.       Page 4 to Exhibit B to Defendant's
 13     Exhibit 11, the Seelman article, "Trans Adults
 14     Access to College Bathrooms and Housing in
 15     relationship to Suicidality."                Is that the
 16     article?
 17            A.       Yes.
 18            Q.       And your understanding of that article
 19     is that in those states where segregated -- with
 20     segregated access, rates of suicides are higher?
 21            A.       Yes.
 22            Q.       Okay.     Do you know whether the 2015
 23     Ontario study controlled for people who had a
 24     diagnosis of gender dysphoria?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 202 of 288 PageID #: 1244
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 197 of 282 PAGEID #: 756



                                                                   Page 197

  1            A.       I don't know that.
  2            Q.       Do you know if the study controlled for
  3     people in varying stages of transition?
  4            A.       I don't recall.
  5            Q.       Do you believe a diagnosis of gender
  6     dysphoria should be required before a person is
  7     able to change the sex marker on his or her birth
  8     certificates?
  9                     MS. INGELHART:         Objection, calls for a
 10     legal conclusion.          You can answer.
 11     BY THE WITNESS:
 12            A.       Would you repeat the question?
 13     BY MR. BLAKE:
 14            Q.       Yeah.     Do you believe that a diagnosis
 15     of gender dysphoria should be required before a
 16     person is able to change the sex marker on his or
 17     her birth certificate?
 18                     MS. INGELHART:         Also objection to
 19     incomplete hypothetical.              You can answer.
 20     BY THE WITNESS:
 21            A.       I don't believe that, no.
 22     BY MR. BLAKE:
 23            Q.       Do you believe that a person needs to
 24     undergo a certain amount of transition before


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 203 of 288 PageID #: 1245
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 198 of 282 PAGEID #: 757



                                                                   Page 198

  1     requesting a change to the sex marker on their
  2     birth certificate?
  3                    MS. INGELHART:         Same objection as to
  4     legal conclusion and incomplete hypothetical.                     You
  5     can answer.
  6     BY THE WITNESS:
  7            A.      I'm not certain what you mean by a
  8     certain amount of transition.
  9     BY MR. BLAKE:
 10            Q.      Well, I mean, there are like stages of
 11     transition, right?          A person will come to you, for
 12     example, and say, you know, I'm -- I feel my gender
 13     is incongruous with my sex.              They probably won't
 14     say it like that.          They probably never do.            But,
 15     right, I mean, that's the sort of --
 16            A.      There's a self disclosure.
 17            Q.      Some sort of self disclosure.               And then
 18     you would diagnose them oftentimes with gender
 19     dysphoria but not all the times, right?
 20            A.      If I make a diagnosis.
 21            Q.      If you make a diagnosis.             The next step
 22     for that person if they choose is to start
 23     undergoing a transition of some sort, right?
 24            A.      Not necessarily.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 204 of 288 PageID #: 1246
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 199 of 282 PAGEID #: 758



                                                                   Page 199

  1            Q.      Well, if they choose.            They don't have
  2     to.    They can continue presenting themselves and
  3     living as their sex assigned at birth if they
  4     choose?
  5            A.      Correct.
  6            Q.      But in the case of someone who doesn't
  7     want to do that, the next logical step for them is
  8     to start making steps towards transition, right?
  9            A.      Some people might undergo a social
 10     transition.
 11            Q.      Right.      And so that would be sort of the
 12     least friction, like easiest -- well, maybe not
 13     easy, but, you know, first step that some people
 14     choose to undertake?
 15            A.      Not necessarily.          Some people might
 16     undergo hormonal --
 17            Q.      That's another example of a step towards
 18     transition that someone can take, right?
 19            A.      Someone could undergo a hormonal
 20     intervention.
 21            Q.      Right.
 22            A.      Without transitioning socially.
 23            Q.      Correct.      Someone could also change
 24     their name, that would be another step someone


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 205 of 288 PageID #: 1247
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 200 of 282 PAGEID #: 759



                                                                   Page 200

  1     could take to be more male or female, right?
  2             A.     If they choose.
  3             Q.     If they choose, right.            That's another
  4     step in transition, right?             And sort of, I suppose,
  5     the most drastic step is for people to undergo a
  6     medical procedure to actually have parts of their
  7     anatomy changed to conform with their gender
  8     identity, right?
  9                    MS. INGELHART:         Objection, vague.          You
 10     can answer.
 11     BY MR. BLAKE:
 12             Q.     That's another step in the transition,
 13     right?
 14             A.     I'm assuming you're talking about a
 15     surgical intervention, not a medical intervention.
 16             Q.     Surgical, yes.         So those are all steps
 17     I think in a person's transition that they can
 18     choose to take and they don't have to take them in
 19     order?
 20             A.     They are all options for people.
 21             Q.     And you can do them in any order you
 22     want?
 23             A.     No.    You can't have certain
 24     interventions without first having preliminary


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 206 of 288 PageID #: 1248
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 201 of 282 PAGEID #: 760



                                                                   Page 201

  1     interventions.
  2            Q.      Yeah, I understand that.             That's the
  3     law.    I don't know if it's in most states or all
  4     states but you have to --
  5            A.      It's the standard of care.
  6            Q.      You have to live or transition certain
  7     parts of your life before you do some of the like
  8     more permanent surgical interventions, right?
  9            A.      There are certain criteria that have to
 10     be met before people can have medical or surgical
 11     interventions.
 12            Q.      Understood.
 13                          So setting those aside, there are
 14     some preliminary steps in transition that a person
 15     can undergo, right?
 16            A.      Prior to medical interventions or
 17     surgical interventions.
 18            Q.      Okay.     So that's what I talk about when
 19     I say certain transition.             That's what I mean, the
 20     steps in a transition.
 21                          So do you believe a person needs to
 22     undergo a certain number of those steps in
 23     transition before they are able to request a change
 24     on the sex marker of their birth certificate?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 207 of 288 PageID #: 1249
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 202 of 282 PAGEID #: 761



                                                                   Page 202

  1                    MS. INGELHART:         Objection, calls for a
  2     legal conclusion.          You can answer.
  3     BY THE WITNESS:
  4            A.      My answer is that it's not what I
  5     believe.      My experience is that when people
  6     socially transition and present in a gender other
  7     than the one in which they were assigned, then they
  8     will request to have congruent identity so that
  9     their daily interactions are safe and private and
 10     allow them to live safely and comfortably in their
 11     affirmed gender.
 12     BY MR. BLAKE:
 13            Q.      Your experience is people socially
 14     transition prior to requesting these changes to
 15     their identification documents?
 16            A.      The majority of people would do so.
 17            Q.      But you don't believe that that's a
 18     requirement, right?
 19                    MS. INGELHART:         Objection, calls for a
 20     legal conclusion.          You can answer.
 21     BY THE WITNESS:
 22            A.      I don't know that there's a requirement.
 23     I think that different states have different
 24     requirements, and I'm not privy to all of that.                      My


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 208 of 288 PageID #: 1250
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 203 of 282 PAGEID #: 762



                                                                   Page 203

  1     experience is with the people who actually do
  2     undergo transitions and then try to have documents
  3     that reflect their lived experience.
  4     BY MR. BLAKE:
  5            Q.      And it's not your opinion or belief that
  6     someone should have to undergo hormone therapy
  7     before requesting a change to their identity
  8     documents, right?
  9                    MS. INGELHART:         Same objection, legal
 10     conclusion.       You can answer.
 11     BY THE WITNESS:
 12            A.      I don't believe people should have to
 13     undergo hormonal therapy prior to having congruent
 14     documents.
 15     BY MR. BLAKE:
 16            Q.      You don't believe someone should have to
 17     undergo some amount of surgical intervention before
 18     having congruent identity documents, right?
 19            A.      Correct.
 20                    MS. INGELHART:         Same objection to legal
 21     conclusion and incomplete hypothetical.
 22                    THE WITNESS:        I'm sorry I spoke before
 23     you entered your objection.
 24                    MS. INGELHART:         It's okay.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 209 of 288 PageID #: 1251
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 204 of 282 PAGEID #: 763



                                                                   Page 204

  1     BY MR. BLAKE:
  2            Q.      Would you agree that no amount of gender
  3     transition can change a person's chromosomes,
  4     right?
  5                    MS. INGELHART:         Objection, calls for
  6     speculation and incomplete hypothetical.                   You can
  7     answer.
  8     BY THE WITNESS:
  9            A.      I don't think that chromosomes change
 10     with a gender transition.
 11     BY MR. BLAKE:
 12            Q.      And no amount of gender transition can
 13     change the sex of the individual as identified by
 14     the medical provider at the time of birth, right?
 15                    MS. INGELHART:         Objection, calls for --
 16     well, objection to terms and legal conclusion and
 17     speculation.        You can answer.         Incomplete
 18     hypothetical.
 19     BY THE WITNESS:
 20            A.      I don't understand the question.
 21     BY MR. BLAKE:
 22            Q.      Sure.     There's a sex identified at the
 23     time of birth?
 24            A.      Correct.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 210 of 288 PageID #: 1252
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 205 of 282 PAGEID #: 764



                                                                   Page 205

  1            Q.      Based on what you described as a cursory
  2     inspection of the external genitalia, right?
  3            A.      Yes.
  4            Q.      No amount of gender transition can
  5     change that?
  6            A.      No, I believe birth certificates are
  7     changed routinely in 48 states.
  8            Q.      Right, but that doesn't change the sex
  9     that was observed and reported by the medical
 10     provider at the time of birth?
 11            A.      Correct, it doesn't change --
 12                    MS. INGELHART:         Objection.
 13     BY THE WITNESS:
 14            A.      -- the primary sex characteristic of the
 15     infant.
 16     BY MR. BLAKE:
 17            Q.      You said you reviewed the complaint
 18     prior to drafting your expert opinion, right?
 19            A.      Yes.
 20            Q.      Do you know whether any of the
 21     plaintiffs feared physical harm when they disclosed
 22     their birth certificate based on what you reviewed
 23     in the complaint?
 24            A.      Yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 211 of 288 PageID #: 1253
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 206 of 282 PAGEID #: 765



                                                                   Page 206

  1             Q.       And do you believe that they feared
  2     physical harm when they disclosed their birth
  3     certificates?
  4             A.       I believe that knowing that their birth
  5     certificates were inconsistent with their gender
  6     presentation, they were always fearful of having to
  7     expose that.
  8             Q.       But did they fear physical harm?
  9             A.       Oh, I don't know if they feared physical
 10     harm.        I'm going to have to ask to take a break and
 11     go to the restroom.
 12             Q.       Okay.
 13                                 (Whereupon, a short break in
 14                                 the proceedings was taken.)
 15                      MR. BLAKE:     Back on the record.
 16     BY MR. BLAKE:
 17             Q.       With regards to any of the plaintiffs in
 18     this case, do you believe that the medical provider
 19     made an error when the sex was recorded on his or
 20     her birth certificates?
 21             A.       No.
 22             Q.       Do you believe that medical providers in
 23     general should be required to conduct any
 24     additional medical procedures to determine a


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 212 of 288 PageID #: 1254
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 207 of 282 PAGEID #: 766



                                                                   Page 207

  1     child's sex at birth?
  2            A.      No.
  3                                 (Document marked as Defendant's
  4                                 Exhibit No. 18.)
  5            Q.      I just handed you what has been marked
  6     as Defendant's Exhibit 18 which is a copy of the
  7     expert report submitted by Dr. Van Meter.                   Have you
  8     seen this document before?
  9            A.      Yes.
 10            Q.      Okay.     In fact, you said you reviewed
 11     these documents after you submitted your report,
 12     right?
 13            A.      Yes.
 14            Q.      I'm going to ask you to turn to Page 3
 15     in Paragraph 14.         "From the moment of conception, a
 16     fetus is determined to be either a male XY, female
 17     XX or in rare cases to have a combination of sex
 18     determining chromosomes, many of which are not
 19     compatible with life and some of which are the
 20     cause of identifiable clinical syndromes."                    Do you
 21     see that sentence?
 22            A.      I do.
 23            Q.      Do you agree with that?
 24            A.      Yes.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 213 of 288 PageID #: 1255
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 208 of 282 PAGEID #: 767



                                                                   Page 208

  1            Q.      "The presence of a Y chromosome in the
  2     developing fetus directs the developing gonadal
  3     tissue to develop a testicle."               Do you agree with
  4     that conclusion?
  5            A.      Yes.
  6            Q.      "The absence of a functional Y
  7     chromosome allows the gonadal tissue to develop as
  8     an ovary."       Do you agree with that?
  9            A.      Yes.
 10            Q.      "Under the influence of the mother's
 11     placental hormones, the testicle will produce
 12     testosterone which directs the genital tissue to
 13     develop a penis and a scrotum."               Do you agree with
 14     that conclusion?
 15            A.      More or less.
 16            Q.      "Simultaneously the testicle produces
 17     anti-mullerian hormone, AMH, which regresses
 18     development of the tissue that would otherwise
 19     develop into the uterus, fallopian tubes and upper
 20     third of the vagina."           Do you agree with that
 21     conclusion?
 22            A.      Yes.
 23            Q.      "There is no process or procedure that
 24     will alter a person's chromosomes."                 You agree with


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 214 of 288 PageID #: 1256
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 209 of 282 PAGEID #: 768



                                                                   Page 209

  1     that, right?
  2            A.      Yes.
  3            Q.      Paragraph 15.         Let me see if I can short
  4     circuit of this.         If you would please read
  5     Paragraph 15 and let me know if you agree with the
  6     conclusions in Paragraph 15.              You can read it
  7     silently if you prefer.
  8            A.      I agree with Paragraph 15.
  9            Q.      All right.       Same question for
 10     Paragraph 16, is there any conclusion in
 11     Paragraph 16 with which you disagree?
 12            A.      I believe I disagree with No. 16.
 13            Q.      Which part of Paragraph 16 do you
 14     disagree with?
 15            A.      The incidents of disorders of sexual
 16     differentiation.
 17            Q.      Okay.     "The incidents of such
 18     circumstances occurs in 1 out of 4,500 to 1 in
 19     5,500 births," is that the part you disagree with?
 20            A.      Yes.     I'm not certain that I agree with
 21     those numbers, and I would have to look at my own
 22     sources, which I don't have with me.
 23            Q.      You think the rate of DSD might be
 24     higher?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 215 of 288 PageID #: 1257
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 210 of 282 PAGEID #: 769



                                                                   Page 210

  1            A.      I do.
  2            Q.      Okay.     And by DSD we mean disorders of
  3     sexual differentiation?
  4            A.      Correct.
  5            Q.      But other than that, you agree with the
  6     rest of the conclusions in Paragraph 16?
  7            A.      Yes.
  8            Q.      Paragraph 17, do you disagree with any
  9     conclusions in Paragraph 17?
 10            A.      I disagree with 17.
 11            Q.      What aspect of Paragraph 17 do you
 12     disagree with?
 13            A.      I don't think sex is necessarily binary.
 14     I think that chromosomes are one component of sex,
 15     and I don't think that it's the Intersex Society of
 16     North America that puts out that consensus
 17     statement, but I am not certain about that.
 18            Q.      Sex assigned at birth is, in the absence
 19     of a disorder, male or female, right?
 20            A.      Yes.     It is designated clerically, yes.
 21            Q.      You agree that that designation itself
 22     would be binary in the normal circumstance, right?
 23            A.      Yes.
 24            Q.      You said you also agreed with the 2016


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 216 of 288 PageID #: 1258
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 211 of 282 PAGEID #: 770



                                                                   Page 211

  1     consensus statement of the Intersex Society of
  2     North America?
  3            A.      No, I don't believe that is the
  4     Intersex Society of North America that made that
  5     statement, but I'm not certain about that.                    In
  6     other words, I'm not certain that I agree and will
  7     not state that I agree with Paragraph No. 17 in its
  8     entirety.
  9            Q.      Right.      But you said disagreed with sex
 10     is binary male or female, that aspect of it,
 11     right?
 12            A.      I disagree with that.
 13            Q.      Okay.     But you agree that the sex as
 14     identified at birth is in the normal circumstances
 15     binary, correct?
 16            A.      It's documented as being binary.
 17            Q.      You disagree with sex being determined
 18     by chromosomal complement?
 19            A.      Alone.
 20            Q.      And your basis for disagreement are
 21     those five components that we talked with earlier?
 22            A.      Correct.
 23            Q.      Okay.     Then you disagree with the way
 24     that Dr. Van Meter has identified this 2006


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 217 of 288 PageID #: 1259
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 212 of 282 PAGEID #: 771



                                                                   Page 212

  1     consensus statement?
  2             A.     I would need to myself see documentation
  3     before I would agree with that statement.                   I don't
  4     know.
  5             Q.     You just don't know what the statement
  6     is that he's referring to?
  7             A.     I don't know what the statement is, but
  8     I think the Intersex Society of North America, if
  9     it's what I think it is, then I am not in agreement
 10     with that, that they are the source of that
 11     statement.
 12             Q.     Okay.     It's not that you -- you don't
 13     take issue with -- I guess I was confused.                    Do you
 14     think that the Intersex Society of North America
 15     exists?
 16             A.     I'm not certain that that statement is
 17     accurate, that's my opinion, as it's written.
 18             Q.     In what way is it inaccurate?
 19             A.     I'm not certain that it's accurate the
 20     way it's written.
 21             Q.     Okay.     Is there an organization called
 22     the Intersex Society of North America?
 23             A.     There is an Intersex Society, and it is
 24     made up of consumers, and I'm not certain that this


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 218 of 288 PageID #: 1260
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 213 of 282 PAGEID #: 772



                                                                   Page 213

  1     is their consensus statement.               I don't know.        I
  2     would have to check that.
  3            Q.      Okay.     Go to Paragraph 19.           Read that
  4     and let me know if you agree with the conclusions
  5     in that paragraph.
  6            A.      I do not.
  7            Q.      Which conclusions do you disagree with?
  8            A.      In the first sentence DSD patients are
  9     not transgender.         Some, in fact, are.
 10            Q.      Some, but not all, right?
 11            A.      This conclusively says DSD patients are
 12     not transgender.
 13            Q.      Okay.     Is there anything --
 14            A.      I do not agree with that statement.
 15            Q.      Is there anything about a DSD patient
 16     that makes them more or less likely to be
 17     transgender --
 18            A.      Yes.
 19            Q.      -- in your opinion?
 20            A.      Yes, they are more likely to be
 21     transgender than the normal population because they
 22     have some anomalies.
 23            Q.      One of those components of sex is
 24     somewhat ambiguous?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 219 of 288 PageID #: 1261
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 214 of 282 PAGEID #: 773



                                                                   Page 214

  1            A.      Correct.
  2            Q.      Do you disagree with anything else in
  3     Paragraph 19?
  4            A.      I don't know.         I'm not an expert on DSD,
  5     so I don't want to overstate my agreement or
  6     disagreement with diagnostic subgroups of the
  7     chromosomal anomalies.
  8            Q.      Okay.     So that the conclusions in 19 are
  9     outside your area of expertise and you are not
 10     offering an opinion one way or the other on those
 11     conclusions?
 12            A.      I'm offering an opinion that the
 13     statement DSD patients are not transgender.                    Some
 14     DSD patients are transgender and do make gender
 15     transitions.
 16            Q.      Okay.
 17            A.      I disagree with the statement that says
 18     people who identify as feeling like the opposite
 19     sex or somewhere in between do not comprise a third
 20     sex.    Transgender people don't feel like the
 21     opposite section.          They have a gender identity that
 22     is incongruous and it's not based upon a feeling.
 23     They meet certain criteria as outlined in the DSM-5
 24     as we have already discussed.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 220 of 288 PageID #: 1262
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 215 of 282 PAGEID #: 774



                                                                   Page 215

  1            Q.      Paragraph 21, do you agree with the
  2     conclusions in that paragraph?
  3            A.      I don't know that gender is a
  4     psychological concept, I've never heard that
  5     before, or a sociological term.               I don't agree that
  6     it possesses a linguistic, solely a linguistic
  7     meaning prior to the 1950s.              I've never seen any
  8     documentation of that.
  9                          I don't know what sexologists
 10     manipulated the term to conceptual cross dressing
 11     and transsexualism in their psychological practice.
 12     I disagree with that.           That doesn't comport with
 13     my understanding of this field that I specialize
 14     in.
 15            Q.      What are the origins of the gender and
 16     gender diversity and transgender specialization of
 17     your practice?
 18                    MS. INGELHART:         Objection, vague.          You
 19     can answer.
 20     BY THE WITNESS:
 21            A.      I'm sorry, can you be more specific?
 22     BY MR. BLAKE:
 23            Q.      So, I mean, you identified four areas
 24     which you have expertise in and within the field of


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 221 of 288 PageID #: 1263
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 216 of 282 PAGEID #: 775



                                                                   Page 216

  1     psychology, right?
  2             A.       Correct.
  3             Q.       And one of those relates to the
  4     transgender issues we've been talking about today,
  5     right?
  6             A.       Yes.
  7             Q.       Historically, right, what are sort of
  8     the origins of that branch your practice?
  9             A.       Well, as I mentioned before, I started
 10     seeing individuals who were patients in the late
 11     '70s.        My aunt was Harry Benjamin's disciple.
 12     Harry Benjamin was the person who first introduced
 13     the term transsexualism, as you may know, and wrote
 14     the book The Transsexual Phenomenon.                 Christine
 15     Jorgensen was his seventh patient.
 16             Q.       That was in the 1950s?
 17             A.       1950s, correct.       She was his patient
 18     in I think -- well, she was his seventh patient.
 19     She came back from Denmark and came to the United
 20     States.       In Denmark she had a partial sex change
 21     and she needed to complete her surgery in the
 22     United States.
 23                             In BC, Ovid, the BC poet, talked
 24     about the pregnant -- the yearn of a pregnant mare


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 222 of 288 PageID #: 1264
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 217 of 282 PAGEID #: 776



                                                                   Page 217

  1     to change one's sex which is Premarin, which is
  2     still in use today.          It's a female estrogen.             So
  3     there have been transgender people since the
  4     beginning of history and they exist in all
  5     cultures.
  6                          So this idea that sexologists
  7     manipulated gender to conceptualize cross dressing
  8     and transsexualism in their psychological practice,
  9     I don't know what sexologists your expert is
 10     referring to.        I don't know whose psychological
 11     practice or what psychological practice this refers
 12     to.    So Paragraph 21 I think is rather meaningless
 13     to me.
 14            Q.      You may disagree with the way he
 15     characterized things in Paragraph 21, but you would
 16     agree that at least that modern transgender studies
 17     has its origins with Harry Benjamin in the 1950s;
 18     is there accurate?
 19            A.      Harry Benjamin coined the phrase
 20     transsexual, but Magnus Hirschfield in Germany in
 21     the '30s, I believe, described individuals who had
 22     a need to present in a gender that was other than
 23     that which they were assigned at birth in what you
 24     call detransvestism, so the phenomenon has existed


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 223 of 288 PageID #: 1265
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 218 of 282 PAGEID #: 777



                                                                   Page 218

  1     for years, but it was only really with Christine
  2     Jorgensen that it became known to the public in the
  3     '50s.
  4             Q.     In the '50s?
  5             A.     Yes.
  6             Q.     Okay.     Paragraph 22, do you agree with
  7     the conclusions in that paragraph?
  8             A.     I don't know when John Money termed
  9     the --
 10             Q.     Termed the gender identity phrase?
 11     Setting aside the chronology, you know, as far as
 12     the content of Paragraph 22.
 13             A.     I would agree that most individuals have
 14     a gender identity that aligns with their assigned
 15     sex.     I would not say that gender incongruity is a
 16     psychological condition.
 17             Q.     Move down to Paragraph 23.
 18             A.     Yes.
 19             Q.     You disagree with gender incongruity as
 20     a psychological condition?
 21             A.     Yes, I wouldn't describe it primarily as
 22     a psychological condition.
 23             Q.     Would you agree with the conclusion in
 24     Paragraph 24?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 224 of 288 PageID #: 1266
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 219 of 282 PAGEID #: 778



                                                                   Page 219

  1            A.      I don't agree with that.
  2            Q.      You disagree with the --
  3            A.      With the way that's phrased, yes.
  4            Q.      With gender incongruity?
  5            A.      I'm disagreeing with this idea that he
  6     or she will often express the belief that he or she
  7     is the opposite sex.
  8            Q.      I got it.       You rejected Paragraph 23.             I
  9     am on to Paragraph 24.            Do you disagree with the
 10     conclusions?
 11            A.      Paragraph 24 is wrong.
 12            Q.      In what way?
 13            A.      In the way that in 2016 or the 2016
 14     epidemiologists at Emery University concluded that
 15     a gender incongruity occurs in between .2 and
 16     .7 percent of the population.
 17            Q.      So you think the numbers are higher?
 18            A.      Oh, the numbers are definitely higher.
 19            Q.      Paragraph 25, do you agree with the
 20     conclusions in that paragraph?
 21            A.      Gender dysphoria is a medical condition,
 22     and it does cause emotional distress.
 23            Q.      So more or less other than maybe the use
 24     of the term gender incongruity?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 225 of 288 PageID #: 1267
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 220 of 282 PAGEID #: 779



                                                                   Page 220

  1            A.      No, gender incongruity is probably --
  2            Q.      Accurate?
  3            A.      Well, the World Health Organization in
  4     the next international classification in ICD will
  5     probably use the term gender incongruity.                   We
  6     actually met with members of the World Health
  7     Organization and decided that that was an
  8     appropriate term.
  9            Q.      So 25, there's nothing offensive about
 10     25?
 11            A.      Well, I wouldn't call gender dysphoria a
 12     diagnostic term.
 13            Q.      What kind of term would you call it?
 14            A.      I would call it a medical condition.
 15            Q.      Okay.     Medical condition.
 16            A.      Yes.
 17            Q.      Otherwise you're perfectly fine with
 18     that statement?
 19                    MS. INGELHART:         Objection,
 20     mischaracterizes prior statement.
 21     BY THE WITNESS:
 22            A.      I wouldn't say I'm perfectly fine.                 I
 23     would say that it's a medical condition that is
 24     diagnosed when a person experiences significant


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 226 of 288 PageID #: 1268
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 221 of 282 PAGEID #: 780



                                                                   Page 221

  1     clinical distress that impairs their ability to
  2     function in a particular area, which is the DSM-5
  3     definition.
  4     BY MR. BLAKE:
  5            Q.      You would adopt the DSM-5 definition for
  6     gender dysphoria?
  7            A.      Yes.
  8            Q.      Paragraph 26, do you agree with the
  9     conclusions in that paragraph?
 10            A.      I agree with the first sentence that
 11     there's no observable physical way to test for
 12     gender dysphoria in the womb or at the time of
 13     birth.      I agree with that statement.
 14            Q.      Do you agree with the second sentence
 15     too?
 16            A.      Yes.
 17            Q.      And I assume you agree with the last
 18     sentence as well?
 19            A.      Gender nonconforming has been reported
 20     in patients younger than four years of age.
 21            Q.      Even younger than four?
 22            A.      Uh-huh.
 23            Q.      And Paragraph 27, do you agree with the
 24     conclusions in paragraph?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 227 of 288 PageID #: 1269
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 222 of 282 PAGEID #: 781



                                                                   Page 222

  1            A.      Chromosomes cannot be changed by a
  2     medical procedure, I agree with that.
  3            Q.      Paragraph 29, do you agree with that
  4     statement?
  5            A.      I agree that the birth certificates
  6     record an individual's primary sex characteristics
  7     at the moment of birth.
  8            Q.      And Paragraph 30, you agree with, right?
  9            A.      Yes.
 10            Q.      None of the plaintiffs have had
 11     karyotyping done, so I assume if I asked you
 12     whether or not you would agree with Dr. Van Meter's
 13     opinion regarding what their chromosomes are, you
 14     would say you don't have any information one way or
 15     the other on that; is that accurate?
 16            A.      I would say not only do I not have that
 17     information, I would say that he doesn't have that
 18     information either.
 19            Q.      Would you agree though that most likely
 20     their karyotype conforms with their sex assigned at
 21     birth?
 22                    MS. INGELHART:         Objection.
 23
 24     BY THE WITNESS:


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 228 of 288 PageID #: 1270
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 223 of 282 PAGEID #: 782



                                                                   Page 223

  1             A.      I can't make that statement.              I would
  2     say in most cases, people's chromosomes do, and
  3     that's true even of people who have gender
  4     dysphoria; however, there is a higher incidents of
  5     chromosomal anomalies in people who are gender
  6     dysphoric, so for any given gender dysphoric
  7     person, I can't state what their chromosomes are or
  8     are not.
  9             Q.      It might be less likely than you or me
 10     or more likely than you or me that they have some
 11     sort of chromosomal abnormality, but still more
 12     likely than not that they have the normal
 13     karyotype; is that accurate?
 14             A.      That seems like a fair statement to
 15     make.
 16                     MR. BLAKE:      I have no further questions.
 17                     MS. INGELHART:        Thank you.       We'd like to
 18     take a quick break.
 19                     MR. BLAKE:      You just had a 30 minute
 20     break.       How long is it going to be?            Off the
 21     record.
 22                                 (Whereupon, a short break in
 23                                 the proceedings was taken.)
 24                     MS. INGELHART:        Back on the record.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 229 of 288 PageID #: 1271
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 224 of 282 PAGEID #: 783



                                                                   Page 224

  1     Thank you.       Plaintiff's counsel has just a few
  2     questions for direct.           I will instruct the witness
  3     to remember that the court reporter is still to
  4     your left so if you can project out so she can best
  5     record.
  6                          E X A M I N A T I O N
  7     BY MS. INGELHART:
  8            Q.      First I'm going to refer back to
  9     Defendant's Exhibit 18 which is Dr. Van Meter's
 10     initial expert report.            Can we look to Page 5,
 11     Paragraph 27?
 12                          Previously you testified that you
 13     agreed with the first three sentences in this
 14     paragraph.
 15            A.      I'm sorry, what paragraph?
 16            Q.      I will refer back now that opposing
 17     counsel has reached the same page.                 Apologies.
 18                          We're looking at Paragraph 27.
 19     Previously you testified that you concurred with
 20     the first three sentences of this paragraph.
 21     That's accurate, correct?
 22                    MR. BLAKE:       Objection, misstates.
 23                    MS. INGELHART:         I'll retract it.
 24     BY MS. INGELHART:


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 230 of 288 PageID #: 1272
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 225 of 282 PAGEID #: 784



                                                                   Page 225

  1            Q.      Do you agree that there are no
  2     procedures, medical or otherwise, by which an
  3     individual can change chromosomes that determine
  4     sex?
  5            A.      I agree.      Chromosomes cannot be changed.
  6            Q.      Do you agree that hormone therapy,
  7     surgical modifications can't change chromosomes one
  8     is born with?
  9            A.      I agree with that statement.
 10            Q.      Do you agree that sex is innate?
 11            A.      I don't agree with that.             I don't know
 12     what that refers to, that sex.               I don't know
 13     what -- how he's conceptualizing sex.
 14            Q.      Thank you.
 15                          Do you agree that there's no
 16     credible science proving that gender incongruity is
 17     innate?
 18            A.      I do not agree with that.
 19            Q.      Do you agree with this last sentence
 20     here then in Paragraph 27?
 21            A.      I do not.
 22            Q.      Thank you.
 23                          Referring down on the same page to
 24     Paragraph 30, I would like to revisit prior


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 231 of 288 PageID #: 1273
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 226 of 282 PAGEID #: 785



                                                                   Page 226

  1     testimony.       Do you agree that gender identity is
  2     not observable or detectable at the time of birth?
  3            A.      I agree with that.
  4            Q.      Do you agree that gender identity is not
  5     recorded on Ohio birth certificates?
  6            A.      Yes.
  7            Q.      What is recorded on Ohio birth
  8     certificates?
  9            A.      The infant's primary sex characteristic.
 10     Penis or vagina is what is recorded as male or
 11     female at the time of birth.
 12            Q.      Thank you.
 13                           In your experience, would it
 14     support a binary transgender person's social
 15     transition to have a binary gender or sex marker
 16     that matches their gender identity on their birth
 17     certificate?
 18                    MR. BLAKE:       Objection, vague.
 19     BY THE WITNESS:
 20            A.      Yes.
 21     BY MS. INGELHART:
 22            Q.      In your experience, what kind of
 23     requirements for accessing accurate identity
 24     documents, ones that match a transgender person's


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 232 of 288 PageID #: 1274
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 227 of 282 PAGEID #: 786



                                                                   Page 227

  1     gender identity, have been correlated with the most
  2     affirming social transitions?
  3            A.      Those that are least burdensome.
  4            Q.      Thank you.
  5                           Some terms of art were used today
  6     interchangeably with antiquated terms.                  Generally
  7     why has medical society evolved from using terms
  8     like natal sex to sex assigned at birth or
  9     transsexual to gender dysphoria?
 10            A.      Natal implies something that is
 11     permanent.       Sex assigned at birth is temporal.
 12     Transsexualism conflates sex, be it sexual
 13     orientation, sexual behaviors or sexual activity
 14     with gender, and lay people in particular confuse
 15     sexuality with gender leading to some serious
 16     negative connotations for people who are
 17     transgender.
 18            Q.      Is the term sex assigned at birth more
 19     accurate than natal sex?
 20            A.      Yes.
 21                    MR. BLAKE:       Objection.
 22     BY MS. INGELHART:
 23            Q.      Is the term gender dysphoria a more
 24     accurate term than transsexual?


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 233 of 288 PageID #: 1275
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 228 of 282 PAGEID #: 787



                                                                   Page 228

  1                    MR. BLAKE:       Objection.
  2     BY THE WITNESS:
  3            A.      Yes.
  4     BY MS. INGELHART:
  5            Q.      Have you ever had a client or patient
  6     face negative outcomes as a result of experiences
  7     or instances related to inaccurate identity
  8     documents, identity documents that did not
  9     correlate or match their gender identity?
 10            A.      Yes.
 11            Q.      Can you please provide an example?
 12            A.      I had a patient who committed suicide,
 13     shot herself in the head after producing a document
 14     that didn't align with her gender presentation.
 15     She went home and killed herself.                That was one
 16     unfortunate and very dramatic occasion.
 17                           On another occasion a woman who was
 18     a trans woman who had transitioned as an adolescent
 19     and was married, although she was an extremely
 20     authentic and actually a very beautiful woman,
 21     someone revealed a document that had a male birth
 22     name on it, and she and her husband were so
 23     victimized and harassed by co-workers, they had
 24     their brake lines cut, death threats.


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 234 of 288 PageID #: 1276
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 229 of 282 PAGEID #: 788



                                                                   Page 229

  1                             The workers took out a petition that
  2     she couldn't use the female restroom.                  They smeared
  3     feces on her desk.           She and her husband
  4     developed -- her husband was taunted for being gay
  5     because he was married to someone who was really a
  6     man and people would bring sex toys to his office.
  7                             They are both completely disabled.
  8     They are unable to leave their homes.                  They have
  9     panic attacks.           The man pulled all his hair out of
 10     his head and lost 50 pounds in a month, and they
 11     are both on permanent, extended disability and are
 12     physically and psychologically damaged, extremely
 13     damaged.
 14             Q.       Just to clarify, that classification as
 15     disabled is a result of the harassment; is that
 16     correct?
 17             A.       Yes.     They have what is known as complex
 18     PTSD.        Complex PTSD is unlike random PTSD which is
 19     acts of God, like a tornado or a car accident.
 20     Complex PTSD is caused by human beings.                   It's
 21     intentional and it occurs intermittently and
 22     repeatedly so people don't have time to regain
 23     their equilibrium in between these assaults, and so
 24     it's more intractable and more severe than random


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 235 of 288 PageID #: 1277
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 230 of 282 PAGEID #: 789



                                                                   Page 230

  1     acts of God which aren't personal.
  2                    MS. INGELHART:         Thank you.       I don't have
  3     any further questions.
  4                    MR. BLAKE:       I don't have any followup
  5     questions.
  6                    MS. INGELHART:         We would like to have the
  7     opportunity to sign later.
  8                                 (Witness excused.)
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 236 of 288 PageID #: 1278
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 231 of 282 PAGEID #: 790



                                                                   Page 231

  1                          REPORTER CERTIFICATE
  2
  3                    I, MARI BETH KAWULIA, a Certified
  4     Shorthand Reporter within and for the County of
  5     Cook and State of Illinois, do hereby certify:
  6                    That previous to the commencement of the
  7     examination of the witness, the witness was duly
  8     sworn to testify the whole truth concerning the
  9     matters herein;
 10                    That the foregoing deposition transcript
 11     was reported stenographically by me, was thereafter
 12     reduced to typewriting under my personal direction
 13     and constitutes a true record of the testimony
 14     given and the proceedings had;
 15                    That the said deposition was taken
 16     before me at the time and place specified;
 17                    That I am not a relative or employee or
 18     attorney or counsel, nor a relative or employee of
 19     such attorney or counsel for any of the parties
 20     hereto, nor interested directly or indirectly in
 21     the outcome of this action.
 22
 23
 24


                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 237 of 288 PageID #: 1279
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 232 of 282 PAGEID #: 791




  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 238 of 288 PageID #: 1280
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 233 of 282 PAGEID #: 792



                                                                        Page 233

  1                                Veritext Legal Solutions
                                      1100 Superior Ave
  2                                        Suite 1820
                                    Cleveland, Ohio 44114
  3                                  Phone: 216-523-1313
  4
        October 7, 2019
  5
        To: KARA N. INGELHART
  6
        Case Name: Ray, Stacie, et al. v. Acton, Amy, etc., et al.
  7
        Veritext Reference Number: 3493804
  8
        Witness:     Randi Ettner, Ph.D.          Deposition Date:   9/18/2019
  9
 10     Dear Sir/Madam:
 11
        Enclosed please find a deposition transcript.       Please have the witness
 12
        review the transcript and note any changes or corrections on the
 13
        included errata sheet, indicating the page, line number, change, and
 14
        the reason for the change.     Have the witness’ signature notarized and
 15
        forward the completed page(s) back to us at the Production address
 16     shown
 17     above, or email to production-midwest@veritext.com.
 18
        If the errata is not returned within thirty days of your receipt of
 19
        this letter, the reading and signing will be deemed waived.
 20
 21     Sincerely,
 22     Production Department
 23
 24     NO NOTARY REQUIRED IN CA

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 239 of 288 PageID #: 1281
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 234 of 282 PAGEID #: 793



                                                                    Page 234

  1                        DEPOSITION REVIEW
                        CERTIFICATION OF WITNESS
  2
         ASSIGNMENT REFERENCE NO: 3493804
  3      CASE NAME: Ray, Stacie, et al. v. Acton, Amy, etc., et al.
         DATE OF DEPOSITION: 9/18/2019
  4      WITNESS' NAME: Randi Ettner, Ph.D.
  5            In accordance with the Rules of Civil
         Procedure, I have read the entire transcript of
  6      my testimony or it has been read to me.
  7            I have made no changes to the testimony
         as transcribed by the court reporter.
  8
         _______________        ________________________
  9      Date                      Randi Ettner, Ph.D.
 10            Sworn to and subscribed before me, a
         Notary Public in and for the State and County,
 11      the referenced witness did personally appear
         and acknowledge that:
 12
                 They have read the transcript;
 13              They signed the foregoing Sworn
                 Statement; and
 14              Their execution of this Statement is of
                 their free act and deed.
 15
                 I have affixed my name and official seal
 16
         this ______ day of_____________________, 20____.
 17
                        ___________________________________
 18                     Notary Public
 19                     ___________________________________
                        Commission Expiration Date
 20
 21
 22
 23
 24
 25

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 240 of 288 PageID #: 1282
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 235 of 282 PAGEID #: 794




  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 241 of 288 PageID #: 1283
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 236 of 282 PAGEID #: 795



                                                                   Page 236

  1                                ERRATA SHEET
                      VERITEXT LEGAL SOLUTIONS MIDWEST
  2                         ASSIGNMENT NO: 3493804
  3      PAGE/LINE(S) /                 CHANGE               /REASON"
  4     _&%+$'______22#03;93"483;76"@<"0<;66C3"#?=6::9;7""
  5     _$*&+)________#-/,/"-83;76"@<"-/,1.""""#B><;7"B<>5"
  6     _%$(+%&_______#C63>;"483;76"@<"A>9;6"""#B><;7"B<>5"
  7     ___________________________________________________"
  8     ___________________________________________________"
  9     ___________________________________________________"
 10     ___________________________________________________"
 11     ___________________________________________________"
 12     ___________________________________________________"
 13     ___________________________________________________"
 14     ___________________________________________________"
 15     ___________________________________________________"
 16     ___________________________________________________"
 17     ___________________________________________________"
 18     ___________________________________________________
 19
         _______________                  ________________________"
 20     Date                                 Randi Ettner, Ph.D."
 21     SUBSCRIBED AND SWORN TO BEFORE ME THIS ________" DAY
 22     OF ________________________, 20______ .
 23                       ___________________________________
                          Notary Public
 24
                          ___________________________________
 25                       Commission Expiration Date

                                 ,/618/<8 */0-2 +52981547
     ;;;#:/618/<8#.53                                                  ((("%)$"%%'&
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 242 of 288 PageID #: 1284
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 237 of 282 PAGEID #: 796


    [& - 5]                                                                       Page 1

            &                210:6             2017 97:13 98:11      312 2:4
     & 2:12 4:9            17 3:18 146:7         98:12,15 99:11,15   3493804 233:7
                             183:18,20 184:13  2019 1:24 232:2         234:2 235:2 236:2
             0
                             210:8,9,10,11       233:4               35 160:22
     00272 1:5               211:7             2020 85:24 86:1,3               4
     084-2873 2:22         175 3:14              86:5,7
                                                                     4 3:4 51:16 52:12
              1            179 3:15            2021 86:6
                                                                       56:10 106:12
     1 58:8 59:22          18 1:24 3:21 156:6  207 3:21
                                                                       120:16 149:24
       126:15 176:13         207:4,6 224:9     21 124:15 162:1
                                                                       185:1,13,18 196:9
       209:18,18           1820 233:2            172:15,22 215:1
                                                                       196:10,12
     1,000 189:12,14       183 3:18              217:12,15
                                                                     4,500 209:18
       190:20              19 160:3 213:3      216-523-1313
                                                                     40 30:21 140:24
     10 32:13,13             214:3,8             233:3
                                                                       142:9
     105 1:22 2:3          1950s 215:7         22 218:6,12
                                                                     400 49:15
     10:00 1:24              216:16,17 217:17  23 218:17 219:8
                                                                     41 2:13 33:5
     11 3:7 49:20,22       1980 13:16 14:11    230 191:20
                                                                     42 33:5,5
       50:1 51:6,7 66:4              2         24 218:24 219:9,11
                                                                     43 191:17
       111:19 136:1                            25 19:9 33:22
                           2 50:19 53:17                             43215 2:14
       188:12 196:13                             96:18 97:6 219:19
                             58:12 61:17,23                          44103 2:9
     1100 233:1                                  220:9,10
                             88:18 89:17                             44114 233:2
     12 3:8 84:1,3,6                           26 221:8
                             111:20 114:24                           4506 2:8
       149:19,22                               2600 2:3
                             118:21 119:18                           457 59:6
     1200 2:13                                 27 180:7 221:23
                             144:23 219:15                           48 33:6,7,8,13 35:9
     1214 5:3                                    224:11,18 225:20
                           2,500 115:2,16                              36:19,24 37:5,7,14
     12495 232:8                               29 222:3
                           20 16:1 234:16                              205:7
     128 153:16 187:17                         2:18 1:5
                             235:22 236:22                           49 3:7
     13 3:9 129:24                             2d 106:16,19
                           2000 109:7                                4d 106:16,19
       130:2,5 132:8                           2nd 106:16
                           2005 133:23                               4th 106:16 185:1
     130 3:9               2006 211:24                  3              185:13
     138 3:12              2007 95:6 98:17,23 3 51:9 62:8 114:24               5
     14 3:12 138:9,11        99:7,11 133:18      207:14
       138:14 142:17                                                 5 8:4,6,22 9:21
                           2013 59:9 60:17     3,000 115:2,7,14
       207:15                                                          25:6,23 32:13
                             61:15               115:16
     15 3:14 15:24                                                     56:7,20 57:9 58:7
                           2014 27:13,13       30 16:1,3,4,5 17:21
       32:13 73:16                                                     59:3,8 60:14,18
                           2015 16:24 17:5       17:22 19:3 33:4,4
       120:15 175:21,23                                                62:17 88:19 92:16
                             98:9 188:21         54:9 142:8 222:8
       176:7 209:3,5,6,8                                               92:17 94:14,15
                             193:14,15 196:22    223:19 225:24
     16 3:15 135:24                                                    97:12 99:15
                           2016 95:7 97:19,23 30s 217:21
       136:6,24 149:21                                                 111:21,23,24
                             98:11,15,17,19,23 30th 27:13
       179:14,16 209:10                                                124:15 136:1,6
                             99:6,13 196:11    31 86:8,17 188:19
       209:11,12,13                                                    146:7 156:6 160:4
                             210:24 219:13,13
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 243 of 288 PageID #: 1285
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 238 of 282 PAGEID #: 797


    [5 - affirmation]                                                            Page 2

       185:19 188:14       9/18/2019 233:8      115:18 117:24       additional 66:5
       214:23 221:2,5        234:3 235:3        131:18 133:8          206:24
       224:10              90 190:3             135:4 139:5 141:1   address 4:21,24,24
     5's 60:15             90,000 190:24        146:14 156:8,12       95:11 97:3 233:15
     5,500 209:19          95 158:16            157:3 158:22        addressing 152:24
     50 16:2,3,5 17:21     99.9 158:17          159:3 160:1           154:1
       17:22 19:4 33:4,4            a           212:17,19 217:18    adjustment 3:12
       33:7,19 52:2                             220:2 222:15          3:16 93:16 138:15
                           a.m. 1:24
       191:16 229:10                            223:13 224:21         179:19
                           abandoned 55:20
     50s 218:3,4                                226:23 227:19,24    administer 83:22
                           abilities 6:19
     586-1958 2:9                             accurately 30:12      admit 129:15
                           ability 31:18 85:1
              6                               acknowledge 59:9      adolescence
                             110:20 111:2
                                                234:11 235:16         119:18,20 140:22
     6 50:20 94:17           116:13 118:3
                                              aclu 32:4,7,22          140:22 185:2,14
       96:17 188:16          141:4 171:24
                                                33:14 34:3,4        adolescent 228:18
     60 138:1 139:1,8        221:1
                                              acluohio.org 2:10     adopt 74:6 221:5
       139:11 140:20       able 25:18 197:7
                                              act 92:11 177:7       adult 6:7 91:18
     60201 5:4               197:16 201:23
                                                234:14 235:20         92:3 94:18 103:16
     60603 2:4             abnormalities
                                              action 114:22           104:2 119:24
     614 2:9,14              157:6
                                                231:21                123:19 125:16
     621-7789 2:14         abnormality
                                              activities 177:2      adulthood 142:23
     663-4413 2:4            147:16 154:21
                                              activity 187:23         144:8
              7              156:16 223:11
                                                227:13              adults 125:15
                           absence 208:6
     7 85:14,17 95:5                          acton 1:7 233:6         185:2,14 196:6,13
                             210:18
       188:16 219:16                            234:3 235:3         advanced 79:17
                           absent 154:21
       232:2 233:4                            actors 77:2           adverse 27:4
                             155:8
     70 90:22 158:16                          acts 35:1 229:19      advised 27:4
                           absolutely 53:16
     70s 15:5 216:11                            230:1               advocacy 81:9,14
                             123:16
     7th 74:17 84:10                          actual 22:12 72:6       81:14,18 82:4,9,13
                           academy 67:21
              8                                 146:16,22 190:8       82:15
                             73:24
     8 76:13 84:16                              193:2               advocate 82:1,13
                           accepted 166:12
       85:12,13,16,23                         adams 1:23 2:3          86:21 87:4
                           access 31:2,3
       88:20 114:23                           adaptation 3:15       advocating 81:20
                             196:6,14,20
       188:17,18                                93:16 179:18          81:22,23
                           accessing 226:23
     84 3:8                                   add 16:7              affiliated 81:4
                           accident 229:19
     84-2873 232:9                            added 51:4              87:13
                           accompany 57:12
                                              addendum 65:4         affiliations 76:13
              9            accurate 9:7 14:10
                                              addition 51:6           78:7
     9 189:7                 30:6 31:5 43:11
                                                64:23 67:14,15      affirm 125:1
     9/11 144:1              46:1 50:22 51:2
                                                95:18 97:21 114:9   affirmation 28:14
                             51:14 67:5,13
                                                                      29:8,13 68:9
                             83:5 102:20
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 244 of 288 PageID #: 1286
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 239 of 282 PAGEID #: 798


    [affirmed - anti]                                                                Page 3

     affirmed 92:8           218:23 219:1,19      alzheimer's             174:8,11 176:21
       121:3 123:9 125:4     221:8,10,13,14,17      123:14                200:7
       134:21 135:4          221:23 222:2,3,5,8   ambiguity 129:10      androgen 106:18
       175:16 181:7          222:12,19 225:1,5      159:6               anecdotally 133:4
       182:21 202:11         225:6,9,10,11,15     ambiguous 213:24      announce 128:14
     affirming 26:17         225:18,19 226:1,3    amend 34:7            annual 75:14,14
       26:18 91:17 227:2     226:4                amended 151:3,20      anomalies 158:4
     affixed 234:15        agreed 210:24          amendments 51:4         158:19 213:22
       235:21                224:13               america 51:12           214:7 223:5
     afraid 93:21          agreement 212:9          210:16 211:2,4      anomaly 158:6
     age 138:1 139:1,11      214:5                  212:8,14,22         anorexia 9:17
       140:10,16,20        agrees 149:7           american 2:7            10:14,15 11:4,9
       141:12 142:8        ahead 29:2 32:12         67:21 73:23,24      anorexic 11:1,3,13
       143:16,18 145:4,5     57:1 136:19 196:5      74:1 80:7 87:14     answer 5:19,24
       145:9 146:2         ahh 69:15                87:17 88:1,12         28:16 31:16 32:20
       221:20              ahold 4:23               90:16 91:3 175:13     43:9 46:3,4 48:14
     agencies 28:22        al 4:17,18 16:24         175:17 176:2          58:1 82:11 84:24
       46:8                  32:23 59:18          amh 208:17              87:8 95:16,23
     agency 29:6             189:17 233:6,6       amount 75:7             101:20 115:20
     aging 143:21            234:3,3 235:3,3        78:18 104:3           116:12 118:3
     agitated 123:18       align 146:17             197:24 198:8          127:9 128:10
     ago 193:16              228:14                 203:17 204:2,12       138:3 139:23
     agree 12:10 18:22     alignment 120:19         205:4                 144:5 150:13,23
       84:21 137:17,22       124:12 181:22        amsterdam 73:2          151:10 154:24
       139:3 148:15,18       182:10               amy 1:7 233:6           157:19 161:20
       148:23 150:4        aligns 218:14            234:3 235:3           162:11 163:19
       152:18 153:7        alleged 147:22         analogy 9:16            164:21 165:24
       154:6,10 155:11     alleging 26:20           123:13                167:10 170:2
       157:12,17,21        allele 59:15,18        analysis 12:20,21       171:23 172:13
       173:14 177:17,19    alleles 60:1             101:17                173:12 174:2
       177:24 178:5,8,21   allow 46:23            anatomic 175:15         175:5 178:13
       178:23 179:1,4        195:17 202:10        anatomical 162:9        179:9 181:5,24
       180:17,18 181:13    allowed 114:15,20        163:8 167:4 172:6     182:18 186:22
       182:12 187:9          122:15 145:23          173:17,23             194:19 197:10,19
       188:3 204:2           152:14 195:10        anatomist 167:14        198:5 200:10
       207:23 208:3,8,13   allowing 92:7          anatomy 54:20           202:2,4,20 203:10
       208:20,24 209:5,8   allows 25:13 104:3       124:16 126:1          204:7,17 215:19
       209:20 210:5,21       208:7                  129:2 161:18        answered 82:11
       211:6,7,13 212:3    alluded 60:14            162:2,18 163:15       108:8 175:5
       213:4,14 215:1,5    alter 208:24             163:15 167:5,8      anti 208:17
       217:16 218:6,13                              172:16 173:9

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 245 of 288 PageID #: 1287
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 240 of 282 PAGEID #: 799


    [anticipate - assume]                                                            Page 4

     anticipate 67:10       appointed 42:12        array 9:24            assemblage 61:20
       85:22                  42:13,22 43:1,4      arrows 142:20,21        96:19
     antiquated 131:17        44:3 45:11             142:22              assessed 117:11
       227:6                appointments           art 96:8 97:5         assessing 117:10
     antonio 99:24            42:20                  157:18 227:5        assigned 59:17
       105:17               appropriate 12:15      article 3:15,18         60:4 103:9 105:22
     anxiety 6:17 7:21        128:24 129:15          69:16 98:2 130:5      110:2 117:7,19,20
       8:2,3,10,16,20 9:1     177:3 220:8            131:24 133:17         117:23 118:6,8,17
       9:19 12:6 143:14     appropriately            134:13 138:14,19      118:24 119:14
     anybody 10:18            152:18 153:18          138:22 140:9          120:2,6 121:4
     anymore 113:7          approved 73:20           179:18,22,24          124:7 129:21,22
       130:12               approximately            183:15 184:14,17      131:10,10,14
     anyways 184:10           15:4,18,24 28:2,3      184:19 186:24         134:12,20 135:9
     apa 3:14 73:8,9,19       32:6,10,12 33:8,12     187:7 191:4 193:4     135:14,18 141:7
       74:22 75:2,17          36:23 44:6 47:13       193:23 194:22         141:19 142:13
       76:3,6 88:5,8          52:2,5 55:18           195:20 196:11,13      146:11,15,17
       177:12,18 178:8        115:13                 196:16,18             147:3,5,10 148:6
       179:1 181:17         archaic 159:22         articles 52:3 53:13     159:1,4,5 176:17
       186:6                architecture 90:6        184:9                 179:2 182:21,23
     apath 80:6             archives 111:10        artifact 104:10         199:3 202:7
     apologies 224:17       area 21:16 25:12       ashley 1:4              210:18 217:23
     apparently 191:5         29:18 52:23 55:24    aside 27:8,15 32:3      218:14 222:20
     appear 62:22             72:19 90:7 100:12      87:12 125:16          227:8,11,18
       119:8 126:19           100:13,20 107:9        131:22 147:15       assigning 156:8
       128:20 135:1           107:21 110:7,22        201:13 218:11       assignment 146:14
       158:5 234:11           167:13 214:9         asked 28:21 29:4        153:2 154:4 234:2
       235:15                 221:2                  36:11 37:21 38:14     235:2 236:2
     appearance             areas 6:2,6,21           48:1,11,21 58:6     assist 86:23
       120:20 146:13          14:7 19:4 23:8         82:10 96:24 99:1    associated 17:1
       157:14 158:1,14        38:19,22 53:15         112:18 114:13         28:14 59:15
     appearances 2:1          69:24 70:2 97:15       175:4 176:9           176:19 177:13
       77:8                   97:16 98:2 103:6       222:11                178:9
     appeared 2:10,15         103:8,11,13,14       asking 39:8 58:8      associating 34:23
       77:4                   106:2,8 107:19         137:2 149:7,8,11    association 70:12
     appearing 125:4          109:20 111:3,3         151:9 193:8           73:23 74:3 78:5
       158:8                  166:18 167:16,19     aspect 123:9,12         80:22 81:8,16
     appended 235:11          215:23                 210:11 211:10         84:12 87:14,18
       235:18               argento 1:3            aspects 7:15 85:5       88:1,12 175:13,17
     applied 112:15         arises 163:6             105:10,12 177:8,9     176:2
     apply 25:23 26:1       arose 109:13           assaults 229:23       assume 5:8 6:1,20
       78:20 124:21                                                        10:3 13:8 79:9

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 246 of 288 PageID #: 1288
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 241 of 282 PAGEID #: 800


    [assume - bender]                                                               Page 5

       84:7 102:3 108:11     186:14              background 22:11      beginning 44:12
       153:14 158:8        authored 3:13,16        25:17                 51:4 54:9 59:8
       221:17 222:11         3:20 53:19,20,24    backgrounds             89:13 91:2 97:11
     assumed 17:13           55:5 64:7,8 95:19     142:7                 184:2 188:21
     assuming 200:14         138:16 184:17       bald 90:21              217:4
     assumption 46:12        189:2               barriers 91:14,24     begins 132:4
     asylum 34:16,20       authoring 84:18       based 10:23 30:13       138:22 140:8
       35:3,4              authorize 235:11        48:4 62:16 73:11      184:24 185:9
     atlas 99:18           authors 84:19           73:15 74:19 84:6    behalf 2:10,15
     attached 235:7          179:22 180:12,14      85:6 96:22 97:4       26:10 45:20 86:21
     attacks 229:9         autistic 164:16         101:17 128:15,19      87:4
     attempt 71:3          auto 122:17,17          137:8 146:12        behavior 55:24
       190:13,14 192:3     autopsy 98:4            159:2 172:21          81:21 111:10
     attempted 116:16        103:24 104:4          205:1,22 214:22       118:19 119:4
       116:18 191:16         109:6,7 163:11      basic 5:15,21           122:11 178:20
       192:11              available 62:18,24      67:11                 188:11
     attempts 54:10,12       97:22 111:10        basically 25:4        behaviors 12:2
       189:20 191:18,21      122:22 137:9        basil 1:3               177:2 227:13
       191:22              ave 233:1             basis 63:9,12,13      beings 229:20
     attend 75:4           avenue 2:8              63:14 75:24 95:10   belgium 105:13
     attendant 8:16        awaiting 14:23          96:3 122:4 175:1    belief 152:21
       57:10 143:14        aware 32:17 75:16       175:9,12 211:20       203:5 219:6
     attention 129:12        113:24 116:24       bathroom 18:7         believe 39:14
     attenuate 192:10        117:3 118:5,15        29:24 30:2,2,3        40:19 59:20 76:8
     attenuates 90:13        119:23 120:13         31:1,4 34:8 90:23     76:20 81:20
     attorney 4:9 28:17      145:4 147:24          168:6                 127:15 135:4,10
       31:18 32:15 48:14     158:18 164:8        bathrooms 30:8          140:18 144:13
       90:18 231:18,19              b              91:2 195:23 196:7     152:22 188:19
     attorneys 31:22                               196:14                193:22 194:6
                           b 50:3 51:18,21,23
     attributes 158:3                            batting 90:15           197:5,14,21,23
                            52:14 196:10,12
       176:20 177:2,14                           bauer 16:24 17:14       201:21 202:5,17
                           baby 123:18
       177:15                                      189:16                203:12,16 205:6
                           back 14:20 23:6
     atypical 3:10                               bc 216:23,23            206:1,4,18,22
                            44:5,12,21 50:16
       130:7                                     beard 90:21             209:12 211:3
                            51:22 88:16 109:6
     aunt 216:11                                   112:22                217:21
                            110:9 111:17,19
     australian 59:20                            bearing 136:9         bell 45:15
                            116:9 118:16
     austrian 105:15                               137:1               belong 78:22
                            120:3 140:21
     authentic 121:3                             beautiful 228:20        121:24 145:22
                            146:6 156:5 187:2
       228:20                                    beautifully 113:1       176:3
                            188:12 206:15
     author 94:22                                began 14:11 19:11     bender 42:18
                            216:19 223:24
       148:24 180:16
                            224:8,16 233:15
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 247 of 288 PageID #: 1289
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 242 of 282 PAGEID #: 801


    [benjamin - brain]                                                            Page 6

     benjamin 216:12        birth 48:3,7 59:17   17:10,17,19 21:19   block 68:12
       217:17,19              60:4 103:9 105:23  21:21 22:6,10,16    blocking 5:22
     benjamin's 216:11        106:20,23 110:2    28:19 32:1 42:2,6   blood 11:8 174:20
     bentz 59:22,22           116:9,11,19 117:2  43:13 44:21,22        174:23
       60:17,19               117:16,19,20,23    46:9 48:16,17       bockting 93:3,4,4
     best 4:23 18:4 19:8      118:7,8,16,17      49:19,23 58:5       bodies 107:17,17
       31:18 76:18 85:1       119:1,14 120:2,4,6 83:2,15,24 84:4       107:17,18,19
       116:12 118:3           121:4 124:7        85:8 87:11 95:22      122:12
       171:24 224:4           126:11,17,17,20    96:16 100:19        body 120:21
     beth 1:20 2:22           127:3,7,19 128:14  101:23 109:3          124:12 142:12
       231:3 232:8            128:20 129:4,10    111:17,18 116:1       145:22,23 166:7
     better 25:14 76:21       129:14,16,19,21    116:23 127:12         178:20
       89:10                  129:22 131:10,11   128:16 129:24       bonham 2:7
     bi 75:14                 131:14 134:12,20   130:3 132:10        book 54:9 58:18
     bibliography 3:7         135:9,15,19 136:8  136:5,23 138:6,9      95:7 98:22 153:12
       16:15,18 50:4          136:16 137:1,3,10  138:12 140:17         153:13 188:6
       51:3,24 52:4           137:14 139:5       149:7,17 150:17       216:14
       53:18 54:7 57:21       141:7,19 142:14    151:5,22 153:6      books 52:3 53:13
       59:14 66:18 106:4      146:11,15,17       155:6 157:20          53:23
       106:13 196:3,4         147:5 148:12       161:24 162:14       born 127:22
     big 107:4 169:15         150:11,18,20       163:20 164:22         142:12 155:19
     bigger 113:23,24         151:6,14 155:22    165:19 167:1,17       159:7,10,14 166:7
     billed 49:17             156:8 159:2,6,13   168:7,20 169:2,13     195:9,14,16 225:8
     binary 147:5             164:2,3,6 176:17   169:16 170:6        boss 112:17
       148:2,4,8,11,16,20     179:2 182:21,23    172:2 173:19        bottom 61:23
       149:2 150:1,7,10       194:23 197:7,17    174:6 175:8,21        86:11,14,17 91:11
       151:6,7,23 152:1,4     198:2 199:3        176:1 178:7,22        114:24 176:10,13
       152:12,22 153:24       201:24 204:14,23   181:14 182:4          176:15
       210:13,22 211:10       205:6,10,22 206:2  183:1,18,23 187:6   box 176:15
       211:15,16 226:14       206:4,20 207:1     187:15 194:20       boy 147:11 148:1
       226:15                 210:18 211:14      197:13,22 198:9       148:4 183:21
     biologic 95:10           217:23 221:13      200:11 202:12       boys 177:3
       96:3                   222:5,7,21 226:2,5 203:4,15 204:1,11   brain 55:1,8 64:15
     biological 96:8,11       226:7,11,16 227:8  204:21 205:16         90:6,7 94:23
       96:13 143:7            227:11,18 228:21   206:15,16 215:22      97:15 98:2 100:1
       176:18 177:8,13      births 128:12        221:4 223:16,19       100:2 101:5
       179:3 180:9,21,24      209:19             224:22 226:18         102:11,18,20
       181:2,10,16,17,21    bit 10:16 35:11      227:21 228:1          103:1,2,4,8,11,24
       182:9,16 183:3,9       89:23 109:6        230:4                 104:3,11,12
     biologically 96:22     blake 2:12 3:4 4:7 blind 10:18             105:10,11,16
       97:4 163:9             4:8 16:17,21 17:4                        106:2,5 107:2,3,4

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 248 of 288 PageID #: 1290
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 243 of 282 PAGEID #: 802


    [brain - categories]                                                           Page 7

       107:7,9,16,20,22     bullet 149:24          73:12,15,16,19       101:14,17 112:7
       108:1,3,3,4,5,19     bullying 90:3          74:8,10,12,17,20     112:10,13,14
       109:9,12,20,21,22    bunch 53:13            75:19 76:7 80:18     113:12,20,24
       110:1,7,22 159:15    burdensome 227:3       80:20 82:6 83:8      114:8,10,11,17
       161:6,14,14,15,15    business 4:24          83:11 84:11,14,20    119:10 126:18
       163:3,3,23 164:1,1   butcher 99:22          84:22 85:3,4,11      152:5 155:7,18
       164:16,19 165:3,5             c             87:2,3 90:10,12      156:15 157:9
       165:8,9,14 166:20                           91:14,24 92:5        189:15 199:6
                            c 4:6
       166:21,22,23,23                             93:24 97:10          206:18 233:6
                            c.s.r. 232:9
       167:3,8,13,16,22                            148:19,24 149:22     234:3 235:3
                            c.v. 3:7 16:11
       167:23 170:20,24                            150:6 152:6,13     cases 15:16 17:23
                            ca 233:24
       171:3,4,9,11,16                             175:19 192:9         18:4,7,8,11 19:3,4
                            calfee 2:12 4:9
     brain's 110:20                                201:5                19:12,17,21,22,24
                            calfee.com 2:15
     brains 95:1 105:21                          career 26:5 52:20      20:2,14,16,21
                            call 33:5,5,6 55:2,3
       165:9,12 166:5,15                           53:9 115:12          21:22 22:12,17,18
                              68:15 135:8,14
     brake 228:24                                careers 75:6           23:1,12,18,24 24:3
                              168:24 217:24
     branch 216:8                                carefully 153:9        24:5 27:8,16,19,21
                              220:11,13,14
     breach 27:3 29:1                            carillo 107:1          27:22 28:8,11,21
                            called 1:17 4:4
     breached 26:21                              carolina 41:15         29:5,10,19,20,24
                              14:17 16:11 36:9
     breaching 28:17                             carries 88:18          30:2,3,4,4,18,23
                              37:1,16 44:2 77:7
     break 5:16 44:15                              114:24               31:1,1,20 33:13
                              118:20 192:15
       44:19 82:20                               carry 35:1             34:9 35:9,13,18
                              194:17 212:21
       111:13,15 168:1                           case 4:16 7:3          36:8,12,15,19,24
                            calling 108:11
       168:14 206:10,13                            10:17 13:5 16:11     37:4,10,11,13
                            callosum 167:22
       223:18,20,22                                16:11 18:6,23        38:10,13,14,16,16
                            calls 46:3 127:8
     breaker 44:9,10                               19:19 20:11 21:2     39:14 40:5,10,15
                              128:9 150:12,22
     breda 1:4                                     21:2,3,4,5,8,10,12   40:20 41:4,11
                              157:15 161:19
     brief 44:15                                   21:15 24:12,19       42:8,20,22 45:5,7
                              164:20 165:17
     briefly 51:1,21                               26:9 27:7 29:12      46:7,18,20 47:3,5
                              197:9 202:1,19
       130:23 154:11                               30:2 31:11 32:21     47:9,16,17,18,18
                              204:5,15
       188:20                                      32:22 34:10 35:7     47:19,20,21 112:2
                            canada 17:3
     bring 21:21 44:7                              35:22,23 36:1,17     113:16 114:3,4
                              193:17 194:4,17
       124:11 131:8                                37:8,11,23 38:5,24   147:5,12,13,15
                            canadian 193:20
       181:21 182:9                                39:1,10,24 40:4,12   157:2,5 160:23
                            candy 14:20
       229:6                                       40:12,13,13 41:1     168:18,22 169:7
                            capacity 1:7,9,11
     broad 9:19 60:1                               41:15 42:3,4,11,13   190:3 207:17
                            caption 86:14
     brought 10:14                                 42:16,18 43:17       223:2
                              180:3
       26:11 57:2 132:2                            44:5,11,23 45:1,9 castration 122:17
                            car 229:19
     broussard 112:6                               46:21 47:22 48:24 categories 152:20
                            care 3:8 26:22
     bstc 106:5 110:22                             50:13,21 57:23       153:19 187:24
                              27:3 54:8 69:14
       110:23                                      63:11 65:1 96:8
                              69:15 71:4 73:10
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 249 of 288 PageID #: 1291
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 244 of 282 PAGEID #: 803


    [category - circumstance]                                                         Page 8

     category 47:17          226:5,8                118:9,11 120:10      child's 207:1
       121:24 122:3        certification 70:2       140:8 141:21         childhood 90:3
       147:9 148:6 153:1     70:4,6,21 71:1         150:19,21 151:16       118:20
       154:3,4 161:18        72:18 73:8 76:4        151:17 186:7,9       children 3:16,19
     cause 104:11            234:1 235:1            200:7 205:7 222:1      93:14,17,19,19
       207:20 219:22       certified 1:21 70:5      225:5                  118:18,23 119:2,7
     caused 24:9 64:14       71:13 231:3          changes 54:11            119:11,12 123:15
       109:14 229:20       certify 231:5            85:20,21 86:24         125:17 179:19
     causes 48:9 54:20     cetera 72:16,16          109:14,18 195:10       184:15
     caveat 5:17             74:2,2,3 75:11         195:18 202:14        choice 148:2,3,11
     ce 75:3,10 76:1         91:15,16 92:10,10      233:12 234:7         choose 53:6
     center 2:8,13           112:22 140:14,14       235:7,9                198:22 199:1,4,14
     certain 12:2 13:13      143:16               changing 194:1,1         200:2,3,18
       14:6 29:15 78:18    challenge 39:4,11      chapter 55:1,4,8       christine 142:3
       85:5 91:15 103:6      39:15 40:1 41:5        64:3,7,16,17 194:7     216:14 218:1
       103:14 107:19       challenges 94:2        chapters 80:3,8        chromosomal
       110:1 111:2 125:1   challenging 40:7       characteristic           154:22 158:4,6,12
       138:5 165:8         chance 193:11            104:24 147:8           160:13 162:18
       168:10,11 185:24    change 14:18 48:3        158:10 205:14          169:23 170:9,17
       197:24 198:7,8        54:10,19 55:18         226:9                  211:18 214:7
       200:23 201:6,9,19     56:13,19,23 57:2     characteristics          223:5,11
       201:22 209:20         57:14,17 87:5          119:19 155:21        chromosome
       210:17 211:5,6        95:1 102:17 104:8      156:3,4 178:21         169:17 208:1,7
       212:16,19,24          104:11,12 110:20       222:6                chromosomes
       214:23                111:6 113:17         characterization         121:6 156:20
     certainly 62:24         114:5,11,18,21         43:12                  157:4,13,24
       173:21 181:11         122:11 130:18        characterize 27:1        176:20 187:24
     certainty 40:24         134:17,23,24           29:10 82:14            204:3,9 207:18
     certificate 48:4,8      135:2,8,13,21        characterized            208:24 210:14
       71:12,18,20 75:18     142:2 145:23           57:9,18 217:15         222:1,13 223:2,7
       126:12,17,18,20       190:3 197:7,16       chart 142:17,19          225:3,5,7
       136:9,16 137:1,4      198:1 199:23         check 160:10           chronologically
       139:5 151:7,14        201:23 203:7           213:2                  66:14
       194:24 197:17         204:3,9,13 205:5,8   chelsea 41:2           chronology
       198:2 201:24          205:11 216:20        chester 2:8              218:11
       205:22 226:17         217:1 225:3,7        chicago 1:23 2:4       circles 168:6,8
       231:1 235:11          233:13,14 235:8        35:12                circuit 149:20
     certificates 148:12     236:3                chicken 163:13           209:4
       150:11,19,20        changed 55:13          chief 1:10             circumstance 12:8
       197:8 205:6 206:3     99:2 114:16          child 62:10 91:20        173:1,9 210:22
       206:5,20 222:5        116:20 117:9           119:8,9,20 128:15

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 250 of 288 PageID #: 1292
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 245 of 282 PAGEID #: 804


    [circumstances - concept]                                                      Page 9

     circumstances         clinician 139:1,12    coming 85:12          complement
       23:17 24:9 118:10     140:20              commencement            211:18
       131:16 209:18       clinicians 145:4        231:6               complete 122:16
       211:14              close 22:9            commenting              216:21
     cisgender 26:2        closer 16:2 17:22       141:12              completed 190:15
       134:8                 33:4,7 119:17       commission              233:15
     cisgendered             144:15                234:19 235:25       completely 229:7
       125:20 126:8        clothing 178:20         236:25              completing 189:18
       135:20              cme 75:9              committed 228:12      complex 104:24
     citation 16:23        cmv 1:6               committee 70:18         229:17,18,20
     cited 16:22 17:11     code 5:4 113:4,8        70:24 71:3,21       complicated
     citizens 127:17       cognition 123:14        72:2,5,6,10,14,20     103:18 104:17
     civil 1:18 2:7,8        123:16                73:5 74:1,19,24     comply 113:3
       16:14 234:5 235:5   coin 125:23             79:3                component 59:11
     claim 28:12 29:5      coined 217:19         committing              60:9 61:5,12
       43:23               coleman 93:4            190:11                95:21 122:3,9
     claims 28:24          collaborated 55:7     common 127:15           123:4 124:4
     clarification 76:12     100:14                137:24 140:11         155:20 162:6
       83:20               collaboration           188:9                 167:3 172:7 175:2
     clarify 9:22 50:8       32:16 101:13        commonly 145:18         175:10 210:14
       168:17,18 229:14    colleague 55:5        communicates          components 59:7
     clarifying 45:18        64:8 90:17 105:18     178:19                107:3 121:20,22
     class 108:6 114:21    colleagues 54:24      communications          160:7 162:5 172:6
     classes 75:12           63:6 72:23 183:12     48:15 79:23           172:23 190:9
     classification        collect 4:21          community 82:3          211:21 213:23
       152:23 154:1        collection 187:1        86:22 132:21        comport 46:14
       220:4 229:14        college 74:2 90:16      133:6 134:1           124:8 151:18
     clause 162:3            91:3 196:6,14         188:23                215:12
     clear 41:3 67:3       columbus 2:14         companies 28:9        composite 121:20
       74:11 82:23         column 132:4,12       company 29:6            123:5
     clearing 17:15        combination           compatible 207:19     composition
     clearly 188:15          207:17              compensated 49:4        160:14 162:19
     clerically 210:20     combining 33:23         50:21                 169:17,23 170:9
     cleveland 2:9         come 23:6 113:7       compensation            170:17
       233:2                 198:11                49:10 50:19         compound 139:22
     client 228:5          comes 60:17 116:3     competence 13:13        151:8
     clients 86:21,23      comfortable           compiled 127:19       comprise 160:7
       94:1 96:6             117:14 159:4        complaint 65:1,13       214:19
     clinical 10:6 14:4    comfortably             66:12,16 205:17     concept 111:4
       68:14 70:8 123:8      202:10                205:23                129:19 144:11
       207:20 221:1                                                      182:13 215:4

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 251 of 288 PageID #: 1293
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 246 of 282 PAGEID #: 805


    [conception - correct]                                                         Page 10

     conception 207:15       concordance          conformed 141:18      content 218:12
     concepts 187:10           60:13              conforms 222:20       context 10:15 18:9
       187:20                concordant           confuse 187:19          23:12 35:14 38:10
     conceptual 56:16          121:23 160:2         227:14                41:7 186:20 188:3
       215:10                concrete 11:12       confused 212:13       continue 199:2
     conceptualize           concur 175:14        confusion 5:23        continuing 75:7
       217:7                 concurred 224:19     congruent 90:13       continuum 152:19
     conceptualized          condition 57:6,9       189:20 192:9          153:18
       152:19 153:18           59:8 61:5 81:20      202:8 203:13,18     contribute 54:24
     conceptualizing           81:21,23 118:19    connection 32:9       controlled 102:7
       225:13                  122:14 125:7         66:5 67:4             195:4,8 196:23
     conceptually              130:17 140:3       connotations            197:2
       56:18                   141:5 142:9          227:16              convenient 123:10
     concerned 112:23          146:19 218:16,20   consensus 210:16      converge 142:23
       143:22 169:12           218:22 219:21        211:1 212:1 213:1   conversation
     concerning 112:14         220:14,15,23       consider 81:13,15       158:9 171:14
       231:8                 conditions 147:23      81:17 82:5,8 90:3     187:23
     concerns 102:14           159:7                101:24 146:1        conversations
     conclude 48:7           conduct 65:9           167:12                75:24
       189:24,24               105:7 206:23       considered 51:17      convince 173:22
     concluded 219:14        conducted 65:19        52:13 93:8 102:7    cook 1:22 14:15
     concludes 95:8            110:18 189:5       considers 177:3         231:5
     conclusion 46:4           193:14             consistent 111:7      copy 50:2 51:2
       61:6,7 64:18          conferred 189:21       157:13 158:1,13       153:11 207:6
       127:9 150:13,23       confessions 153:12     170:13,16           core 75:4
       151:10 165:21           187:16             constantly 44:14      corner 86:11
       190:5,6 197:10        confidential         constitute 115:5      corpus 167:22
       198:4 202:2,20          136:10             constitutes 231:13    correct 5:11 6:11
       203:10,21 204:16      confidentiality      constructed 177:1       7:20 11:9,10 13:3
       208:4,14,21             29:2               consultant 38:2,3       13:19 17:9 18:21
       209:10 218:23         confirm 51:2         consumers 212:24        19:2,21 21:24
     conclusions               119:13             contact 4:22            24:1,2,4 26:3
       165:19 209:6          confirmation 18:6    contain 56:20           33:24 36:18 37:18
       210:6,9 213:4,7         27:11 99:16        contained 58:17         41:13 44:1 51:8
       214:8,11 215:2        conflated 55:22      contains 54:9           52:10,11,17 53:11
       218:7 219:10,20         188:9                58:18                 55:15 60:8 63:18
       221:9,24              conflates 55:21      contemplates            64:20 66:17 69:2
     conclusive 174:23         227:12               190:11                70:13 71:16 72:3
     conclusively            conflicts 137:5      contemporary            74:16,21,24 75:9
       213:11                conform 134:12         138:23                75:15 78:10 80:2
                               174:10 200:7                               85:15 87:19 89:1

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 252 of 288 PageID #: 1294
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 247 of 282 PAGEID #: 806


    [correct - defendant's]                                                           Page 11

       89:5 91:3 93:18        counsel 4:22 30:14    credible 225:16        cyp17 60:19
       100:22 101:3             31:14 32:24 35:10   credit 75:2,2,9,10              d
       102:2 108:13,16          51:5 65:23 67:4       76:1
                                                                           d 3:1 4:6,14
       112:5 113:18             224:1,17 231:18     credits 75:3
                                                                           daily 202:9
       114:12 116:6             231:19              crisis 142:24
                                                                           damaged 164:16
       126:21 127:21          counseling 94:1       criteria 7:17 8:3,4
                                                                             229:12,13
       129:17 130:13          count 20:17 32:11       8:6 9:18 12:7 25:5
                                                                           dance 184:2
       131:13 135:23            32:12 72:8 75:13      25:22,24 26:1
                                                                           data 187:1
       137:15 147:12,20         160:9                 57:12 125:8
                                                                           date 49:17 62:16
       161:3 162:8,20         counted 110:10          185:24 201:9
                                                                             233:8 234:3,9,19
       170:12 174:20          counting 40:4           214:23
                                                                             235:3,13,25
       176:4 177:16           country 34:22         criterion 156:7
                                                                             236:20,25
       186:5,11,18              35:3                critical 156:7
                                                                           day 104:18 234:16
       189:16 192:19,21       county 1:22 14:16     criticism 109:13
                                                                             235:22 236:22
       193:18 199:5,23          231:4 234:10        cross 3:4 215:10
                                                                           days 233:18
       203:19 204:24            235:15                217:7
                                                                           dead 104:6 169:13
       205:11 210:4           couple 16:7 35:17     crystalize 119:17
                                                                           deal 91:12 96:3
       211:15,22 214:1          168:18                119:21
                                                                             97:1 146:1
       216:2,17 224:21        couples 3:9 130:6     crystalized 140:21
                                                                           dealing 19:24
       229:16                 course 50:14            141:13
                                                                           dear 233:10
     correction 41:5            52:20 53:2,4,5      csr 2:22 232:8
                                                                           death 24:16
       42:20 47:18,20           67:23 91:21 93:24   cultural 85:7
                                                                             228:24
       114:6                    102:18 113:5,23     cultures 177:9
                                                                           debut 86:2
     correctional 17:24         115:12 122:13         217:5
                                                                           decided 220:7
       20:1,3 74:1              167:18 189:13       curious 78:4
                                                                           declined 38:15
     corrections 41:8         courses 71:6 75:4     current 76:17,20
                                                                           decompensation
       43:3 44:1 45:1         coursework 71:5         85:7 98:7 99:7,7,9
                                                                             122:17
       233:12 235:17            71:11               curricula 55:10
                                                                           decrease 189:19
     correlate 228:9          court 1:1 42:12,13    curriculum 72:2
                                                                           dedicated 68:7
     correlated 227:1           42:20,22 43:1,2       72:15,18 74:20,23
                                                                           deed 234:14
     correlation 165:7          44:3 45:11 113:20   cursory 128:3,5
                                                                             235:20
     correspond                 224:3 234:7           128:17,18 129:5
                                                                           deemed 233:19
       170:21                 courts 1:19             129:14 205:1
                                                                           defendant 28:6
     correspondence           coverage 28:12        cut 228:24
                                                                             35:8,20,23 38:8
       159:24                   29:7,13             cutting 168:12
                                                                             40:11,18,21 42:9
     cortex 167:13,21         covered 67:10         cv 1:5 5:7 15:14
                                                                             43:21 45:23 47:5
     cortical 97:17           cpap 194:7              16:8 20:20,21
                                                                           defendant's 42:11
       103:15 107:4           created 57:11           21:22 50:3 51:3
                                                                             49:21 50:1 65:2
       166:17                   73:18                 67:8,11,13 76:14
                                                                             66:4 84:1,2,6
     cortisol 143:17          credibility 11:19       88:16 94:7
                                                                             130:1,5 132:8
                                                                             136:1 138:10,14
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 253 of 288 PageID #: 1295
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 248 of 282 PAGEID #: 807


    [defendant's - diamond]                                                        Page 12

       142:17 149:18,22    department 1:8        desired 132:19        development
       175:22 176:7          4:10,18 16:14       desires 130:18          91:18,20 92:3
       179:13,16 183:19      41:5 44:1 48:2      desk 229:3              94:19 119:6
       184:13 188:12         233:22              despite 150:6           155:21 161:14,15
       196:12 207:3,6      depending 53:4,5      detail 5:13 93:23       163:3 164:1
       224:9               deponent 67:24        detectable 163:9        208:18
     defendants 1:14       deposed 15:17           163:10 226:2        developmentally
       2:15 18:18 36:15      21:15               detected 161:23         143:22 164:16
       37:22 46:8,19       deposition 1:16       determinant           developments
     defender 153:12         5:8,15,22 21:7        124:18 125:13         16:8
       187:17                30:22 37:15 50:14     172:18              deviation 155:8
     defense 26:10           51:5 58:9 59:2      determination         diabetes 98:7
       35:10,12 36:10        112:4 184:3           75:22 119:4         diagnosable 7:16
     deficit 111:4           188:21 231:10,15    determine 6:18        diagnose 116:4
     define 125:2            233:8,11 234:1,3      7:24 129:2 137:12     137:21 174:19
     defined 133:3           235:1,3               141:5 206:24          198:18
       146:23              depositions 1:20        225:3               diagnosed 117:21
     defines 185:1,14        5:9 50:13 96:6      determined 44:7         124:2 139:15
     defining 104:23       depression 6:17         120:21 121:5,8,11     166:12 220:24
     definitely 181:13       7:22 8:20 9:19        121:14 122:6        diagnoses 7:16 9:1
       219:18                143:15                127:24 207:16         9:2 10:1 12:3,7
     definition 124:24     depth 89:24             211:17                25:10 186:1
       148:8 167:8 221:3   describe 91:6         determines 128:7      diagnosing 125:8
       221:5                 129:13 218:21         147:9               diagnosis 6:21 7:4
     degree 13:13,18       described 36:2        determining 173:2       7:8,10,21 8:9,23
       13:24 14:22 75:8      123:5 205:1           174:14 207:18         9:4,6,11,17 10:3,6
       87:24 102:6 125:1     217:21              detransition 117:6      11:16,19,21,24
       166:8               describing 167:4      detransitioned          24:22,23 25:3,5,15
     delay 140:5           description 3:6         117:4,5,12            25:18 56:17 57:12
     demasculinize           79:7                detransvestism          115:9,17,23 116:5
       149:16              descriptive 55:1        217:24                123:7 173:21,24
     demasculinized        designated 70:7       deutsch 93:4            174:9 196:24
       103:12                210:20              devastating 169:3       197:5,14 198:20
     demonstrate           designation           develop 110:21          198:21
       78:16,22              124:18 125:13         156:1 208:3,7,13    diagnostic 7:17
     demonstrating           172:19 174:10         208:19                184:24 185:10
       189:9                 210:21              developed 22:22         214:6 220:12
     denied 31:3           desire 134:17,18        229:4               diamond 60:23
     denmark 216:19          134:23 135:7,13     developing 14:13        61:6,15,19,22
       216:20                143:6 166:11          64:15 208:2,2         62:21,23 63:5
                             185:2,15 186:16

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 254 of 288 PageID #: 1296
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 249 of 282 PAGEID #: 808


    [dictate - document]                                                          Page 13

     dictate 155:18        digested 52:19         205:21 206:2        disposed 37:24
     die 144:2             digit 97:23 106:19   disclosing 31:17      disposition 152:24
     died 106:20           dimorphic 98:2       disclosure 3:18         154:2
     differ 106:3            103:11 104:23        93:18 184:14        distillate 191:24
       165:10,11 166:15      106:6 109:21,22      198:16,17           distinct 152:20
       166:16,17,17,18     diplomat 70:8        discomfort 142:14       153:19
       166:19 177:9        diplomate 70:14      discourages 149:1     distinction 96:12
       186:2               direct 3:4 224:2     discoverable            148:1 179:6,11
     differed 24:11        direction 9:4          167:5               distinguish 39:20
     difference 7:7,9        231:12             discovery 65:7        distress 19:17
       8:15 56:16 131:12   directives 87:3      discriminated           57:13 123:8 124:9
       165:16 166:24       directly 95:1          22:21 24:18 93:21     219:22 221:1
       176:11 190:7          231:20             discrimination        distressing 146:19
     differences 55:2      director 1:8 4:17      18:1 20:7 22:22     district 1:1,1,19
       94:23 103:5 107:6     16:13 75:23          22:24 47:19 89:22   dive 5:6
       107:23              directs 208:2,12       90:19 91:15,24      diverge 76:22,23
     different 7:23 8:2    disability 229:11      92:12 93:6,11       divergence 124:16
       19:4 24:18,19,20    disabled 164:16        113:11                162:2,17 172:16
       24:23 25:8 26:1       229:7,15           discriminatory          174:7
       32:8 52:3,9 56:13   disagree 209:11        91:6                diversity 6:7 13:2
       56:17,18 60:22        209:12,14,19       discuss 54:13,17        13:6 14:14 18:20
       61:10 80:8 85:17      210:8,10,12          94:8,23               19:1,6 20:8,13
       97:15 103:7 108:1     211:12,17,23       discussed 36:17         21:16 22:18 23:13
       108:4 109:8           213:7 214:2,17       66:19 116:12          23:19 24:4 25:13
       129:19 137:8          215:12 217:14        214:24                26:8 27:24 34:13
       140:12 165:5          218:19 219:2,9     discussing 92:18        35:24 38:11,12,16
       166:7 167:6,15,15   disagreed 38:7       discussion 82:18        40:22 52:24
       177:9 186:20          211:9                97:13 100:17          215:16
       187:10,20 192:17    disagreeing 219:5      144:24              divides 167:22
       202:23,23           disagreement         dismissed 108:6       divulge 76:22,23
     differentiate           211:20 214:6       disorder 6:10 8:3     doctor 68:18,22,23
       144:16              disavow 187:7          8:18 18:3 22:23     doctoral 15:6
     differentiation       disciple 216:11        23:8,24 24:7,10     document 49:21
       209:16 210:3        disciplinary 80:16     56:12 57:5 62:2       50:6,9 84:2,7 86:9
     differently 182:14    discipline 78:23       70:9 118:20           112:18,20 114:2,6
     differs 7:16            78:23                210:19                114:12 126:22
       118:23 177:21       disclose 41:14       disordered 57:4,7       130:1 132:3
     difficult 89:6          49:8               disorders 6:18          138:10 151:20
       190:20              disclosed 26:9         7:16 8:21 9:21        153:4 175:22
     difficulty 32:14        30:15 36:12 37:3     209:15 210:2          179:13,15 183:8
       40:23                 37:4,5 50:4                                183:19 195:4

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 255 of 288 PageID #: 1297
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 250 of 282 PAGEID #: 809


    [document - entirely]                                                           Page 14

       207:3,8 228:13,21    driven 17:2             122:20,21 123:3      elementary 79:11
     documentation          driver's 21:5           144:2 166:3,12       elements 173:15
       192:4 195:19           194:16,17             223:6,6              eliminate 91:23
       212:2 215:8          drop 176:10                     e            elizabeth 2:7 32:3
     documented             drugs 35:1                                   else's 132:24
                                                   e 3:1 4:6,6,14,14
       191:18 211:16        dsd 209:23 210:2                             email 233:17
                                                     59:14 224:6
     documents 17:7           213:8,11,15 214:4                          emerge 119:19
                                                   earlier 26:5 34:7
       18:2 22:3 49:9         214:13,14                                  emery 219:14
                                                     98:11 134:11
       50:10,11 53:13       dsm 7:19 8:4,6,22                            emotional 19:17
                                                     211:21
       66:13 86:24 87:6       9:21 25:6,23 56:7                            19:17 219:22
                                                   early 19:14 97:21
       90:13 96:19            56:10,20 57:9                              employed 31:22
                                                   easier 33:2
       113:18 126:14          58:7 59:3,8 60:14                          employee 231:17
                                                   easiest 199:12
       141:9,10,14 151:2      60:15,18 61:11                               231:18
                                                   easy 126:3 199:13
       151:15 189:21          62:17,23 63:19                             employer 113:10
                                                   ebonham 2:10
       190:3 192:10           185:1,13,18,19                             employment 18:1
                                                   edited 98:23
       194:10 195:1,11        186:10 214:23                                20:7 68:16 113:11
                                                   edition 58:10 99:6
       195:18,21 202:15       221:2,5                                    enacted 41:18
                                                     185:1,13
       203:2,8,14,18        dues 76:19 78:2                              encapsulate 22:24
                                                   editors 99:2
       207:11 226:24        duly 4:1,4 231:7                             enclosed 233:11
                                                   educate 71:3
       228:8,8              dysphoria 6:22                               encourage 74:6
                                                     86:21 184:5
     doe 1:3                  7:1,4,11 8:6,12,16                           152:10
                                                   education 70:17
     doing 14:8 19:11         8:24 9:5,6,12                              encroach 29:1
                                                     70:23 71:2 73:14
       58:23 68:9 105:13      54:14 55:3,13                              ended 37:22 114:2
                                                     74:18,23 75:7
       105:16 112:16          56:4,5,9 57:8,19                           endocrinologist
                                                     76:8 79:17 81:23
       113:1                  59:16 60:13 62:9                             69:4,6,21 83:14
                                                     91:11
     dolls 119:9              63:8,12 64:6,14                            endocrinologists
                                                   educators 70:22
     dormitories 196:1        90:14 94:12 95:4                             71:6 83:4,10
                                                     79:6
     dozen 32:13              97:13 99:17 115:3                          endocrinology
                                                   effect 102:10
     dr 16:23 64:24           115:9,18,23 116:5                            69:5 73:5 98:7
                                                     189:22 195:20
       65:3 66:11,19,20       120:19 123:1,7                             endorse 76:5 85:3
                                                   egg 163:13
       101:4 102:23           124:3,6 125:9                              endorsed 73:22
                                                   eight 19:4
       168:21 207:7           130:15 140:10,15                             74:23
                                                   either 12:1 28:12
       211:24 222:12          143:9,13 145:10                            endorses 73:10
                                                     31:22 33:13 42:11
       224:9                  145:11 146:19                              enduring 123:12
                                                     69:22 79:20
     drafting 205:18          185:22 192:10,13                           ensue 57:11 91:8
                                                     153:23 176:18
     dramatic 228:16          196:24 197:6,15                            entered 203:23
                                                     179:3 207:16
     drastic 200:5            198:19 219:21                                235:9
                                                     222:18
     dress 113:4,7,7,8        220:11 221:6,12                            entire 102:22
                                                   elderly 142:24
     dressing 215:10          223:4 227:9,23                               234:5 235:5
                                                     144:8
       217:7                dysphoric 107:24                             entirely 121:13
                                                   element 81:18
                              107:24 122:10,10

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 256 of 288 PageID #: 1298
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 251 of 282 PAGEID #: 810


    [entirety - expertise]                                                            Page 15

     entirety 140:9            138:17 153:13       execute 190:12         experienced 23:6
       211:8                   168:21 233:8        executed 235:10          24:7 27:5 83:6
     entities 46:18            234:4,9 235:4,13    execution 234:14         146:18
     entitled 3:18 34:20       236:20                235:19               experiences 8:1
       138:15 184:14,22      europe 72:24          executive 75:22          25:7 57:13 90:3
     entity 44:24            european 80:5         exhibit 3:6 49:20        220:24 228:6
     epath 80:4              evaluated 44:14         49:22 50:1,24        experiencing
     epidemiologists           115:1,2,12,16         51:18,21,23 52:14      10:23 15:1
       219:14                  116:7,15              66:4 67:7 84:1,3,6   expert 3:7,21 4:16
     equilibrium             evaluation 3:10         111:19 126:15          6:4 15:16,19
       229:23                  12:12 70:8 130:6      129:24 130:2           17:21 19:11 21:1
     equivalent 194:16       evaluative 11:12        132:8 136:1            23:23 26:7,9 28:5
     erickson 123:22         evanston 5:3            138:11 142:16,17       28:17 31:9,13,17
       144:10                event 23:7              153:10 175:23          31:20 33:4,9
     ericksonian             everyone's 186:4        176:7 179:14           35:19 36:9,11,13
       144:11                evolved 227:7           183:20 188:12          36:15,21 37:1,3,22
     errata 233:13,18        evolving 57:3           196:10,12,13           38:15 39:10,24
       235:7,10,18 236:1     exact 75:23 153:22      207:4,6 224:9          40:7,16 41:1,15
     error 16:16,19          exam 128:21           exhibits 22:4,7          42:7,10,12,14 43:1
       206:19                examination 1:17        50:3,12                43:4,5 44:8 45:6,8
     especially 89:7           3:4,4 128:3 129:1   exist 217:4              45:19,23 46:10,21
     estrogen 217:2            129:11 231:7        existed 142:1            47:4,10 48:2 49:1
     et 4:17,18 16:24        examinations            217:24                 50:2 57:23 63:7
       32:23 59:18 72:15       65:20               exists 212:15            63:10 64:23 65:2
       72:16 74:2,2,3        examined 4:5          expanding 91:23          65:12 73:5 75:19
       75:11 91:15,15        example 6:15          expect 12:11             88:23 89:4 92:21
       92:10,10 112:22         24:24 41:1 79:2     expectations             96:17 101:14,16
       140:13,14 143:16        90:22 103:9           141:24                 102:1 111:20
       189:16 233:6,6          127:18 198:12       expensive 155:16         112:3 114:4
       234:3,3 235:3,3         199:17 228:11       experience 5:21          121:17 128:23
     etiology 54:14          exception 66:12         13:12 15:1 25:9        146:6 150:8
       55:2 64:5,9 92:23     exceptionally           25:17 44:13 68:14      164:10 168:23
       94:12,16 95:6           112:17                68:16 69:3,5           188:13 205:18
       97:12 99:4,17         excess 115:7            92:12 118:13           207:7 214:4 217:9
     etiopathic 98:9         exclamation 84:7        120:5 121:2            224:10
     etiopathogenetic        excluding 157:6         122:13 124:6,9,24    expertise 6:2 9:13
       95:4                  exclusion 18:6          130:19 137:6           13:5 14:13 18:11
     ettner 1:16 3:3,7         27:14                 141:11 144:15          18:16,19,24 19:5
       3:11,13,17,20 4:3     excuse 16:6 21:18       145:15 151:4,19        21:16 23:12,18
       4:14 58:14 93:2       excused 230:8           202:5,13 203:1,3       25:12 26:6,8
       93:13 97:19 130:8                             226:13,22              27:24 29:18 38:4

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 257 of 288 PageID #: 1299
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 252 of 282 PAGEID #: 811


    [expertise - five]                                                             Page 16

       38:7,12 53:15                  f          fearful 206:6            100:10,24 102:1
       69:1 100:10 101:9   f 151:6,13,17         features 173:18          105:14 215:13,24
       214:9 215:24        face 94:3 228:6       feces 229:3           fields 79:22
     experts 44:4          facilities 31:3       federal 1:18 16:14    figure 167:2
     expiration 234:19       195:22                40:17 46:7,17       figuring 12:22
       235:25 236:25       facility 30:4         fee 49:14 80:1        filed 36:3
     explain 24:8          fact 19:18 87:20      feel 38:4 177:7       financial 140:5
     explains 190:18         122:8 137:24          198:12 214:20       find 58:13 153:22
     export 111:20           141:9 187:9         feeling 142:4            165:15 196:5
     expose 206:7            207:10 213:9          152:8 214:18,22        233:11
     exposes 9:23          factor 143:19         feelings 143:15       findings 111:6,6
     exposure 106:18         173:2 174:14,14       144:14                 189:5 192:7
     express 123:8           191:9               feels 142:10          fine 10:14 21:24
       152:14 159:16       factors 3:18 17:1     fellow 70:7,14           23:22 30:11
       219:6                 93:19 143:3         felt 46:22 140:12        157:21 220:17,22
     expressed 88:23         184:15                140:12 142:15       finger 106:16
     expression 120:20     facts 10:17           female 59:17 60:4     fingers 32:11 72:8
       150:10 152:4        fails 152:23 154:1      90:22 103:10        finish 58:23 108:7
       177:23 178:1,18     fair 10:5,8 29:9,9      106:15,17 108:2,3   firm 32:24 35:12
     extended 229:11         46:12 69:19 87:16     109:12 112:21          35:13 44:12
     extensive 128:6         186:12 223:14         113:2,3,4,8 128:8   firms 31:21 32:18
       129:1,11            fall 6:22 7:10 9:12     129:3 146:12        first 4:4 14:12,19
     extensively 93:5        18:15,24 19:5         147:3 151:18           14:24 15:23 21:14
     extent 28:16 31:17      27:23                 152:23 154:13          54:8 64:3,16
       48:14 54:21 85:16   falling 18:14           158:24 159:21          86:20 92:11 98:3
       101:7,11 184:6      fallopian 208:19        171:6,18 172:10        112:6,7,16 120:17
     external 121:11       familiar 62:13,14       172:12,13 176:19       130:10 138:22
       128:3,13 146:13       63:4 102:3 105:16     178:17 179:4           139:8 142:18
       147:8,16 155:24       153:14                188:1 200:1            161:17,22 162:3
       156:6,11,16,18      familiarity 62:2        207:16 210:19          180:6 184:22
       157:14 158:2,10     family 25:1 62:8        211:10 217:2           199:13 200:24
       158:22 159:23         73:24 97:24           226:11 229:2           213:8 216:12
       161:4 162:24        famously 23:4         femaleness 160:1         221:10 224:8,13
       170:16 176:21       far 11:1 37:9         feminine 103:13          224:20
       205:2                 90:15 103:20          153:24              fit 153:1 154:3
     extra 51:4              157:9,11 218:11     feminized 109:21         161:17
     extremely 104:16      fear 54:17 93:11        109:23 110:2        five 22:13 30:16
       104:24 228:19         93:11 206:8         fetus 207:16 208:2       30:18 61:3 160:7
       229:12              feared 205:21         field 10:4,6 13:6        160:12 162:5
     extroversion 7:14       206:1,9               25:12 41:8 43:3        211:21
                                                   53:14 70:1 78:17

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 258 of 288 PageID #: 1300
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 253 of 282 PAGEID #: 812


    [fixed - gender]                                                             Page 17

     fixed 140:23           171:14 172:23         21:16 22:17,24       137:1,6 139:15,19
     fled 35:2              193:16 215:23         23:13,13,19,19       140:1,7,10,15,20
     flush 9:10             221:20,21             24:3,4 25:13,13      140:22 141:13,16
     flushed 85:19        fourth 55:4             26:7,8,17,18 27:11   141:18 143:4,8,11
     fmri 100:3,4         frankly 184:4           27:14,24,24 28:14    143:12,20 144:2,8
     focused 91:5           192:22                29:8,13 31:4         144:17,19 145:5,8
     focusing 105:6       free 12:21 234:14       34:13,13,19 35:23    145:8,15,19,20
     folks 19:18 117:1      235:20                35:24 36:7,8,16      146:3,19,23
       125:20 186:6       frequently 20:2         38:11,11,11,12,16    148:15,20 149:2
     follow 74:6,7          77:3,4 176:9          38:16 40:21,22       149:14 150:2,8,10
     followed 8:3         friction 199:12         41:10 48:4,8         150:21 151:2,24
     following 9:18       frolic 76:24            52:21,23,24 54:3,3   152:2,14,18
       132:17             front 50:10,11,15       54:8,11,14,18 55:3   153:12,17 159:3,9
     follows 4:5            51:15                 55:13 56:4,5,9,12    159:10,12,17
     followup 129:12      full 16:23 87:24        57:5,8,19 59:16      161:11 164:4,5,8
       230:4                90:21 138:22          60:4,13 62:2,9       164:17 166:3,8,12
     footnote 59:5        fun 77:5 78:4           63:8,12 64:5,13,18   170:4,7,8 171:5,16
       61:13,14           function 221:2          68:9 74:13,15        172:13,17,22
     force 144:7          functional 55:6         90:9,14 91:17        173:6,16 174:14
     forces 142:22          98:1 104:1 108:5      92:8,23 93:24        175:2,10,14,17
       143:7                208:6                 94:1,9,12,17 95:3    176:12,24 177:9
     foregoing 231:10     funny 77:21             96:19 97:10,12       177:15,20,20,21
       234:13 235:18      further 55:22           99:15,17 103:10      177:22,22,24
     form 125:7             103:22 178:15         107:24,24 115:3,9    178:9,16,18,19
     forming 51:17          223:16 230:3          115:18,23 116:5,8    179:7,12 180:22
       52:13              futility 54:11          116:20 117:2,8,12    181:3,8,8,8,16,19
     forms 68:15                    g             117:22 118:7,9,15    181:22 182:10,16
     forth 44:6                                   118:18,20,23,24      182:22,22 183:3,9
                          g.r. 16:24
     forward 233:15                               119:3,13,15,21       184:16 185:22
                          gather 4:21
     found 17:5 59:15                             120:1,2,3,8,9,19     186:17,19 187:9
                            189:14
       59:23 109:5,7                              120:22 121:2,3,18    187:16,20 188:11
                          gavin 42:1,2,3
       110:6 165:6                                121:23 122:2,6,10    192:10,13 194:2
                          gay 229:4
       189:17                                     122:10,15,20,21      196:24 197:5,15
                          gei 73:11,13 74:18
     foundation 149:5                             123:1,3,3,7,9,24     198:12,18 200:7
                          gender 3:19 6:7,7
     founding 70:21                               124:2,3,6,8,11,17    202:6,11 204:2,10
                            6:22,24 7:4,11 8:6
     four 6:21 13:24                              125:1,4,9,12 126:2   204:12 205:4
                            8:12,16,23 9:4,6
       30:5,24 53:18,22                           126:19 129:20        206:5 214:14,21
                            9:11 13:1,2,6,6
       54:7 55:11 108:1                           130:15 134:11,14     215:3,15,16 217:7
                            14:13,13 15:1
       108:4 112:3                                134:15,21,22,23      217:22 218:10,14
                            17:8 18:6,13,20,20
       161:17,22 162:8                            134:24 135:3,6,12    218:15,19 219:4
                            19:1,1,6,6 20:4,5,8
       165:5 171:11,13                            135:17,20 136:9      219:15,21,24
                            20:8,13,13 21:16
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 259 of 288 PageID #: 1301
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 254 of 282 PAGEID #: 813


    [gender - group]                                                               Page 18

       220:1,5,11 221:6      158:11,22 159:2       58:23 67:7 77:18      131:24 156:19,21
       221:12,19 223:3,5     159:23 161:4          80:1 82:16 89:23      160:10
       223:6 225:16          162:24 170:16         92:10 93:23         gorton 17:14,14
       226:1,4,15,16         205:2                 100:15 103:20,21      64:24 65:12
       227:1,9,14,15,23    genitals 128:20         104:20 114:23       gorton's 16:23
       228:9,14            genotype 155:4,10       120:15 124:10,14      66:11,20
     gene 59:23 60:20        156:17                136:19 140:14       government 28:8
     general 6:5 12:24     genuine 146:18          149:20,21 152:13      29:6 39:5 40:11
       13:9 18:10,16       germany 217:20          160:3 168:6,20        40:17,20 41:3
       22:14 28:11,24,24   getting 9:4 28:24       188:12 196:5          42:5,9,10 43:6,24
       53:14 61:4 84:21    gg 132:22 133:6,9       206:11 213:3          44:24 45:4,6,8,12
       85:10 120:9         ghent 105:12          god 229:19 230:1        45:20,23,24 46:17
       127:23 189:4        gid 185:1,14,21       goes 89:2 153:21        47:5
       195:13 206:23       gil 61:1,8,24 62:1      176:24 185:13       governmental
     generally 17:22         62:17,24            going 6:1 8:9           40:1
       23:16 24:8 30:18    girl 132:22 133:6,9     15:22 17:10,12      governments
       31:1 38:19 129:14     140:13 147:11         18:23 21:21,22        28:22
       148:12 227:6          148:1,5               22:2,2,6 23:20      graham 41:21,23
     generating 49:14      girls 177:4             28:15 29:1 30:13    grandchildren
     generic 73:3          give 6:3,13,15          30:21 35:1 41:6       145:24
     genetic 59:7,7,10       11:24 12:5 20:18      44:5,15,16 49:19    grandfathered
       59:15 60:7 61:4       58:3 75:2,3 78:1      53:1 59:23 77:10      70:20
       61:12 63:9,12,13      89:19 126:4 164:4     83:24 85:13,21      grant 76:1
       95:4 97:23 100:5      193:16                88:16 104:17        granted 35:4
       105:13 131:5,16     given 5:9 12:8          105:14 111:22       grave 136:12
       131:19 132:2,20       16:10 26:7 64:13      119:9 120:16        gray 167:19
       132:22,22 133:6,9     83:18 141:2 177:2     135:21 137:16       great 5:5,13 94:2
       133:9 134:5           184:10 223:6          138:9 149:4           111:14 124:10
       154:13,13,16,20       231:14                153:10 155:9          165:21
       155:9 158:23,24     gives 75:2              157:2 168:5,7       greater 33:18,21
       159:20,21,24,24     giving 11:16 37:23      169:2 170:8 174:9   green 61:8 62:6,8
     geneticist 59:24        73:1 135:7,13         174:12 176:6          62:18,24
       60:10 63:16,17      glance 129:9            183:8 188:13,15     grimm 41:21,22
       69:1                glasses 111:22          188:16 206:10         41:24 42:2,3
     genetics 60:12        global 70:17,23         207:14 223:20       griswold 2:12 4:9
     genital 208:12          71:2 73:14 74:18      224:8               ground 67:9
     genitalia 121:12        74:23 76:8 91:11    gomez 61:1,8,24       grounds 113:9
       128:4,7,14 146:13   gm 133:9                62:1,17,24          group 59:17,22
       147:9,16 155:24     go 5:12 21:22 23:5    gonadal 208:2,7         81:9,14 88:4
       156:2,7,12,16,18      29:2 32:12 50:16    good 12:11 35:6,6       105:6 141:2
       157:14 158:2,5,8      50:19 51:15 57:1      51:13 77:15 91:12     152:24 154:2

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 260 of 288 PageID #: 1302
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 255 of 282 PAGEID #: 814


    [group - hypertension]                                                          Page 19

       190:19 191:1,13         207:5                 92:1,1              honestly 168:23
     groups 14:16,23         handful 34:2          hear 144:5            hope 41:13 86:2
       61:10 62:5            handy 50:16           heard 133:16           103:22 157:16
     grow 110:20 111:2       happen 43:5             215:4               hopefully 99:22
     growing 30:21           happened 108:19       hearing 46:21         hopelessness 8:20
       96:18                 happening 119:24      heavily 31:8           9:2 143:15
     guess 5:6 8:8,14        happens 126:17        held 68:13 70:15      hormonal 104:10
       9:23 13:11 15:21        129:14              help 9:3 87:5          104:11,12 143:1
       23:4,15,16,16         happy 49:11             190:7                199:16,19 203:13
       27:10 33:17 40:3        103:17,20 126:16    helped 148:24         hormone 72:24
       40:8 43:14 56:1         187:18 188:14       hemisphere 97:17       109:18 121:9
       68:13 69:18 78:1      harassed 24:17          107:7,22             176:20 203:6
       113:15 115:15           228:23              heralded 109:10        208:17 225:6
       126:9 144:5           harassment            hereto 231:20         hormones 64:14
       163:12,13 167:13        229:15              hereunto 232:1         83:5,7,22 105:21
       170:24 212:13         hard 62:21 192:22     heritability 59:6      106:23 108:12,13
     guesstimate 19:7        hare 59:14,18         hhs 16:15              108:15,18 109:15
     guide 94:1              harm 19:17 25:3       high 2:13 26:22        110:9 208:11
     guideline 76:3            48:9 136:12           28:23 60:13 79:10   hospital 14:4,16
     guidelines 73:9           205:21 206:2,8,10   higher 17:6 79:17     host 74:15
       74:7                  harmed 22:20            113:20 195:15       hour 1:24 49:15
     guild 77:2                24:16                 196:20 209:24       house 12:22
     guillamon 94:21         harmful 91:5            219:17,18 223:4     housing 196:14
       97:19 98:6 99:23      harms 24:20 90:4      hired 32:21 40:6      huh 47:2 62:11
       99:24 100:1             90:19 91:8            44:13 113:1          87:1 96:23 132:15
       102:13,23 105:3       harry 216:11,12       hirschfield 217:20     143:2 145:7 196:1
       108:9 110:18,19         217:17,19           historically 131:4     221:22
     gynecologists           hate 25:14              216:7               human 55:24
       83:12                 head 10:2 67:24       history 54:13          81:21 82:13 91:20
              h                164:15 228:13         131:2 180:7 217:4    130:19 229:20
                               229:10              hiv 93:7              humans 143:17
     h 59:14 109:7
                             health 1:8 4:10,18    hmmm 10:24            hundred 54:21
     hair 229:9
                               57:18 73:22 78:6    hogwarts 12:22         184:9
     hairs 30:7
                               79:21 80:22 81:9    hold 21:19            huntingon 2:13
     hairstyle 178:20
                               84:12 86:15 87:4    holding 153:11        hurts 190:14
     halter 2:12 4:9
                               89:15 91:20 94:20   home 4:24 105:23      husband 69:7,14
     hand 72:1 84:17
                               149:1,24 152:6,9      228:15               83:11 228:22
       86:11 132:4,11
                               152:15 220:3,6      homes 229:8            229:3,4
       232:2
                             health's 48:2         homework 184:8        hypertension
     handed 49:24 84:5
                             healthcare 70:12        184:11               54:16,21 93:10
       130:4 138:13
                               74:1 89:16 91:19
       179:15 184:12
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 261 of 288 PageID #: 1303
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 256 of 282 PAGEID #: 815


    [hypothalamus - inaccurately]                                                    Page 20

     hypothalamus          identify 54:1,6          163:14,16 164:5,5      97:1,2
       110:23,24             159:12 160:7           164:9,17 170:4,7,8   impact 34:19
     hypothesis 95:5         214:18                 171:5,16 172:7,10      89:21,22 90:6
       98:9                identities 57:3          172:17,17,22           93:14 102:24
     hypothetical          identity 17:8 18:2       173:6,16 174:8,14      143:3,5,7,10,20
       170:1 171:19,23       20:5 31:5 34:19        175:2,10,15            144:8 191:9
       172:14,21 173:4       36:8 48:5,9 54:3       177:15,22 178:9      impacted 102:13
       173:15,20 174:1       54:11,19 56:12         178:16,19 179:12     impacts 91:6
       189:9,11 190:2,19     57:5,6 60:5 62:2       181:22 182:10,16       93:14
       190:21,24 191:13      64:19 74:15 86:24      183:3,9 189:21       impairs 221:1
       193:3 197:19          87:6 90:9,13           190:3 192:10         impeach 30:13
       198:4 203:21          92:23 94:9,17          194:1,9 195:4,10     impeachment
       204:6,18              95:4 96:20 103:10      195:18 200:8           169:3
     hypothetically          112:18,20 113:18       202:8 203:7,18       implement 175:19
       189:13                114:1,6,12 116:8       214:21 218:10,14     implicate 60:12
               i             116:20 117:2,8,12      226:1,4,16,23        implicated 95:2
                             117:22 118:9,16        227:1 228:7,8,9      implicates 61:4
     icd 220:4
                             118:20,23,24        ignorance 9:24          implications
     idaho 21:2,8 40:12
                             119:13,15,21           10:4                   106:17
     idea 33:16 49:16
                             120:2,3,8,9,22      illinois 1:22,23 2:4    implied 57:4
       129:6 145:22
                             121:18,23 122:2,7      5:3 114:22 231:5     implies 227:10
       160:10 217:6
                             122:8 123:4,11,19   illness 192:14          imply 134:6
       219:5
                             123:20,22 124:1,3   illuminating              154:20
     ideation 189:20
                             124:8,12,16,17         188:15               important 45:17
       190:4,8,10,22,22
                             125:2,12,21 126:2   imaged 166:5              95:20 107:5 111:4
     identical 166:21
                             126:5 129:20        images 104:4              123:11 124:3
       166:22
                             134:11,23,24           105:23                 125:22 127:16
     identifiable
                             135:5,6,12,17,20    imaginary 104:1         impose 150:1,10
       207:20
                             140:1,7,21,23       imagine 13:12             151:23 152:7,12
     identification
                             141:9,10,13,18         81:24 86:7             152:15
       121:19 202:15
                             142:24 143:4,8,11   imaging 55:7            imposes 152:1
     identified 15:14
                             143:12,19,20           100:2 101:5          imposing 148:19
       20:19,21,23 57:21
                             144:7,9,10,11,17       105:20 108:6,10        149:2 150:7
       59:11 94:7 165:4
                             144:18,19,21           163:10 166:5,23      impression 83:4
       178:9 184:1
                             145:9,15,20 146:3      168:4,11 171:10        83:17,19
       204:13,22 211:14
                             146:23 150:11,21       171:15               improve 92:1
       211:24 215:23
                             151:2,15,20,24      immaterial 192:23       inaccurate 136:17
     identifier 48:3
                             152:2 159:3,9,11    immigration               212:18 228:7
       136:15 137:3
                             159:12,18 161:11       34:10,12 42:4        inaccurately
       139:4 150:20
                             162:3,6,18,19,22    immutable 64:15           30:24
     identifies 120:1
                             162:24 163:4,5,6       64:19 94:8 96:21
       171:6,17
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 262 of 288 PageID #: 1304
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 257 of 282 PAGEID #: 816


    [inah - instance]                                                              Page 21

     inah 106:7            increasingly 30:24      123:3 138:1,24         150:12,22 151:8
     incarcerated          independent 44:8        139:5,14,19 140:2      153:3 154:23
       114:21                45:14                 140:19 141:3,17        157:15 161:19
     incidents 209:15      indicate 171:1          145:3 148:20           162:10 163:17
       209:17 223:4          172:7                 149:3,12,13,15         164:20 165:17,22
     include 8:24 36:20    indicated 50:20         150:8 153:1 154:3      167:9 168:1,5,16
     included 233:13         194:12                159:8 165:7 195:9      168:21 169:6,10
     includes 120:19       indicates 169:18        195:14 216:10          170:1 171:22
       145:20,21 146:3       172:8                 217:21 218:13          173:11 174:1
     including 18:5        indicating 233:13     industry 118:13          175:4 178:2,11
       97:14 124:10        indication 11:24      infant 147:9             179:8 181:4,23
     incomplete 171:23     indicator 156:19        205:15                 182:17 186:21
       197:19 198:4          156:21,23           infant's 226:9           187:11 194:18
       203:21 204:6,17     indicators 104:22     infants 106:20           197:9,18 198:3
     incongruence          indicia 119:13          146:11 147:2           200:9 202:1,19
       145:13                164:19 170:21       influence 164:1          203:9,20,24 204:5
     incongruent 120:1       171:11 186:1          177:6 208:10           204:15 205:12
       134:22              indirectly 60:12      inform 52:23             215:18 220:19
     incongruity 15:2        231:20              information 22:11        222:22 223:17,24
       52:24 124:24        individual 12:1         46:14 53:3 68:13       224:7,23,24
       134:14,15 135:16      25:19 36:2 43:18      98:4,12,24 99:7        226:21 227:22
       139:16,19 166:9       43:20 81:22 115:8     106:19 127:19          228:4 230:2,6
       218:15,19 219:4       115:22 116:3,4        136:11 137:9           233:5
       219:15,24 220:1,5     117:11,22 119:16      180:6 222:14,17      initial 224:10
       225:16                124:2 127:24          222:18               initially 106:5
     incongruous             132:17 134:22       informs 11:20          initiate 122:15
       175:15 198:13         136:11 141:23         73:16                initiative 70:17,23
       214:22                169:18 171:17       ingelhart 2:2 3:4        71:2 73:14 74:19
     inconsistent 153:1      204:13 225:3          16:6,18,22 17:16       74:24 75:13 76:8
       154:3 206:5         individual's 48:4       21:18,20 22:1,8,15     91:12
     incorporate 60:19       124:18 127:7          28:15 31:16 42:1     injury 17:24 19:15
     incorporated            146:18 172:18         43:7 46:2 48:13        35:17,18 38:23
       235:12                222:6                 57:24 82:10,16,22    inmates 92:5
     incorporating         individuals 14:17       84:23 87:7 95:15     innate 225:10,17
       55:8                  14:23 17:6 31:23      96:5 100:15          inordinately
     incorrect 136:9         48:5,9 59:16 60:3     101:19 109:1           122:23
       137:1,4               60:9 71:9 74:7,12     111:14 115:19        input 102:19
     increase 54:20          75:20 87:5 89:23      116:10 118:1         inquiry 189:2
       144:14                90:5 102:22 105:4     127:8 128:9 132:9    inspection 205:2
     increases 55:23         105:7,9 112:11        136:3,18 138:2       instance 24:14,15
       143:17 144:14         115:2,6,11 118:14     139:22 149:4           56:7 72:12,23

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 263 of 288 PageID #: 1305
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 258 of 282 PAGEID #: 817


    [instance - karyotyping]                                                     Page 22

       90:21 132:5,13     international 80:3    involved 14:23        items 51:4 52:6,19
       158:7 166:20         86:3 220:4            17:23 19:12 24:3      53:18 54:2 57:20
     instances 24:15      internists 83:11        24:6 27:17 28:22      66:18
       118:15 228:7       interpretation          29:5 30:1 31:23     iteration 74:17
     institute 91:20        152:5                 32:18 33:13 35:23     84:10
       94:20,23 191:17    intersex 159:7          39:14 40:21 41:2             j
     institutes 20:1,3      210:15 211:1,4        41:4 46:7 47:5,18
                                                                      j 93:5
     instruct 224:2         212:8,14,22,23        60:2 68:8 105:3
                                                                      jake 2:12
     instructors 71:15    intervenable            112:10 114:17
                                                                      jane 1:3
     instrument 11:17       16:24                 194:10 195:5
                                                                      jason 4:8
     instruments          intervention          involvement 114:7
                                                                      jblake 2:15
       174:22               199:20 200:15,15    involves 80:19
                                                                      jeffries 16:12
     insurance 12:16        203:17              involving 20:4
                                                                        32:23 114:10,17
       12:17 18:4 27:8    interventions           23:24 28:12 29:8
                                                                      job 69:19 112:15
       27:16,23 28:9        110:3 125:10          36:16 39:10 40:1
                                                                      john 218:8
       29:6 78:2            152:11 166:14         45:1
                                                                      join 77:10 80:1
     integrity 144:11       200:24 201:1,8,11   iq 6:16
                                                                        87:21 88:8,11
     intensifies 140:10     201:16,17           irregularities
                                                                      joined 77:6
       140:15 145:9       interviewing            155:13
                                                                      joining 79:8
     intensify 143:9,16     117:10              isolated 59:18
                                                                      jorgensen 142:3
       145:5,17           interviews 65:9       issue 29:5,18
                                                                        216:15 218:2
     intention 181:12     intractable 229:24      54:18 95:12 96:8
                                                                      journal 191:8
     intentional 229:21   introduced 22:4         97:2,4,14 112:13
                                                                      judge 44:6,11
     interact 177:7         216:12                114:14 116:11
                                                                      judge's 65:5,14
     interaction 64:14    introducing 22:7        145:24 157:9,18
                                                                        66:21
     interactions 202:9   introduction            167:10 179:9
                                                                      judith 1:11
     interchangeably        103:3 184:22          181:5,24 182:18
       227:6                185:7                 186:22 212:13                k
     interdisciplinary    introversion 7:14     issued 71:20 76:9     kara 2:2 32:3
       80:13,14           invades 136:10        issues 14:14 18:9       233:5
     interested 67:8        137:2                 20:5,8,13 23:19     karen 1:9
       77:21 193:6        investigators           24:4 28:24 29:21    karyotype 134:6
       231:20               61:18                 34:13 35:24 36:16     154:18,21 155:14
     interesting 77:22    invited 16:13           40:22 45:2 47:11      155:18 156:13
       183:15               94:22                 52:21 53:2 54:4       170:9 222:20
     intermittently       involve 9:2 18:17       74:15 89:16 92:18     223:13
       229:21               18:19 27:23 30:19     145:5,8,12,13,14    karyotypes 133:13
     internal 121:14        31:1 34:12 43:17      145:19 146:3          133:14
       128:21 161:2         47:10,16 114:4,11     216:4               karyotyping 155:5
       162:21 170:13,17     145:15              italian 54:24           158:19 160:16
       176:21 178:17                                                    169:22,24 222:11

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 264 of 288 PageID #: 1306
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 259 of 282 PAGEID #: 818


    [kawulia - liberties]                                                       Page 23

     kawulia 1:21 2:22     109:12,14 110:11     knowledge 13:9      lawyer 79:2 88:11
       231:3 232:8         111:21,22 112:24      59:10 60:18 76:18  lawyer's 160:11
     kazakhstan 72:13      113:6,19,20,21,22     78:11 88:3,11      lawyers 71:7 88:8
     keep 19:11 93:20      113:23 114:2,19       184:4              lay 96:12 188:10
       96:15               117:9,21 119:3,8     knowledgeable         227:14
     killed 24:15 34:23    119:15 120:1,7        83:6               layman's 59:23
       228:15              123:15 132:5         known 120:14        lead 13:13 134:16
     kind 5:14 7:7         133:10,10,16          218:2 229:17         134:17 169:7
       13:24 22:4 38:18    136:2 140:21         knows 141:3         leading 227:15
       38:18 67:11 77:22   141:1 143:21                 l           leads 134:18
       96:12 108:7         144:24 146:9                             leaf 50:24
                                                lab 100:14
       163:13 192:22       149:12,13 151:12                         learn 111:2 142:9
                                                laboratory 102:22
       194:9 220:13        153:8 155:4                              learned 5:8
                                                lack 6:19
       226:22              156:16 157:9,11                          leave 12:13 104:17
                                                lake 5:3
     kinds 103:7           158:19 159:21                              107:12 113:9
                                                lambda 32:4 33:14
     kingelhart 2:5        162:18 163:8,12                            229:8
                                                  34:3
     knew 43:3 142:4       163:14,21 164:10                         lecture 89:19
                                                lambdalegal.org
       193:8               164:12,13,23                             lectured 51:12
                                                  2:5
     know 5:7,17,24        165:2 167:12,15                          left 83:3 123:17
                                                lamda 2:2
       9:13,24 10:7,7,16   167:21 168:24                              132:4,11,17 224:4
                                                language 140:2
       10:18,20,22 11:7    169:4,6 171:17                           legal 2:2 32:4
                                                  141:4
       11:11,12 12:14      172:4,8 174:23                             33:14 34:3 46:3
                                                languages 73:16
       15:14,18,23,24      180:4 183:24                               79:3 90:16,17
                                                lapath 80:9
       20:24 22:12 23:3    184:9 186:2 187:2                          91:3 127:9 150:13
                                                large 94:5 111:9
       23:4 25:14,17       188:14 189:8                               150:23 151:9
                                                  122:23 141:19
       27:10 28:16,23      191:10,15 192:7,8                          197:10 198:4
                                                  191:1
       29:19 30:14 32:13   193:2,19,21,24                             202:2,20 203:9,20
                                                largely 13:5
       33:12,15 36:23      194:4,9,23 195:1,3                         204:16 233:1
                                                larger 110:7
       39:1,17 40:5,5      195:6,8,13,19,20                           236:1
                                                largest 60:24
       47:6,13,15 51:1,24  196:22 197:1,2                           legally 40:8
                                                late 15:5 140:8
       52:12 56:22 63:5    198:12 199:13                            length 94:2 106:16
                                                  142:23 144:7
       73:19 75:1 76:3     201:3 202:22                               106:19
                                                  216:10
       76:14,23,24,24      205:20 206:9                             lengths 124:10
                                                latest 98:12
       77:21,24 79:10,13   209:5 212:4,5,7                          lengthy 54:24
                                                latin 80:7
       79:14,15,17 80:6,7  213:1,4 214:4                              97:13
                                                law 32:24 39:5,11
       86:9 87:22,23       215:3,9 216:13                           letter 233:19
                                                  39:12,15 40:7
       88:2,6,13,14,15     217:9,10 218:8,11                        level 26:22 28:23
                                                  41:16,18 201:3
       91:10 92:6 94:4     225:11,12                                levels 121:9
                                                laws 91:7 193:24
       96:10,13 102:6     knowing 142:1                             liable 46:1
                                                lawsuit 26:11 36:3
       104:9 105:1,17      206:4                                    liberties 2:7,8
                                                  41:2 46:24 113:10
       106:3,6,9,22 107:6

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 265 of 288 PageID #: 1307
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 260 of 282 PAGEID #: 819


    [library - man]                                                                  Page 24

     library 53:3,7         little 85:5 142:17        153:9,16 154:9       108:5
     license 2:22 21:5      live 92:7 116:21          166:22 169:11       magnus 217:20
        70:3 78:15 79:9        118:10 120:6           178:15 191:10       maintain 75:6
        113:2 194:16,17        135:1 139:9 141:6      193:11 209:21       major 74:5 85:21
     licensed 78:23            142:12 144:12          224:10               122:8
     lie 164:14                145:14,16 172:12     looked 59:2 66:16     majority 23:14
     life 91:18,22 92:4        173:22 182:22          69:19 93:13          92:16 139:20
        94:19 102:19           185:3,15 186:16        105:22 106:21        158:9,11,15
        103:16 139:21          201:6 202:10           108:14 126:11        191:16 202:16
        140:8,11,24 141:8   lived 120:5 137:6       looking 61:21         making 25:5 86:23
        141:15,20,20,24        141:11,16,23           68:12 102:16,17      199:8
        144:12 145:14          151:3,19 203:3         102:19,21,24        mal 26:4,6 35:7
        190:15 201:7        lives 139:9 163:4         104:10 168:12       male 59:17 60:4
        207:19              living 104:2              224:18               103:9 105:22
     likelihood 61:1           112:22 116:18        looks 133:18,19        106:17 108:3,4
     likewise 110:2            117:7 118:7            184:23               110:2 128:7 129:2
        189:21                 142:11 151:18        loosely 68:15          132:20,22 133:9
     line 29:11,16             175:16 199:3         lost 25:1 123:14       134:5 146:12
        108:7 233:13        llp 2:12 4:9              229:10               147:3 152:23
        235:7 236:3         load 169:15             lot 19:14 41:6,10      154:13,16,20
     lines 61:9 228:24      loan 112:6                42:19 58:19,20       155:9 156:18
     linguistic 215:6,6     local 40:17               67:9 75:5 105:14     158:23 159:20
     link 107:19            locate 190:20             107:3 126:8 189:1    169:18,20,24
     list 88:17 162:5       locker 30:3,3,8,24      lots 6:20 156:17       170:5,10,11,14,18
     listed 8:22 9:21          34:8 195:23            192:17               170:24 171:3,4,9
        51:18 52:2,14       logical 199:7           loved 25:1             171:16 176:18
        53:19 54:15 55:11   long 13:14,14           lovely 153:13          178:17 179:3
        59:19 62:11 66:1       67:11 223:20         loving 54:8 93:24      187:24 200:1
        66:13 67:18 70:15   longer 130:12             97:10                207:16 210:19
        70:16 78:6 112:7       134:2 140:15         lower 195:16           211:10 226:10
        171:14 179:21          144:4 185:21         lucky 169:14           228:21
        235:7,17               188:8                lunch 111:15          maleness 159:24
     listing 235:7          look 11:11,14 49:7        161:9               malingering 19:22
     lists 112:2               51:16 58:3 90:20     lunchtime 107:14      malpractice 18:3
     literal 55:20             91:10 96:17                   m             19:21 26:10 35:15
     literature 98:14          102:10 103:2,3,4,5                          35:22 36:17 38:22
                                                    m 4:6 151:6,13,17
        101:2,3 118:12         103:8,10 104:2                             man 90:18 112:14
                                                      224:6
        120:11,13              106:3,9,14 107:1                            112:15,22 113:1
                                                    madam 233:10
     litigation 4:11           111:5,19 126:14                             116:21 152:8
                                                    madrid 55:5
     litigator 108:22          126:15 128:22                               164:13,14 229:6,9
                                                    magnetic 55:6
                               135:24 149:18
                                                      98:1 101:5 104:1
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 266 of 288 PageID #: 1308
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 261 of 282 PAGEID #: 820


    [man's - miami]                                                             Page 25

     man's 166:22         material 58:19,20     measure 7:13,15      members 72:4,20
     management 95:3       167:23               measurement 7:11      79:20 80:5,12
      120:18              materials 51:17        7:12,23 8:13 9:6     82:1,4 83:9
     manager 112:23        52:13,15,18 53:7,9    9:13                 132:21 133:6
      113:2                63:21 64:21 65:24    measurements 6:6      220:6
     manipulated           66:5 111:2            6:12,17,23 7:13     membership 88:7
      215:10 217:7        math 160:11            8:12 9:3 13:1,10    memory 149:6
     manner 185:10        matter 15:20           174:24              men 177:3
     manning 41:2          48:12,19 49:5        medical 18:3         mental 79:21
     manual 7:18 185:1     63:22 65:17 66:6      19:21 26:4,6,10      86:15 87:4 89:15
     mare 216:24           67:4 107:2 110:22     35:7,14,21 36:16     149:1,24 152:6,9
     mari 1:20 2:22        167:19,20 195:13      38:22 55:10 57:9     152:15 192:14
      231:3 232:8         matters 17:23          65:20 68:18,21,23   mention 90:12
     mark 153:22           231:9                 74:5 75:10 120:18    160:12
     marked 49:21         max 2:8                125:9 128:7,24      mentioned 26:4
      50:1 66:4 84:2,6    mean 7:2,8 20:22       133:2 136:10         32:23 35:7,21
      130:1,5 138:10,14    22:1 29:15 39:19      137:7,9,20 140:6     37:21 40:11 46:18
      175:22 179:13,16     57:5 78:1 79:2,16     152:11 166:13        70:9 114:8,19
      183:19 184:13        80:2 82:14 90:10      174:18 175:13,13     216:9
      207:3,5              92:6 96:12 102:22     175:17,18 189:18    mentions 61:19
     marker 112:21         117:8,13 120:24       200:6,15 201:10      90:12
      136:9 137:2 194:2    127:15,18 129:15      201:16 204:14       mentors 72:15
      194:2 197:7,16       132:1 145:8           205:9 206:18,22     menu 176:10
      198:1 201:24         146:23 148:4          206:24 219:21       met 31:22 65:16
      226:15               158:2 159:11,14       220:14,15,23         68:1 75:22 169:4
     married 69:11         162:15 163:21         222:2 225:2 227:7    201:10 220:6
      140:13 228:19        164:9,14 165:20      medicare 18:5,5      metabolism 60:3
      229:5                170:4 184:8           27:9,13 29:12,19    meter 3:21 65:3,13
     masculine 103:12      189:10 193:8         medicine 58:9         207:7 211:24
      153:23               195:23 198:7,10       63:20 64:1,17       meter's 66:19
     massachusetts         198:15 201:19         90:17 91:4 94:18     222:12 224:9
      43:16 45:1           210:2 215:23          97:20 98:18 99:5    methodologically
     massive 191:19       meaning 133:3,6        99:11                191:5
     master 45:15          181:12 215:7         meet 8:2 67:23       methodology
     masters 13:22        meaningful 38:5        72:14 125:8          191:11 195:6
      14:1 15:10 87:23    meaningless            214:23              methods 180:3
     match 17:7 141:15     217:12               member 25:1 73:4      191:3
      150:21 226:24       means 56:4 117:6       73:6 77:1,13        metrics 11:12,14
      228:9                131:9 188:10          78:12,21 81:6,7     mhw 1:6
     matches 31:4         meant 9:11 40:9        87:15,17,24 185:3   miami 67:20,24
      146:15 226:16                              185:15 186:17        68:1,2

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 267 of 288 PageID #: 1309
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 262 of 282 PAGEID #: 821


    [michigan - never]                                                            Page 26

     michigan 21:3,4       missions 82:9        murdered 35:2         need 5:2,12,15
      21:12 40:12          misstates 109:2               n              20:17 22:11 85:6
     microstructure         163:18 178:2,12                             87:20 125:1 129:7
                                                n 2:2 3:1 4:6,6,14
      97:16 103:14          187:11 224:22                               144:3 168:6
                                                  4:14 224:6,6
      107:2 166:16         misunderstanding                             190:24 212:2
                                                  233:5
     microstructures        55:23 82:24                                 217:22
                                                nagy 1:11
      164:6                misunderstood                              needed 44:14
                                                name 4:8,13 56:19
     mid 140:11             55:23 69:18 81:21                           116:21 216:21
                                                  73:3 99:23 114:18
     middle 79:11          modern 217:16                              needn't 83:13
                                                  114:20 142:5
      106:14 132:3,12      modest 85:20                               needs 135:2
                                                  169:8,11 196:2
      145:4                modifications                                197:23 201:21
                                                  199:24 228:22
     midwest 233:17         225:7                                     negative 227:16
                                                  233:6 234:3,4,15
      236:1                modify 85:13                                 228:6
                                                  235:3,4,21
     midwife 128:13         114:12 122:11                             neither 168:21
                                                names 28:21
     military 71:8         modifying 85:17                            nervosa 9:17
                                                  114:16
     milton 60:23 63:5     molecular 69:1                             netherlands 101:6
                                                narrative 54:10
     mind 11:18 23:22      moment 51:22                                 109:7
                                                narrower 88:4
      89:12 164:8 186:1     207:15 222:7                              neurobiological
                                                natal 117:16,17,18
      186:3,4              money 218:8                                  63:13
                                                  130:18,23 131:5
     mine 90:17            monroe 16:12                               neurocognitive
                                                  131:16,21 134:13
     minor 67:14            32:23 114:9,17                              6:19
                                                  134:17,19 135:8
     minority 89:21        month 229:10                               neurocortical
                                                  135:14,21 153:2
      91:14 152:24         monthly 72:14                                96:14
                                                  154:4 227:8,10,19
      154:2                morbidity 192:15                           neurologist 100:7
                                                national 73:24
     minute 20:18           192:16,16                                 neurons 110:7,10
                                                  74:3 91:19 94:20
      87:12 223:19         morphed 70:24                                110:21
                                                  94:23
     minutes 15:15         mortality 143:23                           neurophysiologic
                                                natural 121:8
      189:6                 144:14                                      96:14
                                                  122:13
     mischaracterizat...   mother's 208:10                            neuroplasticity
                                                nature 19:23
      165:23               move 58:21                                   102:4,8,11,14
                                                  27:19 39:19 94:8
     mischaracterizes       188:13 218:17                               110:17,19
                                                  189:3
      43:8 109:2 118:2     moved 55:15                                neuropsychologist
                                                near 127:3
      163:18 178:3,12       131:6                                       100:8,9
                                                nearly 90:15
      220:20               mri 58:15 100:2                            neuropsychology
                                                necessarily 117:8
     misconception          108:10 109:22                               100:21 101:10,18
                                                  121:16 133:2
      83:1                  170:21 171:10,15                          never 36:14 38:24
                                                  157:1 198:24
     miserably 152:23      mullerian 208:17                             68:18,21 117:17
                                                  199:15 210:13
      154:1                multi 80:16                                  117:18,20 120:11
                                                necessary 4:20
     mission 78:20         multidisciplinary                            142:1,4 155:4,13
                                                necessity 18:1
      91:22                 80:20                                       169:4 198:14
                                                  20:10 21:15 39:2
                                                                        215:4,7

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 268 of 288 PageID #: 1310
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 263 of 282 PAGEID #: 822


    [nevertheless - okay]                                                           Page 27

     nevertheless             212:8,14,22           154:23 157:15,17    occurrence 62:9
       129:15 150:9         notarized 233:14        161:19 162:10       occurring 120:12
       155:17               notary 233:24           163:17 164:20         192:16
     new 16:11,11             234:10,18 235:15      165:17,22 167:9     occurs 209:18
       44:12 70:5,6 76:9      235:23 236:23         170:1 173:11          219:15 229:21
       90:7 109:9 110:21    note 233:12             174:1 175:4 178:2   october 232:2
       111:2 141:9,11,15    noted 61:1              178:11 179:8          233:4
       164:7                notes 65:14             181:4,23 182:17     offensive 220:9
     newborn 129:2          notice 1:17             186:21 187:11       offer 37:6 91:13
     news 35:6              noticed 69:13           194:18 197:9,18     offering 19:7
     nice 53:3              noting 51:3             198:3 200:9 202:1     101:16 214:10,12
     nick 64:24             november 86:3           202:19 203:9,20     offhand 49:9,18
     nih 91:21              nuanced 57:16           203:23 204:5,15       193:9,19 194:3
     nine 51:22             number 5:9 12:7         204:16 205:12       office 1:10,12
     nodding 10:2             22:12 30:10 35:13     215:18 220:19         10:22 11:15 16:14
     nomenclature             99:21 110:6           222:22 224:22         53:7 173:21 174:9
       56:14                  122:24 201:22         226:18 227:21         229:6
     non 62:3 107:24          233:7,13              228:1               officer 80:21
       108:2,3 134:7        numbered 86:10        observable 221:11     offices 34:5
       165:12 193:3         numbers 86:12           226:2               official 1:7,9,11
     nonanatomical            192:8 209:21        observed 167:24         234:15 235:21
       174:13                 219:17,18 235:7       168:4,10,11,12      oftentimes 41:4
     nonconforming          numeral 86:20           205:9                 198:18
       74:13 118:19         nurses 71:7           obstetricians         oh 18:4,14 37:4
       119:3 221:19           123:17                83:12                 56:15 58:15 62:20
     nonissue 126:5,7                o            obtained 70:3           77:5 97:10 131:2
     nontestifying                                  180:7                 142:3 176:16
                            o 4:6 109:7 224:6
       36:21                                      obviously 18:15         191:8 206:9
                            obamacare 27:12
     nonvisible 121:21                              53:12 66:15,21        219:18
                            object 28:15 84:23
     norm 155:8                                     71:17 87:13 94:24   ohio 1:1,8 2:7,9,14
                              96:7 153:3 171:22
     normal 13:24                                   129:18 135:22         4:18 126:11,16,23
                            objected 117:16
       155:7,17 156:15                              141:21                150:9,18,20 226:5
                            objection 31:16
       156:17,17 158:5,7                          occasion 228:16         226:7 233:2
                              43:7 46:2,3 48:13
       158:12,17,21                                 228:17              ohio's 148:12
                              57:24 82:10 87:7
       171:3,4 210:22                             occasions 116:16      okay 6:20 8:5,23
                              95:15 96:5 101:19
       211:14 213:21                              occur 41:7 55:18        11:7,18 12:4,11,21
                              109:1 115:19
       223:12                                       90:20 107:23          13:8 14:8,12 15:3
                              116:10 118:1
     normally 155:18                                119:16 195:11         15:14,22,23 16:5
                              127:8 128:9
       156:1 170:18                               occurred 26:5           16:21 17:10 18:8
                              136:18 138:2
     north 41:15                                    27:6 57:14,17         18:22 19:9,16,24
                              139:22 149:5,19
       210:16 211:2,4                               165:3 187:3           20:22 21:20 22:8
                              150:12,22 151:8
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 269 of 288 PageID #: 1311
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 264 of 282 PAGEID #: 823


    [okay - page]                                                                  Page 28

       23:11 24:8,13          206:12 207:10         127:13 128:17,23    orientation 187:22
       25:11 26:4,18,24       209:17 210:2          137:3,7,11 147:18     188:10 227:13
       27:8,15,22 29:11       211:13,23 212:12      150:9,18 151:1,14   origin 34:22 64:10
       29:24 30:18 32:2       212:21 213:3,13       151:19 160:4          64:11
       33:7,18 34:2,12,18     214:8,16 218:6        173:16 174:13       originally 98:22
       36:23 38:18,24         220:15                203:5 205:18        origins 215:15
       39:16,23 41:10,14    old 130:11 133:16       212:17 213:19         216:8 217:17
       42:19 43:2,14,17       159:22                214:10,12 222:13    outcome 27:2,4
       45:4,17 49:16,19     older 3:12 119:5      opinions 46:11,13       231:21
       50:18 51:11 52:2       138:1,16 139:1,11     48:23 49:2 51:17    outcomes 228:6
       53:8,17 54:22          140:20                52:14,23 88:23      outdated 154:12
       55:12 56:1,22        olfactory 104:21      opportunity 21:23     outlined 7:17 9:18
       57:15,20 59:10       omitted 16:16,19        38:1 142:1 230:7      214:23
       64:16 66:10,24       one's 124:16          opposed 96:11         outpaces 123:21
       67:2,16,23 69:13       130:18 144:15         192:24              outruns 123:21
       69:18 70:19 71:14      172:17 176:18       opposing 224:16       outset 114:9
       72:1,4,9 74:22         179:3 217:1         opposite 180:8,21       126:15
       75:16 77:5,20        ones 20:19,23 31:7      180:24 181:2,8,9    outside 11:21
       79:24 80:13,15,21      38:21 62:10,11,12     181:16,20 182:8       100:10 214:9
       81:4,17 83:2,18        78:19 94:11           214:18,21 219:7     outward 158:13
       86:8,13,20 90:1        226:24              optimal 80:18         outweighs 172:23
       91:9 95:24 98:21     ongoing 27:21,22      options 200:20        ovary 208:8
       99:14 111:12         online 12:22 80:1     order 77:7 124:11     overall 92:1
       112:6 113:14         ontario 17:3            181:21 182:9          125:21
       114:23 115:8           193:22 196:23         200:19,21           overlap 6:20 13:9
       116:2 117:18         ontario's 193:24      organ 167:23            26:6 29:22 184:7
       118:12 120:15        open 168:12           organization          overlaps 23:18
       124:14 125:16        operation 26:21         57:18 71:22,23      overly 30:9
       130:17 131:2         opine 46:22 48:21       73:23 78:12,16      overstate 214:5
       133:13 134:9           114:13                79:1,24 80:3 82:1   overturning 18:5
       139:3 144:20         opinion 4:16 6:3        82:2,5,15 83:9      ovid 216:23
       146:11 147:17,21       13:4 41:12 45:24      176:3 212:21                  p
       148:1 154:11           46:15,16 47:22        220:3,7
                                                                        page 3:6 50:19
       155:23 159:19          48:2,11,18,20,22    organizations
                                                                          51:9,15 53:17
       160:23 161:13          49:5 63:8,10,11       33:23 73:11 74:3
                                                                          54:9 58:8,12 59:6
       170:16,20 171:4,6      64:12 65:5,14         74:6 82:3,4 86:23
                                                                          59:22 61:17,23
       171:10 172:5           66:3,7,16,22 67:5     175:14,18
                                                                          62:8 76:13 86:8
       185:8 188:2            92:21 98:7 101:14   organizing 123:23
                                                                          86:12,17 88:18,19
       190:17 193:7           101:16 121:17       organs 121:15
                                                                          88:20 89:17 90:2
       194:23 196:22          122:5 124:5,5,13      155:19 161:2
                                                                          91:11 92:16,17
       201:18 203:24          125:14 127:5,11       170:13,18
                                                                          94:14,15,17 95:5
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 270 of 288 PageID #: 1312
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 265 of 282 PAGEID #: 824


    [page - percent]                                                             Page 29

      96:17 97:12 99:15     213:3,5 214:3         221:2 227:14          103:9 104:2
      106:11,12,15          215:1,2 217:12,15   particularly 90:5       105:12,21,22
      111:20 114:24,24      218:6,7,12,17,24      91:24 142:6           107:5,23 109:8,9
      120:16 124:14,15      219:8,9,11,19,20    particulars 24:20       115:17 116:16
      132:3,8,9,11 136:1    221:8,9,23,24       parties 231:19          117:3,10 118:5
      136:6 138:21          222:3,8 224:11,14   partner 3:10            121:22 122:2,9,14
      142:16 144:22         224:15,18,20          101:4 130:7           122:24 124:6,7,22
      146:6,7 149:21        225:20,24           partnership 101:8       124:23 125:3,6
      153:16 156:6         paragraphs           parts 59:3 63:24        126:1,8 131:5
      160:4 176:8,13        142:18                106:4 109:22          133:5 138:16
      180:2 184:22         parallel 192:18        110:1 168:10,11       140:11 142:6,6
      185:5,6 187:17,18    parameters 9:19        200:6 201:7           143:22,23 144:1
      188:14,15,16,16      paramount 122:3      party 43:4 46:11        145:18,24 146:14
      188:17 189:7          123:4 124:17        pass 71:11 191:7        146:16 147:15
      196:8,9,10,12         172:17 173:16       pathophysiology         158:9,11,15,21
      207:14 224:10,17     paramountly            54:16 93:10           159:1 160:1,2
      225:23 233:13,15      122:6               patient 12:9 26:19      164:15 165:10
      235:7 236:3          parcel 92:15           27:4 68:5 152:13      166:3,4,4,6,10,15
     pages 51:22 86:10     pardon 68:20           213:15 216:15,17      177:6 186:16
      88:17                 180:13                216:18 228:5,12       188:10 189:10,12
     paid 76:19 77:12      parent 62:10         patients 71:5 83:7      189:15,23 190:2
     pain 142:5             93:15,22              93:7 123:14 213:8     190:21 191:1,14
     pairs 62:10           parents 3:16,19        213:11 214:13,14      191:15 192:2,2
     panic 229:9            93:17 119:8           216:10 221:20         193:20 194:5
     papers 168:22          179:19 180:7,20     pattern 158:12          196:23 197:3
      169:11                184:15              pay 78:2 80:1           199:9,13,15 200:5
     paragraph 50:20       parlance 188:9       payment 77:8            200:20 201:10
      51:7,16 52:12        part 11:5 19:19      peer 191:4              202:5,13,16 203:1
      96:18 97:6 111:21     26:13 58:17 72:1    pending 5:18            203:12 214:18,20
      111:23 114:23         75:12 77:9 88:4     penectomy 122:17        217:3 223:3,5
      120:15 124:15         91:22 92:15         penis 208:13            227:14,16 229:6
      132:3,4,12,14         107:16 108:9          226:10                229:22
      135:24 136:4,6,24     125:22 130:19       people 3:13 14:21     people's 57:3 95:1
      138:22 144:17,24      135:7 184:1 189:8     15:1 18:10 22:20      107:19 139:9
      146:7 156:6 160:3     190:18 209:13,19      23:9 24:6,15,17       157:12,24 223:2
      160:6 162:1           235:9                 25:8 34:22 52:9     perceive 107:17
      172:22 184:22,24     partial 216:20         55:22 63:5 71:7,8   percent 19:9 33:19
      188:19,20 207:15     particular 27:6        72:10,11,13 78:2      33:22 54:21
      209:3,5,6,8,10,11     72:19 76:10 105:5     79:16,22 81:24        158:16,16,17
      209:13 210:6,8,9      105:20 111:5          83:11 88:4 90:20      191:16,17 219:16
      210:11 211:7          119:16 127:20         91:7 92:2 94:3,24

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 271 of 288 PageID #: 1313
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 266 of 282 PAGEID #: 825


    [percentage - position]                                                          Page 30

     percentage 33:13           198:11,22 201:14    phenotype 156:17      plaintiff's 150:10
     percentages                201:21 216:12         170:10,11 171:9       224:1
       155:13                   220:24 223:7        phenotypes 108:2      plaintiffs 1:5 2:10
     perception 107:10        person's 48:8           108:5 133:10,12       7:3 18:18 31:11
       107:18,18                54:10 111:1           133:14 165:5          65:6,10,16,21,23
     perfect 59:3               118:15 120:21,24    phenotypic 155:20       126:18 147:22
       160:13                   121:19 122:5        phenotypical            205:21 206:17
     perfectly 220:17           124:4 126:23          173:17                222:10
       220:22                   128:6 129:20        phone 168:24          planet 165:15
     perform 35:1               135:20 136:16         169:7 233:3         plans 190:12
     performing                 137:5 143:20        phrase 63:14          plastic 67:21 68:8
       124:10                   144:8 146:15,22       182:11,13,15          74:2
     period 14:9 103:4          152:2 155:4 156:9     187:3 217:19        play 121:19 178:1
       119:24 139:4             156:12 157:3          218:10              playing 119:9
     permanent 57:6             160:7 172:3,6,9     phrased 9:9 10:13     please 4:12 5:16
       201:8 227:11             173:2 174:15          25:21 219:3           5:24 89:14 109:4
       229:11                   175:3,11,14 178:1   physical 71:7           118:2 209:4
     permission 58:4            178:16 200:17         128:19 136:12         228:11 233:11,11
     permitted 190:2            204:3 208:24          157:13 158:1,2,13   pleased 112:17
     persecuted 34:21           226:14,24             161:22 176:19       poet 216:23
     persevering              personal 17:24          177:14,14 205:21    point 9:3 37:14
       123:20                   19:15 35:17,17        206:2,8,9 221:11      119:17 134:3
     persistent 185:2           38:22 142:23        physically 24:16        140:23 141:8,21
       185:15 186:16            230:1 231:12          229:12                184:3 193:13
     person 10:24 11:8        personality 6:16      physician 36:3          194:7
       12:5 24:14,23            7:15 12:1,12          69:14,15 83:5       pointed 171:12
       25:7,15,24 26:2,12       123:12,23           physicians 73:24      points 105:24
       31:2 34:16 57:13       personally 141:3        79:21 83:8          police 35:2
       75:21 96:12              234:11 235:15       physiological         policies 39:18 41:5
       108:14 122:1           persons 17:2            174:21,24             91:7
       125:12 127:22          pertaining 1:19       pi 47:18,20           polymorphism
       134:7,9,10 136:8       petition 229:1        pick 17:11 53:6         60:19
       137:13 142:10          ph.d. 1:16 3:3 4:3    place 231:16          poor 142:7
       151:1 154:20             13:20 14:1 87:20    placed 188:2          population 61:4
       158:6,23 164:18          130:8 153:14        placental 208:11        78:24 80:19 82:7
       165:15 169:5             233:8 234:4,9       places 136:11           213:21 219:16
       171:17 173:20            235:4,13 236:20     plaintiff 26:19       portion 19:3
       174:7,8 178:18         pharmaceutical          28:4,5,5,7 41:24      141:19
       181:1,20 182:8,20        73:3                  42:11 43:21,22      position 38:8
       190:10 192:24          phenomenon              44:13 46:6,23         46:17 80:24
       197:6,16,23              216:14 217:24         47:4,10               111:13 113:9

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 272 of 288 PageID #: 1314
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 267 of 282 PAGEID #: 826


    [positions - professional]                                                      Page 31

     positions 68:13        premarin 217:1           224:12,19           privately 14:11
       70:15                premise 28:11          primarily 18:24       privilege 28:17,18
     possesses 215:6        prenatal 106:18          19:5 20:8,9 32:8    privy 75:23
     possibility 27:5         106:22                 48:21 176:19          202:24
     possible 106:17        preparation 52:15        177:13 218:21       probably 5:12,20
       123:10 141:17,23     preparations           primary 48:20           13:10 16:2,4
       151:12 169:1           72:24                  52:22 69:14,15        22:17 29:9 34:4
     possibly 84:24         preparing 63:21          83:8,11 124:17        38:9 53:12 62:16
       95:16,16 151:9       prescribe 83:21          125:12 147:8          133:23 192:23
     post 6:9 8:17 18:2     presence 208:1           155:21 156:2          194:17 198:13,14
       22:23 23:7,24        present 106:23           158:10 172:18         220:1,5
       24:7,10 70:9           138:1,5,8,24           205:14 222:6        problems 57:10,11
       103:4                  139:12,20,20           226:9                 192:18
     postdoctoral 14:6        140:1,19 145:3       principle 123:23      procedure 1:18
     potential 59:7           160:20 172:12        principles 58:9         26:17,18 29:8
       60:7 61:12 104:22      202:6 217:22           63:20 64:1,17         36:3 200:6 208:23
     pounds 229:10          presentation             94:17 97:20 98:18     222:2 234:5 235:5
     power 105:24             67:17,20 68:4,6        99:5,10,16          procedures 5:14
     practice 13:16           90:17 120:20         printout 3:14           28:13 68:7 206:24
       14:10 215:11,17        137:6 141:15           176:8                 225:2
       216:8 217:8,11,11      177:21 183:3         prior 31:24 43:8      proceedings 44:20
     practiced 13:15          206:6 228:14           59:2 96:6 103:2       82:21 168:15
     practicing 14:11       presentations            104:12 105:21         206:14 223:23
     pre 108:10 140:22        88:17 89:3,7,11,13     106:20,23 108:15      231:14
     preadolescence           91:13 92:15,17         109:2,18 118:2,21   process 85:18
       118:22 119:18          94:6 95:11             118:21 133:21         208:23
     precedent 173:17       presented 94:20          142:11 163:18,18    produce 208:11
     precise 30:9           presenting 199:2         165:23 178:3,12     produced 48:24
     precisely 97:14        presently 40:2,3         187:12 201:16         50:4,12
     predictive 152:12        84:15                  202:14 203:13       produces 208:16
     predictor 93:7         presumably 85:13         205:18 215:7        producing 55:7
     prefer 49:13 209:7     pretend 57:15            220:20 225:24         228:13
     preference 132:18      prevail 47:1           prison 32:9 42:18     product 28:18
     preferences 3:10       prevalence 176:20        122:14 142:7,8        31:18 48:14 73:3
       130:7                prevented 190:4        prisoners 114:15        163:5
     preferred 132:23         191:22 192:3           114:20              production 233:15
     prefrontal 167:21      previous 231:6         prisons 34:6            233:17,22
     pregnant 216:24        previously 44:4        privacy 93:12         profession 11:20
       216:24                 66:13 70:10            136:10 137:2          117:1
     preliminary              103:23 131:15        private 13:16 14:9    professional 68:14
       200:24 201:14          159:21 168:23          54:18 202:9           70:11 75:6 76:13

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 273 of 288 PageID #: 1315
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 268 of 282 PAGEID #: 827


    [professional - quote]                                                         Page 32

       78:5,7,16,22 79:1     providing 26:20         23:18 24:22 25:6   qualified 6:3,5,23
       80:22 81:8,15           71:4 75:19 80:18      25:7,16,23 53:14   qualify 18:14
       82:2,5 84:11            171:20                70:15 229:18,18     19:10 25:14
       152:9,15              province 195:9,14       229:18,20          qualitative 3:9
     professionals             195:17               public 218:2         130:6
       79:21 86:16 87:4      provinces 194:6         234:10,18 235:15   quality 91:18,21
       131:20 132:23         proving 225:16          235:23 236:23       92:4 94:19
       149:1 150:1 152:7     provoke 142:23         publication 62:17   quarter 19:9
     professors 79:16        proxy 156:8,12          62:19 94:14,15      192:1,1,2,12
     profile 8:1 25:8          157:3 158:23          98:5               question 5:18,19
     program 14:1            psychiatric 8:21       publications 52:3    5:24 6:1 9:8 10:9
       70:6,21,22              9:20 57:10 73:23      88:19,24 89:7,11    10:19 23:2,21
     programs 166:13         psychiatrist 10:1       92:20 93:2 94:7     25:21 29:3 32:2
     prohibited 79:8         psychodiagnostic        95:11,13,19,19      39:17,23 40:24
     project 224:4             6:14                  96:1,2 97:1,3,8     48:16 58:6 77:15
     prolific 183:21         psychological 3:12      99:20               89:10 95:9,23
     promulgated 74:8          65:20 87:14,18       publicized 31:8      108:8 136:21
     proper 188:2              88:1,12 122:16       publicly 135:2       144:6 148:21
       192:3                   136:12 137:21        published 25:6       150:15 157:23
     proportion 36:24          138:15 143:14         59:9 62:22 84:11    163:22,23 164:24
     proposed 41:16            174:18 176:2          85:23 98:23         165:13 172:1,14
     protective 3:18           192:18 215:4,11       101:11 133:20       174:5 182:5,6,7
       93:19 184:15            217:8,10,11          publishers 99:1      186:13 197:12
       189:22,22 191:23        218:16,20,22         publishes 82:6       204:20 209:9
     protocols 175:18        psychologically        puerto 21:2,10      questioning 108:8
     provide 48:1              229:12                40:12              questions 22:9
       49:11 63:7,11         psychologist 10:2      pull 183:8           67:12 104:7 176:9
       65:23 74:8 82:6         75:5 100:11          pulled 229:9         189:4 223:16
       83:4,6 126:16         psychologists 6:13     purposes 39:20       224:2 230:3,5
       228:11                  83:21 107:8           56:1               quibble 155:12
     provided 46:10          psychology 6:5         pursuant 1:17,18    quick 100:16
       63:10 173:5 176:7       12:24 13:10,15       put 50:15 53:1       168:17 223:18
     provider 70:5,16          18:11,16 25:16        87:12 110:14       quickly 16:7
       70:24 71:13 72:18       53:14 70:1 87:20      131:22 144:3       quite 35:11 78:18
       73:7 74:19 75:10        216:1                 151:12 167:3        89:23 140:11
       76:4 128:7 129:1      psychometric           putamen 166:18       145:17 153:13
       137:8 204:14            11:17                puts 75:12 210:16   quizzes 12:22
       205:10 206:18         psychotherapy                   q          quote 144:23
     providers 71:3            6:8 91:17                                 153:22
                                                    qualifications
       206:22                ptsd 6:6,9 12:24
                                                     78:12,14
                               22:17 23:4,9,10,12

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 274 of 288 PageID #: 1316
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 269 of 282 PAGEID #: 828


    [r - rejected]                                                                Page 33

               r             100:16 113:24       record 4:13 16:8        225:12
     r 4:6,14,14 59:14       119:2 123:22          21:24 28:20 38:15   refill 44:16
     raised 114:14           131:20 168:6          44:21 67:3 74:11    refined 85:6
     rametti 107:1           173:1 183:14          77:16,18,18 82:16   reflect 120:21
     randi 1:16 3:3,10       218:1 229:5           82:19,22 100:15       141:11 151:3,20
       3:13,17,20 4:3,14   reason 8:14 9:14        100:18 111:17         153:9 203:3
       130:7 138:17          56:22 184:1 186:7     127:3 168:16,19     reflected 49:2
       153:13 233:8          186:9 233:14          206:15 222:6          148:12
       234:4,9 235:4,13      235:8 236:3           223:21,24 224:5     reflection 159:3
       236:20              reasons 116:22          231:13 235:9        reflects 48:8 152:2
     random 229:18,24        120:7 140:5,6,6     recorded 137:8        refresh 149:6
     rare 207:17           reassignment            206:19 226:5,7,10     153:4
     rate 17:6 49:10         14:18,24            recording 127:6       refusal 28:12,13
       50:19 195:16        rebuttal 65:4         records 38:3            48:3
       209:23              recall 30:17 35:18      126:23              refused 29:7 46:20
     rates 188:22            47:7,8 49:9,14      reduce 48:22            47:4,10
       196:20                154:14 168:22       reduced 231:12        regain 229:22
     ratio 97:23 106:21      183:6 187:21        refer 49:11,13        regard 89:20
     rationale 85:4          194:8,11,12,14        50:13 56:3 177:12     166:21
     ratios 106:16           195:12 197:4          224:8,16            regarded 135:3
     ray 1:3 4:17 31:10    recalling 30:12       reference 60:15       regarding 4:15
       233:6 234:3 235:3     38:21                 61:15 233:7 234:2     61:16 147:19
     reach 5:1 12:8        recap 44:23             235:2                 194:1 222:13
       119:5               receipt 108:15,17     referenced 51:18      regardless 121:3
     reached 11:21           233:18                54:12 61:17 95:20     124:1 142:14
       50:9 165:20         receive 10:1 71:12      99:21 144:23          192:8
       224:17                77:8 79:9 115:9       234:11 235:15       regards 39:18
     reaches 119:20          115:17 166:13       references 61:11        206:17
     read 101:2 118:14     received 13:17,22     referencing 50:9      region 108:19
       120:11,16 132:1       66:20,21,22 71:17   referred 54:17        registrar 1:12
       137:16 140:9        receives 115:23         131:15 134:8        regresses 208:17
       142:19 176:6          116:3               referring 17:13       regretted 116:17
       183:6 184:9 209:4   recognize 75:17         36:1 62:4 98:16     regulation 39:5
       209:6 213:3 234:5     76:4 84:7 129:18      133:10 147:4,4,7      40:1,7,9 41:16
       234:6,12 235:5,6      138:19 179:6,11       177:20 187:22       regulations 39:18
       235:17                179:24 184:19         195:2 212:6         reimburse 28:13
     reading 153:5         recognized 73:8         217:10 225:23       reimbursement
       182:2 184:8         recognizes 73:9       refers 17:14 99:15      29:7
       187:16 233:19       recollection 18:4       110:19 176:18       reinforce 5:14
     really 16:6 32:20       153:4                 177:1 178:16,18     rejected 219:8
       39:20 59:2 98:3                             179:3 217:11

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 275 of 288 PageID #: 1317
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 270 of 282 PAGEID #: 829


    [relate - review]                                                              Page 34

     relate 64:4           replicated 60:22      requests 151:15       result 22:21 93:10
     related 22:23 54:3    replowing 67:9        require 125:9           110:8 192:11,13
       60:2 79:22 102:11   report 3:21 16:15       141:14                228:6 229:15
       188:22 189:19         16:19,23 17:12,13   required 75:6 77:9    resulting 146:18
       192:14,20 228:7       17:17 20:22,24        197:6,15 206:23     results 101:12
     relates 64:18           22:2 37:10 48:24      233:24                189:18
       161:8 216:3           49:2,7,11,14,15     requirement           resume 5:7
     relation 57:22          50:2,5,20 51:3,16     75:14 202:18,22     retained 31:21
     relationship            51:19 52:16 54:12   requirements 88:6       32:4,7 34:3 35:8
       132:18,19 196:15      54:17 63:22 64:24     202:24 226:23         35:10,19,22 36:14
     relative 231:17,18      64:24 65:1,13,13    requiring 113:17        40:16 42:10 46:6
     relatively 70:6         66:11,19,20,20        114:5                 123:19
       90:7                  67:8 88:23 89:1,4   requisite 25:17       retaining 32:17
     releases 136:10         96:18 111:20,20       38:7                retains 46:11
     relevance 94:5          120:16 136:1        reread 191:9          retention 57:22
     relevant 64:12,13       146:6 156:5         rereading 195:7       retired 44:11
       88:22,24 89:3,8,8     165:20,20 188:13    research 61:20        retract 48:16
       89:12,20 90:4,11      190:1 193:5,6         85:7 90:8 91:23       224:23
       92:18,21 93:8         207:7,11 224:10       96:19 97:22,23,24   returned 233:18
       107:13,15 110:17    reported 2:22           101:4 105:7,20      returning 23:5
       110:21 173:10         205:9 221:19          106:24 110:5          24:24
     reliable 11:17          231:11                111:7,11 191:24     reveal 98:14
     relied 16:20          reporter 1:21         researcher 59:14        171:11
     remember 169:8          224:3 231:1,4         105:15              revealed 228:21
       224:3                 234:7               researchers 59:21     revealing 48:15
     removed 26:15         reports 3:7             60:23 61:8 63:3       54:18
     render 6:23 48:12     represent 4:10          105:7 174:21        reveals 171:15
       48:18                 28:4 43:5 45:5      residency 14:4        reverse 116:16
     rendered 4:16 7:8       50:2 52:18          resolution 113:21     reversed 27:14
       13:4 47:22 66:15    represented 36:9      resonance 55:6          29:13
     rendering 49:4          44:24 45:4            98:1 104:1 108:5    revert 116:18
       66:3,7 67:5         reproductive          resource 142:7        reverted 117:2,6
       147:18                121:15 161:2        resources 140:4         117:13,23 118:7
     repeat 10:9 23:2        162:21 170:13,18    respect 85:14 92:9      118:16
       23:21 154:19        request 114:11        respondent 17:2       reverts 116:8
       157:23 165:1          151:16 201:23       response 10:3           120:3
       175:7 197:12          202:8 235:9,11      responses 65:7        review 52:15
     repeated 98:8         requested 141:9       responsible 72:17       57:21 59:4 63:21
     repeatedly 229:22     requesting 114:5      rest 51:14 210:6        64:2,22 65:6,12
     rephrase 148:22         198:1 202:14        restroom 206:11         98:14 111:9,11
       174:4                 203:7                 229:2                 128:6 191:3 193:4

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 276 of 288 PageID #: 1318
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 271 of 282 PAGEID #: 830


    [review - school]                                                             Page 35

       193:23 194:22        81:9 83:22,23          173:24 174:11,15    rules 1:18 5:13
       233:12 234:1         84:17 85:19 86:11      174:19 177:15         234:5 235:5
       235:1                87:6,18,21 88:5,9      179:7 180:11,22     running 14:16
     reviewed 38:3,14       88:23 89:4 93:1        181:17,22 182:10      192:18
       46:14 52:19 58:7     96:10 97:16            182:16 184:12,17             s
       59:5 64:23,24        100:24 102:1           184:21 185:9,19
                                                                       s 233:15 235:8,8
       65:1,5 66:5,10       104:8 105:4 107:7      185:22 186:2,17
                                                                         236:3
       191:4 194:8          107:22 109:16          186:20 187:10
                                                                       safe 123:9 202:9
       205:17,22 207:10     112:4 115:3 116:5      188:23 189:15
                                                                       safely 202:10
     reviewing 46:21        116:24 124:21          190:4,22 191:2,14
                                                                       sag 77:6,7
     revise 99:1            125:14,24 126:20       192:15,23 193:2,6
                                                                       sake 158:8 171:14
     revised 95:7 98:17     126:24 127:20          193:17 194:21,24
                                                                       sample 193:3,20
     revising 85:4          128:19 129:16,20       198:11,15,19,23
                                                                       sampled 193:20
     revisit 225:24         130:22 131:9,22        199:8,11,18,21
                                                                       sampling 17:2
     richard 61:8 62:6      133:5,24 134:13        200:1,3,4,8,13
                                                                         189:9,11
       62:8                 134:17,23 135:9        201:8,15 202:18
                                                                       sania 42:15,18
     rico 21:2,10 40:12     135:10,15 137:10       203:8,18 204:4,14
                                                                       saved 169:13
     right 4:8 5:10 7:2     137:14,18 138:1        205:2,8,18 207:12
                                                                       saw 122:23 142:2
       10:21 11:4,13,22     138:17 139:6,11        209:1,9 210:19,22
                                                                         142:3 144:1
       13:2,11,18,20 14:1   139:12,16 141:21       211:9,11 213:10
                                                                       saying 19:10 76:3
       17:8,20 18:16        143:1 145:13,20        216:1,5,7 222:8
                                                                         109:11 182:12
       19:1,20 20:10,11     146:4,24 147:6,11    rights 16:14 82:14
                                                                         187:4
       23:4,6,9,13 24:22    147:19 148:2,4,9     rigorous 191:6
                                                                       says 70:17 75:17
       26:2 29:14,18        148:13,16 149:18     ring 45:15
                                                                         86:15,20 87:10
       32:6 33:3,8 35:6     150:11,21 151:7      rise 135:7,13
                                                                         106:15 113:2
       35:24 37:17 38:12    152:4,20 153:2         164:4
                                                                         115:1 120:18
       39:1,3 40:4,13       154:7,18 155:17      risk 17:1 54:20
                                                                         123:22 130:10
       41:6,12,18,21,22     155:19 156:13          93:18 136:11
                                                                         132:17 133:8
       43:6,24 45:2         157:8,10 158:15        188:22
                                                                         145:3 149:24
       46:12 47:23 49:2     158:21,24 159:13     risks 3:18 184:14
                                                                         153:17,20 156:6
       49:5 52:4,7,16,21    160:6,8,13,14,17     role 121:18 178:1
                                                                         176:11,17,24
       53:3,10,15 55:14     160:20,21 161:1,2    roles 177:1,20
                                                                         178:16 179:2
       56:11 58:16,21       161:4,6,9,18 162:1   room 12:13 30:3,3
                                                                         180:6 181:17
       60:10,20 62:19       162:6,9,19,22,23       30:24 34:8
                                                                         183:9 185:13
       63:1,9,17,19 64:21   163:1,2,7,9,14,16    rooms 30:8 195:24
                                                                         189:8 213:11
       66:22 67:7,19        163:24 164:1,2,9     roughly 19:4
                                                                         214:17
       68:9,16,19 69:1,4    164:19 165:6,8         192:1
                                                                       scenarios 24:19
       69:7,7,11,16,22      167:7,8,24 169:13    routine 26:14
                                                                       schneider 106:15
       70:12 73:18 74:12    169:24 171:1,12      routinely 205:7
                                                                       school 79:10,11,12
       76:2,11 77:6,23      171:18 172:15,19     royalties 78:3
                                                                         92:13
       78:9 79:19,20        172:23 173:3,7,23

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 277 of 288 PageID #: 1319
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 272 of 282 PAGEID #: 831


    [schools - sex]                                                                Page 36

     schools 86:22            142:17,19 145:6     sentences 224:13       125:13 126:23
     science 225:16           145:17,23 146:20      224:20               127:7,20,23
     scientific 76:19         150:2 153:21        separate 10:16         128:15 129:19,21
       122:4 154:12           156:9 157:7,8         118:19               129:22 130:18,23
       175:1,9,12             162:3 169:11        separates 8:8          131:5,6,10,14,16
     scientifically           176:12,13,14,16     september 1:23         131:17,19,21
       133:3                  176:21 177:4,10     serious 227:15         132:2 134:12,13
     scientist 105:1          178:15 179:22       serve 72:10            134:17,19,20
     scope 84:23              180:9 185:3,10,16   served 17:21 31:9      135:8,8,14,14,18
     screenwriters            191:9 196:5           31:13 39:10,24       135:21 136:15
       77:1                   207:21 209:3        services 82:7          137:3,8 139:4,9
     scrotum 208:13           212:2               set 14:9 27:8 111:5    141:7,18 142:13
     scrubbing 27:10        seeing 216:10           147:15 232:1         146:12,15,16,17
     se 7:1 9:16 61:19      seek 122:22           setting 27:15 32:3     146:18,22 147:3,5
       79:5 143:12          seeking 31:2 34:16      125:16 201:13        147:8 150:19
     seal 234:15 235:21       43:23                 218:11               155:19,21 156:2,4
     second 15:23           seelman 196:11,13     settings 91:15         156:8,9 158:10
       21:19 54:15 58:10    seen 50:5 106:21      settle 188:16          159:1,4,5 160:8
       82:17 132:2,3,8,16     128:13 207:8        settled 27:7 37:11     172:3,6,7,8,9,11
       138:21 180:2           215:7                 37:23 119:15         172:18 173:2,23
       184:21 185:6         segregated 30:4       sevelius 93:5,5        174:10,15 175:3
       190:18 221:14          195:22 196:19,20    seven 34:8             175:11,15 176:11
     secondary 119:19       selecting 72:17       seventh 216:15,18      176:17 177:8,13
       156:3                selection 50:11       severe 7:21 8:10       178:1,10 179:1,2,7
     secrecy 54:15          self 10:3 122:9         12:6 56:5 125:7,7    179:11 180:9,24
     secret 93:20             123:23 125:22         229:24               181:10,16,21,21
     secretary 81:1           198:16,17           severely 122:10,20     182:9,9,20 185:3
     section 132:7          sense 22:14 66:15     severity 143:13        185:16 186:19
       176:9 214:21           68:11 121:24        sex 14:17,18 30:4      187:5,9,19,23
     see 24:24 51:19          144:10 158:21         35:1 48:3 60:2       188:9 194:1
       53:20 56:6 58:13       164:14 178:17         79:6 102:10 103:1    195:21 197:7,16
       59:13,21 70:14,16      181:1 183:13          103:3 108:11         198:1,13 199:3
       86:13,14,16,24       sentence 120:17         116:9,11,19 117:2    201:24 204:13,22
       88:20 90:14 94:21      130:10 132:16         117:7,16,16,17,18    205:8,14 206:19
       104:13,21 106:1,2      137:16,18,22          117:19,20,23         207:1,17 210:13
       108:4 109:24           142:18,22 178:15      118:6,8,16,17        210:14,18 211:9
       112:8,18 116:3         180:6 184:23          119:14,19 120:2,4    211:13,17 213:23
       120:22 122:13,15       185:9 189:8           120:6,21 121:1,5,6   214:19,20 216:20
       124:19 128:13,22       207:21 213:8          121:8,9,11,12,14     217:1 218:15
       130:20 132:13,20       221:10,14,18          121:15,19,20,22      219:7 222:6,20
       136:12 139:1           225:19                122:5 124:4,7,18     225:4,10,12,13

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 278 of 288 PageID #: 1320
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 273 of 282 PAGEID #: 832


    [sex - specialization]                                                           Page 37

       226:9,15 227:8,8      sibling 61:3          slightly 98:10        sorry 9:14 10:10
       227:11,12,18,19       siblings 62:3,9       smeared 229:2           16:17 18:14 23:20
       229:6                 side 10:18 42:11      smell 104:16            25:20 38:13 39:7
     sexologists 79:6          125:23              social 3:12 57:11       45:5 58:11 69:11
       215:9 217:6,9         sign 78:19 230:7        74:4 96:11 125:5      78:4 88:8 106:10
     sexual 111:10           signature 232:8         138:15 142:24         132:11 133:13
       187:22,23 188:10        233:14                143:3 199:9           136:3,22 148:22
       188:10 209:15         signed 234:13           226:14 227:2          150:16 154:19
       210:3 227:12,13         235:18              socially 177:1          175:7 176:12,16
       227:13                significance            199:22 202:6,13       186:15 203:22
     sexuality 55:21           108:18              societies 138:23        215:21 224:15
       76:20 227:15          significant 107:8       187:19              sort 5:13,21 8:24
     sexually 98:1             107:21 110:4        society 177:3           9:13 12:19 14:19
       103:11 104:23           124:9 220:24          210:15 211:1,4        15:19 23:16 25:2
       106:6 109:21,22       significantly 60:23     212:8,14,22,23        25:3 55:19 76:2
     shaking 67:24           signing 233:19          227:7                 108:21 133:4
     shape 163:24            silently 209:7        society's 141:24        139:15 184:2,3
     shaping 72:2            similar 29:17,18      sociological 215:5      192:18 198:15,17
       163:14,15               63:3 110:5,9        sociologists 79:18      198:23 199:11
     shared 16:8               177:8               soldier 25:1            200:4 216:7
     sheet 233:13 235:7      simple 96:15          soldiers 23:5           223:11
       235:10,18 236:1         98:13 110:15        solely 121:10         sorts 105:10,11
     shifted 132:19          simply 37:11            146:12 215:6          106:7
     short 44:19 82:20       simultaneously        solutions 233:1       sought 35:3
       149:19 168:14           208:16                236:1               sound 79:7 183:4
       206:13 209:3          sincerely 233:21      somatic 107:9           183:11
       223:22                single 165:14         somebody 7:8          sounds 29:17
     shorthand 1:21          singled 90:5            132:24              source 149:20
       77:7 231:4            sir 233:10            somebody's 143:5        212:10
     shot 228:13             sit 21:7 183:5        someone's 28:14       sources 52:22
     show 10:21 91:13        sitting 31:14           57:6 102:18 143:4     209:22
       113:6 118:18          situation 90:24         143:8,10 144:17     south 2:13 51:12
       119:3 142:2 149:5     situations 125:6        150:21 155:18,24    southern 1:1
       153:4 187:18          six 30:20,23            173:6,9             spain 94:22 102:9
     showed 108:23           size 193:3            somewhat 144:23       speak 16:13 81:19
       109:17 112:20         skip 188:15             213:24                123:16 141:2
       173:20                slice 103:24          song 184:2            speaking 41:14
     shown 191:20            slides 72:15 91:12    sophisticated         special 45:15 70:2
       233:16                  106:2                 164:7               specialists 72:19
     shows 174:8             slight 51:6           sorrell 1:9           specialization
                                                                           100:12,20 101:9

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 279 of 288 PageID #: 1321
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 274 of 282 PAGEID #: 833


    [specialization - studies]                                                     Page 38

       215:16               standard 26:21          178:5,10,21,23      stigma 93:3,5,6,14
     specialize 100:12        27:3 73:19 87:3       180:17,18 188:3,4   stigmatized 93:22
       215:13                 148:19,24 150:6       188:5 210:17        stone 140:23
     specializes 93:3         192:9 201:5           211:1,5 212:1,3,5   stones 90:2
     specialty 70:1         standards 3:8           212:7,11,16 213:1   stop 5:16,17,19
     specific 8:1 68:7        73:10,12,15 74:8      213:14 214:13,17    strategy 91:23
       73:3 102:19            74:10,11,17,20        220:18,20 221:13    street 1:23 2:3,13
       215:21                 76:7 82:6 84:10       222:4 223:1,14        5:3
     specifically 9:5         84:14,18,19,22        225:9 234:13,14     stress 6:9 8:18
       53:23 54:6 57:22       85:3,4,11 87:2        235:19,19             18:2 22:23 23:8
       58:8 60:21 64:11       90:9,12 149:21      states 1:1,19 32:8      23:24 24:7,10
       74:22 176:8            152:6,13 175:19       34:6,17 80:12         70:9 89:21 91:14
     specified 231:16       standing 157:17         155:16 193:21       strict 10:7
     speculation 84:24      start 10:22 14:12       195:15,21 196:19    strictly 80:12
       95:16 127:9            95:21 97:7,11         201:3,4 202:23      strike 35:20
       128:10 150:13          198:22 199:8          205:7 216:20,22       101:15
       154:23 157:16        started 50:9 114:1    stating 132:18        striper 14:20
       161:20 164:21          216:9               statistical 7:18      structure 109:9
       165:18 194:18        starting 88:19          185:1,10 191:11       110:23 161:6,14
       204:6,17               89:15 105:21        statistically 11:16     161:15 163:3
     speculative 151:9      starts 88:18            191:5                 164:19 165:8,9
       178:11                 132:13              statistics 1:10,13      167:3,7 170:20
     spell 4:12             state 1:12,22 4:12      92:11 127:16        stuck 12:21
     spend 126:8 189:6        4:23 34:5 40:17     status 176:18         student 14:15
     spending 67:10           41:5 43:15,24         177:13 179:3          78:21,21
       189:1                  46:7,17 51:16       stayed 41:19          students 79:10,11
     spleen 26:15             113:17 114:5,11     stem 13:5               79:11,12 89:19
     split 30:7               114:15,22 115:1     stenographically        92:6,9,11
     spoke 123:17             116:20 118:8          231:11              studied 53:9,12
       203:22                 127:6 150:9         step 198:21 199:7     studies 55:7,8
     spoken 67:3              180:20 195:15,17      199:13,17,24          59:12 60:6,11,16
       183:12                 211:7 223:7 231:5     200:4,5,12            60:21,24 61:9,22
     spread 38:18             234:10 235:15       steps 199:8 200:16      62:18 63:3,4
     stacie 1:3 4:17        stated 158:20           201:14,20,22          97:24,24 98:1
       31:10 233:6 234:3      187:4               steroid 60:2            100:1 102:7,9,10
       235:3                statement 11:6          104:15                102:13 103:7
     stack 49:9 126:14        12:10 76:3,6,9      steroids 102:10         104:15 105:3
     stage 118:21 119:6       78:20 124:21          103:1,3 108:11        107:1 109:17
       119:18                 141:22 150:4        stick 8:9 14:21         161:8 163:24
     stages 197:3             153:7 154:6 175:2   sticks 90:2             165:3 166:5,10
       198:10                 175:10 177:17,19                            217:16

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 280 of 288 PageID #: 1322
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 275 of 282 PAGEID #: 834


    [study - tanya]                                                                Page 39

     study 16:16,19,24     suicide 17:1,7        surgeries 132:17         193:16 199:18
       17:2,5,18 53:2        122:18 188:22       surgery 14:18,24         200:1,18,18
       58:15 59:19,21        189:19 190:8,11       18:6 26:13,14          206:10 212:13
       60:18,20 61:15        190:11,12,13,15       27:2,6,11,14 29:14     223:18
       62:21,23 76:19        190:22 191:17         58:10 63:20 64:1     taken 1:20 37:15
       105:5,8 108:9,21      192:3 195:16,21       64:18 68:9 94:18       44:20 82:21
       108:23 110:10,18      228:12                97:20 98:18 99:5       111:16 168:15
       111:5 123:13        suicides 122:24         99:11,16 116:17        206:14 223:23
       165:14 170:22         192:11 196:20         116:17 124:11          231:15
       171:12,15 188:22    suit 114:22             216:21               takes 173:17
       189:2,4,17 191:19   suite 2:3 233:2       surgical 55:10         talk 10:15 16:12
       192:5,6 193:14,17   sum 26:22               99:18 125:10           17:10,17 27:20
       194:10,13 195:3,7   summer 68:1             152:11 200:15,16       39:1 40:10 73:2
       195:8 196:23        superior 233:1          201:8,10,17            76:7 77:18 89:20
       197:2               superseded 185:19       203:17 225:7           90:4 91:21,22
     studying 52:20        supervision 71:11     suspect 4:20             103:17 105:1
       105:10,11           support 46:11         sustained 149:19         108:1 123:18
     stuff 5:15 26:5         85:11 122:5         sworn 4:1,5 231:8        131:4 201:18
       30:15                 226:14                234:10,13 235:14     talked 27:10 36:20
     stupid 108:22         supported 46:16         235:18 236:21          53:15 69:24 90:19
     sub 9:1,2 48:23       supporting 92:6       symposium 86:3           92:24 93:6,9
     subgroups 214:6       suppose 13:14         symptomatology           130:22 154:11,16
     subject 7:22 8:11       24:9 29:11 39:18      143:14                 159:11 161:9
       8:13 10:7             52:20 89:9,10       symptoms 8:17            163:24 188:20
     subjects 180:3          117:13 139:14         25:3,9                 211:21 216:23
       189:14                200:4               syndromes 207:20       talking 8:11 29:21
     submitted 207:7       sure 8:19 9:8,10      synonymous               40:6 50:18 74:11
       207:11                10:11 19:13 22:1      130:14 131:17          74:16 78:8 91:1
     subscribe 85:10         32:20 40:10 41:17   synonyms 56:4,6          92:7 132:24 134:6
     subscribed 234:10       44:18 58:6 67:2     system 122:9             159:17,20,23
       235:14 236:21         78:18 103:19          125:22 152:23          160:17 170:7
     substantial 186:2       105:2,19 129:22       154:1                  177:22 200:14
     successful 46:23        138:7 156:22        systems 17:24            216:4
       190:16                160:19 173:14                 t            talks 59:6 94:1
     suffer 23:5,9           174:7 191:13                                 152:8
                                                 t 4:6,6,14,14 224:6
     suffered 25:15          204:22                                     tangential 90:11
                                                 tackling 5:22
     suffering 12:6        surgeon 26:12,20                             tanner 119:18
                                                 take 5:16 45:22
     suggest 60:6            27:3                                       tanner's 118:21
                                                   65:14,19 68:6
     suicidality 143:16    surgeons 67:22                               tanya 101:4
                                                   71:10 108:10
       196:15                68:8 71:6 74:2                               186:24
                                                   111:13 154:9
                             79:21
                                                   168:1 189:12
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 281 of 288 PageID #: 1323
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 276 of 282 PAGEID #: 835


    [tasks - threshold]                                                            Page 40

     tasks 86:15             159:22,22 167:10    text 149:20 153:14      111:12,13 113:22
     taunted 229:4           179:8 181:4,23      textbook 54:23          116:15,18 118:1
     teach 71:6 73:15        182:17 186:21         55:9 58:18            128:5 131:19
       79:17                 204:16 227:5,6,7    thank 5:5 17:15,16      134:1,10 149:11
     teacher 79:8          terrible 12:18          22:15 36:6 45:17      149:13 151:9
     teachers 79:4,5,15    test 6:16,24 7:10       76:11 83:20 96:9      152:1,2,17 158:20
     techniques 99:16        7:12,22,24 8:13       183:17 223:17         164:24 167:3,8
     technology 164:7        9:5,12,16 10:7        224:1 225:14,22       168:2,5,7 177:21
     television 77:4,10      11:8 12:5 71:11       226:12 227:4          181:9 182:12
       142:2                 137:20 174:18,20      230:2                 189:3 190:17
     tell 8:5 12:17          174:21 184:4        theories 64:5           191:2 200:17
       22:11 23:16 24:11     221:11                92:22 94:16 97:21     202:23 204:9
       47:17 62:21 77:17   tested 155:14         therapists 71:7         209:23 210:13,14
       107:11 137:17       testicle 208:3,11     therapy 203:6,13        210:15 212:8,9,14
       192:22                208:16                225:6                 216:18 217:12
     telling 10:22         testified 4:5 20:2    thereof 6:19            219:17
     tells 192:9             37:14 38:20 112:3   thickness 97:17,18    thinking 86:4
     temporal 227:11         224:12,19             103:15 107:4          126:9,10
     ten 15:20 33:10,11    testify 4:15 18:23      166:17              thinks 82:24
       35:9 44:6 62:9        37:12 38:1 231:8    thing 77:14,22          149:11 190:10
       72:10,13            testifying 36:15,21     125:19 155:24       third 54:23 132:9
     tendency 187:19         37:1,2 40:16 44:5     168:17 182:16         132:11 143:19
     tends 119:21          testimony 6:4         things 7:14 9:1         144:24 184:23
     term 21:15 55:15        16:10 23:17 26:7      19:22 39:19 56:2      185:9 208:20
       55:20 96:11 97:4      37:6,23 43:8          59:1 65:24 102:21     214:19
       97:5 102:3 116:10     109:2 114:4,10        102:24 118:13       thirty 233:18
       130:11,24 131:20      118:2 123:24          167:4 189:2         thought 83:18
       132:22,23 133:1,3     139:18 140:18         217:15                106:5 126:4
       183:3 185:21          154:14 163:18,19    think 5:20 10:24      thousand 90:15
       188:8 215:5,10        165:23 178:3,12       12:10 16:3 17:20      189:10 190:1
       216:13 219:24         187:12 226:1          18:3,22,23 22:3       191:14
       220:5,8,12,13         231:13 234:6,7        27:20 28:22 29:23   threatened 24:16
       227:18,23,24          235:6,9,12            30:6 31:7 33:18       34:24
     termed 218:8,10       testosterone            33:21 41:12,16,18   threats 228:24
     terminology 55:12       208:12                41:22,24 42:17,17   three 22:13 28:3
       117:5 131:12        tests 6:6,12,14,16      42:24 43:11 49:8      29:10,20 39:21
     terms 24:20 59:23       6:16,18,22 7:13       59:5 61:18 63:14      47:15 122:16
       96:7,7,9 110:15       8:12 9:3 11:23        68:15 85:9 90:11      142:22 190:9
       131:7 133:16          12:24 13:10           91:10 94:4 95:7       224:13,20
       134:2 136:18          174:23,23             105:5 106:7 108:8   threshold 191:7
       154:13 157:18                               110:12,13,14

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 282 of 288 PageID #: 1324
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 277 of 282 PAGEID #: 836


    [tie - traveled]                                                             Page 41

     tie 44:9,10           tormented 24:17       99:10 105:3,9          200:12,17 201:6
     time 4:21 5:16        tornado 229:19        108:2,2,3,4,14         201:14,19,20,23
        14:3,9 15:23,24    total 30:5            109:24 112:11          202:6,14 204:3,10
        21:14 27:9 42:17   totally 90:23         115:6,8,11,22          204:12 205:4
        42:24 43:2 44:7      153:23,24 187:10    116:2,4,8 117:1,22     226:15
        50:5 62:18 67:11   touched 90:10         118:14 119:5,10      transitioned 118:6
        102:18 103:5       tower 112:6           122:1 123:2,6          141:8,14 228:18
        104:2,8 105:8      toys 229:6            124:2,22,23          transitioning 91:1
        119:14,24 126:8    track 14:1 19:12      125:11 134:7,10        149:14 199:22
        126:10 127:3       tracks 126:23         136:8,16 137:13      transitions 93:15
        128:20 129:4,16    trained 6:13 72:11    137:24 138:24          146:1 181:20
        134:3 137:9,13     training 72:12        146:16 148:20          182:8,20 203:2
        139:4 159:12       trajectories          149:2 150:8            214:15 227:2
        186:14 189:1         122:16              164:18 165:7,10      translated 73:16
        204:14,23 205:10   trans 90:18 112:15    165:12,14 166:4,4    transsexual 3:9,12
        221:12 226:2,11      166:22 196:6,13     186:16 188:23          3:16 55:16 56:5,7
        229:22 231:16        228:18              189:10,15,23           93:17 106:17
     times 15:19 17:21     transcribed 234:7     190:2,21 191:1,14      109:8 130:6 134:9
        32:6,10 33:4,8     transcript 231:10     191:15 192:2           138:16 142:24
        34:2 35:10 41:4      233:11,12 234:5     195:14 213:9,12        179:19 216:14
        47:14,15 61:3        234:12 235:5,11     213:17,21 214:13       217:20 227:9,24
        72:21 85:6 99:22     235:17              214:14,20 215:16     transsexualism
        109:10 131:16      transgender 17:1      216:4 217:3,16         55:3,13 56:3 95:5
        198:19               17:6 18:9,9,17      226:14,24 227:17       95:6 98:9 99:4
     tissue 208:3,7,12       19:19 24:6,14,23  transgendered            130:11,17 137:21
        208:18               25:15,18,24 26:11   122:19                 174:19 188:8
     title 68:3              31:2 34:16,18,22  transgenderism           215:11 216:13
     titled 130:5 179:18     36:2,8 40:22        64:12 95:10            217:8 227:12
     today 12:13 66:1        43:18,20 47:11    transition 3:19        transsexuality
        92:19 131:1          48:5 52:21 54:3     26:14 122:15           61:16
        187:24 216:4         55:21 58:9 60:9     134:18,19 140:4,5    transsexuals
        217:2 227:5          61:2,3 63:20 64:1   140:8 141:10           109:10
     told 10:23 34:24        64:17 68:5 70:12    143:6 145:14         trauma 6:6 18:2
        112:23 120:9         71:5,9 74:12,13     151:2 152:3,10         23:10 25:7,8
     tomorrow 144:3          75:19 78:6 79:10    166:11 172:12          38:22 70:8,15
     top 53:18 68:12         80:19,22 81:9       175:16 180:8,19      traumatic 6:9 8:17
        187:17               83:7 84:12 87:5     180:21 181:2,7,15      18:2 22:23 23:7,7
     topic 89:24 95:8        89:16 91:7,19       181:19 184:16          23:24 24:7,10
        101:8                92:2,5,6,14 93:7    189:19 197:3,24        25:2 70:9
     topography 103:6        93:23 94:2,18,24    198:8,11,23 199:8    traveled 112:24
                             97:20 98:18 99:5    199:10,18 200:4

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 283 of 288 PageID #: 1325
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 278 of 282 PAGEID #: 837


    [treat - usually]                                                          Page 42

     treat 145:18          two 8:15 29:10      undergone 180:8      undertaken 70:7
       192:23 193:1          30:2,3 33:23       180:19 181:18       underwent 180:21
     treated 92:9            47:15 116:15      undergrad 15:12      undifferentiated
     treating 92:8           152:19 153:19     underlie 8:21          151:13
     treatment 122:22        158:7 168:22      underline 9:20       unfortunate
       122:22 138:8          186:1             undermine 11:19        228:16
     trial 37:13 112:4     type 7:9 18:11      underneath 6:22      unfortunately
     tricky 39:17            19:17 195:4        180:3                 44:11 55:22
       117:15              types 17:23 156:17  underserved 82:7     unhappy 27:2
     trip 10:11              160:18 195:10     understand 9:8       unheard 155:15
     true 29:23 51:2       typewriting          10:12,19 23:8       union 2:7 77:14,24
       67:13 109:11          231:12             25:20 31:7 39:7     unique 25:11
       120:21,24 121:6,9   typical 106:15       50:17 57:15 66:14   united 1:1,19
       121:12,15,19          155:3 171:4,5,9,16 76:11 85:9 97:2       34:17 80:12
       122:2,5 125:11,19   typically 7:17       110:12 111:12         155:16 193:21
       223:3 231:13          80:19 146:12       115:16 130:14         195:15 216:19,22
     truly 187:20            147:3              131:8 136:21        university 219:14
     truth 153:17 231:8              u          148:21 150:15       unlimited 104:3
     try 173:22,24                              164:24 181:11       untenable 90:23
                           u 109:7
       203:2                                    182:12 185:18       untreated 123:1
                           u.s. 73:1 92:2
     trying 9:10 10:11                          189:3 190:17        unusual 138:23
                           uh 47:2 62:11 87:1
       10:17,19 22:10,13                        191:13 201:2        update 72:14
                             96:23 132:15
       23:3,15 39:16                            204:20                113:17
                             143:2 145:7 196:1
       97:2 115:15                             understanding 7:3    upper 208:19
                             221:22
       117:15,15 142:12                         7:5,6 11:5 32:15    urine 174:23
                           ultimate 113:19
       149:19 167:2                             37:19,20 54:14      usage 144:16
                             113:21
       191:12                                   57:3 60:1 61:14     use 7:24 56:8,10
                           ultimately 71:10
     ts 180:7                                   85:18 92:14           73:20 90:22 96:11
                             191:23
     tubes 208:19                               100:13,23 101:18      104:10,11,13
                           ultrasound 128:21
     turko 42:15                                102:12 110:16         117:19 130:12
                           unable 229:8
     turn 41:14 51:21                           127:2,23 128:2        131:5,7,21 132:22
                           unclear 40:8
       53:17 59:13 76:14                        140:3 141:4           132:24,24 134:2
                             118:22
       86:8 138:21 180:2                        147:21 196:18         145:19 153:10
                           uncommon 119:11
       184:21 207:14                            215:13                154:12 157:18
                           undergo 197:24
     turning 90:2                              understood 6:1         174:22 185:22,24
                             199:9,16,19 200:5
     turns 146:14                               12:4 32:19 33:1       217:2 219:23
                             201:15,22 203:2,6
     twin 60:11,21 62:3                         83:16 99:3 109:19     220:5 229:2
                             203:13,17
       97:24                                    155:7 156:5 157:2   uspath 80:10,11
                           undergoes 151:1
     twins 60:12,16                             201:12                81:2,5,7
                           undergoing 3:19
       61:16,20                                undertake 199:14     usually 57:10
                             27:7 184:16
                             198:23
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 284 of 288 PageID #: 1326
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 279 of 282 PAGEID #: 838


    [uterus - witness’]                                                         Page 43

     uterus 208:19         versus 4:17 42:15    war 23:5              186:24
               v             42:18 144:11       warns 148:19         williams 191:17
                           victimization         150:7               wish 166:6 175:16
     v 16:12 32:23
                             89:22              water 44:17          wishful 86:4
       112:6 114:9 233:6
                           victimized 24:17     way 4:23 8:2 9:9     witness 3:2 4:1,4
       234:3 235:3
                             228:23              10:12 25:2,21,23     10:2 15:17,19
     vagina 208:20
                           view 148:20 149:2     29:9 33:2 46:22      17:22 19:11 21:1
       226:10
                             150:1,7 151:23      75:16 88:14,15,20    31:10,14,19 33:9
     vague 46:2 48:13
                             152:1,7             90:11 101:15         35:20 37:16 39:10
       57:24 82:11 84:23
                           violation 93:11       127:13,18 135:1,1    39:24 41:1 42:3,7
       87:7 95:15 101:19
                           virtue 81:6           137:12 142:11        43:10 46:5 58:2
       115:19 118:1
                           visible 121:21,22     165:11,11,16         82:12,23 83:3
       138:2 162:10
                             164:5               166:16,19 178:18     85:2 87:9 95:17
       163:17 164:20
                           visual 129:11         182:11 183:16        96:10 101:21
       173:11 174:2
                           vital 1:10,12         187:4,5 211:23       115:21 116:14
       200:9 215:18
                             127:16              212:18,20 214:10     118:4 127:10
       226:18
                           voice 79:22 178:20    217:14 219:3,12      128:11 136:20
     valid 11:17 174:22
                           volume 85:22,23       219:13 221:11        138:4 139:24
     value 127:6
                             97:16 98:23         222:14               149:10 150:14,24
     values 144:13
                             103:14 110:22      ways 24:18 167:6      151:11 155:2
     van 3:21 65:3,13
                           volunteer 14:19       177:6 186:2          161:21 162:12
       66:19 207:7
                           volunteered 14:15    we've 8:10 36:17      166:2 167:11
       211:24 222:12
                           vs 1:6 114:17         67:9 90:10 92:23     168:3,9 169:4,8,15
       224:9
                                    w            110:10 113:1         170:3 172:1
     varied 169:23
                                                 117:13 157:17        173:13 174:3
     varies 103:15         wait 97:10
                                                 216:4                175:6 178:4,14
     variety 116:21        waived 233:19
                                                wealth 106:18,24      179:10 181:6
       120:7               walter 93:2
                                                web 176:8             182:1,19 183:21
     various 6:18 28:13    want 19:10 28:20
                                                week 112:16           186:23 187:13
       106:4                30:7,9 49:7,10
                                                weigh 72:22           197:11,20 198:6
     varying 94:1           76:22,23 77:12
                                                weight 127:19         202:3,21 203:11
       197:3                104:20 135:21
                                                went 41:19,20         203:22 204:8,19
     vast 9:24              137:17 149:16
                                                 44:12 100:14         205:13 215:20
     verified 169:20        153:3,22 154:9
                                                 110:9 113:20         220:21 222:24
     veritext 233:1,7       155:12 169:10
                                                 184:1 228:15         224:2 226:19
       236:1                171:22 192:23
                                                west 1:23 2:3         228:2 230:8 231:7
     veritext.com.          199:7 200:22
                                                western 138:23        231:7 232:1 233:8
       233:17               214:5
                                                 187:19               233:11 234:1,4,11
     version 84:13,16      wanted 14:17
                                                whereof 232:1         235:1,4,15
       85:12,13,14,16,17    50:15 168:17
                                                white 93:13 101:5    witness’ 233:14
       98:19 99:8,12       wants 82:23
                                                 107:2 167:20
       108:22
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 285 of 288 PageID #: 1327
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 280 of 282 PAGEID #: 839


    [wohl - zip]                                                             Page 44

     wohl 2:8             worry 119:8            169:24 170:9
     woman 152:9          wpath 3:8 70:4,5       207:16
      228:17,18,20          70:11,16,24 71:13           y
     woman's 109:24         71:23 72:18 73:6
                                                y 158:7 208:1,6
      166:21                73:7,9,18 74:9,19
                                                yeah 9:23 11:8
     womb 221:12            75:12 76:3,7 78:8
                                                  23:3 29:4 54:1
     women 177:4            81:6,13,15 82:15
                                                  58:6 75:17 104:6
     wondering 129:6        88:3,9 148:19,23
                                                  104:19 109:1
     word 45:6 56:6         149:11,13 150:6
                                                  133:22 135:12
      73:20,20 117:13     wpath's 82:8
                                                  142:21 148:23
      117:14 126:19       write 180:23
                                                  157:24 175:9
      129:5 145:19          181:11,15,18
                                                  197:14 201:2
     words 144:12           186:15 189:7
                                                year 13:24 62:23
      162:15 211:6        writing 48:23
                                                  67:21 85:24 109:6
     work 14:3,6 19:11      94:13 131:3,8
                                                yearn 216:24
      19:15 28:17 29:12     183:2 187:2,21
                                                years 15:20 33:10
      31:18 32:9 41:7     written 3:10,13
                                                  33:11 35:9 44:6
      43:3 48:14 55:9       52:6,9 54:2,23
                                                  78:18 112:3 139:8
      62:6,6 71:8,8         56:2,2 66:3 69:16
                                                  140:24 193:16
      78:24 79:9 81:14      93:4 99:18 101:7
                                                  218:1 221:20
      98:11 99:22 100:5     130:7 133:21,23
                                                yep 11:13 89:18
      100:5 102:23          138:16 153:13
                                                york 109:10
      105:13,14,16          174:17 181:10
                                                young 14:15
      112:16 125:5          183:5,7 187:5
                                                  112:14 118:18
     worked 68:18,21        188:4,5 212:17,20
                                                younger 221:20,21
      100:1 115:6         wrong 45:5 46:1
      117:21                162:9 219:11                 z
     workers 74:4         wrongfully 29:7       z 109:7
      228:23 229:1        wrote 124:15          zhou 98:2 109:6
     working 29:20          136:24 177:12       zip 5:4
      78:17 84:15           180:11,14,16,23
      105:12                186:14,24 216:13
     workplaces 86:22               x
     world 57:17 61:10
                          x 3:1 4:6 224:6
      70:11 71:4 73:17
                          xs 158:7
      73:22 78:5 80:4,8
                          xx 133:11 207:17
      80:21 81:8 84:11
                          xxx 160:21
      111:8 142:10
                          xxy 160:21
      145:16 220:3,6
                          xy 133:11 154:17
     worried 183:10
                            154:21 155:9
                            156:19 160:16,16
                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 286 of 288 PageID #: 1328
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 281 of 282 PAGEID #: 840



                         4HGHTDN =WNHU QI 1LXLN <TQFHGWTH

                                          =WNH +(



           #H$ =HXLHY 0Z VKH BLVPHUU. 1KDPJHU'

           #)$ =HXLHY. >VDVHOHPV QI 1KDPJHU' ;P THSWHUV EZ VKH

           GHRQPHPV QT D RDTVZ EHIQTH VKH GHRQULVLQP LU

           FQORNHVHG% VKH GHRQPHPV OWUV EH DNNQYHG +( GDZU

           DIVHT EHLPJ PQVLILHG EZ VKH QIILFHT VKDV VKH

           VTDPUFTLRV QT THFQTGLPJ LU DXDLNDENH LP YKLFK-

           #/$ VQ THXLHY VKH VTDPUFTLRV QT THFQTGLPJ. DPG

           #0$ LI VKHTH DTH FKDPJHU LP IQTO QT UWEUVDPFH% VQ

           ULJP D UVDVHOHPV NLUVLPJ VKH FKDPJHU DPG VKH

           THDUQPU IQT ODMLPJ VKHO'

           #*$ 1KDPJHU 7PGLFDVHG LP VKH ;IILFHT"U 1HTVLILFDVH'

           ?KH QIILFHT OWUV PQVH LP VKH FHTVLILFDVH RTHUFTLEHG

           EZ =WNH +(#I$#)$ YKHVKHT D THXLHY YDU THSWHUVHG

           DPG% LI UQ% OWUV DVVDFK DPZ FKDPJHU VKH GHRQPHPV

           ODMHU GWTLPJ VKH +(&GDZ RHTLQG'




           27>18/793=-       ?63 4;=35;7:5 4323=/8 <=;132@=3 =@83>

           /=3 <=;A7232 4;= 7:4;=9/?7;:/8 <@=<;>3> ;:8C'

           ?63 /0;A3 =@83> /=3 1@==3:? /> ;4 #&'$% )%

           *()"'     <83/>3 =343= ?; ?63 /<<871/083 4323=/8 =@83>

           ;4 17A78 <=;132@=3 4;= @<&?;&2/?3 7:4;=9/?7;:'




  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 287 of 288 PageID #: 1329
Case: 2:18-cv-00272-MHW-CMV Doc #: 56 Filed: 01/10/20 Page: 282 of 282 PAGEID #: 841

                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.




  Case 3:19-cv-00328 Document 88-3 Filed 05/15/20 Page 288 of 288 PageID #: 1330
